Exhibit 10.1

EXECUTION VERSION

 

 

 

FOURTH AMENDMENT AND RESTATEMENT AGREEMENT

dated as of

March 23, 2018,

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK, USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS, LLC1,

SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

SIEMENS FINANCIAL SERVICES, INC.,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners

 

 

SCOTIA CAPITAL (USA) INC.,

FIFTH THIRD BANK,

and

COMPASS BANK,

as Co-Managers

 

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

FOURTH AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 23, 2018 (this
“Amendment”), to the Credit Agreement dated as of July 25, 2007, as amended and
restated as of November 5, 2010, February 2, 2012 and January 27, 2014, and as
further amended as of March 9, 2015, May 18, 2015, December 5, 2016, May 30,
2017 and February 26, 2018 (as heretofore amended, supplemented, amended and
restated or otherwise modified, the “Credit Agreement”), among CHS/COMMUNITY
HEALTH SYSTEMS, INC., a Delaware corporation (the “Borrower”), COMMUNITY HEALTH
SYSTEMS, INC., a Delaware corporation (“Parent”), the lenders party thereto (the
“Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders.

PRELIMINARY STATEMENT

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. Parent, the Borrower and the Lenders party hereto desire that certain
provisions of the Credit Agreement be amended through amending and restating the
Credit Agreement in its entirety.

C. Parent, the Borrower and the Subsidiary Guarantors are party to one or more
of the Security Documents, pursuant to which, among other things, Parent and the
Subsidiary Guarantors Guaranteed the Obligations of the Borrower under the
Credit Agreement and provided security therefor.

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Amended and Restated Credit Agreement (as defined
below). The provisions of Section 1.02 of the Amended and Restated Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis. This
Amendment shall be a “Loan Document” for all purposes of the Amended and
Restated Credit Agreement and the other Loan Documents.

(b) The amendment and restatement of the Credit Agreement described in Section 2
hereof, the reduction of the Extended Revolving Credit Commitments and the
termination of the Non-Extended Revolving Credit Commitments described in
Sections 3 and 4 hereof and the payment of fees and expenses with respect to the
foregoing, in each case on the Fourth Restatement Effective Date (as defined
below), are collectively referred to herein as the “Transactions”.

 

2



--------------------------------------------------------------------------------

SECTION 2. Amendment and Restatement of the Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 6 hereof, effective as of
the Fourth Restatement Effective Date (as defined below):

(a) The Credit Agreement is hereby amended and restated in its entirety in the
form of the Amended and Restated Credit Agreement set forth on Annex I hereto
(the Credit Agreement as so amended and restated is referred to herein as the
“Amended and Restated Credit Agreement”).

(b) All exhibits to the Credit Agreement shall be amended and restated in the
forms attached hereto.

(c) Schedules 1.01(b), 1.01(c), 1.01(d), 1.01(f), 1.01(g), 2.01, 3.08, 3.18,
3.19(a), 3.19(c) and 3.21 to the Credit Agreement shall be amended and restated
in the forms attached hereto.

SECTION 3. Extended Revolving Credit Commitment Reduction. Upon the ABL Credit
Facility Effective Date (as defined in the Engagement Letter (as defined
below)), and without any further action of any party hereto, the Extended
Revolving Credit Commitments in effect immediately prior to the ABL Credit
Facility Effective Date (as defined in the Engagement Letter (as defined below))
will be reduced to $425,000,000 in the aggregate with such reduction applied on
a ratable basis among the Extended Revolving Credit Lenders. Schedule I attached
hereto reflects such reduction in the Extended Revolving Credit Commitments.

SECTION 4. Termination of Non-Extended Revolving Credit Commitments. Upon the
effectiveness of this Amendment and without any further action of any party
hereto, any outstanding Revolving Loans made by the Non-Extended Revolving
Credit Lenders shall be repaid in full and the Non-Extended Revolving Credit
Commitments in effect immediately prior to this Amendment shall be terminated.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Parent, the Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders party hereto,
the Administrative Agent, the Issuing Banks and the Collateral Agent that, after
giving effect to this Amendment and the Transactions contemplated hereby:

(a) The representations and warranties set forth in Article III of the Amended
and Restated Credit Agreement and in each other Loan Document are true and
correct (i) in the case of representations and warranties qualified as to
materiality, in all respects, and (ii) otherwise, in all material respects, in
each case on and as of the Fourth Restatement Effective Date as though made on
and as of such date, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were so true and correct as of such earlier date
(it being understood and agreed that for the purposes of the representation

 

3



--------------------------------------------------------------------------------

and warranty made in Section 3.22 (x) the Transactions (as defined in this
Amendment) shall be deemed to be the Subject Transactions and (y) the
representation and warranty shall be made as if the reduction of the Extended
Revolving Credit Commitments described in Section 3 hereof had taken place on
the Fourth Restatement Effective Date).

(b) No Default or Event of Default has occurred and is continuing.

(c) None of the Security Documents in effect on the Fourth Restatement Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Amendment. The Guarantees created under such Security
Documents will continue to guarantee the Obligations to the same extent as they
guaranteed the Obligations immediately prior to the Fourth Restatement Effective
Date. The Liens created under such Security Documents will continue to secure
the Obligations, and will continue to be perfected, in each case, to the same
extent as they secured the Obligations or were perfected immediately prior to
the Fourth Restatement Effective Date.

SECTION 6. Effectiveness. This Amendment shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Fourth Restatement Effective Date”):

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
Parent, the Borrower, each Subsidiary Guarantor and the Required Lenders.

(b) The Administrative Agent shall have received a certificate, dated the Fourth
Restatement Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.01 of the Amended and Restated Credit Agreement as if the
Transactions were a Credit Event.

(c) The Administrative Agent shall have received (i) for the account of each
Term Lender party to this Amendment, an amendment fee in an amount equal to
0.25% of the aggregate principal amount of the Term Loans held by such Term
Lender as of the Fourth Restatement Effective Date, (ii) the fees due and
payable under the Engagement Letter dated as of February 9, 2018, among Parent,
the Borrower and each of the Joint Lead Arrangers party thereto (the “Engagement
Letter”) in connection with this Amendment including an arrangement fee in an
aggregate amount equal to $1,000,000 to be allocated among the Extended
Revolving Credit Lenders based on their respective Extended Revolving Credit
Commitments (whether drawn or undrawn) as of the Fourth Restatement Effective
Date and (iii) all other amounts due and payable on or prior to the Fourth
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder, under the Engagement Letter or under any other Loan
Document.

 

4



--------------------------------------------------------------------------------

The Administrative Agent shall notify Parent, the Borrower and the Lenders of
the Fourth Restatement Effective Date and such notice shall be conclusive and
binding.

SECTION 7. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Amended and Restated
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended and Restated Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Amended and Restated Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply and be effective
only with respect to the provisions of the Amended and Restated Credit Agreement
specifically referred to herein.

(b) From and after the Fourth Restatement Effective Date, any reference to the
Credit Agreement shall mean the Amended and Restated Credit Agreement.

SECTION 8. Reaffirmation. Each of Parent, the Borrower and each of the
Subsidiary Guarantors identified on the signature pages hereto (collectively,
Parent, the Borrower and such Subsidiary Guarantors, the “Reaffirming Loan
Parties”) hereby acknowledges that it expects to receive substantial direct and
indirect benefits as a result of this Amendment and the transactions
contemplated hereby. Each Reaffirming Loan Party hereby consents to this
Amendment and the transactions contemplated hereby, and hereby confirms its
respective guarantees, pledges and grants of security interests, as applicable,
under each of the Loan Documents to which it is party, and agrees that,
notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the Secured Parties.

SECTION 9. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Amendment), including the reasonable fees,
charges and disbursements of Cravath, Swaine & Moore LLP.

SECTION 10. Notices. All notices hereunder shall be given in accordance with
Section 9.01 of the Amended and Restated Credit Agreement.

SECTION 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission (e.g., “pdf”) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment, and, once delivered, may not be withdrawn or
revoked unless this Amendment fails to become effective in accordance with its
terms on or prior to May 15, 2018.

 

5



--------------------------------------------------------------------------------

SECTION 12. No Novation. This Amendment shall not extinguish the obligations for
the payment of money outstanding under the Amended and Restated Credit Agreement
or discharge or release the Lien or priority of any Loan Document or any other
security therefor or any guarantee thereof. Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under the
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Amendment
or any other document contemplated hereby shall be construed as a release or
other discharge of the Borrower under the Amended and Restated Credit Agreement
or any Loan Party under any other Loan Document from any of its obligations and
liabilities thereunder. The Credit Agreement and each of the other Loan
Documents shall remain in full force and effect, until and except as modified
hereby or thereby in connection herewith or therewith.

SECTION 13. Governing Law. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 14. Headings; Titles. Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
None of the financial institutions listed on the front cover of this Amendment
as either a “Joint Bookrunner” or a “Co-Manager” shall have any duties or
responsibilities hereunder in their capacity as either a “Joint Bookrunner” or a
“Co-Manager”.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,     By:  

/s/ Edward W. Lomicka

  Name: Edward W. Lomicka   Title:   Vice President and Treasurer COMMUNITY
HEALTH SYSTEMS, INC.,     By:  

/s/ Edward W. Lomicka

  Name: Edward W. Lomicka   Title:   Vice President and Treasurer

[Signature Page to Fourth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Administrative Agent
  By:  

/s/ Christopher Day

  Name:  Christopher Day   Title:    Authorized Signatory   By:  

/s/ Warren Van Heyst

  Name:  Warren Van Heyst   Title:    Authorized Signatory

[Signature Page to Fourth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

ABILENE HOSPITAL, LLC ABILENE MERGER, LLC AFFINITY HEALTH SYSTEMS, LLC AFFINITY
HOSPITAL, LLC BERWICK HOSPITAL COMPANY, LLC BILOXI H.M.A., LLC BIRMINGHAM
HOLDINGS II, LLC BIRMINGHAM HOLDINGS, LLC BLUEFIELD HOLDINGS, LLC BLUEFIELD
HOSPITAL COMPANY, LLC BLUFFTON HEALTH SYSTEM LLC BRANDON HMA, LLC BROWNWOOD
MEDICAL CENTER, LLC BULLHEAD CITY HOSPITAL CORPORATION BULLHEAD CITY HOSPITAL
INVESTMENT CORPORATION CAMPBELL COUNTY HMA, LLC CARLSBAD MEDICAL CENTER, LLC
CAROLINAS HOLDINGS, LLC CAROLINAS JV HOLDINGS GENERAL, LLC CENTRAL FLORIDA HMA
HOLDINGS, LLC CENTRAL STATES HMA HOLDINGS, LLC CHESTER HMA, LLC CHESTNUT HILL
HEALTH SYSTEM, LLC CHHS HOLDINGS, LLC CHHS HOSPITAL COMPANY, LLC CHS
PENNSYLVANIA HOLDINGS, LLC CHS TENNESSEE HOLDINGS, LLC CHS VIRGINIA HOLDINGS,
LLC CITRUS HMA, LLC CLARKSVILLE HOLDINGS II, LLC CLARKSVILLE HOLDINGS, LLC
CLEVELAND HOSPITAL COMPANY, LLC CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC
CLINTON HMA, LLC COATESVILLE HOSPITAL CORPORATION COCKE COUNTY HMA, LLC COLLEGE
STATION MEDICAL CENTER, LLC COLLEGE STATION MERGER, LLC COMMUNITY HEALTH
INVESTMENT COMPANY, LLC CP HOSPITAL GP, LLC CPLP, LLC CRESTWOOD HOSPITAL LP, LLC

[Signature Page to Fourth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CRESTWOOD HOSPITAL, LLC CSMC, LLC DEACONESS HOLDINGS, LLC DEACONESS HOSPITAL
HOLDINGS, LLC DESERT HOSPITAL HOLDINGS, LLC DETAR HOSPITAL, LLC DHFW HOLDINGS,
LLC DUKES HEALTH SYSTEM, LLC DYERSBURG HOSPITAL COMPANY, LLC EMPORIA HOSPITAL
CORPORATION FLORIDA HMA HOLDINGS, LLC FOLEY HOSPITAL CORPORATION FORT SMITH HMA,
LLC FRANKFORT HEALTH PARTNER, INC. FRANKLIN HOSPITAL CORPORATION GADSDEN
REGIONAL MEDICAL CENTER, LLC GAFFNEY H.M.A., LLC GRANBURY HOSPITAL CORPORATION
GRMC HOLDINGS, LLC HALLMARK HEALTHCARE COMPANY, LLC HEALTH MANAGEMENT
ASSOCIATES, LLC HEALTH MANAGEMENT GENERAL PARTNER I, LLC HEALTH MANAGEMENT
GENERAL PARTNER, LLC HMA FENTRESS COUNTY GENERAL HOSPITAL, LLC HMA SANTA ROSA
MEDICAL CENTER, LLC HMA SERVICES GP, LLC HMA-TRI HOLDINGS, LLC HOBBS MEDCO, LLC
HOSPITAL MANAGEMENT ASSOCIATES, LLC HOSPITAL OF MORRISTOWN, LLC JACKSON HMA, LLC
JACKSON HOSPITAL CORPORATION JEFFERSON COUNTY HMA, LLC KAY COUNTY HOSPITAL
CORPORATION KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC KENNETT HMA, LLC KEY WEST
HMA, LLC KIRKSVILLE HOSPITAL COMPANY, LLC KNOXVILLE HMA HOLDINGS, LLC LAKEWAY
HOSPITAL COMPANY, LLC LANCASTER HOSPITAL CORPORATION LAS CRUCES MEDICAL CENTER,
LLC LEA REGIONAL HOSPITAL, LLC LEBANON HMA, LLC LONGVIEW CLINIC OPERATIONS
COMPANY, LLC LONGVIEW MERGER, LLC LRH, LLC



--------------------------------------------------------------------------------

LUTHERAN HEALTH NETWORK OF INDIANA, LLC MADISON HMA, LLC MARSHALL COUNTY HMA,
LLC MARTIN HOSPITAL COMPANY, LLC MARY BLACK HEALTH SYSTEM, LLC MCSA, L.L.C.
MEDICAL CENTER OF BROWNWOOD, LLC METRO KNOXVILLE HMA, LLC MISSISSIPPI HMA
HOLDINGS I, LLC MISSISSIPPI HMA HOLDINGS II, LLC MOBERLY HOSPITAL COMPANY, LLC
NAPLES HMA, LLC NATCHEZ HOSPITAL COMPANY, LLC NATIONAL HEALTHCARE OF LEESVILLE,
INC. NAVARRO REGIONAL, LLC NC-DSH, LLC NORTHWEST ARKANSAS HOSPITALS, LLC
NORTHWEST HOSPITAL, LLC NOV HOLDINGS, LLC NRH, LLC OAK HILL HOSPITAL CORPORATION
ORO VALLEY HOSPITAL, LLC PALMER-WASILLA HEALTH SYSTEM, LLC PASCO REGIONAL
MEDICAL CENTER, LLC PENNSYLVANIA HOSPITAL COMPANY, LLC PHOENIXVILLE HOSPITAL
COMPANY, LLC POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC PORT CHARLOTTE HMA, LLC
POTTSTOWN HOSPITAL COMPANY, LLC PUNTA GORDA HMA, LLC QHG GEORGIA HOLDINGS II,
LLC QHG GEORGIA HOLDINGS, INC. QHG OF BLUFFTON COMPANY, LLC QHG OF CLINTON
COUNTY, INC. QHG OF ENTERPRISE, INC. QHG OF FORREST COUNTY, INC. QHG OF FORT
WAYNE COMPANY, LLC QHG OF HATTIESBURG, INC. QHG OF SOUTH CAROLINA, INC. QHG OF
SPARTANBURG, INC. QHG OF SPRINGDALE, INC. REGIONAL HOSPITAL OF LONGVIEW, LLC
RIVER OAKS HOSPITAL, LLC RIVER REGION MEDICAL CORPORATION ROH, LLC ROSWELL
HOSPITAL CORPORATION RUSTON HOSPITAL CORPORATION

 



--------------------------------------------------------------------------------

RUSTON LOUISIANA HOSPITAL COMPANY, LLC SACMC, LLC SALEM HOSPITAL CORPORATION SAN
ANGELO COMMUNITY MEDICAL CENTER, LLC SAN ANGELO MEDICAL, LLC SCRANTON HOLDINGS,
LLC SCRANTON HOSPITAL COMPANY, LLC SCRANTON QUINCY HOLDINGS, LLC SCRANTON QUINCY
HOSPITAL COMPANY, LLC SEMINOLE HMA, LLC SHELBYVILLE HOSPITAL COMPANY, LLC SILOAM
SPRINGS ARKANSAS HOSPITAL COMPANY, LLC SILOAM SPRINGS HOLDINGS, LLC SOUTHEAST
HMA HOLDINGS, LLC SOUTHERN TEXAS MEDICAL CENTER, LLC SOUTHWEST FLORIDA HMA
HOLDINGS, LLC STATESVILLE HMA, LLC TENNYSON HOLDINGS, LLC TOMBALL TEXAS
HOLDINGS, LLC TOMBALL TEXAS HOSPITAL COMPANY, LLC TRIAD HEALTHCARE, LLC TRIAD
HOLDINGS III, LLC TRIAD HOLDINGS IV, LLC TRIAD HOLDINGS V, LLC TRIAD NEVADA
HOLDINGS, LLC TRIAD OF ALABAMA, LLC TRIAD-ARMC, LLC TRIAD-EL DORADO, INC.
TRIAD-NAVARRO REGIONAL HOSPITAL SUBSIDIARY, LLC TULLAHOMA HMA, LLC TUNKHANNOCK
HOSPITAL COMPANY, LLC VAN BUREN H.M.A., LLC VENICE HMA, LLC VHC MEDICAL, LLC
VICKSBURG HEALTHCARE, LLC VICTORIA HOSPITAL, LLC VIRGINIA HOSPITAL COMPANY, LLC
WEATHERFORD HOSPITAL CORPORATION WEATHERFORD TEXAS HOSPITAL COMPANY, LLC WEBB
HOSPITAL CORPORATION WEBB HOSPITAL HOLDINGS, LLC WESLEY HEALTH SYSTEM LLC WHMC,
LLC WILKES-BARRE BEHAVIORAL HOSPITAL COMPANY, LLC WILKES-BARRE HOLDINGS, LLC
WILKES-BARRE HOSPITAL COMPANY, LLC WOODLAND HEIGHTS MEDICAL CENTER, LLC WOODWARD
HEALTH SYSTEM, LLC

 



--------------------------------------------------------------------------------

Acting on behalf of each of the Subsidiary Guarantors set forth above

 

By:  

/s/ Edward W. Lomicka

Name: Edward W. Lomicka Title:   Vice President and Treasurer

 



--------------------------------------------------------------------------------

HEALTH MANAGEMENT ASSOCIATES, LP

By: Health Management General Partner, LLC, its general partner

TENNESSEE HMA HOLDINGS, LP

By: Health Management General Partner I, LLC, its general parter

QHG GEORGIA, LP

By: QHG Georgia Holdings II, LLC, its general partner

HOSPITAL MANAGEMENT SERVICES OF FLORIDA, LP

By: HMA Services GP, LLC, its general partner

HMA HOSPITALS HOLDINGS, LP

By: Health Management General Partner, LLC, its general partner

BROWNWOOD HOSPITAL, L.P.

By: Brownwood Medical Center, LLC, its general partner

CAROLINAS JV HOLDINGS, L.P.

By: Carolina JV Holdings General, LLC, its general partner

COLLEGE STATION HOSPITAL, L.P.

By: College Station Medical Center, LLC, its general partner

CRESTWOOD HEALTHCARE, L.P.

By: Crestwood Hospital, LLC

LAREDO TEXAS HOSPITAL COMPANY, L.P.

By: Webb Hospital Corporation, its general partner

LONGVIEW MEDICAL CENTER, L.P.

By: Regional Hospital of Longview, LLC, its general partner

NAVARRO HOSPITAL, L.P.

By: Navarro Regional, LLC, its general partner

VICTORIA OF TEXAS, L.P.

By: Detar Hospital, LLC, its general partner

[Signature Page to Fourth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Acting on behalf of each of the Subsidiary Guarantors set forth above

 

By:  

/s/ Edward W. Lomicka

Name: Edward W. Lomicka Title:   Vice President and Treasurer

 



--------------------------------------------------------------------------------

 

Name of Lender:   By:  

 

  Name:   Title: For any Lender requiring a second signature block:   By:  

 

  Name:   Title:

[Signature Page to Fourth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Annex I



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 25, 2007, as amended and restated as of November 5, 2010, February 2, 2012,
January 27, 2014,

and March 23, 2018

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK, USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

SIEMENS FINANCIAL SERVICES, INC.,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners

 

 

SCOTIA CAPITAL (USA) INC.,

FIFTH THIRD BANK,

and

COMPASS BANK,

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Terms Generally      46  

SECTION 1.03.

  Pro Forma Calculations      46  

SECTION 1.04.

  Classification of Loans and Borrowings      47  

SECTION 1.05.

  Excluded Swap Obligations      47   ARTICLE II   The Credits  

SECTION 2.01.

  Commitments      48  

SECTION 2.02.

  Loans      49  

SECTION 2.03.

  Borrowing Procedure      51  

SECTION 2.04.

  Evidence of Debt; Repayment of Loans      52  

SECTION 2.05.

  Fees      52  

SECTION 2.06.

  Interest on Loans      53  

SECTION 2.07.

  Default Interest      54  

SECTION 2.08.

  Alternate Rate of Interest      54  

SECTION 2.09.

  Termination and Reduction of Commitments      54  

SECTION 2.10.

  Conversion and Continuation of Borrowings      55  

SECTION 2.11.

  Repayment of Term Borrowings      56  

SECTION 2.12.

  Optional Prepayment      57  

SECTION 2.13.

  Mandatory Prepayments      58  

SECTION 2.14.

  Reserve Requirements; Change in Circumstances      60  

SECTION 2.15.

  Change in Legality      61  

SECTION 2.16.

  Indemnity      62  

SECTION 2.17.

  Pro Rata Treatment      62  

SECTION 2.18.

  Sharing of Setoffs      63  

SECTION 2.19.

  Payments      63  

SECTION 2.20.

  Taxes      64  

SECTION 2.21.

  Assignment of Commitments Under Certain Circumstances; Duty to Mitigate     
66  

SECTION 2.22.

  [Reserved]      67  

SECTION 2.23.

  Letters of Credit      67  

SECTION 2.24.

  Incremental Term Loans      72  

SECTION 2.25.

  Loan Modification Offers; Replacement Revolving Credit Facility      74  

SECTION 2.26.

  Revolving Credit Commitment Increases      77  

SECTION 2.27.

  Term Loan Pricing Protection      79  

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   ARTICLE III   Representations and Warranties  

SECTION 3.01.

 

Organization; Powers

     80  

SECTION 3.02.

 

Authorization

     80  

SECTION 3.03.

 

Enforceability

     80  

SECTION 3.04.

 

Governmental Approvals

     81  

SECTION 3.05.

 

Financial Statements

     81  

SECTION 3.06.

 

No Material Adverse Change

     81  

SECTION 3.07.

 

Title to Properties; Possession Under Leases

     81  

SECTION 3.08.

 

Subsidiaries

     82  

SECTION 3.09.

 

Litigation; Compliance with Laws

     82  

SECTION 3.10.

 

Agreements

     82  

SECTION 3.11.

 

Federal Reserve Regulations

     83  

SECTION 3.12.

 

Investment Company Act

     83  

SECTION 3.13.

 

Use of Proceeds

     83  

SECTION 3.14.

 

Tax Returns

     83  

SECTION 3.15.

 

No Material Misstatements

     83  

SECTION 3.16.

 

Employee Benefit Plans

     84  

SECTION 3.17.

 

Environmental Matters

     84  

SECTION 3.18.

 

Insurance

     84  

SECTION 3.19.

 

Security Documents

     84  

SECTION 3.20.

 

Location of Real Property and Leased Premises

     86  

SECTION 3.21.

 

Labor Matters

     86  

SECTION 3.22.

 

Solvency

     86  

SECTION 3.23.

 

Sanctioned Persons

     87   ARTICLE IV   Conditions of Lending  

SECTION 4.01.

 

All Credit Events

     88   ARTICLE V   Affirmative Covenants  

SECTION 5.01.

 

Existence; Compliance with Laws; Businesses and Properties

     88  

SECTION 5.02.

 

Insurance

     89  

SECTION 5.03.

 

Obligations and Taxes

     89  

SECTION 5.04.

 

Financial Statements, Reports, etc

     88  

SECTION 5.05.

 

Litigation and Other Notices

     92  

SECTION 5.06.

 

Information Regarding Collateral

     92  

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 5.07.

  Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings      92  

SECTION 5.08.

  Use of Proceeds      93  

SECTION 5.09.

  Employee Benefits      93  

SECTION 5.10.

  Compliance with Environmental Laws      93  

SECTION 5.11.

  Preparation of Environmental Reports      93  

SECTION 5.12.

  Further Assurances      93  

SECTION 5.13.

  Proceeds of Certain Dispositions      95  

SECTION 5.14.

  Operation of Facilities      95   ARTICLE VI   Negative Covenants  

SECTION 6.01.

  Indebtedness      96  

SECTION 6.02.

  Liens      99  

SECTION 6.03.

  Sale and Lease-Back Transactions      102  

SECTION 6.04.

  Investments, Loans and Advances      103  

SECTION 6.05.

  Mergers, Consolidations, Sales of Assets and Acquisitions      107  

SECTION 6.06.

  Restricted Payments; Restrictive Agreements      110  

SECTION 6.07.

  Transactions with Affiliates      113  

SECTION 6.08.

  Business of Parent, Borrower and Subsidiaries      113  

SECTION 6.09.

  Other Indebtedness      114  

SECTION 6.10.

  Practice Guarantees      114  

SECTION 6.11.

  Capital Expenditures      114  

SECTION 6.12.

  [Reserved]      115  

SECTION 6.13.

  Maximum First Lien Net Leverage Ratio      115  

SECTION 6.14.

  Fiscal Year      116   ARTICLE VII   Events of Default   ARTICLE VIII   The
Administrative Agent and the Collateral Agent; Certain ERISA Matters  

SECTION 8.01.

  The Administrative Agent and the Collateral Agent      121  

SECTION 8.02.

  Certain ERISA Matters      123   ARTICLE IX   Miscellaneous  

SECTION 9.01.

  Notices      125  

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 9.02.

 

Survival of Agreement

     128  

SECTION 9.03.

 

Binding Effect

     128  

SECTION 9.04.

 

Successors and Assigns

     128  

SECTION 9.05.

 

Expenses; Indemnity

     133  

SECTION 9.06.

 

Right of Setoff

     134  

SECTION 9.07.

 

Applicable Law

     135  

SECTION 9.08.

 

Waivers; Amendment

     135  

SECTION 9.09.

 

Certain Releases of Guarantees and Security Interests

     136  

SECTION 9.10.

 

Interest Rate Limitation

     138  

SECTION 9.11.

 

Entire Agreement

     138  

SECTION 9.12.

 

WAIVER OF JURY TRIAL

     139  

SECTION 9.13.

 

Severability

     139  

SECTION 9.14.

 

[Reserved]

     139  

SECTION 9.15.

 

Headings

     139  

SECTION 9.16.

 

Jurisdiction; Consent to Service of Process

     139  

SECTION 9.17.

 

Confidentiality

     140  

SECTION 9.18.

 

USA PATRIOT Act Notice

     141  

SECTION 9.19.

 

Effect of Certain Inaccuracies

     141  

SECTION 9.20.

 

Pari Passu Obligations and Other Junior Secured Debt

     141  

SECTION 9.21.

 

No Fiduciary Relationship

     143  

SECTION 9.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     144  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(b)

   -   

Subsidiary Guarantors

Schedule 1.01(c)

   -   

Mortgaged Property

Schedule 1.01(d)

   -   

Hospitals

Schedule 1.01(e)

   -   

Certain Permitted Joint Ventures

Schedule 1.01(f)

   -   

Certain Subsidiaries

Schedule 1.01(g)

   -   

Asset Sales

Schedule 2.01

   -   

Initial Lenders and Commitments

Schedule 3.08

   -   

Subsidiaries

Schedule 3.18

   -   

Insurance

Schedule 3.19(a)

   -   

UCC Filing Offices

Schedule 3.19(c)

   -   

Mortgage Filing Offices

Schedule 3.21

   -   

Collective Bargaining Agreements

Schedule 6.01

   -   

Existing Indebtedness

Schedule 6.02

   -   

Existing Liens

Schedule 6.04(h)

   -   

Certain Permitted Acquisitions

Schedule 6.05(b)

   -   

Certain Syndication Transactions

Schedule 6.07

   -   

Certain Affiliate Transactions

EXHIBITS

 

Exhibit A

   -   

Form of Administrative Questionnaire

Exhibit B

   -   

Form of Assignment and Acceptance

Exhibit C

   -   

Form of Borrowing Request

Exhibit D

   -   

Form of Mortgage

Exhibit E

   -   

Form of Junior Lien Intercreditor Agreement

 

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 25, 2007, as amended and restated as of
November 5, 2010, February 2, 2012, January 27, 2014, and March 23, 2018 (this
“Agreement”), among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(“Parent”), the Lenders (as defined in Article I), and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2019 Notes” shall mean the Borrower’s 8% Senior Notes due 2019.

“2019 Term G Borrowing” shall mean a Borrowing consisting of 2019 Term G Loans
of the same Type and, in the case of a Eurodollar Loan, having the same Interest
Period.

“2019 Term G Lender” shall mean, at any time, any Lender that has a 2019 Term G
Loan at such time.

“2019 Term G Loan Repayment Date” shall have the meaning assigned to such term
in Section 2.11(a)(i).

“2019 Term G Loans” shall mean the “Incremental 2019 Term G Loans” made pursuant
to the Incremental Term Loan Assumption Agreement dated as of May 18, 2015. As
of the Fourth Restatement Effective Date, the aggregate principal amount of
outstanding 2019 Term G Loans is $1,037,348,605.50.

“2019 Term G Maturity Date” shall mean December 31, 2019; provided that if on
any date prior to December 31, 2019 (any such date, a “Term G Reference Date”),
an aggregate principal amount in excess of $250,000,000 of (x) 2019 Notes and
(y) any Indebtedness (“Refinanced Indebtedness”) incurred to refinance or
otherwise extend the maturity date of 2019 Notes or Refinanced Indebtedness, is
outstanding and scheduled to mature or similarly become due on or prior to the
date that is ninety-one (91) days after the Term G Reference Date, the 2019 Term
G Maturity Date shall instead be the Term G Reference Date; provided further,
that, in each case, if any such day is not a Business Day, the 2019 Term G
Maturity Date shall be the Business Day immediately preceding such day.



--------------------------------------------------------------------------------

“2020 Notes” shall mean the Borrower’s 7.125% Senior Notes due 2020.

“2021 Notes” shall mean the Borrower’s 5.125% Senior Secured Notes due 2021.

“2021 Term H Borrowing” shall mean a Borrowing consisting of 2021 Term H Loans
of the same Type and, in the case of a Eurodollar Loan, having the same Interest
Period.

“2021 Term H Lender” shall mean, at any time, any Lender that has a 2021 Term H
Loan at such time.

“2021 Term H Loan Repayment Date” shall have the meaning assigned to such term
in Section 2.11(a)(ii).

“2021 Term H Loans” shall mean the “Incremental 2021 Term H Loans” made pursuant
to the Incremental Term Loan Assumption Agreement dated as of May 18, 2015. As
of the Fourth Restatement Effective Date, the aggregate principal amount of
outstanding 2021 Term H Loans is $1,902,634,486.07.

“2021 Term H Maturity Date” shall mean January 27, 2021; provided that if on any
date prior to January 27, 2021 (any such date, a “Term H Reference Date”), an
aggregate principal amount in excess of $250,000,000 of (x) 2019 Notes, (y) 2020
Notes and (z) any Indebtedness (“Refinanced Indebtedness”) incurred to refinance
or otherwise extend the maturity date of 2019 Notes, 2020 Notes or Refinanced
Indebtedness, is outstanding and scheduled to mature or similarly become due on
or prior to the date that is ninety-one (91) days after the Term H Reference
Date, the 2021 Term H Maturity Date shall instead be the Term H Reference Date;
provided further, that, in each case, if any such day is not a Business Day, the
2021 Term H Maturity Date shall be the Business Day immediately preceding such
day.

“2022 Notes” shall mean the Borrower’s 6.875% Senior Notes due 2022.

“2023 Notes” shall mean the Borrower’s 6.250% Senior Secured Notes due 2023.

“ABL Collateral Agent” shall mean JPMorgan Chase Bank, N.A. or any other person
in its capacity as the “Collateral Agent” under an ABL Facility Credit
Agreement.

“ABL Facility Credit Agreement” shall mean (a) a loan agreement to be dated on
or after the Fourth Restatement Effective Date, among, inter alia, Parent, the
Borrower, the lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent and as the ABL Collateral Agent, in a form
reasonably acceptable to the Administrative Agent and (b) one or more loan
agreements among the Borrower and other parties from time to time party thereto
pursuant to which the Indebtedness under the credit agreement referenced in
clause (a) above has been refinanced, repaid, prepaid, repurchased, redeemed,
replaced, renewed, refunded, amended or increased in whole or in part in
accordance with, and subject to, the provisions of this Agreement and the ABL
Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

“ABL Facility First Priority Collateral” shall have the meaning specified in the
ABL Intercreditor Agreement.

“ABL Facility Loan Documents” shall have the meaning assigned to the term “Loan
Documents” (or any similar term) in the ABL Facility Credit Agreement.

“ABL Facility Loans” shall mean the “Loans” under the ABL Facility Credit
Agreement.

“ABL Intercreditor Agreement” shall mean an intercreditor agreement, among,
inter alia, Parent, the Borrower, the Collateral Agent and the ABL Collateral
Agent, in the form acceptable to each of the Administrative Agent and the ABL
Collateral Agent.

“ABL Lenders” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.25(a).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affected Class” shall have the meaning assigned to such term in
Section 2.25(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified.

“Agreement” shall have the meaning assigned to such term in the preamble.

 

3



--------------------------------------------------------------------------------

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate on such day for
a three month Interest Period commencing on the second Business Day after such
day plus 1%; provided that in no event shall the Alternate Base Rate be less
than, in the case of 2019 Term G Loans and 2021 Term H Loans, 2.00%. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the NYFRB Rate
or the Adjusted LIBO Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of NYFRB Rate, the Alternate Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective on the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the
case may be.

“Alternative Incremental Facility Indebtedness” shall mean any Indebtedness
which (a) is in the form of one or more series of senior or junior secured notes
or senior unsecured notes or senior or junior secured bridge loans or senior
unsecured bridge loans or junior secured loans, (b) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (c) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of Parent that is not a Loan Party,
(d) to the extent the same is secured, is not secured by any Lien on any asset
of Parent, the Borrower or any Subsidiary other than any asset constituting
Collateral, (e) to the extent the same is secured, is subject to a Pari Passu
Intercreditor Agreement (or, in the case of junior secured notes, junior secured
bridge loans or junior secured loans, a Junior Lien Intercreditor Agreement),
(f) matures on or after, and requires no scheduled payments of principal prior
to, the Latest Term Loan Maturity Date in effect at the time such Indebtedness
is incurred (which, in the case of bridge loans, shall be determined by
reference to the loans or notes into which such bridge loans are converted at
maturity) (other than pursuant to customary offers to purchase upon a change of
control, payments required to prevent any such Indebtedness from being treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, asset sale or event of loss and customary
acceleration rights after an event of default), unless 100% of the Net Cash
Proceeds thereof are used to prepay or repay outstanding Term Loans, in which
case such Indebtedness shall mature on or after the latest maturity date of the
Term Loans so prepaid or repaid and (g) contains no financial maintenance
covenants.

“Applicable Percentage” shall mean, for any day, (a) (i) with respect to any
Eurodollar Revolving Loan or ABR Revolving Loan, the applicable percentage set
forth below under the caption “Eurodollar Spread—Revolving Loans” or “ABR
Spread—Revolving Loans”, as the case may be, and (ii) with respect to the
Revolving Credit Commitment Fee, the applicable rate set forth below under the
caption “Revolving Credit Commitment Fee Rate”, in each case based upon the
Secured Net Leverage Ratio as of

 

4



--------------------------------------------------------------------------------

the relevant date of determination, (b) with respect to any Eurodollar 2019 Term
G Loan or ABR 2019 Term G Loan, 3.00% per annum and 2.00% per annum,
respectively, and (c) with respect to any Eurodollar 2021 Term H Loan or ABR
2021 Term H Loan, 3.25% per annum and 2.25% per annum, respectively.

 

Secured Net Leverage Ratio

   Eurodollar
Spread—
Revolving
Loans     ABR Spread—
Revolving Loans     Revolving
Credit
Commitment
Fee Rate  

Category 1 ³ 4.00 to 1.00

     2.75 %      1.75 %      0.50 % 

Category 2 ³ 3.50 to 1.00 and < 4.00 to 1.00

     2.50 %      1.50 %      0.50 % 

Category 3 ³ 3.00 to 1.00 and < 3.50 to 1.00

     2.25 %      1.25 %      0.50 % 

Category 4 < 3.00 to 1.00

     2.00 %      1.00 %      0.375 % 

Each change in the Applicable Percentage resulting from a change in the Secured
Net Leverage Ratio shall be effective with respect to all applicable Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. In addition, at any
time during which the Borrower has failed to deliver the financial statements
and certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively (until the time of the delivery thereof), the Secured Net Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentage.

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

5



--------------------------------------------------------------------------------

“Arrangers” shall mean Credit Suisse Securities (USA) LLC, Citigroup Global
Markets Inc., and JPMorgan Chase Bank, N.A.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Parent, the Borrower or
any of the Subsidiaries, other than:

(i) inventory, damaged, obsolete or worn out assets, scrap, surplus and
Permitted Investments, in each case disposed of in the ordinary course of
business;

(ii) donations of assets by the Borrower or any Subsidiary (whether of real or
personal property (including cash and Equity Interests)) to state or local
municipalities (or other Governmental Authorities), nonprofit organizations,
foundations, charities or similar entities of the Borrower’s or such
Subsidiary’s choice, with an aggregate fair market value not to exceed
$50,000,000 in any fiscal year of Parent;

(iii) dispositions by any Subsidiary that is not a Subsidiary Guarantor to the
Borrower or any other Subsidiary;

(iv) sales or other dispositions of (x) Receivables of the Borrower or any of
the Subsidiaries that are more than 180 days past due or are written-off at the
time of such sale or disposition or (y) any Receivables of the Borrower or any
of the Subsidiaries that are self-pay accounts receivable and that are
reasonably determined by the Borrower to be unable to be paid in full within 150
days of the related service date, provided that the face value of all such
Receivables sold or disposed of on or after the Third Restatement Effective Date
does not exceed $200,000,000;

(v) sales or other dispositions of property (including like-kind exchanges) to
the extent that (x) such property is exchanged for credit against the purchase
price of similar or replacement property or (y) the proceeds of such sale or
disposition are applied to the purchase price of such property, provided that,
if the property so sold or exchanged constituted Collateral, then the property
so received shall also constitute Collateral;

(vi) leases or sub-leases of any real property or personal property in the
ordinary course of business;

(vii) dispositions of investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture arrangements and similar binding
arrangements;

 

6



--------------------------------------------------------------------------------

(viii) licensings and sublicensings of intellectual property of the Borrower or
any Subsidiary in the ordinary course of business;

(ix) sales, transfers, leases or other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of Parent, the Borrower and the
Subsidiaries;

(x) the contribution or other transfer of property (including Equity Interests)
to any Spinout Subsidiary in connection with a Spinout Transaction;

(xi) dispositions of Equity Interests of any Subsidiary as contemplated by
clause (b) of the definition of Permitted Joint Venture;

(xii) dispositions consisting of the granting of Liens permitted by
Section 6.02;

(xiii) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions having a value not in excess of $25,000,000; and

(xiv) any sale, transfer or other disposition of any property or asset described
on Schedule 1.01(g).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Available Amount” shall mean, as at any date of determination, an amount (if
positive) equal to (a) for each fiscal year of Parent commencing with the fiscal
year ending December 31, 2010 for which Excess Cash Flow shall have been
positive, the Excess Cash Flow for such years that is retained by the Borrower
after application of Section 2.13(c), minus (b) the aggregate amount of all
Restricted Payments made in reliance on Section 6.06(a)(vii) prior to such date,
minus (c) the aggregate amount paid in reliance on Section 6.09(b)(iv) prior to
such date, minus (d) the aggregate amount of all investments made in reliance on
Section 6.04(y)(i) prior to such date.

“Available Declined Proceeds Amount” shall mean, as at any date of
determination, an amount (if positive) equal to (a) the aggregate amount of
Declined Proceeds retained by the Borrower after the Third Restatement Effective
Date, minus (b) the aggregate amount paid in reliance on Section 6.09(b)(v)
prior to such date, minus (c) the aggregate amount of all investments made in
reliance on Section 6.04(y)(ii) prior to such date.

 

7



--------------------------------------------------------------------------------

“Available Reinvestment Proceeds” shall mean, with respect to any Asset Sale,
without limiting any obligation set forth in the Loan Modification Agreement
dated as of May 30, 2017, among Parent, the Borrower, the Lenders party thereto
and the Administrative Agent, (x) to the extent that the First Lien Net Leverage
Ratio as of the date of such Asset Sale and on a pro forma basis for the period
of four consecutive fiscal quarters most recently ended on or prior to such date
for which financial statements have been delivered (or were required to be
delivered) pursuant to Sections 5.04(a) or (b) (such period, the “Test Period”)
(but without giving effect to such Asset Sale or the use of proceeds thereof) is
greater than or equal to 4.25 to 1.0, (A) if the First Lien Net Leverage Ratio
for the applicable Test Period (determined on a pro forma basis after giving
effect to such Asset Sale and any prior Asset Sale but without netting any of
the Net Cash Proceeds of such Asset Sale and determined as if all such Net Cash
Proceeds were used to prepay Term Loans) is greater than or equal to 4.25 to
1.0, 0% of the Net Cash Proceeds with respect to such Asset Sale, (B) if the
First Lien Net Leverage Ratio for the applicable Test Period (determined on a
pro forma basis after giving effect to such Asset Sale and any prior Asset Sale
but without netting any of the Net Cash Proceeds of such Asset Sale and
determined as if all such Net Cash Proceeds were used to prepay Term Loans) is
less than 4.25 to 1.0 but greater than or equal to 3.75 to 1.0, the Net Cash
Proceeds of such Asset Sale less the sum of (1) an amount of Net Cash Proceeds
such that the First Lien Net Leverage Ratio for the applicable Test Period
(determined on a pro forma basis after giving effect to such Asset Sale and any
prior Asset Sale but without netting any of the Net Cash Proceeds of such Asset
Sale and assuming for such pro forma purposes that the portion of Consolidated
EBITDA attributable to such Asset Sale is equal to the portion attributable to
the Net Cash Proceeds used to repay Term Loans pursuant to this clause (1))
after applying such Net Cash Proceeds to prepay Term Loans in accordance with
the Credit Agreement is equal to 4.25 to 1.0 plus (2) 50% of any remaining Net
Cash Proceeds after the application of the preceding clause (1), or (C) if the
First Lien Net Leverage Ratio for the applicable Test Period (determined on a
pro forma basis after giving effect to such Asset Sale and any prior Asset Sale
but without netting any of the Net Cash Proceeds of such Asset Sale and
determined as if all such Net Cash Proceeds were used to prepay Term Loans) is
less than 3.75 to 1.0, the Net Cash Proceeds of such Asset Sale less an amount
of Net Cash Proceeds such that the First Lien Net Leverage Ratio for the
applicable Test Period (determined on a pro forma basis after giving effect to
such Asset Sale and any prior Asset Sale but without netting any of the Net Cash
Proceeds of such Asset Sale and assuming for such pro forma purposes that the
portion of Consolidated EBITDA attributable to such Asset Sale is equal to the
portion attributable to the Net Cash Proceeds used to repay Term Loans) after
applying such Net Cash Proceeds to prepay Term Loans is equal to 3.75 to 1.0,
(y) to the extent that the First Lien Net Leverage Ratio as of the date of such
Asset Sale and on a pro forma basis for the applicable Test Period (but without
giving effect to such Asset Sale or the use of proceeds thereof) is greater than
or equal to 3.75 to 1.0 but less than 4.25 to 1.0, (A) if the First Lien Net
Leverage Ratio for the applicable Test Period (determined on a pro forma basis
after giving effect to such Asset Sale and any prior Asset Sale but without
netting any of the Net Cash Proceeds of such Asset Sale and determined as if all
such Net Cash Proceeds were used to prepay Term Loans) is less than 4.25 to 1.0
but greater than or equal to 3.75 to 1.0, 50% of the Net Cash Proceeds of such
Asset Sale or (B) if the First

 

8



--------------------------------------------------------------------------------

Lien Net Leverage Ratio for the applicable Test Period (determined on a pro
forma basis after giving effect to such Asset Sale and any prior Asset Sale but
without netting any of the Net Cash Proceeds of such Asset Sale and determined
as if all such Net Cash Proceeds were used to prepay Term Loans) is less than
3.75 to 1.0, the Net Cash Proceeds of such Asset Sale less an amount of Net Cash
Proceeds such that the First Lien Net Leverage Ratio for the applicable Test
Period (determined on a pro forma basis after giving effect to such Asset Sale
and any prior Asset Sale but without netting any of the Net Cash Proceeds of
such Asset Sale and assuming for such pro forma purposes that the portion of
Consolidated EBITDA attributable to such Asset Sale is equal to the portion
attributable to the Net Cash Proceeds used to repay Term Loans) after applying
such Net Cash Proceeds to prepay Term Loans in accordance with the Credit
Agreement is equal to 3.75 to 1.0, and (z) to the extent that the First Lien Net
Leverage Ratio as of the date of such Asset Sale and on a pro forma basis for
the applicable Test Period (but without giving effect to such Asset Sale or the
use of proceeds thereof) is less than 3.75 to 1.0, 100% of the Net Cash Proceeds
of such Asset Sale.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

9



--------------------------------------------------------------------------------

“CapEx Pull-Forward Amount” shall have the meaning assigned to such term in
Section 6.11.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of Parent, the Borrower and
its consolidated subsidiaries (including all amounts expended or capitalized
under Capital Lease Obligations, but excluding any amount representing
capitalized interest) that are (or should be) set forth in a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP, but excluding in each case any such expenditure (i) made with insurance
proceeds, condemnation awards or damage recovery proceeds, (ii) made with the
proceeds of the issuance of Equity Interests, (iii) to the extent such
expenditure is made with proceeds that would have constituted Net Cash Proceeds
under clause (a) of the definition of the term “Net Cash Proceeds” (but for the
application of the second proviso to such clause (a)), (iv) to the extent of the
credit against the gross purchase price of newly acquired equipment granted by
the seller of such newly acquired equipment for other equipment that is
simultaneously traded-in at the time of purchase of such newly acquired
equipment, (v) is accounted for as a capital expenditure pursuant to GAAP but
that actually is paid for by a third party (excluding Parent, the Borrower or
any Subsidiary) and for which none of Parent, the Borrower or any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period) or (vi) constituting the purchase price of
any Permitted Acquisition or any investment permitted under Sections 6.04(a),
6.04(i), 6.04(j), 6.04(k) or 6.04(x), 6.04(y) or 6.04(z).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP (excluding any lease that
would be required to be so classified as a result of a change in GAAP after the
First Restatement Effective Date), and the amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.

“Captive Insurance Subsidiary” shall mean a Subsidiary established for the
purpose of insuring the healthcare businesses or Facilities owned or operated by
the Borrower or any of the Subsidiaries, any joint venture of the Borrower or
any of the Subsidiaries or any physician or other personnel employed by or on
the medical staff of any such business or Facility.

“Cash Management Obligations” shall mean the obligations owed by Parent, the
Borrower or any Subsidiary to the Administrative Agent, any Arranger, any Lender
or an Affiliate of any of the foregoing in respect of any overdraft protections,
netting services and similar arrangements arising from treasury, depository and
cash management services, any automated clearing house transfers of funds or any
credit card or similar services, in each case in the ordinary course of
business.

 

10



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Parent (other than a transaction following which holders of securities that
represented 100% of such aggregate ordinary voting power represented by the
issued and outstanding capital stock of Parent immediately prior to such
transaction (or other securities into which such securities are converted as
part of such transaction) own, directly or indirectly, shares representing at
least a majority of the aggregate ordinary voting power represented by the
issued and outstanding capital stock of the surviving person in such transaction
immediately after such transaction), (b) [reserved], (c) any change in control
(or similar event, however denominated) with respect to Parent, the Borrower or
any Subsidiary shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which Parent, the Borrower or any Subsidiary
is a party (other than, under any indenture or agreement in respect of Material
Indebtedness assumed in connection with a Permitted Acquisition, any change in
control triggered by the Permitted Acquisition pursuant to which such
Indebtedness was assumed or (d) Parent shall cease to directly own, beneficially
and of record, 100% of the issued and outstanding Equity Interests of the
Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any policy, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, 2019 Term G
Loans, 2021 Term H Loans or Other Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment
or any Incremental Term Loan Commitment.

“Closing Date” shall mean July 25, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Incremental Term Loan Commitment.

 

11



--------------------------------------------------------------------------------

“Commitment Fees” shall mean the Revolving Credit Commitment Fees.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and (except in the case of
clause (a)(x) below) to the extent deducted (and not added back) in determining
such Consolidated Net Income, the sum of

(i) interest expense (net of interest income), including amortization and write
offs of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with (x) letters of credit, (y) obtaining or
unwinding Hedging Agreements or (z) surety bonds for financing activities, in
each case for such period,

(ii) provision for taxes based on income, profits or capital and franchise
taxes, including Federal, foreign, state, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including any
penalties and interest relating to any tax examinations for such period,

(iii) depreciation and amortization expenses including acceleration thereof and
including the amortization of the increase in inventory resulting from the
application of Statement of Financial Accounting Standards No. 141 (“FASB 141”)
for transactions contemplated hereby, including Permitted Acquisitions, for such
period,

(iv) non-cash compensation expenses arising from the sale of Equity Interests,
the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,

(v) the excess of the expense in respect of post-retirement benefits and
post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,

(vi) minority interest (to the extent distributions are not required to be made
and are not made in respect thereof),

(vii) upfront fees or charges arising from any Permitted Receivables Transaction
for such period, and any other amounts for such period comparable to or in the
nature of interest under any Permitted Receivables Transaction, and losses on
dispositions of Receivables and related assets in connection with any Permitted
Receivables Transaction for such period,

(viii) fees and expenses for such period incurred or paid in connection with the
Transactions,

 

12



--------------------------------------------------------------------------------

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that such amount is reasonably likely to
be reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the relevant event (with a deduction
for any amount so added back to the extent not so reimbursed within such
365 days), expenses with respect to liability or casualty events,

(x) proceeds of received business interruption insurance,

(xi) any fees and expenses incurred during such period in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of Equity Interests, Permitted Receivables
Transaction, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed),

(xii) any (w) severance costs, relocation costs, integration and facilities
opening costs, signing costs, retention or completion bonuses and transition
costs incurred during such period, (x) cash restructuring related or
nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder, (y) other nonrecurring cash losses and charges for such
period and (z) cash payments made during such period in respect of litigation
that was pending against the Borrower, Triad or any of their subsidiaries, or
any Acquired Entity or other obligations (contingent or otherwise) of the
Borrower, Triad or any of their subsidiaries or any Acquired Entity, in each
case prior to the Closing Date (or, with respect to an Acquired Entity, the
closing date of the relevant Permitted Acquisition) and for which a liability
would not be, in accordance with GAAP, recognized on Parent’s consolidated
balance sheet as of the Closing Date (or, with respect to an Acquired Entity,
the closing date of the relevant Permitted Acquisition),

(xiii) [reserved], and

(xiv) other non-cash charges for such period (other than the write down of
current assets, unless such assets are acquired pursuant to a Permitted
Acquisition, in which case any such write down shall (A) occur on or before the
first anniversary of the date on which the applicable Permitted Acquisition was
consummated and (B) result from (1) a change in accounting policies or (2) a
revision in the estimated value of such assets), and minus

(b) without duplication, (i) non-recurring gains and (ii) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges added to Consolidated Net Income pursuant to clause (a)(xiv)
(other than any such non-cash charges that if originally paid in cash and so not
taken as non-cash charges would have been added to Consolidated Net Income above
pursuant to clause (a)(xii)) in a previous period.

 

13



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense paid in cash (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of Parent, the
Borrower and the Subsidiaries for such period, net of interest income,
determined on a consolidated basis in accordance with GAAP and (b) the dividends
paid in cash during such period by Parent, the Borrower and the Subsidiaries on
a consolidated basis in respect of Disqualified Stock, but excluding, however,
to the extent otherwise included therein, (i) fees and expenses associated with
the consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining or unwinding any
Hedging Agreements, (iv) fees and expenses associated with any investment
permitted pursuant to Section 6.04, issuances of Equity Interests or
Indebtedness, Permitted Receivables Transactions or amendments of any
Indebtedness (whether or not consummated), (v) penalties and interest relating
to Taxes and (vi) all non-recurring cash interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
Parent, the Borrower or any Subsidiary with respect to interest rate Hedging
Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss
((i) excluding extraordinary gains and losses, and gains and losses arising from
the proposed or actual disposition of material assets and (ii) excluding the
cumulative effect of changes in accounting principles) of Parent, the Borrower
and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary.
Notwithstanding the foregoing, the amount of any cash dividends paid by any
Unrestricted Subsidiary and received by Parent, the Borrower or the Subsidiaries
during any such period shall be included, without duplication, in the
calculation of Consolidated Net Income for such period. There shall be excluded
from Consolidated Net Income for any period (i) gains and losses, including
unrealized gains and losses, for such period attributable to (v) the early
extinguishment of Indebtedness, (w) discontinued operations, (x) facilities to
be closed within one year of the date of recognition of such gain or loss,
(y) obtaining or unwinding Hedging Agreements and (z) except as provided above,
interests in Unrestricted Subsidiaries, (ii) all deferred financing costs
written off or amortized and premiums paid or other expenses incurred directly
in connection with any extinguishment of Indebtedness and any net gain (loss)
from any write-off or forgiveness of Indebtedness, (iii) any (x) cash payments
made or reserves taken during such period in respect of litigation that was
pending against HMA or any of its subsidiaries prior to the Third Restatement
Effective Date, (y) [reserved] and (z) costs and expenses incurred in connection
with the sale, transfer or other disposition of the hospitals set forth on
Schedule 1.01(g), in each case to the extent such costs, expenses, payments,
reserves or charges would otherwise be deducted in the determination of
Consolidated Net Income,

 

14



--------------------------------------------------------------------------------

provided that any reversal of a reserve excluded from Consolidated Net Income in
a prior period shall also be excluded from Consolidated Net Income, (iv) CVR
Payments made during such period to the extent deducted in the determination of
Consolidated Net Income and (v) the effects of purchase accounting adjustments
to inventory, property, equipment and intangible assets and deferred revenue in
component amounts required or permitted by GAAP, as a result of the
Transactions, any Permitted Acquisition or acquisition consummated before the
Closing Date, or the amortization or write-off of any amounts thereof.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, letter of credit and term
loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, cash equivalents and Permitted Investments and current and deferred
tax assets) of Parent, the Borrower and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Parent, the Borrower and the Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) current accrued and deferred income taxes and accrued
interest, (c) outstanding Revolving Loans and (d) revolving loans and letter of
credit obligations outstanding under the ABL Facility Credit Agreement.

“CVR Payments” shall have the meaning assigned to such term in the definition of
Indebtedness.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(f).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or fulfill any obligation required to be made or fulfilled by it
hereunder in the case of any funding requirement within two Business Days of the
date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good

 

15



--------------------------------------------------------------------------------

faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Administrative Agent or any Loan Party in writing that it does not
intend to satisfy any such obligations or (c) has become the subject of a
bankruptcy or insolvency proceeding, Bail-In Action, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, assignee for the benefit of creditors or similar
person charged with the reorganization or liquidation of its business, appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
if a Lender would be a “Defaulting Lender” solely by reason of events relating
to a parent company of such Lender or solely because a Governmental Authority
has been appointed as receiver, conservator, trustee or custodian for such
Lender, such Lender shall not be a “Defaulting Lender” if and for so long as
such Lender confirms in writing, upon request by the Administrative Agent, that
it will continue to comply with its obligations to make Loans and fulfill all
other obligations required to be made and fulfilled by it hereunder.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to an officer’s
certificate, setting forth the basis of such valuation, less the amount of cash
or cash equivalents (including Permitted Investments) received in connection
with a subsequent payment, redemption, retirement, sale or other disposition of
such Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 6.05(b).

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except (i) as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale shall be subject to the prior repayment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments or (ii) pursuant to any put option with respect to any Equity
Interests of a Permitted Syndication Subsidiary granted in favor of any
Permitted Syndication Transaction Partner), or is redeemable at the option of
the holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital in cash
(other than, in the case of Equity Interests of a Subsidiary issued to a
Permitted Syndication Transaction Partner or held by a Subsidiary Guarantor,
periodic distributions of available cash (determined in good faith by the
Borrower)), in

 

16



--------------------------------------------------------------------------------

each case at any time on or prior to the first anniversary of the Latest Term
Loan Maturity Date in effect at the time such Equity Interest is issued, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interest referred to in clause
(a) above, in each case at any time prior to the first anniversary of the Latest
Term Loan Maturity Date in effect at the time such Equity Interest is issued.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither the Borrower nor any of its Affiliates shall
be an Eligible Assignee.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and legally binding agreements in each case, relating to protection of
the environment, natural resources, occupational health and safety or Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, arrangement for disposal, or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

17



--------------------------------------------------------------------------------

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a failure by
any Plan to meet the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by Parent or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by Parent or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the receipt by Parent or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from Parent or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Title IV of ERISA or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA, (h) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

18



--------------------------------------------------------------------------------

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of Parent, the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges or losses to
the extent deducted in arriving at such Consolidated Net Income, (iii) an amount
equal to the provision for Taxes based on income, profits or capital of Parent,
the Borrower and the Subsidiaries, including Federal, foreign, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period to the extent deducted in arriving at such Consolidated Net Income,
(iv) [reserved], (v) reductions to noncash working capital of Parent, the
Borrower and the Subsidiaries for such fiscal year (i.e., the decrease, if any,
in Current Assets minus Current Liabilities from the beginning to the end of
such fiscal year, excluding decreases resulting from any Permitted Acquisition
or disposition occurring during such fiscal year) and (vi) an amount equal to
all anticipated payments deducted from Excess Cash Flow pursuant to clause
(b)(vi) in any prior period that the Borrower has determined will not be made,
or that were not made during the applicable four fiscal quarter period, and that
have not previously been added back to Excess Cash Flow pursuant to this clause
(a)(vi) over (b) the sum, without duplication, of (i) the amount of any Taxes
(including penalties and interest) payable in cash by Parent, the Borrower and
the Subsidiaries with respect to such fiscal year, (ii) Capital Expenditures
made in cash during such fiscal year, except to the extent financed with the
proceeds of Indebtedness (other than Revolving Loans and ABL Facility Loans),
equity issuances, casualty proceeds or condemnation proceeds to the extent such
proceeds would not be included in Consolidated Net Income, (iii) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13 and Voluntary Prepayments) made in cash by Parent, the Borrower and
the Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (iv) payments by Parent, the Borrower and the Subsidiaries
during such fiscal year in respect of long-term liabilities of Parent, the
Borrower and the Subsidiaries other than Indebtedness, (v) the aggregate amount
of cash consideration paid by Parent, the Borrower and the Subsidiaries (on a
consolidated basis) in connection with Permitted Acquisitions or other
investments permitted pursuant to Section 6.04 (other than Section 6.04(b)),
except to the extent any such Permitted Acquisition or investment is financed
with the proceeds of Indebtedness (other than Revolving Loans and ABL Facility
Loans) or equity issuances, to the extent such proceeds would not be included in
Consolidated Net Income, (vi) the aggregate amount of cash consideration
required to be paid by Parent, the Borrower and the Subsidiaries (on a
consolidated basis) in the subsequent first four fiscal quarters following such
fiscal year pursuant to binding contracts related to Permitted Acquisitions and
Capital Expenditures entered into during such fiscal year, (vii) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
Parent, the Borrower or the Subsidiaries during such period that are required to
be made in

 

19



--------------------------------------------------------------------------------

connection with any prepayment of Indebtedness to the extent not deducted in
determining Consolidated Net Income for such fiscal year, (viii) cash
expenditures in respect of Hedging Agreements to the extent not deducted in
determining Consolidated Net Income for such fiscal year, (ix) additions to
noncash working capital for such fiscal year (i.e., the increase, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year, excluding increases resulting from any Permitted Acquisition or
disposition occurring during such fiscal year), (x) an amount equal to the
amount of all non-cash credits or gains to the extent included in arriving at
such Consolidated Net Income and the amount related to items that were added to
or not deducted from net income or loss in calculating Consolidated Net Income
to the extent such items represented a cash payment or cash expenditure (which
had not reduced Excess Cash Flow in a prior fiscal year) and (xi) the aggregate
amount of cash expenditures paid by Parent, the Borrower and the Subsidiaries
(on a consolidated basis) pursuant to Section 6.06(iii), (v) and (ix) (except to
the extent any such cash expenditure is financed with the proceeds of
Indebtedness (other than Revolving Loans and ABL Facility Loans) or equity
issuances, to the extent such proceeds would not be included in Consolidated Net
Income); provided that in no event shall the calculation of Excess Cash Flow
include any insurance proceeds or proceeds of any condemnation, taking or
similar occurrence.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) net income and franchise Taxes imposed by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located, or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of
the Administrative Agent or a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.21(a)), any withholding Tax that is
imposed on amounts payable to such Administrative Agent or Lender as a result of
any law in effect (including FATCA) at the time such Administrative Agent or
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Administrative Agent or Lender’s failure to comply with
Section 2.20(e), except to the extent that such Administrative Agent or Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 2.20(a).

“Existing Credit Agreement” shall mean this Agreement as in effect immediately
prior to the Fourth Restatement Effective Date.

“Existing Letter of Credit” shall mean each Letter of Credit that was issued for
the account of the Borrower under the Existing Credit Agreement.

“Extended OID” shall have the meaning assigned to such term in Section 2.27.

 

20



--------------------------------------------------------------------------------

“Facility” shall mean any Hospital, outpatient clinic, long-term care facility,
ambulatory center, nursing home or rehabilitation center and related medical
office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement

“Fee Letter” shall mean the Fee Letter dated March 16, 2007, among Parent,
Credit Suisse Securities (USA) LLC, the Administrative Agent, Wachovia Capital
Markets LLC, Wachovia Bank, National Association and Wachovia Investment
Holdings, LLC.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Amendment and Restatement Agreement” shall mean the Amendment and
Restatement Agreement dated as of November 5, 2010, among Parent, the Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“First Lien Debt” shall mean, at any time the total Indebtedness of Parent, the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term or under performance
or surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder and (ii) Indebtedness of the type described in clauses (c), (d), (e),
(i), (j) and (k) of the definition of such term) that is secured by first
priority Liens on any property or asset of Parent, the Borrower and the
Subsidiaries at such time (including under this Agreement and the ABL Facility
Credit Agreement).

“First Lien Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i)
First Lien Debt minus (ii) the aggregate amount of unrestricted cash, cash
equivalents and Permitted Investments that is included on the consolidated
balance sheet of Parent, the

 

21



--------------------------------------------------------------------------------

Borrower and the Subsidiaries on such date, to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date for which financial statements have been delivered (or were required
to be delivered) pursuant to Sections 5.04(a) or (b). In any period of four
consecutive fiscal quarters in which any Permitted Acquisition or any
Significant Asset Sale occurs, the First Lien Net Leverage Ratio shall be
determined on a pro forma basis in accordance with Section 1.03.

“First Restatement Effective Date” shall mean November 5, 2010.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fourth Amendment and Restatement Agreement” shall mean the Fourth Amendment and
Restatement Agreement dated as of March 23, 2018, among Parent, the Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“Fourth Restatement Effective Date” shall have the meaning assigned to such term
in the Fourth Amendment and Restatement Agreement.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business or (ii) Practice Guarantees. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by the Borrower in good faith.

 

22



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, dated as of July 25, 2007, as amended and restated as of November 5,
2010, among the Borrower, Parent, the Subsidiaries party thereto and the
Collateral Agent for the benefit of the Secured Parties.

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos and asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances, medical,
biological and animal wastes and (b) without limitation of the foregoing, any
other chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

“Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(e).

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HMA” shall mean Health Management Associates, Inc.

“Hospital” shall mean each hospital now or hereafter owned, leased or operated
by the Borrower or any of the Subsidiaries or in which the Borrower or any of
the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(d) is a
list of all Hospitals in existence on the Fourth Restatement Effective Date
owned or used by the Borrower and the Subsidiaries.

“Increasing Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.26(a).

“Incremental Acquisition Revolving Credit Commitment Increase” shall mean a
Revolving Credit Commitment Increase designated as an “Incremental Acquisition
Revolving Credit Commitment Increase” by the Borrower, the Administrative Agent
and the applicable Increasing Revolving Credit Lenders in the applicable
Revolving Credit Commitment Increase Amendment, the effectiveness of which is
conditioned upon the consummation of a Permitted Acquisition (including the
refinancing of Indebtedness in connection therewith (to the extent required in
connection with such Permitted Acquisition) and the payment of related fees and
expenses).

 

23



--------------------------------------------------------------------------------

“Incremental Acquisition Term Loan” shall mean an Incremental Term Loan
designated as an “Incremental Acquisition Term Loan” by the Borrower, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Term Loan Assumption Agreement, the making of which is
conditioned upon the consummation of, and the proceeds of which will be used to
finance, a Permitted Acquisition (including the refinancing of Indebtedness in
connection therewith and the payment of related fees and expenses).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
greater of (x) $500,000,000 and (y) an amount equal to the maximum principal
amount of Indebtedness that, if fully drawn at such time, would not cause the
First Lien Net Leverage Ratio to exceed 4.00:1.00 (calculated on a pro forma
basis in accordance with Section 1.03 after giving effect to the incurrence of
such Indebtedness and without giving effect to any cash proceeds thereof, but
including the application of such proceeds and with any junior lien or unsecured
indebtedness incurred in reliance on the Incremental Amount be deemed to be
First Lien Debt for purposes of such calculation) over (b) the sum of (i) the
aggregate amount of all Incremental Term Loan Commitments established after the
Fourth Restatement Effective Date and prior to such time pursuant to
Section 2.24 (whether in respect of Other Term Loans, Other Term A Loans or
otherwise), (ii) the aggregate amount of all Revolving Credit Commitment
Increases established after the Fourth Restatement Effective Date and prior to
such time pursuant to Section 2.26, (iii) the aggregate amount of all revolving
credit commitments established after the Fourth Restatement Effective Date and
prior to such time in accordance with Section 6.01(r) and (iv) the aggregate
principal amount of Indebtedness incurred pursuant to Section 6.01(w) after the
Fourth Restatement Effective Date and prior to such time; provided, however,
that, to the extent the proceeds of any Incremental Term Loans or any
Alternative Incremental Facility Indebtedness are used concurrently with the
incurrence thereof to prepay then-outstanding Term Loans, the establishment of
such Incremental Term Loan Commitments or the incurrence of such Alternative
Incremental Facility Indebtedness, as the case may be, shall not reduce the
Incremental Amount (provided that if any Incremental Term Loans are incurred to
prepay 2019 Term G Loans, the last proviso in Section 2.25(c) shall apply as if
a Loan Modification Offer has been consummated with any original issue discount
or upfront fees being deemed to be an extension fee).

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

 

24



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional 2021 Term H Loans or, to the extent permitted by
Section 2.24 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with customary practices and other deferred compensation
arrangements), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) all obligations of such person
pursuant to any Permitted Receivables Transaction and (k) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person; provided that in all cases (v) contingent value rights issued in
connection with the Permitted HMA Transaction (as defined in the Existing Credit
Agreement) (any payments made pursuant to such contingent value rights being
referred to herein as the “CVR Payments”), (w) Practice Guarantees,
(x) earnouts, unless not paid after becoming due and payable, and working
capital adjustments under acquisition or disposition agreements, (y) deferred or
prepaid revenue and (z) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, shall be excluded from the definition of
“Indebtedness”. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

25



--------------------------------------------------------------------------------

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of each applicable Lender, 12 months thereafter, as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Issuing Bank” shall mean, as the context may require, except as provided in the
last sentence of Section 2.23(a), (a) Wells Fargo Bank, N.A., acting through any
of its Affiliates or branches, in its capacity as an issuer of Letters of Credit
hereunder, (b) with respect to each Existing Letter of Credit, the Lender that
issued such Existing Letter of Credit, and (c) any other Lender that may become
an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters
of Credit issued by such Lender. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch. Notwithstanding the foregoing, the L/C Exposure in respect
of Letters of Credit for which Wells Fargo Bank, National Association or its
Affiliates is the Issuing Bank shall not exceed $75,000,000 unless otherwise
agreed by Wells Fargo Bank, National Association.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Junior Lien Intercreditor Agreement” shall mean any intercreditor agreement,
collateral trust agreement or similar agreement governing the relative
priorities of the holders of the Obligations and Other Senior Secured Debt, on
the one hand, and the holders of Other Junior Secured Debt, on the other hand,
provided that such agreement (a) provides for such Indebtedness to be secured by
Liens on the Collateral having junior priority to the Liens securing the
Obligations and (b) is substantially in the form of Exhibit E, with such
modifications reasonably acceptable to the Administrative Agent and the
Borrower.

 

26



--------------------------------------------------------------------------------

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity date applicable to any Term Loans or Term Loan Commitment
hereunder at such time.

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance or a Revolving Accession Agreement.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and any Existing Letter of Credit.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.04(a) or (b).
In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or any Significant Asset Sale occurs, the Leverage Ratio shall be
determined on a pro forma basis in accordance with Section 1.03.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to
such service as determined by the Administrative Agent) as the London interbank
offered rate administered by ICE Benchmark Administration Limited for deposits
in dollars for a term comparable to such Interest Period, at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period; provided that in no event shall the LIBO
Rate be less than (x) in the case of 2019 Term G

 

27



--------------------------------------------------------------------------------

Loans or 2021 Term H Loans, 1.00%, and (y) in the case of any other Loans,
0.00%; ; provided further that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the rate
shall be, at any time, the rate per annum determined by the Administrative Agent
(the “Interpolated Rate”) (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period (for which
that LIBO Rate is available in Dollars) that is shorter than the Interest Period
and (b) the LIBO Rate for the shortest period (for which that LIBO Rate is
available for Dollars) that exceeds the Interest Period, in each case, at such
time; provided that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of intellectual property.

“Loan Documents” shall mean this Agreement, the First Amendment and Restatement
Agreement, the Second Amendment and Restatement Agreement, the Third Amendment
and Restatement Agreement, the Fourth Amendment and Restatement Agreement, the
Letters of Credit, the Security Documents, each Incremental Term Loan Assumption
Agreement, any Pari Passu Intercreditor Agreement, any Junior Lien Intercreditor
Agreement, any ABL Intercreditor Agreement, any Loan Modification Agreement, any
Revolving Accession Agreement, any Revolving Credit Commitment Increase
Amendment and the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e).

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.

“Loan Modification Offer” shall have the meaning specified in Section 2.25(a).

“Loan Parties” shall mean Parent, the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans and the Term Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Document to which they are or will be a party or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents.

 

28



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and intercompany loans), or obligations in respect of one or
more Hedging Agreements, of any one or more of Parent, the Borrower or any
Subsidiary in an aggregate principal amount exceeding $125,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Parent, the Borrower or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Parent, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” shall mean any Subsidiary other than any (a) Permitted
Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary,
(c) Securitization Subsidiary, (d) Foreign Subsidiary, (e) Captive Insurance
Subsidiary or (f) Non-Significant Subsidiary.

“Modified 2019 Term G Loans” shall have the meaning assigned to such term in
Section 2.25(c).

“Modified Term G Loan Margin” shall have the meaning assigned to such term in
Section 2.25(c).

“Modified Yield Differential” shall have the meaning assigned to such term in
Section 2.25(c).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(c), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
clause (i) of Section 4.02(g) of the Original Credit Agreement, Section 6(g) of
the First Amendment and Restatement Agreement or Section 7(b) or 7(c) of the
Third Amendment and Restatement Agreement or pursuant to Section 5.12 of the
Original Credit Agreement, the Existing Credit Agreement or this Agreement, each
substantially in the form of Exhibit D.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
Receivables sold in a Permitted Receivables Transaction), the aggregate cash
proceeds received in respect of such Asset Sale, and any cash payments received
in respect of promissory notes or other non-cash consideration delivered in
respect of such Asset Sale, net of (without duplication) (i) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Subsidiaries or

 

29



--------------------------------------------------------------------------------

Affiliates of Parent) incurred in effecting such Asset Sale, (ii) any taxes
reasonably attributable to such Asset Sale and, in the case of an Asset Sale in
a foreign jurisdiction, any taxes reasonably attributable to the repatriation of
the proceeds of such Asset Sale reasonably estimated by the Borrower to be
actually payable, (iii) any amounts payable to a Governmental Authority
triggered as a result of any such Asset Sale, (iv) any Indebtedness or
Contractual Obligation of Parent, the Borrower and the Subsidiaries (other than
the Loans, other Obligations and any Other Senior Secured Debt) required to be
paid or retained in connection with such Asset Sale or to the extent such
Indebtedness is required to be repaid because the asset sold is removed from a
borrowing base supporting such Indebtedness and (v) the aggregate amount of
reserves required in the reasonable judgment of the Borrower or the applicable
Subsidiary to be maintained on the books of the Borrower or such Subsidiary in
order to pay contingent liabilities with respect to such Asset Sale (so long as
amounts deducted from aggregate proceeds pursuant to this clause (v) and not
actually paid by the Borrower or any of the Subsidiaries in liquidation of such
contingent liabilities shall be deemed to be Net Cash Proceeds received at such
time as such contingent liabilities shall cease to be obligations of the
Borrower or any of the Subsidiaries); provided, however, that if (x) the
Borrower intends to reinvest such proceeds in assets of a kind then used or
usable in the business of the Borrower and the Subsidiaries or in Permitted
Acquisitions or other investments permitted pursuant to Section 6.04 (other
(x) than Section 6.04(b), (y) investments in Permitted Joint Ventures or other
similar joint ventures and (z) investments in Unrestricted Subsidiaries) within
15 months of receipt of such proceeds and (y) no Default or Event of Default
shall have occurred and shall be continuing at the time of such receipt, such
proceeds (but not to exceed the amount of Available Reinvestment Proceeds for
any Asset Sale) shall not constitute Net Cash Proceeds except to the extent not
so used at the end of such 15-month period, at which time such proceeds shall be
deemed to be Net Cash Proceeds; provided further that if during such 15-month
period Parent, the Borrower or a Subsidiary enters into a written agreement
committing it to so apply all or a portion of such proceeds, such 15-month
period will be extended with respect to the amount of proceeds for an additional
six months, at which time such proceeds shall be deemed to be Net Cash Proceeds;
(b) with respect to any issuance or incurrence of Indebtedness (other than
Indebtedness incurred pursuant to any Receivables Transaction), the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith; and (c) with respect to any
sale of Receivables in a Receivables Transaction, the initial cash proceeds
thereof (and any subsequent cash proceeds therefrom to the extent resulting from
an increase in the Receivables Transaction Amount above the highest previous
Receivables Transaction Amount balance), in each case received by the applicable
originators net of all taxes and customary fees, commissions, costs and other
expenses incurred in connection therewith.

“New Loan Margin” shall have the meaning assigned to such term in Section 2.27.

“New Term Loan” shall mean any Pari Passu Debt in the form of term loans secured
by Liens on the Collateral having the same priority as the Liens securing the
Term Loans (but excluding, for the avoidance of doubt, any Incremental Term
Loans), made to Parent or any of its subsidiaries, the proceeds of which will be
used to finance, in whole or in part, one or more Permitted Acquisitions.

 

30



--------------------------------------------------------------------------------

“New Term Loan OID” shall have the meaning assigned to such term in
Section 2.27.

“New Term Loan Yield Differential” shall have the meaning assigned to such term
in Section 2.27.

“Non-Significant Subsidiary” shall mean at any time, any Subsidiary (a) which at
such time has total assets book value (including the total assets book value of
any subsidiaries of such Subsidiary), or for which the Borrower or any of the
Subsidiaries shall have paid (including the assumption of Indebtedness) in
connection with the acquisition of Equity Interests or the total assets of such
Subsidiary, less than $10,000,000 or (b) which does not and will not itself or
through its subsidiaries own a Hospital or an interest in a Hospital or manage
or operate a Hospital and which is listed on Schedule 1.01(d) hereto (or on any
updates to such Schedule subsequently furnished by the Borrower to the
Administrative Agent) as a “Non-Significant Subsidiary”, provided that the total
assets of all Non-Significant Subsidiaries at any time does not exceed 5.0% of
the total assets of Parent, the Borrower and the Subsidiaries on a consolidated
basis.

“Notice of Increase” shall have the meaning assigned to such term in
Section 2.26(a).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Obligations” shall mean all obligations defined as “Bank Loan Obligations” in
the Guarantee and Collateral Agreement and the other Security Documents.

“OID” shall have the meaning assigned to such term in Section 2.24(b).

“Original Credit Agreement” shall mean the Credit Agreement dated as of July 25,
2007, among Parent, the Borrower, the lenders party thereto and Credit Suisse
AG, Cayman Islands Branch (formally known as Credit Suisse), as administrative
agent and collateral agent.

 

31



--------------------------------------------------------------------------------

“Other Junior Secured Debt” shall mean Indebtedness secured by Liens on the
Collateral having a priority junior to that of the Liens securing the
Obligations (excluding, for the avoidance of doubt, the ABL Facility Loans).

“Other Senior Secured Debt” shall mean Pari Passu Debt and Alternative
Incremental Facility Indebtedness, in each case secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations
(excluding, for the avoidance of doubt, the ABL Facility Loans).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term A Loans” shall mean Other Term Loans (a) which amortize at a rate
per annum of not less than 5.00% in each period of four consecutive fiscal
quarters commencing on or after the funding of such Other Term Loans and ending
on or prior to the applicable Incremental Term Loan Maturity Date and (b) which
have a weighted average life to maturity, when incurred, of five years or less.

“Other Term Loan Margin” shall have the meaning assigned to such term in
Section 2.24(b).

“Other Term Loan Reference Margin” shall have the meaning assigned to such term
in Section 2.24(b).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Pari Passu Debt” shall mean Indebtedness which (a) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (b) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of Parent that is not a Loan Party,
(c) is not secured by any Lien on any asset of Parent, the Borrower or any
Subsidiary other than any asset constituting Collateral, (d) does not amortize
at a rate per annum in excess of 1.00% during any period of four consecutive
fiscal quarters commencing on or after the date such Pari Passu Debt is incurred
by any Loan Party, (e) is subject to a Pari Passu Intercreditor Agreement and
(f) is issued, incurred, created or assumed (i) to finance, or otherwise in
connection with, a Permitted Acquisition, (ii) in order to extend, renew,
refinance or replace existing Pari Passu Debt, provided that (A) the principal
amount of such Pari Passu Debt is not increased (except by an amount not to
exceed (1) the amount of unpaid accrued interest and premium on the existing
Pari Passu Debt so extended,

 

32



--------------------------------------------------------------------------------

renewed, refinanced or replaced, plus (2) other reasonable amounts paid and fees
and expenses incurred in connection with such extension, renewal, refinancing or
replacement) and (B) neither the final maturity nor the weighted average life to
maturity of such Pari Passu Debt is decreased thereby or (iii) in order to
obtain Net Cash Proceeds, 100% of which (if not used in the manner set forth in
the foregoing clauses (i) and (ii)) are used by the Borrower, not later than the
fifth Business Day following the receipt thereof, to prepay outstanding Term
Loans in the manner set forth in Section 2.13(g).

“Pari Passu Debt Obligations” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.

“Pari Passu Intercreditor Agreement” shall mean any intercreditor agreement,
collateral trust agreement or similar agreement governing the relative
priorities of the holders of the Obligations, on the one hand, and the holders
of the Pari Passu Debt Obligations, on the other hand, provided that such
agreement (a) contains terms that are not less favorable to the holders of the
Obligations than to the holders of the Pari Passu Debt Obligations, (b) provides
for the Pari Passu Debt Obligations to be secured by Liens on the Collateral
having the same priority as, or junior priority to, the Liens securing the
Obligations and (c) is otherwise on terms reasonably acceptable to the
Administrative Agent and the Borrower.

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Additional Debt” of any Loan Party shall mean any unsecured
Indebtedness of such Loan Party or an unsecured or subordinated Guarantee of or
by such Loan Party, in each case which (a) matures on or after, and requires no
scheduled payments of principal prior to, the date that is ninety-one (91) days
after the Latest Term Loan Maturity Date in effect at the time such Indebtedness
is incurred (which, in the case of bridge loans, shall be determined by
reference to the loans or notes into which such bridge loans are converted at
maturity) (other than pursuant to customary offers to purchase upon a change of
control, payments required to prevent any such Indebtedness from being treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, asset sale or event of loss and customary
acceleration rights after an event of default), (b) contains no financial
maintenance covenants unless such financial maintenance covenants are added to
this Agreement for the benefit of the Lenders hereunder and (c) to the extent
the same is subordinated to any Indebtedness, is subordinate or junior in right
of payment to the Obligations, pursuant to a written agreement on terms
customary for similar Indebtedness at the time of issuance.

 

33



--------------------------------------------------------------------------------

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.25(c).

“Permitted Capital Expenditure Amount” shall have the meaning assigned to such
term in Section 6.11.

“Permitted Interest Transfer” shall mean a sale, issuance or other transfer of
securities of a Subsidiary or of assets of any Subsidiary to a new Subsidiary,
or sale, issuance or transfer of securities of a Subsidiary to another person if
after such sale, issuance or other transfer, such Subsidiary shall meet the
applicable requirements of the definition of “Permitted Joint Venture
Subsidiary”, “Non-Significant Subsidiary” or “Permitted Syndication Subsidiary”;
provided that (a) the aggregate fair market value (determined at the time of and
after giving effect to any Permitted Interest Transfer) of all Permitted
Interest Transfers made to, or in connection with the establishment of, a
Permitted Joint Venture shall not exceed $1,000,000,000 and (b) at the time of
and after giving effect to any Permitted Interest Transfer the total book value
of the assets, calculated as of the date of the applicable Permitted Interest
Transfer, of all Subsidiaries (other than Loan Parties) that become Permitted
Joint Venture Subsidiaries or Permitted Syndication Subsidiaries after the
Closing Date as a result of a Permitted Interest Transfer made after the Closing
Date shall not exceed (i) 10% of the total book value of the assets of Parent,
the Borrower and the Subsidiaries on a consolidated basis, calculated as of the
date of the applicable Permitted Interest Transfer, in the case of Permitted
Joint Venture Subsidiaries, and (ii) 10% of the total book value of the assets
of Parent, the Borrower and the Subsidiaries on a consolidated basis, calculated
as of the date of the applicable Permitted Interest Transfer, in the case of
Permitted Syndication Subsidiaries.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

34



--------------------------------------------------------------------------------

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Joint Venture Subsidiary” shall mean a partially owned Subsidiary
pursuant to which the Borrower or such Subsidiary conducts a Permitted Joint
Venture.

“Permitted Joint Ventures” shall mean (a) acquisitions (by merger, purchase,
lease (including any lease that contains upfront payments or buy out options) or
otherwise), not constituting Permitted Acquisitions, by Parent, the Borrower or
any of the Subsidiaries of interests in any of the assets of, or shares of the
capital stock of or other Equity Interests in, a person or division or line of
business of any person engaged in the same business as the Borrower and the
Subsidiaries or in a related business, (b) sales, issuances or other transfers
of securities of a Subsidiary to a person other than a Loan Party if after such
sale, issuance or other transfer, such Subsidiary shall meet the applicable
requirements of the definition of “Permitted Joint Venture Subsidiary” or
(c) other investments in and loans and advances to Permitted Joint Venture
Subsidiaries; provided that (x) no Default or Event of Default shall have
occurred and be continuing and (y) except for the Permitted Joint Ventures
listed on Schedule 1.01(e), to the extent the aggregate value of the
investments, loans and advances made by Parent, the Borrower and the
Subsidiaries in (including assets transferred to) any Permitted Joint Venture,
in each case, measured as of the date of each such investment, loan or advance
(net of any repayments or return of capital in respect thereof actually received
in cash by Parent, the Borrower or the Subsidiaries (net of applicable Taxes)
after the Closing Date) (the “Net Investment Amount”), when added to the
aggregate Net Investment Amounts of all Permitted Joint Ventures consummated
after the Third Restatement Effective Date, would exceed $1,000,000,000, the
Secured Net Leverage Ratio Condition would be satisfied.

“Permitted Receivables Transaction” shall have the meaning assigned to such term
in Section 6.05(b).

“Permitted Syndication Subsidiary” shall mean a partially owned Subsidiary of
the Borrower which, after giving effect to a Permitted Syndication Transaction,
owns, leases or operates the Hospital which is the subject of such Permitted
Syndication Transaction.

“Permitted Syndication Transaction” shall have the meaning assigned to such term
in Section 6.05(b).

“Permitted Syndication Transaction Partner” shall mean one or more persons
(other than Parent, the Borrower or any Subsidiary) that owns a minority
interest in a Permitted Syndication Subsidiary.

 

35



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower
or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which Parent, the Borrower or any of the Subsidiaries guarantees to
pay an admitting physician on the medical staff of a Hospital the difference
between such admitting physician’s monthly net revenue from professional fees
and a minimum monthly guaranteed amount.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG, Cayman Islands Branch as its prime rate in effect at
its principal office in New York City and notified to the Borrower.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
the Borrower or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

 

36



--------------------------------------------------------------------------------

“Receivables Transaction” shall mean, with respect to the Borrower and/or any of
the Subsidiaries, any transaction or series of transactions of sales, factoring
or securitizations involving Receivables pursuant to which the Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization Subsidiary
or any other person, and may grant a corresponding security interest in, any
Receivables (whether now existing or arising in the future) of the Borrower or
any Subsidiary, and any assets related thereto including collateral securing
such Receivables, contracts and all Guarantees or other obligations in respect
of such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

“Receivables Transaction Amount” shall mean (a) in the case of any Receivables
securitization (but excluding any sale or factoring of Receivables), the amount
of obligations outstanding under the legal documents entered into as part of
such Receivables securitization on any date of determination that would be
characterized as principal if such Receivables securitization were structured as
a secured lending transaction rather than as a purchase and (b) in the case of
any sale or factoring of Receivables, the cash purchase price paid by the buyer
in connection with its purchase of Receivables (including any bills of exchange)
less the amount of collections received in respect of such Receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest, in each case as determined in good faith and in a
consistent and commercially reasonable manner by the Borrower (provided that if
such method of calculation is not applicable to such sale or factoring of
Receivables, the amount of Receivables Transaction Amount associated therewith
shall be determined in a manner mutually acceptable to the Borrower and the
Administrative Agent).

“Received Exercise Proceeds Amount” shall mean, as at any date of determination,
an amount equal to (a) the aggregate net cash proceeds received by the Borrower
in respect of any issuance of Equity Interests to employees or directors after
the Closing Date, including payments in connection with the exercise of stock
options, minus (b) the aggregate amount of all Restricted Payments made in
reliance on Section 6.06(a)(viii) prior to such date.

“Reference Margin” shall have the meaning assigned to such term in Section 2.27.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

37



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall mean a 2019 Term G Loan Repayment Date, a 2021 Term H
Loan Repayment Date or an Incremental Term Loan Repayment Date.

“Replacement Capital Expenditures” shall mean Capital Expenditures on or after
the Closing Date made in connection with (i) the replacement of a Hospital as
required by the agreements pursuant to which such Hospital, or the entity owning
such Hospital, was acquired by the Borrower or any of the Subsidiaries from a
third-party, whether pursuant to such agreement existing as of the Closing Date
or entered into thereafter or (ii) the replacement of the Hospitals (owned,
leased or operated by the Borrower or any of the Subsidiaries or in which the
Borrower or any of the Subsidiaries owns an Equity Interest as of the Closing
Date) in Birmingham, Alabama and Barstow, California.

“Replacement Revolving Credit Facility” shall have the meaning assigned to such
term in Section 2.25(d).

“Required Covenant Lenders” shall mean, at any time, Lenders having Other Term A
Loans, Revolving Loans, L/C Exposure and unused Revolving Credit Commitments
representing more than 50% of the sum of all Other Term A Loans, Revolving
Loans, L/C Exposure and unused Revolving Credit Commitments at such time;
provided that the Revolving Loans, L/C Exposure and unused Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Covenant Lenders at any time; provided further, that if at any
time the aggregate amount of (x) all Incremental Term Loan Commitments
established after the Fourth Restatement Effective Date pursuant to Section 2.24
in respect of Other Term A Loans plus (y) all Revolving Credit Commitment
Increases effected after the Fourth Restatement Effective Date pursuant to
Section 2.26 shall exceed $400,000,000 in the aggregate, any amendment or waiver
hereunder that (X) requires the consent of the Required Covenant Lenders and
(Y) eliminates the financial covenant set forth in Section 6.11 or 6.13,
increases the ratios or levels set forth therein or otherwise would render the
provisions of Section 6.11 or 6.13 materially less restrictive, shall also
require the consent of Lenders having Revolving Loans, L/C Exposure and unused
Revolving Credit Commitments representing more than 50% of the sum of all
Revolving Loans, L/C Exposure and unused Revolving Credit Commitments at such
time (which, for purposes of this proviso, shall be determined excluding all
Revolving Credit Commitment Increases effected after the Fourth Restatement
Effective Date pursuant to Section 2.26).

 

38



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Revolving Credit Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, L/C Exposure, unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Loans, L/C Exposure and unused Revolving Credit Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer, executive
vice president or Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Parent, the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)) with respect to any Equity
Interests in Parent, the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Parent, the
Borrower or any Subsidiary (other than, in each case, capital contributions to,
or the purchase of Equity Interests in, any Subsidiary).

“Revolving Accession Agreement” shall have the meaning assigned to such term in
Section 2.26(a).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule I to the Fourth Amendment and Restatement Agreement or in the
Assignment and Acceptance pursuant to which such Lender assumed its Revolving
Credit Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).

“Revolving Credit Commitment Fee Rate” shall have the meaning assigned to such
term in the definition of the term “Applicable Percentage”.

 

39



--------------------------------------------------------------------------------

“Revolving Credit Commitment Increase” shall have the meaning assigned to such
term in Section 2.26(a).

“Revolving Credit Commitment Increase Amendment” shall have the meaning assigned
to such term in Section 2.26(a).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean January 27, 2021; provided that if
on any date prior to January 27, 2021 (any such date, a “Revolving Credit
Reference Date”), an aggregate principal amount in excess of $250,000,000 of (u)
2019 Notes, (v) 2019 Term G Loans, (w) 2020 Notes, (x) 2021 Term H Loans and
(y) any Indebtedness (“Refinanced Indebtedness”) incurred to refinance or
otherwise extend the maturity date of 2019 Notes, 2019 Term G Loans, 2020 Notes,
2021 Term H Loans, or other Refinanced Indebtedness, is outstanding and
scheduled to mature or similarly become due on or prior to the date that is
ninety-one (91) days after the Revolving Credit Reference Date, the “Revolving
Credit Maturity Date” shall instead be the Revolving Credit Reference Date;
provided further, that, in each case, if any such day is not a Business Day, the
Revolving Credit Maturity Date shall be the Business Day immediately preceding
such day. “Revolving Loans” shall mean the revolving loans made by the Lenders
to the Borrower pursuant to Section 2.01(b).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Second Amendment and Restatement Agreement” shall mean the Second Amendment and
Restatement Agreement dated February 2, 2012, among Parent, the Borrower, the
Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“Secured Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) Total
Secured Debt minus (ii) the aggregate amount of unrestricted cash, cash
equivalents and Permitted Investments that is included on the consolidated
balance sheet of Parent, the Borrower and the Subsidiaries on such date, to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.04(a) or (b).
In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or any Significant Asset Sale occurs, the Secured Net Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03.

 

40



--------------------------------------------------------------------------------

“Secured Net Leverage Ratio Condition” shall mean, on any date, after giving pro
forma effect to any Specified Transaction to occur on such date as contemplated
by Section 1.03, that the Secured Net Leverage Ratio shall not be greater than
4.00 to 1.0.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Securitization Subsidiary” shall mean any special purpose Subsidiary that
acquires Receivables generated by the Borrower or any of the Subsidiaries and
that engages in no operations or activities other than those related to a
Permitted Receivables Transaction.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12 or 9.20.

“Senior Note Indenture” shall mean each indenture under which Senior Notes are
issued, as the same may be amended, restated, substituted, replaced, refinanced,
supplemented or otherwise modified from time to time in accordance with
Section 6.01(a).

“Senior Notes” shall mean the 2019 Notes, the 2020 Notes, the 2021 Notes, the
2022 Notes and the 2023 Notes, in each case, as the same may be amended,
restated, substituted, replaced, refinanced, supplemented or otherwise modified
from time to time in accordance with Section 6.01(a).

“Shared Collateral Agent” shall have the meaning assigned to such term in
Section 9.20.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Parent, the Borrower or any Subsidiary to any person other than
the Borrower or a Subsidiary Guarantor of all or substantially all of the assets
of, or a majority of the Equity Interests in, a person, or a division or line of
business or other business unit of a person.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Representations” shall mean the representations and warranties made
in Sections 3.01, 3.02(a) and (b)(i)(A) and (B) (with respect to the Loan
Documents), 3.03, 3.11, 3.12, 3.19, 3.22 and 3.23.

“Specified Transaction” shall mean (a) the consummation of a Permitted
Acquisition or other acquisition permitted pursuant to Section 6.04, (b) the
investment in a Permitted Joint Venture or an Unrestricted Subsidiary or (c) the
incurrence or assumption of Indebtedness pursuant to Section 6.01(m) or (v) and
the use of proceeds thereof.

 

41



--------------------------------------------------------------------------------

“Spinout Subsidiary” shall mean an Unrestricted Subsidiary that is formed for
the purpose of acquiring property of Parent, the Borrower or any Subsidiary in
connection with a Spinout Transaction.

“Spinout Transaction” shall mean, collectively, any series or combination of
contributions, distributions and/or other transfers by Parent, the Borrower
and/or any Subsidiary of property (including Equity Interests) owned by it to
any Spinout Subsidiary (or to a Subsidiary in contemplation of the further
contribution, distribution or other transfer of such property to any Spinout
Subsidiary) and the ultimate distribution of the Equity Interests of an Ultimate
Spinout Subsidiary to the equity holders of Parent; provided that (i) the
aggregate Consolidated EBITDA attributable to all such property (including
Equity Interests) so contributed, distributed or transferred (determined for
each such contribution, distribution or other transfer at the time thereof and
for the period of four consecutive fiscal quarters most recently ended on or
prior to the date of the relevant contribution, distribution or other transfer
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 5.04(a) or (b)) shall not exceed in the aggregate
for all such contributions, distributions and other transfers 15.0% of
Consolidated EBITDA of Parent, the Borrower and the Subsidiaries for such period
and (ii) after giving effect to such Spinout Transaction and the repayment of
any Indebtedness in connection therewith, the Secured Net Leverage Ratio
calculated on a pro forma basis shall not exceed the lesser of (x) 3.75 to 1.00
and (y) the Secured Net Leverage Ratio immediately prior to giving effect to
such Spinout Transaction.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, as to any person, a corporation, partnership or other
entity of which Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.

“Subsidiary” shall mean any subsidiary of the Borrower; provided, however, that
Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any purpose
of this Agreement or the other Loan Documents.

 

42



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.12 (it being understood and agreed
that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary, (iii) Permitted
Syndication Subsidiary, (iv) Securitization Subsidiary, (v) Captive Insurance
Subsidiary, (vi) Permitted Joint Venture Subsidiary or (vii) Subsidiary listed
on Schedule 1.01(f), shall, in any case, be required to enter into the Guarantee
and Collateral Agreement pursuant to Section 5.12, unless the Borrower elects to
make any such Permitted Joint Venture Subsidiary a Subsidiary Guarantor).

“Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b).

“Syndication Transaction” shall mean a transaction (or series of transactions)
whereby the Borrower or a Subsidiary sells, transfers or otherwise disposes of
part, but not all, of its interest in a Subsidiary that owns, leases or operates
a Hospital to one or more third parties or of its interest in a Hospital to a
partially owned Subsidiary.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent, the Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than Parent, the Borrower
or any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Parent,
the Borrower or the Subsidiaries (or to their heirs and estates) shall be deemed
to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” shall mean a Borrowing comprised of 2019 Term G Loans, 2021
Term H Loans or Incremental Term Loans.

 

43



--------------------------------------------------------------------------------

“Term G Extension Fee” shall have the meaning assigned to such term in
Section 2.25(c).

“Term H Extension Fee” shall have the meaning assigned to such term in
Section 2.25(c).

“Term H Loan Reference Margin” shall have the meaning assigned to such term in
Section 2.25(c).

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitments” shall mean any Incremental Term Loan Commitments.

“Term Loans” shall mean the 2019 Term G Loans and the 2021 Term H Loans. Unless
the context shall otherwise require, the term “Term Loans” shall include any
Incremental Term Loans.

“Third Amendment and Restatement Agreement” shall mean the Third Amendment and
Restatement Agreement dated as of January 27, 2014, among Parent, the Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“Third Restatement Effective Date” shall have the meaning assigned to such term
in the Third Amendment and Restatement Agreement.

“Total Assets” shall mean, as of any date, the total consolidated assets of
Parent and its Subsidiaries on a consolidated basis, as shown on the most recent
consolidated balance sheet of Parent and its Subsidiaries, determined on a pro
forma basis in accordance with Section 1.03.

“Total Debt” shall mean, at any time, (a) the total Indebtedness of Parent, the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term or under performance
or surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder and (ii) Indebtedness of the type described in clauses (c), (d), (e),
(i), (j) and (k) of the definition of such term) minus (b) the aggregate amount
of unrestricted cash, cash equivalents and Permitted Investments that is
included on the consolidated balance sheet of Parent, the Borrower and the
Subsidiaries at such time.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. As of the
Fourth Restatement Effective Date, the Total Revolving Credit Commitment is
$650,000,000 (which Revolving Credit Commitments will be reduced upon the
effectiveness of the ABL Facility Credit Agreement, as provided in the Fourth
Amendment and Restatement Agreement).

 

44



--------------------------------------------------------------------------------

“Total Secured Debt” shall mean, at any time the total Indebtedness of Parent,
the Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of
the type described in clause (h) of the definition of such term or under
performance or surety bonds, in each case except to the extent of any
unreimbursed drawings thereunder and (ii) Indebtedness of the type described in
clauses (c), (d), (e), (i), (j) and (k) of the definition of such term) that is
secured by Liens on any property or asset of Parent, the Borrower and the
Subsidiaries at such time.

“Transactions” shall have the meaning assigned to such term in the Original
Credit Agreement.

“Triad” shall mean Triad Healthcare Corporation (f/k/a Triad Hospitals, Inc.), a
Delaware corporation and a wholly owned Subsidiary of the Borrower.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Ultimate Spinout Subsidiary” shall mean a Spinout Subsidiary or other
Subsidiary the Equity Interests of which are (or are intended to be, as the
context may require) distributed to the equity holders of Parent.

“Unrestricted Subsidiary” shall mean any Subsidiary organized or acquired
directly or indirectly by Parent after the Closing Date that Parent designates
as an “Unrestricted Subsidiary” by written notice to the Administrative Agent.
No Unrestricted Subsidiary may own any Equity Interests of a Subsidiary;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Parent may redesignate any Unrestricted
Subsidiary as a “Subsidiary” by written notice to the Administrative Agent and
by complying with the applicable provisions of Section 5.12.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

45



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which Write-Down and Conversion Powers are
described in the EU Bail-In Legislation Schedule.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b).

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall at all times be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition, other
acquisition permitted pursuant to Section 6.04, Significant Asset Sale or
Spinout Transaction occurs, each of the Leverage Ratio, the Secured Net Leverage
Ratio, the First Lien Net Leverage Ratio and, without duplication, Consolidated
EBITDA (other than for purposes of determining the Interest Coverage Ratio) and
Total Assets, shall, for all purposes set forth herein, be calculated with
respect to such period on a pro forma basis after giving effect

 

46



--------------------------------------------------------------------------------

to such Permitted Acquisition, acquisition, Significant Asset Sale, Transaction
or Spinout Transaction (and any related repayment of Indebtedness) (including,
without duplication, (a) all pro forma adjustments permitted or required by
Article 11 of Regulation S-X under the Securities Act of 1933, as amended,
(b) pro forma adjustments for designation of any Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Subsidiary in accordance with
the definition of “Unrestricted Subsidiary” (a “Subsidiary Designation”), and
(c) pro forma adjustments for cost savings and synergies (net of continuing
associated expenses) to the extent such cost savings and synergies are
reasonably identifiable, reasonably supportable, are expected to have a
continuing impact and have been realized or are reasonably expected to be
realized within 12 months following any such Permitted Acquisition or
acquisition (which cost savings and synergies shall be calculated on a pro forma
basis as though they had been realized on the first day of such period);
provided that at the election of Parent, such pro forma adjustment shall not be
required to be determined for any Permitted Acquisition or other acquisition if
the aggregate consideration paid in connection with such acquisition is less
than $100,000,000; provided further that all such adjustments shall be set forth
in a reasonably detailed certificate of a Financial Officer of Parent),
assuming, for purposes of making such calculations, such Permitted Acquisition,
Subsidiary Designation, acquisition permitted pursuant to Section 6.04,
Significant Asset Sale or Spinout Transaction (and related repayment of
Indebtedness), and any other Permitted Acquisitions, Significant Asset Sales and
Spinout Transactions (and related repayment of Indebtedness) that have been
consummated during the period, had been consummated on the first day of such
period; provided, further, that the aggregate amount added to or included in
Consolidated EBITDA above in respect of synergies for any period of four
consecutive fiscal quarters shall not exceed an amount equal to 10% of
Consolidated EBITDA, calculated on a pro forma basis in accordance with this
Section 1.03 after giving effect to such addition and any other prior additions
in respect of such period pursuant to this Section 1.03. In addition, solely for
purposes of determining whether a Specified Transaction is permitted hereunder
(including whether such Specified Transaction would result in a Default or Event
of Default and whether the Secured Net Leverage Ratio Condition would be met),
the Secured Net Leverage Ratio shall be calculated on a pro forma basis as
provided in the preceding sentence.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.05. Excluded Swap Obligations. (a) Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee by any Loan Party under
any Loan Document shall include a Guarantee of any Obligation that, as to such
Loan Party, is an Excluded Swap Obligation and no Collateral provided by any
Loan Party shall secure any Obligation that, as to such Loan Party, is an
Excluded Swap Obligation. In the event that any payment is made by, or any
collection is realized from, any Loan Party as to which any Obligations are
Excluded Swap Obligations, or from any Collateral

 

47



--------------------------------------------------------------------------------

provided by such Loan Party, the proceeds thereof shall be applied to pay the
Obligations of such Loan Party as otherwise provided herein without giving
effect to such Excluded Swap Obligations and each reference in this Agreement or
any other Loan Document to the ratable application of such amounts as among the
Obligations or any specified portion of the Obligations that would otherwise
include such Excluded Swap Obligations shall be deemed so to provide.

(b) The following terms shall for purposes of this Section 1.05 have the
meanings set forth below:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.),
as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to Guarantor, any Swap Obligation
if, and to the extent that, the Guarantee by such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor becomes effective with respect to such related Swap
Obligation.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at the time such Swap Obligation is
incurred (including as a result of any agreement in the Guarantee and Collateral
Agreement or any other Guarantee or other support agreement in respect of the
obligations of such Subsidiary Guarantor by the Borrower or another person that
constitutes an “eligible contract participant”).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Term Loans. The Borrower and the Term Lenders acknowledge the making of 2019
Term G Loans and 2021 Term H Loans pursuant to the Incremental Term Loan
Assumption Agreement dated as of May 18, 2015. Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

 

48



--------------------------------------------------------------------------------

(b) The Revolving Credit Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Revolving
Credit Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower, at any time and from time to time after the Third Restatement
Effective Date, and until the earlier of the Revolving Credit Maturity Date and
the termination of the Revolving Credit Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment. Within the limits set forth in the
preceding sentence and subject to the terms, conditions and limitations set
forth herein, the Borrower may borrow, pay or prepay and reborrow Revolving
Loans.

(c) The Incremental Term Loan Commitments. Subject to the terms and conditions
and relying upon the representations and warranties set forth herein and in the
applicable Incremental Term Loan Assumption Agreement, each Lender having an
Incremental Term Loan Commitment agrees, severally and not jointly, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $3,000,000 (except, with respect to any Incremental Term Borrowing, to the
extent otherwise provided in the related Incremental Term Loan Assumption
Agreement) or (ii) equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than fifteen Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City

 

49



--------------------------------------------------------------------------------

as the Administrative Agent may designate not later than 1:00 p.m., New York
City time, and the Administrative Agent shall promptly credit the amounts so
received to an account designated by the Borrower in the applicable Borrowing
Request or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower to but
excluding the date such amount is repaid to the Administrative Agent at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall not repay to the Administrative Agent such
corresponding amount within three Business Days after demand by the
Administrative Agent, then the Administrative Agent shall be entitled to recover
such amount with interest thereon at the rate per annum equal to the interest
rate applicable at the time to the Loans comprising such Borrowing, on demand,
from the Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C

 

50



--------------------------------------------------------------------------------

Disbursement shall be discharged and replaced with the resulting ABR Revolving
Credit Borrowing, and (ii) if such conditions precedent to borrowing have not
been satisfied, then any such amount paid by any Revolving Credit Lender shall
not constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to the Issuing Bank amounts so received by it from the Revolving Credit Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the day of a proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable, and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether the Borrowing then being
requested is to be a 2019 Term G Borrowing, a 2021 Term H Borrowing, an
Incremental Term Borrowing or a Revolving Credit Borrowing, and whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

51



--------------------------------------------------------------------------------

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Revolving Credit Commitment Fee”) equal to
the Revolving Credit Commitment Fee Rate per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
other period ending with the Revolving Credit Maturity Date, or the date on
which the Revolving Credit Commitments of such Lender shall expire or be
terminated). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.

 

52



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
ending with the Revolving Credit Maturity Date, or the date on which all Letters
of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Percentage from time to time used to determine the interest
rate on Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06, and (ii) to the Issuing Bank with respect to each Letter of Credit
the standard fronting, issuance and drawing fees specified from time to time by
the Issuing Bank (the “Issuing Bank Fees”); provided that each such fronting fee
charged from time to time shall not exceed 0.25% per annum of the aggregate
undrawn face amount of the then outstanding Letters of Credit. All L/C
Participation Fees and Issuing Bank Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times and calculated from
and including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

53



--------------------------------------------------------------------------------

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Loan of the
applicable Class plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Incremental Term
Loan Commitments shall terminate as provided in the related Incremental Term
Loan Assumption Agreement. The Revolving Credit Commitments shall automatically
terminate on the Revolving Credit Maturity Date. The L/C Commitment shall
automatically terminate on the earlier to occur of (i) the termination of the
Revolving Credit Commitments and (ii) the date 10 Business Days prior to the
Revolving Credit Maturity Date.

(b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the Revolving
Credit Commitments shall be in an integral multiple of $1,000,000 and in a
minimum amount of $3,000,000, and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time. Each notice delivered by the Borrower pursuant to
this Section 2.09 shall be irrevocable; provided that a notice of

 

54



--------------------------------------------------------------------------------

termination of the Revolving Credit Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 11:00 a.m., New York City time, on the date of conversion, to
convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than
12:00 (noon), New York City time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing to another permissible Interest Period, subject in
each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing of any Loans maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

55



--------------------------------------------------------------------------------

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings comprised of 2019 Term
G Loans, 2021 Term H Loans or Other Term Loans, as applicable, with Interest
Periods ending on or prior to such Repayment Date and (B) the ABR Term
Borrowings comprised of 2019 Term G Loans, 2021 Term H Loans or Other Term
Loans, as applicable, would not be at least equal to the principal amount of
Term Borrowings to be paid on such Repayment Date; and

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, then, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the 2019 Term G Lenders, on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of September 2015 (each such date being called a “2019
Term G Loan Repayment Date”), or if any such date is not a Business Day, on the
next succeeding Business Day, a principal amount of the 2019 Term G Loans (as
adjusted from time to time pursuant to Sections 2.12, 2.13(g) and 2.24(d)) equal
to 0.25% of the aggregate principal amount of the 2019 Term G Loans outstanding
on the effective date of the Incremental Term Loan Assumption Agreement dated as
of May 18, 2015, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment, with the balance
payable in full on the 2019 Term G Maturity Date.

 

56



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
2021 Term H Lenders, on the last Business Day of each March, June, September and
December, commencing with the last Business Day of September 2015 (each such
date being called a “2021 Term H Loan Repayment Date”), or if any such date is
not a Business Day, on the next succeeding Business Day, a principal amount of
the 2021 Term H Loans (as adjusted from time to time pursuant to Sections 2.12,
2.13(g) and 2.24(d)) equal to 0.25% of the aggregate principal amount of the
2021 Term H Loans outstanding on the effective date of the Incremental Term Loan
Assumption Agreement dated as of May 18, 2015, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment, with the balance payable in full on the 2021 Term H Maturity Date.

(iii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders in respect of Incremental Term Loans incurred after the
Fourth Restatement Effective Date, on each Incremental Term Loan Repayment Date,
a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.12, 2.13(g) and 2.24(d)) equal to the amount set forth
for such date in the applicable Incremental Term Loan Assumption Agreement,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, (i) all 2019 Term G Loans shall be due
and payable on the 2019 Term G Maturity Date, (ii) all 2021 Term H Loans shall
be due and payable on the 2021 Term H Maturity Date and (iii) all Other Term
Loans shall be due and payable on the Incremental Term Loan Maturity Date
applicable thereto, in each case together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 11:00 a.m., New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $3,000,000.

(b) Optional prepayments of Term Loans shall be applied as directed by the
Borrower, and if no such direction is provided, pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans to be
prepaid under Section 2.11.

 

57



--------------------------------------------------------------------------------

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
replace or cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and the Issuing Bank with respect to) all outstanding
Letters of Credit. If, after giving effect to any partial reduction of the
Revolving Credit Commitments or at any other time, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment, then the
Borrower shall, on the date of such reduction or at such other time, repay or
prepay Revolving Credit Borrowings and, after the Revolving Credit Borrowings
shall have been repaid or prepaid in full, replace or cause to be canceled (or
make other arrangements satisfactory to the Administrative Agent and the Issuing
Bank with respect to) Letters of Credit in an amount sufficient to eliminate
such excess.

(b) Not later than the fifth Business Day after the receipt of aggregate Net
Cash Proceeds in respect of Asset Sales in excess of $50,000,000 after the
Fourth Amendment and Restatement Effective Date (other than, for the avoidance
of doubt, sales of Receivables in a Permitted Receivables Transaction), the
Borrower shall apply 100% of the Net Cash Proceeds in excess of such $50,000,000
so received (and not yet used to prepay Term Loans pursuant to this
Section 2.13(b)) to prepay outstanding Term Loans in accordance with
Section 2.13(g); provided that the Borrower may use a portion of such Net Cash
Proceeds to prepay or repurchase Other Senior Secured Debt to the extent any
applicable credit agreement, indenture or other agreement governing such Other
Senior Secured Debt requires the Borrower to prepay or make an offer to purchase
such Other Senior Secured Debt with the proceeds of such Asset Sale, in each
case in an amount not to exceed the product of (A) the amount of such Net Cash
Proceeds and (B) a fraction, the numerator of which is the outstanding principal
amount of such Other Senior Secured Debt and the denominator of which is the sum
of the outstanding principal amount of such Other Senior Secured Debt and the
outstanding principal amount of Term Loans.

 

58



--------------------------------------------------------------------------------

(c) No later than 95 days after the end of each fiscal year of the Borrower, the
Borrower shall prepay outstanding Term Loans in accordance with Section 2.13(g)
in an aggregate principal amount equal to (x) 75% of Excess Cash Flow for the
fiscal year then ended, minus (y) Voluntary Prepayments made during such fiscal
year; provided that such percentage shall be reduced to 50% if the First Lien
Net Leverage Ratio as of the end of such fiscal year was less than 4.00 to 1.00
but equal to or greater than 3.00 to 1.00 and such percentage shall be reduced
to 25% if the First Lien Net Leverage Ratio as of the end of such fiscal year
was less than 3.00 to 1.00.

(d) In the event that Parent or any of its subsidiaries shall receive Net Cash
Proceeds from the issuance or incurrence of Indebtedness for money borrowed
(other than any cash proceeds from the issuance of Indebtedness for money
borrowed permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds by Parent or such subsidiary,
apply an amount equal to 100% of such Net Cash Proceeds to prepay outstanding
Term Loans in accordance with Section 2.13(g).

(e) [Intentionally Omitted].

(f) Notwithstanding the foregoing, any Term Lender may elect, by written notice
delivered to the Administrative Agent not later than 5:00 p.m. New York City
time one Business Day after the date of such Lender’s receipt of notice
regarding such prepayment (or, if different, at the time and in the manner
otherwise specified by the Administrative Agent in such notice of prepayment),
to decline all (but not less than all) of any mandatory prepayment of its Term
Loans pursuant to this Section 2.13 (such declined amounts, the “Declined
Proceeds”). To the extent Term Lenders elect to decline their pro rata shares of
such Declined Proceeds, such remaining Declined Proceeds may be retained by the
Borrower.

(g) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata among the 2019 Term G Loans, the 2021 Term H Loans and the
Other Term Loans and first applied in order of maturity of the scheduled
installments of principal due in respect of the 2019 Term G Loans, the 2021 Term
H Loans and the Other Term Loans under Sections 2.11(a)(i), (ii) and (iii) for
the first eight installments following such mandatory prepayment (commencing
with the first such scheduled installment pursuant to Sections 2.11(a)(i), (ii)
and (iii)) and, if applicable, thereafter applied pro rata against the remaining
scheduled installments of principal due in respect of the 2019 Term G Loans, the
2021 Term H Loans and the Other Term Loans under Sections 2.11(a)(i), (ii) and
(iii), respectively. The amount of any mandatory prepayment in respect of Term
Loans of any Class shall be applied first to Term Loans of such Class that are
ABR Loans to the full extent thereof before application to Term Loans of such
Class that are Eurodollar Loans, in a manner that minimizes the amount of any
payments required to be made by the Borrower pursuant to Section 2.16.
Notwithstanding the foregoing provisions of this Section 2.13(g), the proceeds
of any Pari Passu Debt shall not be required to be applied to prepay the 2021
Term H Loans until the 2019 Term G Loans have been repaid in full and until such
time any such

 

59



--------------------------------------------------------------------------------

proceeds shall be allocated to the payment of the Term Loans in accordance with
Section 2.13(g) as if no 2021 Term H Loans were outstanding. From and after the
time that the 2019 Term G Loans are no longer outstanding, the proceeds of any
Pari Passu Debt shall be applied in accordance with this Section 2.13(g) without
giving effect to the prior sentence of this Section 2.13(g).

(h) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13(b), (c) or (d), as applicable, (i) a
certificate signed by a Financial Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least two days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (which
interest amounts shall reduce the amount of Net Cash Proceeds required to be
applied to prepay the Loans).

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or the Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or the Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Issuing Bank to be material, then the Borrower will pay to such Lender or
the Issuing Bank, as the case may be, from time to time such additional amount
or amounts as will compensate such Lender or the Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made or participations in Letters of
Credit purchased by such Lender pursuant hereto or the Letters of Credit issued
by the Issuing Bank pursuant hereto to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or

 

60



--------------------------------------------------------------------------------

liquidity) by an amount deemed by such Lender or the Issuing Bank to be
material, then from time to time the Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

61



--------------------------------------------------------------------------------

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (but not against any lost profits) that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
of any Eurodollar Loan required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.13(f) or
2.15, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been

 

62



--------------------------------------------------------------------------------

terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower and Parent expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by the Borrower and
Parent to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
1:00 p.m., New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the Issuing Bank) shall be
made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

 

 

63



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law. If the Borrower or any other Loan Party
shall be required to deduct or withhold any Tax from such payment, then (i) if
such Tax is an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Borrower shall not be obligated to so
indemnify any Lender, the Administrative Agent or the Issuing Bank in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes to
the extent that such interest or penalties resulted solely from the gross
negligence or willful misconduct of the Administrative Agent or

 

64



--------------------------------------------------------------------------------

such Lender or the Issuing Bank. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the Issuing Bank, or by
the Administrative Agent on behalf of itself, a Lender or the Issuing Bank,
shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax (including U.S. federal backup withholding Tax) under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

(ii) If a payment made to a Lender or Issuing Bank under this Agreement or any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472((b) of the Code, as applicable), such Lender or Issuing Bank shall deliver
to the Withholding Agent, at the time or times prescribed by law and at such
other time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender or Issuing Bank has complied with such Lender or Issuing Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority;

 

65



--------------------------------------------------------------------------------

provided that this paragraph (f) shall not create any additional obligation of
the Borrower hereunder. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, (v) any Lender refuses to consent to any Loan Modification Offer, and
such Loan Modification Offer is consented to by Lenders holding a majority in
interest of the Affected Class or (vi) any Lender becomes a Defaulting Lender,
then, in each case, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require such Lender or the Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv), (v) or
(vi) above, all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification or in respect of which such Lender is a
Defaulting Lender, as the case may be) to an Eligible Assignee that shall assume
such assigned obligations and, with respect to clause (iv) or (v) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Document (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank), which consents shall not unreasonably be
withheld or delayed, and (z) the Borrower or such Eligible Assignee shall have
paid to the affected Lender or the Issuing Bank in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans or L/C Disbursements of such Lender or
the Issuing Bank, respectively, plus all Fees (except, in the case of a
Defaulting Lender, any Fees not required to be paid to such Defaulting Lender
pursuant to the express provisions of this Agreement) and other amounts accrued
for the account of such Lender or the Issuing Bank hereunder with respect
thereto (including any amounts under Sections 2.14 and 2.16); provided, further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s or the Issuing Bank’s claim for

 

66



--------------------------------------------------------------------------------

compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to paragraph (b) below), or if such
Lender or the Issuing Bank shall waive its right to claim further compensation
under Section 2.14 in respect of such circumstances or event or shall withdraw
its notice under Section 2.15 or shall waive its right to further payments under
Section 2.20 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification or shall cease to be a
Defaulting Lender, as the case may be, then such Lender or the Issuing Bank
shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.22. [Reserved].

SECTION 2.23. Letters of Credit. (a) General. Subject to the terms and
conditions herein set forth, the Borrower may request the issuance of a Letter
of Credit for its own account or for the account of any of the Subsidiaries (in
which case the Borrower and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time while the L/C
Commitment remains in effect. This Section shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. Notwithstanding
anything to the contrary contained in this Section 2.23 or

 

67



--------------------------------------------------------------------------------

elsewhere in this Agreement, (i) in the event that a Revolving Credit Lender is
a Defaulting Lender, no Issuing Bank shall be required to issue any Letter of
Credit unless such Issuing Bank has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate such Issuing Bank’s risk with
respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by cash collateralizing each such Defaulting Lender’s Pro
Rata Percentage of the applicable L/C Exposure, and (ii) if agreed to between
the Borrower and any Issuing Bank in writing, the obligation of such Issuing
Bank (and its Affiliates) to issue, extend or renew any Letters of Credit under
this Agreement may be terminated (in whole or in part) as provided therein.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Exposure shall not exceed $150,000,000 and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the Issuing Bank notifies the beneficiary thereof
at least 30 days (or such longer period as may be specified in such Letter of
Credit) prior to the then-applicable expiration date that such Letter of Credit
will not be renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit or, in the case of the Existing Letters of Credit, effective upon the
Fourth Restatement Effective Date. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing

 

68



--------------------------------------------------------------------------------

Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement made by the
Issuing Bank and not reimbursed by the Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.02(f). Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 1:00 p.m., New
York City time, on the immediately following Business Day after the Issuing Bank
notifies the Borrower thereof.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

 

69



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence, bad faith or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of the Issuing
Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the

 

70



--------------------------------------------------------------------------------

acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. Notwithstanding the foregoing, following the incurrence by the
Borrower or any Subsidiary of any Other Senior Secured Debt, the treatment and
application of any amounts provided by the Borrower as cash collateral hereunder
shall be subject to the terms and provisions of any applicable Pari Passu
Intercreditor Agreement and, in the event of any conflict between the terms of
such Pari Passu Intercreditor Agreement and the terms of this paragraph (j), the
terms of such Pari Passu Intercreditor Agreement shall govern.

 

71



--------------------------------------------------------------------------------

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

SECTION 2.24. Incremental Term Loans. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders, which may include any existing Lender; provided that
each Incremental Term Lender, if not already a Lender hereunder or Affiliate of
a Lender or an Approved Fund, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed). Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $25,000,000 or such lesser amount equal to
the remaining Incremental Amount), (ii) the date on which such Incremental Term
Loan Commitments are requested to become effective, and (iii) whether such
Incremental Term Loan Commitments are commitments to make additional 2021 Term H
Loans or commitments to make term loans with terms different from the 2021 Term
H Loans, including Other Term A Loans (“Other Term Loans”).

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans (other than any Other Term A Loans) shall be no earlier than
the Latest Term Loan Maturity Date in effect at the time the Incremental Term
Loan Commitments with respect to such Other Term Loans become effective (or, in
the case of Other Term Loans all of the proceeds of which will be used to repay
existing Term Loans (other than Other Term A Loans), the latest maturity date of
such refinanced Term Loans), (ii) the average life to maturity of the Other Term
Loans (other than any Other Term A Loans) shall be no shorter than the then
remaining average life to maturity of any other Class of Loans (or, in the case
of Other Term Loans all of the proceeds of which will be used to repay existing
Term Loans (other than Other Term A Loans), the then remaining average life to
maturity of such refinanced Term Loans) and (iii) if the initial yield
(excluding upfront or arrangement or similar fees payable to the arranger, if
any, of such loan) on such Other Term Loans (as determined by the Administrative
Agent to be equal to the sum of (x) the margin above the Adjusted LIBO Rate on
such Other Term Loans (the “Other Term

 

72



--------------------------------------------------------------------------------

Loan Margin”) (which shall be increased by the amount that any “LIBOR floor”
applicable to such Other Term Loans on the date such Other Term Loans are made
would exceed the Adjusted LIBO Rate that would be in effect for a three-month
Interest Period commencing on such date) and (y) if such Other Term Loans are
initially made at a discount or the Lenders making the same (as opposed to the
arranger, if any, thereof) receive a fee directly or indirectly from Parent, the
Borrower or any Subsidiary for doing so (the amount of such discount or fee,
expressed as a percentage of the Other Term Loans, being referred to herein as
“OID”), the amount of such OID divided by the lesser of (A) the average life to
maturity of such Other Term Loans and (B) four) exceeds by more than 50 basis
points the sum of (1) the margin applicable for Eurodollar Term Loans of any
Class (other than Other Term A Loans and any other Class of Term Loans that does
not elect to be subject to this clause (iii) in its Incremental Term Loan
Assumption Agreement or Loan Modification Agreement) (which margin shall be the
sum of the Applicable Percentage for Eurodollar Term Loans of such Class
(determined, solely for purposes of this Section 2.24, by reference to the
Secured Net Leverage Ratio and the Total Leverage Ratio, as and to the extent
applicable, in each case calculated on a pro forma basis after giving effect to
any Specified Transaction to which such Other Term Loans relate and any
Indebtedness incurred or expected to be incurred in connection therewith) (such
margin, the “Other Term Loan Reference Margin”) increased by the amount that any
“LIBOR floor” applicable to such Eurodollar Term Loans on such date would exceed
the Adjusted LIBO Rate that would be in effect for a three-month Interest Period
commencing on such date) plus (2) the OID (if any) initially paid in respect of
such Term Loans (for any Class of Term Loans, the applicable amount of such
excess above 50 basis points being referred to herein as the “Yield
Differential”) then (I) the Applicable Percentage then in effect for such
Class of Term Loans shall automatically be increased to the Other Term Loan
Reference Margin plus the applicable Yield Differential (or, in the case of that
portion, if any, of the Yield Differential resulting from the “LIBOR floor”
applicable to such Other Term Loans being greater than that applicable to such
Class of Term Loans on the date such Other Term Loans are made, by first
increasing or (if no “LIBOR floor” is applicable to such Class of Term Loans at
such time) by adding a “LIBOR floor” with respect to such portion of the Yield
Differential), (II) each interest rate margin with respect to such Class of Term
Loans set forth in the definition of Applicable Percentage shall be increased by
the Yield Differential (or, in the case of that portion, if any, of the Yield
Differential resulting from the “LIBOR floor” applicable to such Other Term
Loans being greater than that applicable to such Class of Term Loans on the date
such Other Term Loans are made, by first increasing or (if no “LIBOR floor” is
applicable to such Class of Term Loans at such time) by adding a “LIBOR floor”
with respect to such portion of the Yield Differential) and (III) the Applicable
Percentage for such Class of Term Loans will thereafter be determined in
accordance with the definition of Applicable Percentage as so amended and by
reference to the Secured Net Leverage Ratio or Leverage Ratio, as the case may
be and to the extent applicable; provided that in the event that the Applicable
Percentage with respect to any such Class of Term Loans would be subject to any
decrease as a result of any change in the Secured Net Leverage Ratio or the
Leverage Ratio, as the case may be and to the extent applicable, the amount of
any such decrease in the Applicable Percentage with respect to such Class of
Term Loans shall not exceed the amount of any

 

73



--------------------------------------------------------------------------------

corresponding decrease, if any, in the Other Term Loan Margin as a result of
such changes in the Secured Net Leverage Ratio and the Total Leverage Ratio, as
the case may be and to the extent applicable, in each case effective upon the
incurrence of such Other Term Loans. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment and the
Incremental Term Loans evidenced thereby.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the applicable conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02 of the Original Credit
Agreement.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding 2021
Term H Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar 2021 Term H Term Loan Borrowing to be converted into an
ABR Term Borrowing on the date of each Incremental Term Loan, or by allocating a
portion of each Incremental Term Loan to each outstanding Eurodollar 2021 Term H
Loan Borrowing on a pro rata basis. Any conversion of Eurodollar Term Loans to
ABR Term Loans required by the preceding sentence shall be subject to
Section 2.16. If any Incremental Term Loan is to be allocated to an existing
Interest Period for a Eurodollar Term Borrowing, then the interest rate thereon
for such Interest Period and the other economic consequences thereof shall be as
set forth in the applicable Incremental Term Loan Assumption Agreement. In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization payments under Section 2.11(a)(iii) required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans.

SECTION 2.25. Loan Modification Offers; Replacement Revolving Credit Facility.
(a) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of one or more Classes of Loans and/or Commitments (each Class subject
to such a Loan Modification Offer, an “Affected Class”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective. Permitted Amendments shall

 

74



--------------------------------------------------------------------------------

become effective only with respect to the Loans and/or Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and/or Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the applicable Loans and/or Commitments of the Accepting
Lenders of the Affected Class, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders of the Affected
Class as a new “Class” of loans and/or commitments hereunder. Notwithstanding
the foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation consistent with those delivered
on the First Restatement Effective Date under the First Amendment and
Restatement Agreement.

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the final maturity date and/or amortization applicable to the applicable
Loans and/or Commitments of the Accepting Lenders, (ii) a change in the
Applicable Percentage with respect to the applicable Loans and/or Commitments of
the Accepting Lenders, (iii) a change in the Fees payable to (or the inclusion
of additional fees to be payable to) the Accepting Lenders, (iv) changes to any
prepayment premiums with respect to the applicable Loans and Commitments,
(v) such amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Loan Documents to each new
“Class” of loans and/or commitments resulting therefrom and (vi) additional
amendments to the terms of this Agreement applicable to the applicable Loans
and/or Commitments of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement prior to giving effect to
such Permitted Amendments and that are reasonably acceptable to the
Administrative Agent; provided that, if any such Permitted Amendment shall
create a new Class of Revolving Credit Commitments, (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit as between the commitments of such new “Class” and the
Commitments of the then-existing Revolving Credit Lenders shall be made on a
ratable basis as between the commitments of such new “Class” and the Commitments
of the then-existing Revolving Credit Lenders and (B) the L/C Commitment may not
be extended without the prior written consent of the Issuing Bank; provided,
further, that in the case of any Loan

 

75



--------------------------------------------------------------------------------

Modification Offer with respect to the 2019 Term G Loans, if the yield
(excluding arrangement or similar fees payable to the arranger, if any, of such
Loan Modification Offer) on such 2019 Term G Loans (such 2019 Term G Loans as
modified by such Loan Modification Offer, the “Modified 2019 Term G Loans”) (as
determined by the Administrative Agent to be equal to the sum of (x) the margin
above the Adjusted LIBO Rate on such Modified 2019 Term G Loans (the “Modified
Term G Loan Margin”) (which shall be increased by the amount that any “LIBOR
floor” applicable to such Modified 2019 Term G Loans on the date such Loan
Modification Offer is effective would exceed the Adjusted LIBO Rate that would
be in effect for a three-month Interest Period commencing on such date) and
(y) if Lenders holding such Modified 2019 Term G Loans receive a fee (with any
original issue discount being treated in the same manner as a fee for purposes
of this proviso) directly or indirectly from Parent, the Borrower or any
Subsidiary for accepting such Loan Modification Offer (the amount of such fee,
expressed as a percentage of the Modified 2019 Term G Loans, being referred to
herein as “Term G Extension Fee”), the amount of such Term G Extension Fee
divided by the lesser of (A) the average life to maturity of such Modified 2019
Term G Loans and (B) four) exceeds the sum of (1) the margin applicable for 2021
Term H Loans (which, for purposes of this proviso, shall include 2021 Term H
Loans as modified by the same or any related Loan Modification Offer) (which
margin shall be the sum of the Applicable Percentage for 2021 Term H Loans (such
margin, the “Term H Loan Reference Margin”) increased by the amount that any
“LIBOR floor” applicable to such 2021 Term H Loans on such date would exceed the
Adjusted LIBO Rate that would be in effect for a three-month Interest Period
commencing on such date) plus (2) if Lenders holding such 2021 Term H Loans
receive a fee directly or indirectly from Parent, the Borrower or any Subsidiary
in connection with the same or any related Loan Modification Offer (excluding
arrangement or similar fees payable to the arranger, if any, of any such Loan
Modification Offer) (the amount of such fee, expressed as a percentage of the
2021 Term H Loans, being referred to herein as “Term H Extension Fee”), the
amount of such Term H Extension Fee divided by the lesser of (A) the average
life to maturity of such 2021 Term H Loans and (B) four (the amount of such
excess being referred to herein as the “Modified Yield Differential”) then the
Applicable Percentage then in effect for such 2021 Term H Loans shall
automatically be increased by the Modified Yield Differential (or, in the case
of that portion, if any, of the Modified Yield Differential resulting from the
“LIBOR floor” applicable to such Modified Term G Loans being greater than that
applicable to such 2021 Term H Loans on the date such Loan Modification Offer
becomes effective, by first increasing or (if no “LIBOR floor” is applicable to
such 2021 Term H Loans at such time) by adding a “LIBOR floor” with respect to
such portion of the Modified Yield Differential).

(d) Notwithstanding anything to the contrary contained herein, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Revolving Credit
Facility (as defined below) to effect the refinancing of all the Revolving
Credit Commitments with a replacement facility under this Agreement (a
“Replacement Revolving Credit Facility”); provided that (a) the aggregate amount
of commitments under such Replacement Revolving Facility Commitments shall not
exceed the aggregate amount of the replaced Revolving Credit Commitments and
(b) the maturity date of such

 

76



--------------------------------------------------------------------------------

Replacement Revolving Credit Facility shall not be earlier than the latest
Revolving Credit Maturity Date at the time of such replacement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Replacement
Revolving Credit Facility, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Replacement Revolving Credit Facility evidenced thereby. Notwithstanding the
foregoing, (i) no Replacement Revolving Credit Facility shall become effective
unless the Administrative Agent, to the extent reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions,
officer’s and secretary’s certificates and other documentation consistent with
those delivered on the First Restatement Effective Date under the First
Amendment and Restatement Agreement and (ii) the Issuing Bank shall not be
obligated to continue to issue Letters of Credit, respectively, under the
Replacement Revolving Credit Facility except to the extent it agrees in writing
to do so at or prior to the effectiveness of the Replacement Revolving Credit
Facility. Without limiting the foregoing, in the event that the initial
Replacement Revolving Credit Facility is in an aggregate principal amount less
than the aggregate principal amount of the Revolving Credit Commitments being
replaced, this Agreement may be further amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
additional commitments under the Replacement Revolving Credit Facility (and
subject to the same limitations and requirements provided above in this
paragraph (d)) to include additional commitments under the Replacement Revolving
Credit Facility that will not cause the aggregate amount of the commitments
thereunder to exceed the aggregate amount of the replaced Revolving Credit
Commitments.

SECTION 2.26. Revolving Credit Commitment Increases. (a) The Borrower may from
time to time, by written notice (a “Notice of Increase”) to the Administrative
Agent (which shall promptly deliver a copy to each of the Revolving Credit
Lenders), request that new Revolving Credit Commitments of any Class be extended
or existing Revolving Credit Commitments of any Class be increased by one or
more financial institutions, which may include any Revolving Credit Lender (any
such financial institution, an “Increasing Revolving Credit Lender”) (any such
extension or increase, a “Revolving Credit Commitment Increase”); provided that
(i) the terms of the Revolving Credit Commitments under the Revolving Credit
Commitment Increase shall be identical to the existing Revolving Credit
Commitments of the applicable Class, except for any upfront fees paid to
Increasing Revolving Credit Lenders; (ii) at the time of effectiveness of any
Revolving Credit Commitment Increase effected pursuant to this Section 2.26(a)
the amount of such Revolving Credit Commitment Increase shall not exceed the
Incremental Amount; (iii) each Revolving Credit Commitment Increase shall be in
an aggregate principal amount of not less than $25,000,000, except to the extent
necessary to utilize the remaining unused amount of increase permitted under
this Section 2.26(a); (iv) prior to any such Revolving Credit Commitment
Increase, except as otherwise specified in the applicable Revolving Accession
Agreement, the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Closing Date
under Section 4.02 of the Original Credit Agreement and (v) at the time of each
such Revolving Credit Commitment Increase request and immediately after giving
effect to the effectiveness of each such Revolving Credit Commitment Increase,

 

77



--------------------------------------------------------------------------------

the applicable conditions set forth in paragraphs (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received certificates
to that effect dated such dates and executed by a Financial Officer of the
Borrower. Such Notice of Increase shall set forth the amount of the requested
Revolving Credit Commitment Increase and the date on which such Revolving Credit
Commitment Increase is requested to become effective. The Borrower may arrange
for one or more Revolving Credit Lenders or one or more other financial
institutions to act as Increasing Revolving Credit Lenders with respect to the
proposed Revolving Credit Commitment Increase; provided that each Increasing
Revolving Credit Lender shall be subject to the approval of the Administrative
Agent, each Issuing Bank (which approvals shall not be unreasonably withheld,
conditioned or delayed) and each Increasing Revolving Credit Lender shall become
a party to this Agreement by completing and delivering to the Administrative
Agent a duly executed accession agreement in a form reasonably satisfactory to
the Administrative Agent and the Borrower (a “Revolving Accession Agreement”).
Revolving Credit Commitment Increases shall become effective on the date
specified in the Notice of Increase delivered pursuant to this paragraph (but
not prior to, for any Increasing Revolving Credit Lender that is not already a
Revolving Credit Lender, execution and delivery by such Increasing Revolving
Credit Lender of a Revolving Accession Agreement). Upon the effectiveness of any
Revolving Accession Agreement to which any Increasing Revolving Credit Lender is
a party, such Increasing Revolving Credit Lender shall thereafter be deemed to
be a party to this Agreement and shall be entitled to all rights, benefits and
privileges, and subject to all obligations, of a Revolving Credit Lender
hereunder.

(b) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Revolving Credit Commitment Increase, this Agreement may be amended (such
amendment, a “Revolving Credit Commitment Increase Amendment”) without the
consent of any Lender to the extent (but only to the extent) necessary to
reflect the existence and terms of the Revolving Credit Commitment Increase
evidenced thereby. Upon the effectiveness of each Revolving Credit Commitment
Increase pursuant to this Section 2.26, (i) each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Increasing Revolving Credit Lender providing a
portion of such Revolving Credit Commitment Increase, and each such Increasing
Revolving Credit Lender will automatically and without further act be deemed to
have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
such Revolving Credit Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Revolving Credit
Lender (including each such Increasing Revolving Credit Lender) will equal such
Lender’s Pro Rata Percentage and (ii) if, on the date of such Revolving Credit
Commitment Increase, there are any Revolving Loans outstanding, such Revolving
Loans shall on or prior to the effectiveness of such Revolving Credit Commitment
Increase be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such Revolving Credit Commitment Increase), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.12.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

78



--------------------------------------------------------------------------------

SECTION 2.27. Term Loan Pricing Protection. From and after the Third Restatement
Effective Date, if the initial yield on any New Term Loans incurred on or after
such date (as determined by the Administrative Agent and to be equal to the sum
of (x) the margin above the adjusted LIBO or eurocurrency rate on such New Term
Loans (the “New Loan Margin”) (which shall be increased by the amount that any
“LIBOR floor” applicable to such New Term Loans on the date such New Term Loans
are made would exceed the adjusted LIBO or eurocurrency rate that would be in
effect for a three-month Interest Period commencing on such date) and (y) if
such New Term Loans are initially made at a discount or the lenders making the
same (as opposed to the arrangers, if any, thereof) receive a fee directly or
indirectly from Parent, the Borrower or any subsidiary of Parent for doing so
(the amount of such discount or fee, expressed as a percentage of the New Term
Loans, being referred to herein as “New Term Loan OID”), the amount of such New
Term Loan OID divided by the lesser of (A) the average life to maturity of such
New Term Loans and (B) four) exceeds by more than 50 basis points the sum of
(1) the margin applicable to the Eurodollar 2019 Term G Loans or the Eurodollar
2021 Term H Loans (which margin shall be the sum of the Applicable Percentage
for 2019 Term G Loans or the 2021 Term H Loans (such margin, the “Reference
Margin”) increased by the amount that any “LIBOR floor” applicable to such
Eurodollar 2019 Term G Loan or such Eurodollar 2021 Term H Loans on such date
would exceed the Adjusted LIBO Rate that would be in effect for a three-month
Interest Period commencing on such date) plus (2) if such 2019 Term G Loan or
2021 Term H Loans were initially made at a discount or the Lenders making the
same (as opposed to the arranger, if any, thereof) received a fee directly or
indirectly from Parent, the Borrower or any Subsidiary for doing so (the amount
of such discount or fee, expressed as a percentage of the 2019 Term G Loans or
the 2021 Term H Loans and calculated on a weighted average basis, being referred
to herein as “Extended OID”), the amount of such Extended OID divided by four
(such excess above 50 basis points being referred to herein as the “New Term
Loan Yield Differential”) then (i) the Applicable Percentage then in effect for
such 2019 Term G Loans or 2021 Term H Loans shall automatically be increased to
the Reference Margin plus the applicable New Term Loan Yield Differential (or,
in the case of that portion, if any, of the New Term Loan Yield Differential
resulting from the “LIBOR floor” applicable to such New Term Loans being greater
than that applicable to such 2019 Term G Loans or 2021 Term H Loans on the date
such New Term Loans are made, by first increasing or (if no “LIBOR floor” is
applicable to such 2019 Term G Loans or 2021 Term H Loans at such time) by
adding a “LIBOR floor” with respect to such portion of the New Term Loan Yield
Differential), (ii) each interest rate margin with respect to the 2019 Term G
Loans or the 2021 Term H Loans set forth in the definition of Applicable
Percentage shall be increased by the New Term Loan Yield Differential (or, in
the case of that portion, if any, of the New Term Loan Yield Differential
resulting from the “LIBOR floor” applicable to such New Term Loans being greater
than that applicable to such 2019 Term G Loans or the 2021 Term H Loans on the
date such New Term Loans are made, by first increasing or (if no “LIBOR floor”
is applicable to such 2019 Term G Loans or such 2021 Term H Loans at such time)
by

 

79



--------------------------------------------------------------------------------

adding a “LIBOR floor” with respect to such portion of the New Term Loan Yield
Differential) and (iii) the Applicable Percentage for the 2019 Term G Loans or
the 2021 Term H Loans will thereafter be determined in accordance with the
definition of Applicable Percentage as so amended.

ARTICLE III

Representations and Warranties

Each of Parent and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than Parent or the Borrower, to the extent that the failure of such Loan Parties
to be in good standing could not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, except to the extent that the failure to possess such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder (a) have been duly authorized by all requisite corporate
and, if required, stockholder action and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of Parent, the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which
Parent, the Borrower or any Subsidiary is a party or by which any of them or any
of their property is or may be bound, except as could not reasonably be expected
to result in a Material Adverse Effect, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except as could not reasonably be expected to
result in a Material Adverse Effect or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Parent, the Borrower or any Subsidiary (other than any
Lien created hereunder or under the Security Documents or permitted pursuant to
Section 6.02).

SECTION 3.03. Enforceability. The Fourth Amendment and Restatement Agreement has
been duly executed and delivered by Parent and the Borrower and

 

80



--------------------------------------------------------------------------------

constitutes, and this Agreement and each other Loan Document constitutes, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, except for (a) the filing of Uniform
Commercial Code financing statements and filings with the United States Patent
and Trademark Office and the United States Copyright Office, (b) recordation of
Mortgages and other filings and recordings in respect of Liens created pursuant
to the Security Documents, (c) such as have been made or obtained and are in
full force and effect and (d) such actions, consents, approvals, registrations
or filings which the failure to obtain or make could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05. Financial Statements. Parent has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent as of and for the 2016 fiscal
year, audited by and accompanied by the opinion of Deloitte & Touche LLP,
independent public accountant, and (ii) as of and for each 2017 fiscal quarter
of Parent (other than the fourth fiscal quarter) thereafter ended at least 45
days prior to the Fourth Restatement Effective Date. Such financial statements
present fairly in all material respects the financial condition and results of
operations and cash flows of Parent and its consolidated subsidiaries as of such
dates and for such periods. Such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Parent and its consolidated
subsidiaries as of the dates thereof in accordance with GAAP in all material
respects. Such financial statements were prepared in accordance with GAAP
applied on a consistent basis in all material respects, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of Parent, the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2017.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Parent,
the Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, or a right to use, all its properties and assets
(including all Mortgaged Property), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties and assets for their intended purposes and except
where the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.

 

81



--------------------------------------------------------------------------------

(b) As of the Fourth Restatement Effective Date, neither Parent nor the Borrower
has received any notice of, nor has any knowledge of, any pending or
contemplated material condemnation proceeding affecting the Mortgaged Properties
in any material respect or any sale or disposition thereof in lieu of
condemnation.

(c) As of the Fourth Restatement Effective Date, none of Parent, the Borrower or
any of the Subsidiaries is obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any material interest therein, except for customary rights of first
refusal granted to the prior owners of such Mortgaged Property or their
Affiliates.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Fourth
Restatement Effective Date a list of all Subsidiaries and the percentage
ownership interest of Parent or the Borrower therein. The shares of capital
stock or other ownership interests so indicated on Schedule 3.08 are, in the
case of corporations, fully paid and non-assessable and are owned by Parent or
the Borrower, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents or permitted pursuant to
Section 6.02).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in the
periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary with the SEC prior to the Fourth
Restatement Effective Date, there are no actions, suits or proceedings at law or
in equity or by or before any Governmental Authority now pending or, to the
knowledge of Parent or the Borrower through receipt of written notice or
proceeding, threatened against or affecting Parent or the Borrower or any
Subsidiary or any business, property or rights of any such person as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of Parent, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any occupational
safety and health, health care, pension, certificate of need, Medicare,
Medicaid, insurance fraud or similar law, zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. Agreements. None of Parent, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

SECTION 3.11. Federal Reserve Regulations. (a) None of Parent, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12. Investment Company Act. None of Parent, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The proceeds of the Revolving Loans will be used
solely for working capital and other general corporate purposes, including
permitted investments and Capital Expenditures and to repay Indebtedness.
Letters of Credit will be used for general corporate purposes of the Borrower
and the Subsidiaries. The Borrower will use the proceeds of Incremental Term
Loans only for the purposes specified in the applicable Incremental Term Loan
Assumption Agreement.

SECTION 3.14. Tax Returns. Each of Parent, the Borrower and the Subsidiaries has
filed or caused to be filed, or has timely requested an extension to file or has
received an approved extension to file, all Federal, state, local and foreign
tax returns or materials that to the Borrower’s best knowledge are required to
have been filed by it and has paid or caused to be paid all taxes due and
payable by it and all assessments received by it, except taxes that are being
contested in good faith by appropriate proceedings and for which Parent, the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP and except any such filings or taxes, fees or
charges, the failure of which to make or pay, could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.15. No Material Misstatements. No written information, report,
financial statement, exhibit or schedule (other than estimates and information
of a general economic or general industry nature) heretofore or
contemporaneously furnished by or on behalf of Parent or the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when furnished
and taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading in light
of the circumstances under which such statements were made; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each of Parent and the
Borrower represents only that it acted in good faith and utilized assumptions
that each of Parent and the Borrower believed to be reasonable at the time made.

 

83



--------------------------------------------------------------------------------

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan in
such amount that could reasonably be expected to result in a Material Adverse
Effect, and the present value of all benefit liabilities of all underfunded
Plans (based on the assumptions used for purposes of Financial Accounting
Standards Board Accounting Standards Codification Topic 715) did not, as of the
last annual valuation dates applicable thereto, exceed the fair market value of
the assets of all such underfunded Plans in such amount that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.17. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Parent, the Borrower or any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description, in all material respects, of all insurance maintained by Parent or
the Borrower for itself or the Subsidiaries as of the Fourth Restatement
Effective Date. As of the Fourth Restatement Effective Date, such insurance is
in full force and effect and all premiums have been duly paid. Parent, the
Borrower and the Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement
creates in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof,
subject to the effects of bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general equitable principles, and (i) with
respect to all Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) previously delivered to and in possession of the Collateral Agent or,
in the case of Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) that is ABL Facility First Priority Collateral, to be delivered to
the ABL Collateral Agent, the Lien created under the Guarantee and Collateral
Agreement constitutes, or in the case of Pledged Collateral to be delivered to
the Collateral Agent or

 

84



--------------------------------------------------------------------------------

the ABL Collateral Agent in the future will constitute, a fully perfected first
priority Lien (or, with respect to the ABL Facility First Priority Collateral, a
fully perfected second priority Lien) on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Collateral as to which
perfection may be obtained by such actions, in each case prior and superior in
right to any other person (other than the rights of persons pursuant to
(x) Liens permitted by Section 6.02(z) and (y) Liens permitted by Section 6.02
having priority by operation of law), and (ii) with the previous filing of
financing statements in the offices specified on Schedule 3.19(a), the Lien
created under the Guarantee and Collateral Agreement constitutes, or in the case
of financing statements in appropriate form to be filed in the offices specified
on Schedule 3.19(a) (as such schedule may be updated from time to time; provided
that such schedules shall be deemed to be updated when the Borrower provides the
relevant information in accordance with the Guarantee and Collateral Agreement),
the Lien created under the Guarantee and Collateral Agreement will constitute, a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement) as to which perfection may be
obtained by such filings, in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02
and, with respect to the ABL Facility First Priority Collateral, the ABL
Lenders.

(b) The Guarantee and Collateral Agreement (or a short form security agreement
in form and substance reasonably satisfactory to the Borrower and the Collateral
Agent), together with the filings made pursuant to the Guarantee and Collateral
Agreement currently on file with the United States Patent and Trademark Office
and the United States Copyright Office and the financing statements currently on
file in the offices specified on Schedule 3.19(a), constitutes, or in the case
of financing statements in appropriate form to be filed in the offices specified
on Schedule 3.19(a) (as such schedule may be updated from time to time; provided
that such schedules shall be deemed to be updated when the Borrower provides the
relevant information in accordance with the Guarantee and Collateral Agreement),
will constitute, a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing security agreements in the United States and its territories
and possessions, in each case prior and superior in right to any other person
other than with respect to Liens permitted pursuant to Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and the Mortgages constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other person, other than with respect to
the rights of persons pursuant to Liens expressly permitted by Section 6.02.

 

85



--------------------------------------------------------------------------------

SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 1.01(d) lists completely and correctly as of the Fourth Restatement
Effective Date all Hospitals owned by Parent, the Borrower and the Subsidiaries
and the addresses thereof. The Borrower and the Subsidiaries own in fee all the
real property set forth on Schedule 1.01(d).

(b) Schedule 1.01(d) lists completely and correctly as of the Fourth Restatement
Effective Date all Hospitals leased by Parent, the Borrower and the Subsidiaries
and the addresses thereof. The Borrower and the Subsidiaries have valid leases
in all the material real property set forth on Schedule 1.01(d).

SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of the
Fourth Restatement Effective Date, there are no strikes, lockouts or slowdowns
against Parent, the Borrower or any Subsidiary pending or, to the knowledge of
Parent or the Borrower by delivery of written notice or proceeding, threatened.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Parent, the Borrower or any Subsidiary
is bound. Except as set forth on Schedule 3.21, as of the Fourth Restatement
Effective Date, none of Parent, the Borrower or any Subsidiary is a party to any
collective bargaining agreement or other labor contract applicable to persons
employed by it at any Facility.

SECTION 3.22. Solvency. After giving effect to the consummation of the Subject
Transactions, (i) each of the Fair Value and the Present Fair Salable Value of
the assets of Parent and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities, (ii) Parent and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital and
(iii) Parent and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature. For purposes
of this Section 3.22, the following terms shall have the meanings specified:

“Subject Transactions” shall mean the consummation of the transactions to occur
on the Fourth Restatement Effective Date.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Parent and its Subsidiaries taken as a whole
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of Parent and its Subsidiaries taken as a whole are
sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

86



--------------------------------------------------------------------------------

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of Parent and its
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of Subject Transactions, determined in accordance with GAAP
consistently applied.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Parent and its Subsidiaries taken as a whole after giving effect to the Subject
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of Parent.

“Do not have Unreasonably Small Capital” shall mean Parent and its Subsidiaries
taken as a whole after giving effect to the Subject Transactions have sufficient
capital to ensure that it is a going concern.

“Can pay their Stated Liabilities and Identified Contingent Liabilities as they
mature” shall mean Parent and its Subsidiaries taken as a whole after giving
effect to the Subject Transactions have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

SECTION 3.23. Sanctioned Persons. None of Parent, the Borrower, or any
Subsidiary or any Unrestricted Subsidiary nor, to the knowledge of the Borrower,
any director, officer, agent, employee or Affiliate of Parent, the Borrower, any
Subsidiary or any Unrestricted Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or the U.S. Department of State, and each is
currently in compliance with all rules and regulations promulgated by OFAC and
the U.S. Department of State; and the Borrower will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC or the U.S. Department of State.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

87



--------------------------------------------------------------------------------

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including on the date of each
issuance of or increase to a Letter of Credit (each such event being called a
“Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance of or increase to
a Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance of or increase to such Letter of
Credit as required by Section 2.23(b).

(b) (i) In the case of an Incremental Acquisition Term Loan or Incremental
Acquisition Revolving Credit Commitment Increase, the Specified Representations,
and (ii) in all other cases, the representations and warranties set forth in
Article III and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Except in the case of any Incremental Acquisition Term Loan or Incremental
Acquisition Revolving Credit Commitment Increase, at the time of and immediately
after such Credit Event, no Default or Event of Default shall have occurred and
be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Parent on the date of such Credit Event as to the applicable
matters specified in paragraphs (b) and (c) of this Section 4.01.

ARTICLE V

Affirmative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or other arrangements
acceptable to the Issuing Bank and the Administrative Agent have been made with
respect thereto, unless the Required Lenders shall otherwise consent in writing,
each of Parent and the Borrower will, and will cause (i) in the case of Sections
5.01 and 5.02, each of the Material Subsidiaries, and (ii) in the case of
Sections 5.03 through 5.15, each of the Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

 

88



--------------------------------------------------------------------------------

(b) (i) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations, material to the conduct of its business, except
as could not reasonably be expected to have a Material Adverse Effect;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except as could not reasonably be expected to have
a Material Adverse Effect; and (iii) at all times maintain and preserve all
tangible property material to the conduct of such business and keep such
property in good repair, working order and condition (subject to ordinary wear
and tear, casualty and condemnation) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except as could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Insurance. (a) Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided that the Borrower may implement programs of self
insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.

(b) Cause all casualty and property policies covering any Collateral to name the
Collateral Agent as loss payee or mortgagee, and/or additional insured, and each
provider of any such insurance shall agree, by endorsement upon such policies
issued by it, that it will give the Administrative Agent 30 days prior written
notice before any such policy or policies shall be altered or canceled.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time.

SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid,

 

89



--------------------------------------------------------------------------------

could reasonably be expected to give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (ii) the
failure to pay and discharge such tax, assessment, charge, levy or claim could
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Parent, furnish
to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Parent and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Parent and its consolidated subsidiaries as of the close of such fiscal quarter
and the results of its operations and the operations of such subsidiaries during
such fiscal quarter and the then elapsed portion of the fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of Parent
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.11 (in the case of the financial statements delivered under
paragraph (a) only) and 6.13 and, with respect to any Permitted Acquisition
consummated during the preceding quarter for total consideration in excess of
$100,000,000, 6.04(h), (iii) setting forth the identity and value of any
Hospital acquired in fee by Parent or any Subsidiary during the preceding
quarter and not

 

90



--------------------------------------------------------------------------------

previously identified to the Administrative Agent if the fair market value
thereof is in excess of $10,000,000, (iv) setting forth computations in
reasonable detail satisfactory to the Administrative Agent of the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio and the Leverage Ratio and, in
the case of a certificate delivered with the financial statements required by
paragraph (a) above, setting forth Parent’s calculation of Excess Cash Flow and
(v) specifying the amount of Net Cash Proceeds received in connection with Asset
Sales during the preceding quarter together with a calculation of the amount of
Net Cash Proceeds received in connection with such Asset Sales that were
(x) applied to prepay outstanding Term Loans and (y) reinvested pursuant to the
first proviso of the definition of “Net Cash Proceeds”;

(d) within 120 days after the beginning of each fiscal year of Parent, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent, the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be;

(f) promptly after the request by any Lender (made through the Administrative
Agent), all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;

(g) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request (on behalf of itself or any Lender);
and

(i) substantially contemporaneously with each designation of a Subsidiary as an
“Unrestricted Subsidiary” and each redesignation of an Unrestricted Subsidiary
as a “Subsidiary”, provide written notice of such designation or redesignation,
as applicable, to the Administrative Agent (who shall promptly notify the
Lenders).

 

91



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Parent, the Borrower
or any Subsidiary that could reasonably be expected to result in a Material
Adverse Effect; and

(c) any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in any Loan Party’s jurisdiction of organization or formation,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Parent and the Borrower agree
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Parent and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all requirements of law.
Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders
to visit and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested upon reasonable notice and
to make extracts from and copies of such financial records (in each case
excluding patient medical records and any other material which is confidential
pursuant to any laws, rules, regulations and decrees and orders of any
Governmental Authority) and permit any representatives designated by the
Administrative Agent or the Required Lenders to discuss the affairs, finances
and condition of such person with the officers thereof and independent
accountants therefor (with a senior officer of the Borrower present); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only one such visit during any fiscal year shall be at the
Borrower’s expense.

 

92



--------------------------------------------------------------------------------

(b) In the case of Parent and the Borrower, use commercially reasonable efforts
to cause the Credit Facilities to be continuously rated by S&P and Moody’s, and
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of Parent.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in Section 3.13.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code, except as would not reasonably be
expected to have a Material Adverse Effect, and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of Parent, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $10,000,000, a statement of a Financial Officer of Parent or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Parent or the Borrower proposes to take with respect thereto.

SECTION 5.10. Compliance with Environmental Laws. Comply and cause all lessees
and other persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and promptly conduct any remedial action in accordance with
Environmental Laws; provided, however, that none of Parent, the Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Parent, the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, the Borrower
shall provide to the Lenders within 45 days after receipt of such request, at
the expense of the Loan Parties, environmental site assessment reports (Phase I,
Phase II and/or compliance audits) regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the compliance matter
and/or the presence or absence of Hazardous Materials and the estimated cost of
any compliance or remedial action in connection with such Default.

SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant,

 

93



--------------------------------------------------------------------------------

preserve, protect and perfect the validity and first priority of the security
interests created or intended to be created by the Security Documents. The
Borrower will cause any subsequently acquired or organized Material Subsidiary
(or any Subsidiary that becomes a Material Subsidiary) to become a Loan Party by
executing the Guarantee and Collateral Agreement and each applicable Security
Document in favor of the Collateral Agent. The Borrower may, in its discretion,
elect to cause a Permitted Joint Venture Subsidiary to become a Loan Party by
complying with the foregoing sentence. In addition, except with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by written notice to the Borrower), the cost or other consequences
(including any Tax consequence) of doing so shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and subject to applicable
limitations set forth in the Security Documents, from time to time, the Borrower
will, at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of its assets and properties as the Administrative Agent or the
Required Lenders shall designate (it being understood that it is the intent of
the parties that the Obligations shall be secured by substantially all the
assets of Parent, the Borrower and the Subsidiary Guarantors (including
properties acquired subsequent to the Closing Date), except this Section 5.12
shall not require Parent, the Borrower or any Subsidiary Guarantor to (a) pledge
(i) more than 65% of the outstanding voting Equity Interests in any Foreign
Subsidiary, (ii) any Equity Interest in any Non-Significant Subsidiary or
(iii) any Equity Interest in any Permitted Syndication Subsidiary, any
Securitization Subsidiary or any Permitted Joint Venture Subsidiary to the
extent the pledge of the Equity Interest in such Subsidiary is prohibited by any
applicable Contractual Obligation or requirement of law, or (b) grant security
interests in any asset that (i) would result in the violation of the enforceable
anti-assignment provision of any contract, or would be prohibited by or would
violate applicable law or contractual provisions (including any right of first
refusal) or would otherwise result in termination or any forfeiture under any
contract, (ii) is a vehicle or other asset subject to certificate of title,
(iii) require perfection through control agreements (including, to the extent
required in the relevant jurisdiction for deposit accounts and investment
property), (iv) are minority Equity Interests, (v) are leasehold interests or
(vi) is permitted to be so excluded under the Guarantee and Collateral
Agreement. Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent, and the Borrower shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Collateral Agent shall reasonably
request to evidence compliance with this Section. Any requirement to mortgage
real property that is acquired after the Closing Date pursuant to this
Section 5.12 shall be limited to real property owned in fee by a Loan Party that
(i) has a fair market value equal to or exceeding $10,000,000, (ii) is not
subject to a Lien permitted under Section 6.02(c), (n) or (s) (for so long as
such Lien exists), and (iii) the Borrower does not intend to sell within six
months of the acquisition thereof pursuant to clause (i) or (x) of
Section 6.05(b) or such longer period permitted by the Collateral Agent. No
appraisals, environmental reports or surveys shall be required to be obtained in
connection with any mortgage of real property pursuant to this Section 5.12.
Notwithstanding anything

 

94



--------------------------------------------------------------------------------

contained in this Agreement to the contrary, no mortgage shall be executed and
delivered with respect to any real property unless and until each Lender has
received, at least 20 Business Days prior to such execution and delivery, a life
of loan flood zone determination and such other documents as it may reasonably
request to complete its flood insurance due diligence and has confirmed to the
Administrative Agent that flood insurance due diligence and flood insurance
compliance has been completed to its satisfaction (such written confirmation not
to be unreasonably conditioned, withheld or delayed). The Borrower agrees to
provide such evidence as the Collateral Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by Parent, the Borrower or any Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset the Borrower
would be required by the terms of any Senior Note Indenture or the documentation
governing any other Material Indebtedness that is unsecured or secured by Liens
junior to the Liens securing the Obligations to make an offer to purchase any of
the Indebtedness thereunder, then, prior to the first day on which the Borrower
would be required to commence such an offer to purchase, (i) prepay Loans in
accordance with Section 2.12 or 2.13, provided that the Borrower may use a
portion of such cash proceeds to prepay or repurchase Other Senior Secured Debt
to the extent any applicable credit agreement, indenture or other agreement
governing such Other Senior Secured Debt requires the Borrower to prepay or make
an offer to purchase such Other Senior Secured Debt with such cash proceeds, in
each case in an amount not to exceed the product of (A) the amount of such cash
proceeds and (B) a fraction, the numerator of which is the outstanding principal
amount of such Other Senior Secured Debt and the denominator of which is the sum
of the outstanding principal amount of such Other Senior Secured Debt and the
outstanding principal amount of Term Loans, or (ii) acquire assets or make
investments in a manner that is permitted hereby, in each case in a manner that
will eliminate any such requirement to make such an offer to purchase.

SECTION 5.14. Operation of Facilities. Use commercially reasonable efforts to
operate, and cause the Subsidiaries to operate, the Facilities owned, leased or
operated by Parent, the Borrower or any of the Subsidiaries now or in the future
in a manner believed by the Borrower to be consistent with prevailing health
care industry standards in the locations where the Facilities exist from time to
time, except to the extent failure to do so would not have a Material Adverse
Effect.

ARTICLE VI

Negative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been

 

95



--------------------------------------------------------------------------------

reimbursed in full or other arrangements acceptable to the Issuing Bank and the
Administrative Agent have been made with respect thereto, unless the Required
Lenders shall otherwise consent in writing, neither Parent nor the Borrower
will, nor will they cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Third Restatement Effective Date and set forth
in Schedule 6.01 and any extensions, renewals, refinancings or replacements of
such Indebtedness to the extent the principal amount of such Indebtedness is not
increased (except by an amount equal to the unpaid accrued interest and premium
thereon plus other reasonable amounts paid and fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement), neither
the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the obligors thereof, if not the original obligors in respect of such
Indebtedness, are Loan Parties;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of Parent, the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $500,000,000 at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $500,000,000
at any time outstanding;

(f) [reserved];

(g) Indebtedness under performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations, or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

96



--------------------------------------------------------------------------------

(h) [reserved];

(i) Indebtedness in respect of Hedging Agreements permitted by Section 6.04(g);

(j) Cash Management Obligations;

(k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding;

(l) (i) Indebtedness under the ABL Facility Credit Agreement in an aggregate
principal amount at any time outstanding not to exceed $1,000,000,000 in the
aggregate; provided that such Indebtedness is secured only by Liens permitted
under Section 6.02(cc), or (ii) in lieu of Indebtedness under the foregoing
clause (i), Indebtedness pursuant to any Permitted Receivables Transaction
incurred in accordance with Section 6.05(b);

(m) Indebtedness incurred to finance, or assumed in connection with, one or more
Permitted Acquisitions, and any extensions, renewals, refinancings or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased (except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such extension, renewal, refinancing or
replacement plus unused committed amounts), neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the obligors thereof, if not the
original obligors in respect of such Indebtedness, are Loan Parties;

(n) Indebtedness owed to a seller in a Permitted Acquisition or any other
acquisition permitted under Section 6.04, or a Permitted Joint Venture or to a
buyer in a disposition permitted under Section 6.05 that (i) relates to
post-closing adjustments with respect to accounts receivable, accounts payable,
net worth and/or similar items or earnouts or (ii) relates to indemnities
granted to the seller or buyer in such transactions;

(o) Permitted Additional Debt, provided that, at the time of incurrence of such
Permitted Additional Debt, and after giving pro forma effect thereto and to the
use of the proceeds thereof, the Interest Coverage Ratio (as such term and its
component definitions are defined on the Fourth Restatement Effective Date)
shall not be less 2.25 to 1.0;

(p) Indebtedness in the nature of letters of credit (other than Letters of
Credit issued pursuant to this Agreement) issued for the account of Parent, the
Borrower or any Subsidiary (and related reimbursement obligations) not to exceed
an aggregate face amount of $100,000,000;

 

97



--------------------------------------------------------------------------------

(q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

(r) from and after the latest Revolving Credit Maturity Date (including the
final maturity date of any Replacement Revolving Credit Facility), Indebtedness
to finance the general needs of the Borrower and the Subsidiaries incurred after
such latest Revolving Credit Maturity Date in an aggregate principal amount not
to exceed, when taken together with the aggregate principal amount of all other
outstanding Indebtedness incurred in reliance on this paragraph (r),
$425,000,000 at any time outstanding, provided that the Borrower shall have
(i) repaid all Revolving Loans and reimbursed, if any, all L/C Disbursements and
made arrangements acceptable to the Issuing Bank and the Administrative Agent
with respect to any outstanding Letters of Credit and (ii) paid all related fees
and expenses, each in accordance with the terms of this Agreement;

(s) Indebtedness consisting of obligations to pay insurance premiums;

(t) except as otherwise expressly provided herein, Guarantees by Parent, the
Borrower or the Subsidiaries of Indebtedness of Parent, the Borrower and the
Subsidiaries permitted to be incurred hereunder;

(u) other Indebtedness incurred after the Third Restatement Effective Date of
the Borrower or the Subsidiaries in an aggregate principal amount not exceeding
$1,000,000,000 at any time outstanding; provided that, to the extent any such
Indebtedness is incurred in an initial principal amount exceeding $10,000,000
and the proceeds in excess of $10,000,000 of such Indebtedness incurred by any
Subsidiary that is not a Guarantor are received by the Borrower or any
Subsidiary that is a Guarantor (whether in the form of a dividend or
distribution, loan or otherwise), such proceeds shall be deemed to be cash
proceeds received in respect of an Asset Sale and subject to the provisions of
Section 2.13(b) (it being understood and agreed that the provisions of the
definition of Net Cash Proceeds and Available Reinvestment Proceeds shall apply
to such cash proceeds);

(v) (x) Pari Passu Debt, provided that, either (i) at the time of incurrence of
such Pari Passu Debt, and after giving effect thereto and to the use of the
proceeds thereof, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Secured Net Leverage Ratio Condition shall be satisfied
or (ii) not later than the fifth Business Day following the incurrence thereof,
100% of the Net Cash Proceeds thereof are used by the Borrower to prepay Term
Loans in the manner set forth in Section 2.13(g) and (y) Pari Passu Debt or
Permitted Additional Debt that refinances or replaces any existing Pari Passu
Debt; provided that the principal amount of such Pari Passu Debt is not
increased (except by an amount not to exceed (1) the amount of unpaid accrued
interest and premium on the existing Pari Passu Debt so refinanced or replaced,
plus (2) other reasonable amounts paid and fees and expenses incurred in
connection with such refinancing or replacement plus unused commitments);

 

98



--------------------------------------------------------------------------------

(w) (i) Alternative Incremental Facility Indebtedness; provided that (x) at the
time of incurrence of such Alternative Incremental Facility Indebtedness the
principal amount of such Alternative Incremental Facility Indebtedness does not
exceed the Incremental Amount and (y) either (A) at the time of incurrence of
such Alternative Incremental Facility Indebtedness, and after giving effect
thereto and to the use of the proceeds thereof, no Default or Event of Default
shall have occurred and be continuing, (B) 100% of the Net Cash Proceeds thereof
are used within five Business Days of the incurrence thereof to prepay
then-outstanding Term Loans pursuant to Section 2.12 or (C) such Indebtedness is
incurred in connection with a Permitted Acquisition; and (ii) any extensions,
renewals, refinancings and replacements of Indebtedness permitted to be incurred
pursuant to this Section 6.01(w) (the Indebtedness being extended, renewed,
refinanced or replaced being referred to herein as the “Refinanced
Indebtedness”; and the Indebtedness incurred under this subclause (ii) being
referred to herein as “Permitted Refinancing Indebtedness”); provided that
(x) the principal amount of the Permitted Refinancing Indebtedness is not
increased (except by an amount equal to the accrued interest and premium on, or
other amounts paid, and fees and expenses incurred, in connection with such
extension, renewal, refinancing or replacement plus any unused commitments) and
(y) the Permitted Refinancing Indebtedness complies with clauses (a) through
(g) of the definition of the term “Alternative Incremental Facility
Indebtedness”; and

(x) Other Junior Secured Debt of Loan Parties (and not guaranteed by any
entities that are not Loan Parties), provided that (x) 100% of the Net Cash
Proceeds of such Other Junior Secured Debt refinances or replaces any existing
Indebtedness of Loan Parties (including unpaid accrued interest and fees on such
Indebtedness and other reasonable amounts paid and fees and expenses incurred in
connection with such refinancing or replacement) or (y) such Other Junior
Secured Debt is exchanged for existing Indebtedness of Loan Parties, provided
further that neither the final maturity nor the weighted average life to
maturity of such Other Junior Secured Debt is shorter than the applicable
Indebtedness being refinanced, replaced or exchanged.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Third Restatement Effective Date and set forth in Schedule 6.02; provided
that such Liens shall secure only those obligations which they secured on the
Third Restatement Effective Date and extensions, renewals and replacements
thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the Closing Date prior to the time such
person

 

99



--------------------------------------------------------------------------------

becomes a Subsidiary, as the case may be; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Parent, the Borrower or any Subsidiary (other than affixed
or incorporated into the property covered by such Lien) and (iii) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be, and any
extensions, renewals, refinancings or replacements of such obligations;

(d) Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not delinquent or which are not required to be paid under Section 5.03;

(f) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(h) zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;

(i) zoning, building codes and other land use laws, regulations and ordinances
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such real property which are not violated by the current use or occupancy of
such real property or the operation of the business of the Borrower or any of
the Subsidiaries or any violation of which would not have a Material Adverse
Effect;

(j) ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(k) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted hereunder;

(l) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;

 

100



--------------------------------------------------------------------------------

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary, except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the products thereof;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender
secured by a Lien permissibly incurred pursuant to this Section 6.02(n);

(o) Liens arising out of judgments or awards that do not constitute an Event of
Default under paragraph (i) of Article VII;

(p) Liens pursuant to Receivables Transactions incurred in accordance with
Section 6.05(b), including Liens on the assets of any Securitization Subsidiary
created pursuant to a Receivables Transaction and Liens incurred by the Borrower
and the Subsidiaries on Receivables to secure obligations owing by them in
respect of any such Receivables Transaction, provided that any Receivables not
transferred to a Securitization Subsidiary in connection with such Receivables
Transaction to the extent constituting intercompany indebtedness required to be
pledged pursuant to the Guarantee and Collateral Agreement shall be and remain
subject to the perfected first priority Lien and security interest granted to
the Collateral Agent in favor of the Lenders in accordance with the Guarantee
and Collateral Agreement; provided further; that no Liens shall be permitted
under this clause (p) to the extent that any Liens are then outstanding under
Section 6.02(cc) below;

(q) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(k);

(r) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);

(s) [reserved];

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the

 

101



--------------------------------------------------------------------------------

issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
Parent, the Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent, the
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Parent, the Borrower or any Subsidiary
in the ordinary course of business;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;

(v) Liens solely on any cash earnest money deposits made by Parent, the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) Liens securing insurance premiums financing arrangements, provided that such
Liens are limited to the applicable unearned insurance premiums;

(x) other Liens on assets not constituting Collateral, that do not, individually
or in the aggregate, secure obligations in excess of $300,000,000 at any one
time;

(y) Liens on the Collateral which (i) secure Indebtedness incurred pursuant to
Section 6.01(r) and (ii) have the same priority as, or junior priority to, the
Liens securing the Obligations;

(z) Liens on the Collateral which (i) secure Pari Passu Debt Obligations and/or
Alternative Incremental Facility Indebtedness and (ii) have the same priority
as, or junior priority to, the Liens securing the Obligations;

(aa) Liens on the Collateral which (i) secure Indebtedness incurred pursuant to
Section 6.01(m) if, at the time of the incurrence or assumption thereof, the
Secured Net Leverage Ratio Condition is met, (ii) have the same priority as, or
junior priority to, the Liens securing the Obligations and (iii) are subject to
the Pari Passu Intercreditor Agreement or a Junior Lien Intercreditor Agreement;

(bb) Liens on the Collateral which (i) secure Other Junior Secured Debt incurred
pursuant to Section 6.01(x) that is not secured by any asset other than
Collateral that secures the Obligations, (ii) have junior priority to the Liens
securing the Obligations and (iii) are subject to a Junior Lien Intercreditor
Agreement; and

(cc) Liens on the Collateral which secure Indebtedness incurred pursuant to
Section 6.01(l)(i); provided that such Liens shall be subject to the ABL
Intercreditor Agreement.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to

 

102



--------------------------------------------------------------------------------

use for substantially the same purpose or purposes as the property being sold or
transferred unless (a) the sale or transfer of such property is permitted by
Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease Obligations,
or Liens arising in connection therewith are permitted by Sections 6.01 and
6.02, as the case may be.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i) investments by Parent, the Borrower and the Subsidiaries existing on the
Closing Date in the Borrower and the Subsidiaries, (ii) additional investments
by Parent, the Borrower and the Subsidiaries in the Borrower and the
Subsidiaries and any Unrestricted Subsidiaries and (iii) additional investments
by Parent, the Borrower and the Subsidiaries in Permitted Joint Ventures
(subject to the limitations on such investments referred to in the definition of
the term “Permitted Joint Ventures”); provided that (x) any Equity Interests
held by a Loan Party shall be pledged to the extent required by Section 5.12 and
the Guarantee and Collateral Agreement and (y) any such investments made
pursuant to clause (ii) above made by a Loan Party to a Subsidiary that is not a
Loan Party, or made by Parent, the Borrower or any Subsidiary to an Unrestricted
Subsidiary, may only be made if (A) no Default or Event of Default shall have
occurred and be continuing and (B) the aggregate amount of all such investments
made by Loan Parties in Subsidiaries that are not Loan Parties, or by Parent,
the Borrower or any Subsidiary in an Unrestricted Subsidiary and outstanding at
any time (without regard to any write-downs or write-offs thereof, and valued
net in the case of intercompany loans and transferred liabilities) shall not
exceed $500,000,000 after the Third Restatement Effective Date plus the amount
of dividends, distributions and other returns of capital actually received in
cash by any Loan Party with respect to any such investments; for purposes of the
foregoing, if the Borrower designates a Subsidiary as an Unrestricted Subsidiary
in accordance with the definition of the term “Unrestricted Subsidiary”, the
Borrower will be deemed to have made an investment at that time in the resulting
Unrestricted Subsidiary in an aggregate amount equal to the fair market value of
the net assets of such Unrestricted Subsidiary;

(b) Permitted Investments;

(c) (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Borrower’s cash management system (including with respect
to intercompany self-insurance arrangements), (ii) loans or advances made by the
Borrower or any of the Subsidiaries to a Permitted Syndication Subsidiary for
working capital needs evidenced by a promissory note that is pledged to the
Collateral Agent so long as such loans or advances constitute Indebtedness of
the primary obligor that is not subordinate to any other Indebtedness of such
obligor, and (iii) loans or advances made by Parent to the Borrower or any
Subsidiary, the Borrower to Parent or any Subsidiary and by any Subsidiary to
Parent, the Borrower or any other Subsidiary; provided, however, that (x) any
such loans and advances made by a Loan Party that are evidenced by a promissory
note shall be pledged to the Collateral Agent for the ratable benefit of the

 

103



--------------------------------------------------------------------------------

Secured Parties pursuant to the Guarantee and Collateral Agreement (and any such
loans and advances made by a Loan Party to a Subsidiary that is not a Loan Party
shall be so evidenced and pledged) and (y) any such loan or advance made by a
Loan Party to a Subsidiary that is not a Loan Party or by Parent, the Borrower
or any Subsidiary to an Unrestricted Subsidiary shall be subject to the
requirements and limitations described in clause (y) of the first proviso to
Section 6.04(a), except to the extent that (1) such loan or advance shall be
secured by a fully perfected, first-priority Lien on substantially all of the
assets of the recipient of such loan or advance and its subsidiaries (in each
case of a type that would have constituted Collateral if such recipient were
party to the applicable Security Documents) and (2) such Lien is collaterally
assigned to the Collateral Agent for the benefit of the Secured Parties, all on
terms reasonably satisfactory to the Collateral Agent;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees, officers, consultants
and agents (including payroll advances, travel and entertainment advances and
relocation loans in the ordinary course of business to employees, officers and
agents of the Borrower or any such Subsidiary (or to any physician or other
health care professional associated with or agreeing to become associated with
Parent, the Borrower or any Subsidiary or any Hospital owned or leased or
operated by the Borrower or any Subsidiary (“Health Care Associates”)));

(f) Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of Health Care Associates
of the Borrower or any of the Subsidiaries;

(g) the Borrower and the Subsidiaries may enter into Hedging Agreements that are
not speculative in nature;

(h) the Borrower or any Subsidiary may acquire (including by any lease that
contains upfront payments and/or buyout options) all or substantially all the
assets of a person or line of business of such person, or directly acquire and
beneficially own (and retain the right to vote) more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other Equity Interests of any acquired or newly formed
corporation or other entity that acquires or leases such person, division or
line of business (referred to herein as the “Acquired Entity”); provided that
(i) as of the consummation thereof, such acquisition shall have been approved by
the board of directors of the Acquired Entity; (ii) the Acquired Entity shall be
in a similar, related, incidental or complementary line of business as that of
the Borrower and the Subsidiaries as conducted during the current and most
recent calendar year; and (iii) at the time of such transaction (A)
[reserved], (B) if the total consideration paid in connection with such
acquisition and any other acquisitions pursuant to this Section 6.04(h) after
the Third Restatement Effective Date (including any Indebtedness

 

104



--------------------------------------------------------------------------------

of the Acquired Entity that is assumed by the Borrower or any Subsidiary
following such acquisition and any payments following such acquisition pursuant
to earn-out provisions or similar obligations) shall exceed $500,000,000 in the
aggregate (excluding the total consideration paid in respect of Permitted
Acquisitions listed on Schedule 6.04(h) and consideration consisting of, or
funded with the proceeds of, Qualified Capital Stock and excluding any
acquisition for total consideration of no more that $150,000,000), then the
Borrower would be in compliance with the covenant set forth in Section 6.13 on
the last day of the most recently ended fiscal quarter for which financial
statements have been or were required to be delivered, after giving pro forma
effect to such transaction and to any other event occurring after such period as
to which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.04(h) occurring after such period) as if such
transaction had occurred as of the first day of such period, (C) [reserved], (D)
the Borrower shall comply, and shall cause the Acquired Entity to comply, with
the applicable provisions of Section 5.12 and the Security Documents within a
period after consummation of such transaction agreed to by the Administrative
Agent (other than, in each case, any Captive Insurance Subsidiary or
Securitization Subsidiary), and (E) the aggregate consideration paid in
connection with all such acquisitions of Acquired Entities that become Foreign
Subsidiaries (or, in the case of an acquisition of assets, such assets are not
directly acquired by Loan Parties), shall not exceed $300,000,000 (any
acquisition of an Acquired Entity meeting all the applicable criteria of this
Section 6.04(h) being referred to herein as a “Permitted Acquisition”);

(i) Permitted Joint Ventures;

(j) investments in a Permitted Syndication Subsidiary in connection with a
Permitted Syndication Transaction made pursuant to Section 6.05(b);

(k) investments in any Securitization Subsidiary or other person as required
pursuant to the terms and conditions of any Permitted Receivables Transaction
made pursuant to Section 6.05(b);

(l) the Borrower or any of the Subsidiaries may acquire and hold Receivables
owing to it or Parent, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

(m) investments to the extent that payment for such investments is made with
issuances of or the cash proceeds from the issuance of Equity Interests of
Parent;

(n) extensions of trade credit and purchases of equipment and inventory in the
ordinary course of business;

(o) loans and advances to Parent in lieu of, and not in excess of the amount of,
dividends to the extent permitted to be made to Parent in accordance with
Section 6.06;

 

105



--------------------------------------------------------------------------------

(p) investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(q) investments by Parent, the Borrower and the Subsidiaries in any Captive
Insurance Subsidiary in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
Captive Insurance Subsidiary is formed (plus any excess capital generated as a
result of any such prior investment that would result in an unfavorable tax or
reimbursement impact if distributed), and other investments in any Captive
Insurance Subsidiary to cover reasonable general corporate and overhead expenses
of such Captive Insurance Subsidiary;

(r) investments by any Captive Insurance Subsidiary;

(s) investments in any Captive Insurance Subsidiary in connection with a push
down by the Borrower of insurance reserves;

(t) investments held by a person (including by way of acquisition, merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(u) investments in minority interests existing on the Closing Date;

(v) the contribution or other transfer of property to any Spinout Subsidiary in
connection with a Spinout Transaction and investments received in connection
with a Spinout Transaction;

(w) investments representing the non-cash portion of the consideration received
for an Asset Sale or other asset disposition permitted under Section 6.05;

(x) [reserved];

(y) (i) investments made using the Available Amount or (ii) investments made
using the Available Declined Proceeds Amount; and

(z) in addition to investments permitted by paragraphs (a) through (y) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate outstanding amount of investments, loans and advances
pursuant to this paragraph (z) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $200,000,000
plus the amount of dividends, distributions and other returns of capital
actually received in cash by any Loan Party or any of its Subsidiaries in
respect of investments made in reliance on this paragraph (z) in the aggregate
at any time.

 

106



--------------------------------------------------------------------------------

It is understood and agreed that, in the event that any investment is made by
the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to any Permitted Interest Transfer, any Permitted Joint Venture or
transfers of Equity Interests of any Subsidiary to a Loan Party or by a
Subsidiary that is not a Subsidiary Guarantor to any Subsidiary or transfers of
Equity Interests of a Subsidiary that remains a Subsidiary Guarantor after
giving effect to such transfer), or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing, (w) Parent or the Borrower may
merge with any other person (other than Parent and the Borrower); provided that
(1) Parent or the Borrower, as applicable, shall be the continuing and surviving
person or the continuing or surviving person shall expressly assume the
obligations of Parent or Borrower, as applicable, including all of the
obligations under this Agreement and the other Loan Documents, in a manner
reasonably acceptable to the Administrative Agent, and (2) Parent and the
Borrower or such continuing or surviving person, as applicable, remains
organized under the laws of the United States, any state thereof or the District
of Columbia, (x) any wholly owned Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (y) any
Subsidiary may merge into or consolidate with any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary (provided that (A) if
any party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party and (B) to the extent any person other than
the Borrower or a wholly owned Subsidiary receives any consideration in
connection therewith, then such transaction shall be considered as an investment
under the applicable paragraph of Section 6.04) and (z) the Borrower and the
Subsidiaries may make Permitted Acquisitions or any other investment, loan or
advance permitted pursuant to Section 6.04 (including by merger), and may enter
into Permitted Joint Ventures.

(b) Make any Asset Sale otherwise permitted under paragraph (a) above unless
such Asset Sale is:

(i) for consideration that is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of; provided that for any
disposition of assets with a fair market value of more than $50,000,000, at
least 75% of such consideration is cash, cash equivalents or Permitted
Investments;

 

107



--------------------------------------------------------------------------------

(ii) a Receivables Transaction, provided that (w) the material terms and
conditions and the structure of such Receivables Transaction have been approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), (x) any Liens granted in connection with such Receivables Transaction
shall comply with the terms of Section 6.02(p), (y) the aggregate Receivables
Transaction Amount outstanding at any time in respect of all Receivables
Transactions does not exceed $3,000,000,000 and (z) to the extent Parent or any
of its subsidiaries shall receive aggregate Net Cash Proceeds in excess of
$700,000,000 from the consummation of Receivables Transactions after the Third
Restatement Effective Date, the Borrower shall, substantially simultaneously
with (and in any event not later than the fifth Business Day next following) the
receipt of such Net Cash Proceeds by Parent or such subsidiary, apply an amount
equal to 100% of the amount of such Net Cash Proceeds so in excess of
$700,000,000 to prepay then-outstanding Indebtedness (other than Indebtedness in
respect of revolving extensions of credit, except to the extent that any such
prepayment is accompanied by a permanent reduction in related commitments) (any
Receivables Transaction meeting all the criteria of this Section 6.05(b)(ii)
being referred to herein as a “Permitted Receivables Transaction”);

(iii) a Syndication Transaction, provided that the aggregate amount or value of
the consideration received by any Permitted Syndication Subsidiary and/or the
Borrower and the other Subsidiaries from third parties in connection with such
Syndication Transaction (or series of Syndication Transactions), except for the
Syndication Transactions listed on Schedule 6.05(b) (the “Syndication
Proceeds”), when added to the aggregate Syndication Proceeds from all previous
Permitted Syndications on or after the Closing Date does not exceed $200,000,000
(any Syndication Transaction meeting the criteria of this Section 6.05(b)(iii)
being referred to herein as a “Permitted Syndication Transaction”);

(iv) any Permitted Interest Transfer;

(v) for the sale or other disposition consummated by the Borrower or any of the
Subsidiaries after the Closing Date of assets constituting a subsidiary or
business unit or units of the Borrower or the Subsidiaries (including a
Facility) or the interest of the Borrower or the Subsidiaries therein, provided
that (i) such sale or other disposition shall be made for fair value on an
arm’s-length basis and (ii) the consideration received for such sale or other
disposition constitutes or would constitute a Permitted Acquisition, Permitted
Joint Venture or Permitted Syndication Subsidiary in accordance with the
definition thereof;

(vi) the Borrower and the Subsidiaries may abandon, allow to lapse or otherwise
dispose of intangible property that the Borrower or such Subsidiary shall
determine in its reasonable business judgment is immaterial to the conduct of
its business;

 

108



--------------------------------------------------------------------------------

(vii) forgiveness of any loans or advances made pursuant to Section 6.04(e);

(viii) transfers of property subject to casualty or a condemnation proceeding;

(ix) Restricted Payments permitted pursuant to Section 6.06;

(x) [reserved]; or

(xi) any investment, loan or advance permitted pursuant to Section 6.04.

For the purposes of Section 6.05(b)(i), the following will be deemed to be cash:

(i) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or a Subsidiary (other than subordinated
Indebtedness of the Borrower or a Guarantor) and the release of the Borrower or
such Subsidiary from all liability on such Indebtedness or other liability in
connection with such Asset Sale;

(ii) securities, notes or other obligations received by the Borrower or any
Subsidiary of the Borrower from the transferee that are converted by the
Borrower or such Subsidiary into cash or cash equivalents (including Permitted
Investments) within 180 days following the closing of such Asset Sale;

(iii) Indebtedness of any Subsidiary that is no longer a Subsidiary as a result
of such Asset Sale, to the extent that the Borrower and each other Subsidiary
are released from any Guarantee of payment of such Indebtedness in connection
with such Asset Sale;

(iv) consideration consisting of Indebtedness of the Borrower (other than
subordinated Indebtedness) received after the Third Restatement Effective Date
from persons who are not the Borrower or any Subsidiary; and

(v) any Designated Non-Cash Consideration received by the Borrower or any
Subsidiary in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this covenant that is at that time outstanding, not to exceed the greater of
$800,000,000 and 3.0% of Total Assets (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

 

109



--------------------------------------------------------------------------------

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement); provided, however, that

(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

(ii) Parent, the Borrower or any Subsidiary may distribute the Equity Interests
of a Spinout Subsidiary pursuant to a Spinout Transaction;

(iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, repurchase its Equity Interests
owned by current or former employees, directors or consultants of Parent, the
Borrower or the Subsidiaries or make payments to employees, directors or
consultants of Parent, the Borrower or the Subsidiaries in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans in
an aggregate amount not to exceed $60,000,000 in any fiscal year;

(iv) the Borrower may make Restricted Payments to Parent (A) (x) to the extent
necessary to pay general corporate and overhead expenses incurred by Parent in
the ordinary course of business (including legal, accounting and similar
expenses) and expenses necessary to maintain its status as a publicly held
corporation, and (y) in an amount necessary to pay the Tax liabilities of Parent
or (B) consisting of (1) costs (including all professional fees and expenses)
incurred by Parent in connection with reporting obligations under or otherwise
incurred in connection with compliance with applicable laws, rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, the Senior Notes, the Loan Documents or any other agreement or
instrument relating to Indebtedness of the Borrower or any Subsidiary, customary
indemnification obligations of Parent owing to directors, officers, employees or
other persons under its charter or by-laws or pursuant to written agreements
with any such person to the extent relating to the Borrower and its
Subsidiaries, (2) obligations of Parent in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Borrower
and its Subsidiaries, (3) expenses incurred by Parent in connection with any
public offering or other sale of Equity Interests or Indebtedness: (x) where the
net proceeds of such offering or sale are intended to be received by or
contributed to the Borrower or a Subsidiary, (y) in a pro-rated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received or contributed, or (z) otherwise on an interim basis prior to
completion of such offering so long as Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary out of the
proceeds of such offering promptly if completed; provided, however, that all
Restricted Payments made to Parent pursuant to this clause (iv) are used by
Parent for the purposes specified herein within 20 days of the receipt thereof;

 

110



--------------------------------------------------------------------------------

(v) in addition to Restricted Payments permitted by clauses (i) through (iv)
above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate amount from
and after the Third Restatement Effective Date not to exceed $200,000,000 less
the amount of payments made from and after the Third Restatement Effective Date
pursuant to Section 6.09(b)(i);

(vi) the Borrower may net shares under employee benefits plans to settle option
price payments owed by employees and directors with respect thereto and to
settle employees’ and directors’ Federal, state and income tax liabilities (if
any) related thereto;

(vii) so long as (A) no Event of Default or Default shall have occurred and be
continuing or would result therefrom and (B) at the time of and after giving
effect thereto, the Secured Net Leverage Ratio shall not be greater than 3.5 to
1.0, the Borrower may make other Restricted Payments, and Parent may make
Restricted Payments, in an amount not to exceed the Available Amount at the time
such Restricted Payment is made;

(viii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, (A) repurchase any of its Equity
Interests, or (B) make payments to employees, directors or consultants of
Parent, the Borrower or the Subsidiaries in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans, in each case in an
aggregate amount not to exceed the Received Exercise Proceeds Amount at the time
such Restricted Payment is made;

(ix) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate amount not to
exceed $25,000,000 in any fiscal year, beginning with the fiscal year ending
December 31, 2013;

(x) Parent, Borrower or any Subsidiary may make a payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

(xi) Parent, Borrower or any Subsidiary may make a purchase, repurchase,
redemption, defeasance or other acquisition or retirement of preferred Equity
Interests made by exchange (including any such exchange pursuant to the exercise
of a conversion right or privilege in connection with which cash is paid in lieu
of the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, preferred Equity Interests of the Borrower or

 

111



--------------------------------------------------------------------------------

Parent (other than Disqualified Stock and other than preferred Equity Interests
sold to a Subsidiary) or a substantially concurrent contribution to the equity
(other than through the issuance of Disqualified Stock or by preferred Equity
Interests sold to any Subsidiary) of the Borrower or Parent;

(xii) the Borrower may make payments or loans, advances, dividends or
distributions to Parent to make payments to holders of Equity Interests of
Parent in lieu of the issuance of fractional shares of such Equity Interests,
provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
covenant or otherwise to facilitate any dividend or other return of capital to
the holders of such Equity Interests (as determined in good faith by the board
of directors of the Borrower);

(xiii) Parent, the Borrower or any Subsidiary may make purchases, repurchases,
redemptions, defeasances or other acquisitions or retirements of Equity
Interests deemed to occur upon the exercise of stock options, warrants or other
rights in respect thereof if such Equity Interests represent a portion of the
exercise price thereof; and

(xiv) Parent, the Borrower or any Subsidiary may pay dividends or other
distributions of Equity Interests of, or Indebtedness owed to Parent, the
Borrower or a Subsidiary by, Unrestricted Subsidiaries (unless the Unrestricted
Subsidiary’s principal asset is cash or cash equivalents (including Permitted
Investments)).

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Parent,
the Borrower or any Subsidiary (other than any Permitted Joint Venture
Subsidiary) to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary (other than any Permitted Joint Venture Subsidiary) to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Subsidiary Guarantor or to
Guarantee Indebtedness of the Borrower or any Subsidiary Guarantor; provided
(x) that the foregoing shall not apply to restrictions and conditions
(A) imposed by law or by any Loan Document or any Senior Note Indenture,
(B) contained in agreements relating to the sale of a Subsidiary or other assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(C) imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred hereunder, (D) imposed pursuant to
other Indebtedness incurred pursuant to Section 6.01 with such encumbrances and
restrictions that, taken as a whole, are not more restrictive than the terms
hereof, (E) contained in any agreement relating to a Permitted Receivables
Transaction if such restrictions or encumbrances apply only to the relevant
Permitted Receivables Transaction and are required pursuant to the terms and
conditions of such Permitted Receivables Transaction, (F) on Permitted Joint
Ventures or other joint ventures permitted under Section 6.04 and Permitted
Syndication Subsidiaries imposed by the terms of the agreements governing the
same, (G) applicable to an Acquired Entity at the time such Acquired Entity
became a Subsidiary, so long as such restriction or

 

112



--------------------------------------------------------------------------------

encumbrance was not created in contemplation of or in connection with such
Acquired Entity becoming a Subsidiary and apply only to such Acquired Entity,
(H) imposed by any credit agreement, indenture or other agreement governing Pari
Passu Debt or Alternative Incremental Facility Indebtedness, so long as such
restrictions and conditions are not less favorable to the Lenders than to the
holders of such Pari Passu Debt or such Alternative Incremental Facility
Indebtedness, as the case may be and (I) contained in the ABL Facility Credit
Agreement or the other ABL Facility Loan Documents; and (y) clause (i) of the
foregoing shall not apply to restrictions or conditions (A) that are customary
provisions in leases and other contracts restricting the assignment thereof and
any right of first refusal and (B) imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness.

For the avoidance of doubt, any transaction permitted pursuant to this
Section 6.06 to be made or consummated by the Borrower (other than
Section 6.06(a)(iv)) shall be permitted to be made or consummated by Parent.

SECTION 6.07. Transactions with Affiliates. Except for (a) transactions between
or among Parent and its Subsidiaries or described on Schedule 6.07 and (b) the
contribution or other transfer by Parent, the Borrower or any Subsidiary of
property owned by it to any Spinout Subsidiary pursuant to a Spinout Transaction
and transition services agreements, tax sharing agreements, intellectual
property sharing agreements, real estate matter and employee matter agreements,
indemnification and insurance agreements and other similar agreements among
Parent, the Borrower, any Subsidiary and a Spinout Subsidiary entered into in
connection with a Spinout Transaction, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (i) the Borrower or
any Subsidiary may engage in any of the foregoing transactions on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (ii) Parent, the
Borrower and the Subsidiaries may make (x) investments, loans and advances and
(y) Restricted Payments, permitted by Section 6.04 and Section 6.06,
respectively, (iii) the Borrower may engage in Receivables Transactions,
(iv) any issuance of Equity Interests otherwise permitted hereunder, (v) any
issuance of Equity Interests, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans, or indemnities provided on behalf of
employees or directors and approved by the board of directors or senior
management of Parent and (vi) the payment of reasonable fees to directors of
Parent, the Borrower and the Subsidiaries who are not employees of Parent, the
Borrower or the Subsidiaries.

SECTION 6.08. Business of Parent, Borrower and Subsidiaries. Engage at any time
in any business or business activity other than the business currently conducted
by it and business activities reasonably similar, incidental or complementary
thereto and reasonable extensions thereof.

 

113



--------------------------------------------------------------------------------

SECTION 6.09. Other Indebtedness. (a) Permit any waiver, supplement,
modification or amendment of any Senior Note Indenture or any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any subordinated Material Indebtedness of Parent, the Borrower
or any of the Subsidiaries (other than, for the avoidance of doubt, the ABL
Facility Credit Agreement and other ABL Facility Loan Documents) is outstanding
if the effect of such waiver, supplement, modification or amendment would
materially increase the obligations of the obligor (except as permitted by this
Agreement) or confer additional material rights on the holder of such
Indebtedness in a manner adverse to the Lenders.

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any subordinated Indebtedness (other than
intercompany Indebtedness); provided, however, that, so long as no Default or
Event of Default shall have occurred and be continuing at the date of such
redemption, repurchase, retirement or other acquisition for consideration, or
would result therefrom, Parent, the Borrower or any Subsidiary may redeem,
repurchase, retire or otherwise acquire for consideration (i) (i) from and after
the Third Restatement Effective Date, subordinated Indebtedness for an aggregate
price not in excess of (A) $300,000,000 less (B) the amount of Restricted
Payments made from and after the Third Restatement Effective Date pursuant to
clause (v) of Section 6.06(a), (ii) subordinated Indebtedness with the proceeds
of or in exchange for (A) subordinated Indebtedness that is permitted pursuant
to Section 6.01 and is subordinated on terms not materially less advantageous to
the Lenders than those of the Indebtedness being redeemed, repurchased, retired
or otherwise acquired for consideration or (B) the issuance of Equity Interests,
(iv) subordinated Indebtedness so long as (A) the amount paid in respect thereof
does not exceed the Available Amount at the time paid and (B) at the time of and
after giving effect thereto, the Secured Net Leverage Ratio shall not be greater
than 4.0 to 1.0, or (v) subordinated Indebtedness so long as (A) the amount paid
in respect thereof does not exceed the Available Declined Proceeds Amount at the
time paid and (B) at the time of and after giving effect thereto, the Secured
Net Leverage Ratio shall not be greater than 4.0 to 1.0.

(c) Nothing in this Section 6.09 shall limit or otherwise prohibit the making
(and any payment in connection therewith) of any “Change of Control Offer” in
accordance with clause (f) of Article VII.

SECTION 6.10. Practice Guarantees. Enter into Practice Guarantees with a term of
30 months or longer in an aggregate amount in excess of $300,000,000 in effect
at any time with respect to all such Practice Guarantees.

SECTION 6.11. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures (other than Replacement Capital Expenditures) made by Parent, the
Borrower and the Subsidiaries in any period set forth below to exceed the
greater of

 

114



--------------------------------------------------------------------------------

(a) 7.5% of consolidated net revenues of Parent, the Borrower and the
Subsidiaries for the immediately preceding fiscal year (as set forth in the
financial statements delivered pursuant to Section 5.04(a) with respect to such
fiscal year) and (b) $1,100,000,000 (such greater amount, the “Permitted Capital
Expenditure Amount”):

In any year in which a Permitted Acquisition occurs, the Permitted Capital
Expenditure Amount in respect of such fiscal year shall be increased (but not
decreased) by an amount equal to 7.5% of the net revenues generated by the
Acquired Entity acquired during the preceding fiscal year of such Acquired
Entity (pro rated based on the number of days remaining in such fiscal year). In
addition, to the extent any portion of the Permitted Capital Expenditure Amount
for any fiscal year (as the same may have been increased pursuant to the
preceding sentence) is not fully expended during such fiscal year, then 50% of
the amount not so expended may be carried forward to and used in succeeding
fiscal years. In addition, for any fiscal year, the amount of Capital
Expenditures that would otherwise be permitted in such fiscal year pursuant to
this Section 6.11 may be increased by an amount not to exceed 50% of the
Permitted Capital Expenditure Amount for the immediately succeeding fiscal year
(the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in
respect of any such fiscal year shall reduce, on a dollar-for-dollar basis, the
amount of Capital Expenditures that would have been permitted to be made in the
immediately succeeding fiscal year. In addition, for any fiscal year, the amount
of Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 6.11 may be increased by an amount not to exceed
$400,000,000 if, at the time of such expenditure, both before and after giving
pro forma effect thereto, (x) no Default or Event of Default shall have occurred
and be continuing and (y) the Leverage Ratio is less than 4.50 to 1.00.

The provisions of this Section 6.11 are solely for the benefit of the Revolving
Credit Lenders and any Lenders having Other Term A Loans and, notwithstanding
the provisions of Section 9.08, the Required Covenant Lenders may (i) amend or
otherwise modify Section 6.11 or, solely for purposes of Section 6.11, the
defined terms used, directly or indirectly, therein, or (ii) waive any
non-compliance with Section 6.11 or any Event of Default resulting from such
non-compliance, in each case without the consent of any other Lenders.

SECTION 6.12. [Reserved].

SECTION 6.13. Maximum First Lien Net Leverage Ratio. Permit the First Lien Net
Leverage Ratio as of the last day of any fiscal quarter ending during a period
set forth below to be greater than the ratio set forth opposite such period
below:

 

115



--------------------------------------------------------------------------------

Period

   Ratio  

October 1, 2017 through June 30, 2018

     5.25 to 1.00  

July 1, 2018 through December 31, 2018

     5.00 to 1.00  

January 1, 2019 through December 31, 2019

     4.75 to 1.00  

January 1, 2020 through June 30, 2020

     4.50 to 1.00  

Thereafter

     4.25 to 1.00  

The provisions of this Section 6.13 are solely for the benefit of the Revolving
Credit Lenders and any Lenders having Other Term A Loans and, notwithstanding
the provisions of Section 9.08, the Required Covenant Lenders may (i) amend or
otherwise modify Section 6.13 or, solely for the purposes of Section 6.13, the
defined terms used, directly or indirectly, therein, or (ii) waive any
non-compliance with Section 6.13 or any Event of Default resulting from such
non-compliance, in each case without the consent of any other Lenders.

SECTION 6.14. Fiscal Year. With respect to Parent and the Borrower, change their
fiscal year-end to a date other than December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation, warranty or statement made or deemed made by any Loan
Party herein or in any other Loan Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it was made or deemed made;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) (i) default shall be made in the due observance or performance by Parent,
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to Parent and the Borrower only), 5.05(a) or
5.08 or in Article VI (other than Section 6.11 or Section 6.13); (ii) solely for
the benefit of the Revolving Credit Lenders and Lenders holding Other Term A
Loans, default shall be made in the due observance or performance by Parent, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 6.11 or Section 6.13; or (iii) an Event of Default shall have occurred
under paragraph (d)(ii) and the Required Covenant Lenders shall have terminated
any Revolving Credit Commitments or shall have accelerated any Loans;

 

116



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by Parent, the
Borrower or any Subsidiary of any covenant or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f) (i) Parent, the Borrower or any Subsidiary shall fail to pay any principal,
interest or other amount due in respect of any Material Indebtedness, when and
as the same shall become due and payable (after giving effect to any grace
period) or (ii) any other event or condition occurs that results in any Material
Indebtedness (other than any Material Indebtedness of any Securitization
Subsidiary) becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any grace period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that results in the termination or permits any counterparty to terminate any
Hedging Agreement the obligations under which constitute Material Indebtedness;
provided that (A) this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, and (B) for the avoidance of doubt, a
requirement to make a mandatory offer to repurchase under the terms of any
Indebtedness of any person acquired by the Borrower or any of its Subsidiaries
pursuant to any Permitted Acquisition as a result of a “change of control” (or
equivalent term) shall not constitute a Default or an Event of Default under
this clause (ii) so long as (I) on or prior to the date the events constituting
such “change of control” (or equivalent term) occur, either (1) the terms of
such Indebtedness have been amended to eliminate the requirement to make such
offer or (2) such Indebtedness has been defeased or discharged so that such
requirement shall no longer apply (and, in the event such “change of control” is
subject to a requirement that a specific credit ratings event or similar
condition subsequent occur, no Event of Default shall exist pursuant to this
paragraph (ii) until such time as the specific credit ratings event or similar
condition subsequent has also occurred resulting in the obligor under such
Indebtedness to become unconditionally obligated to make such offer) or (II) (x)
the sum of (1) the aggregate amount of unrestricted cash, cash equivalents and
Permitted Investments held by Parent, the Borrower and the Subsidiaries plus any
available debt financing commitments from any Revolving Lender or any Affiliate
of a Revolving Lender or any other financial institution of nationally
recognized standing available to the Borrower or its Subsidiaries for purposes
of refinancing such Indebtedness is at least equal to the aggregate amount that
would be required to repay such Indebtedness pursuant to any required “change of
control offer” (or equivalent term) pursuant to the terms of such Indebtedness
at all times prior to the expiration of the rights of the holders of such
Indebtedness to require the repurchase or repayment of such Indebtedness as a
result of such acquisition and (y) the Borrower or the applicable Subsidiary
complies with the provisions of such Indebtedness that are applicable as a
result of such acquisition (including by consummating any required “change of
control offer” (or equivalent term) for such Indebtedness); provided

 

117



--------------------------------------------------------------------------------

further that this clause (f) shall not apply if (x) such failure is remedied or
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to this Article VII or
(y) such failure is a breach of a financial covenant in the ABL Facility Credit
Agreement, in which case, the failure shall not constitute Default or an Event
of Default with respect to any Loans hereunder unless and until the ABL Lenders
have declared all amounts outstanding under the ABL Facility Credit Agreement to
be immediately due and payable and all outstanding commitments under the ABL
Facility Credit Agreement to be immediately terminated, and such declaration has
not been rescinded on or before such date;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof), or of a
substantial part of the property or assets of Parent, the Borrower or a
Subsidiary (other than a Non-Significant Subsidiary within the meaning of
clause (a) of the definition thereof), under Title 11 of the United States Code,
as now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or any Subsidiary (other than a Non-Significant Subsidiary
within the meaning of clause (a) of the definition thereof) or for a substantial
part of the property or assets of Parent, the Borrower or a Subsidiary or
(iii) the winding-up or liquidation of Parent, the Borrower or any Subsidiary
(other than a Non-Significant Subsidiary within the meaning of clause (a) of the
definition thereof); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(h) Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in (g) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof) or for a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary (other than a Non-Significant Subsidiary within the
meaning of clause (a) of the definition thereof), (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate action for the purpose of effecting any of the
foregoing;

(i) one or more judgments shall be rendered against Parent, the Borrower, any
Subsidiary or any combination thereof (not paid or fully covered by insurance)
and the same shall remain undischarged for a period of 30 consecutive days

 

118



--------------------------------------------------------------------------------

during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of
Parent, the Borrower or any Subsidiary to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$125,000,000;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document with
respect to any Collateral with an aggregate fair market value in excess of
$125,000,000 shall cease to be, or shall be asserted by the Borrower or any
other Loan Party not to be, a valid, perfected (subject to the qualifications
set forth in Section 3.19(a)), first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer does not deny that such
loss is covered by such title insurance policy;

(m) the Indebtedness under any subordinated Indebtedness of Parent, the Borrower
or any Subsidiary constituting Material Indebtedness shall cease (or any Loan
Party or an Affiliate of any Loan Party shall so assert), for any reason, to be
validly subordinated to the Obligations as provided in the agreements evidencing
such subordinated Indebtedness;

(n) there shall have occurred a Change in Control;

(o) on any date, any Pari Passu Debt that at the time would constitute Material
Indebtedness and that has a final stated maturity date within 91 days of such
date, shall remain outstanding;

(p) so long as any Other Senior Secured Debt is outstanding, any Pari Passu
Intercreditor Agreement shall cease to be effective or cease to be legally valid
and binding, or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same (i) results directly from
the action or inaction of the Collateral Agent or (ii) is not materially adverse
to the Lenders;

(q) so long as any Other Junior Secured Debt is outstanding, any Junior Lien
Intercreditor Agreement shall cease to be effective or cease to be legally valid
and binding, or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same (i) results directly from
the action or inaction of the Collateral Agent or (ii) is not materially adverse
to the Lenders; or

 

119



--------------------------------------------------------------------------------

(r) so long as any commitments or loans under the ABL Facility Credit Agreement
are outstanding, the ABL Intercreditor Agreement shall cease to be effective or
cease to be legally valid and binding, or otherwise not be effective to create
the rights and obligations purported to be created thereunder, unless the same
(i) results directly from the action or inaction of the Collateral Agent or
(ii) is not materially adverse to Lenders;

then, and in every such event (other than an event with respect to Parent or the
Borrower described in paragraph (g) or (h) above or an event described in
paragraph (d)(ii) above), and at any time thereafter during the continuance of
such event, the Administrative Agent, at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; in any event with respect to Parent or the
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any such event described in paragraph (d)(ii)
above, and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Covenant Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Revolving Credit
Commitments and (ii) declare the Other Term A Loans and Revolving Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of such Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document in respect of the
Revolving Credit Commitments or such Loans, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

Notwithstanding anything to the contrary contained in this Article VII, upon the
request of the Borrower made in writing to the Administrative Agent, in the
event of any Event of Default under any covenant set forth in Section 6.13 and
until the expiration of

 

120



--------------------------------------------------------------------------------

the tenth Business Day after the date on which financial statements are required
to be delivered with respect to the applicable fiscal quarter hereunder, Parent
may issue Qualified Capital Stock and elect to treat all or any portion of the
net cash proceeds thereof as having increased Consolidated EBITDA with respect
to such applicable quarter solely for the purpose of determining actual and pro
forma compliance with Section 6.13 at the end of such applicable quarter and
applicable subsequent periods and for purposes of determining whether the
Secured Net Leverage Ratio Condition has been satisfied and not for any other
purpose of this Agreement (including determining the Applicable Percentage);
provided that (a) such proceeds (i) are actually received by Parent and
contributed to the Borrower no later than ten days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) do not exceed the aggregate amount necessary to cause
Parent to be in compliance with the covenants under Section 6.13 for any
applicable period and (b) in each period of four fiscal quarters, there shall be
at least two fiscal quarters in which no such right to cure permitted by this
paragraph is utilized.

ARTICLE VIII

The Administrative Agent and the Collateral Agent; Certain ERISA Matters

SECTION 8.01. The Administrative Agent and the Collateral Agent. Each of the
Lenders and the Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08 or in the ABL

 

121



--------------------------------------------------------------------------------

Intercreditor Agreement), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Parent, the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08 or in the ABL Intercreditor Agreement) or in the
absence of its own gross negligence or willful misconduct. Neither Agent shall
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by Parent, the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent (not to be unreasonably withheld or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to paragraph (b), (c), (g) or
(h) of Article VII, no consent of the Borrower shall be required. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice

 

122



--------------------------------------------------------------------------------

of its resignation, then the retirement of the retiring Agent shall become
effective on such 30th day and the retiring Agent may (but shall not have any
obligation to do so), on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $1,000,000,000, or an
Affiliate of any such bank and, so long as no Event of Default pursuant to
paragraph (b), (c), (g) or (h) of Article VII shall have occurred and be
continuing, reasonably acceptable to the Borrower. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

SECTION 8.02. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and
(y) covenants, from the date such person became a Lender party hereto to the
date such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

123



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and
(y) covenants, from the date such person became a Lender party hereto to the
date such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

124



--------------------------------------------------------------------------------

(iv) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such person has a financial interest in the
transactions contemplated hereby in that such person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrower or Parent, to it at Community Health Systems, Inc., 4000
Meridian Boulevard, Franklin, Tennessee 37067, Attention of the Chief Financial
Officer (Fax No. (615) 373-9704);

 

125



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Credit Suisse AG, Cayman Islands Branch,
Eleven Madison Avenue, New York, NY 10010, Attention of Agency Group (Fax No.
(212) 322-2291), Email: agency.loanops@credit-suisse.com; and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Parent, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to each Borrower or its securities)
(each, a “Public Lender”). Parent and the Borrower hereby agree that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Parent and the Borrower or its securities for purposes of foreign, United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.17); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
and (iv) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor”. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC”, unless
Parent or the Borrower notifies the Administrative Agent promptly that any such
document contains material non-public information: (A) the Loan Documents,
(B) any notification of changes in the terms of the Credit Facilities and
(C) all information delivered pursuant to Section 5.04(a), (b) and (c).

 

126



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Parent or the Borrower or its securities for purposes of
foreign, United States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

127



--------------------------------------------------------------------------------

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Parent herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective as provided
in the Third Amendment and Restatement Agreement.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Parent, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed); provided, however, that (i) in the case of
an assignment of a Revolving Credit Commitment, each of the Borrower, the
Issuing Bank must also give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed) (provided that the
consent of the Borrower shall not be required to any such assignment made to
another Lender or an Affiliate of a Lender or after the occurrence and during
the continuance of any Event of Default referred to in paragraph (b), (c), (g)
or (h) of Article VII), (ii) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be not less than (x) $1,000,000 (with respect to an
assignment of Term Loans) and (y) $5,000,000 (with respect to an assignment of
Revolving Credit Commitments or Revolving Loans) (or, in any case, if less, the
entire remaining amount of such Lender’s Commitment or Loans of the relevant
Class), (iii) the parties to each such assignment shall execute and deliver to
the Administrative Agent an

 

128



--------------------------------------------------------------------------------

Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent and will not apply in the case of an
assignment by a Lender to an Approved Fund that is managed by such Lender or an
Affiliate of such Lender or by an entity or an Affiliate of an entity that
administers or manages such Lender), and (iv) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, are as set forth in such
Assignment and Acceptance; (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of its obligations under
this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is an Eligible Assignee and is legally authorized to enter into such Assignment
and Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

129



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and the Issuing Bank to such
assignment and any applicable tax forms, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower, the Issuing Bank or the
Administrative Agent sell participations to one or more banks or other persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of

 

130



--------------------------------------------------------------------------------

interest on the Loans in which such participating bank or person has an
interest, increasing or extending the Commitments in which such participating
bank or person has an interest or releasing any Subsidiary Guarantor (other than
pursuant to the terms thereof or in connection with the sale of such Subsidiary
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participating bank or
person and the principal amounts (and stated interest) of each participating
bank or person’s interest in the Loans or other obligations under this Agreement
or any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participating bank or person or any
information relating to a participating bank or person’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Any Lender or participant may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.04, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan

 

131



--------------------------------------------------------------------------------

by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any investor, potential investor, rating agency, commercial paper
dealer, collateral manager, servicer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

(i) Neither Parent nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(j) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then the Issuing
Bank shall have the right, but not the obligation, at its own expense, upon
notice to such Lender and the Administrative Agent, to replace such Lender with
an assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority

 

132



--------------------------------------------------------------------------------

and (ii) the Issuing Bank or such assignee, as the case may be, shall pay to
such Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Parent agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, each Arranger and each Issuing Bank
in connection with the syndication of the Credit Facilities and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent, any Arranger, any Issuing Bank or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including the fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of one counsel in each relevant
jurisdiction (and any such additional counsel, if necessary, as a result of
actual or potential conflicts of interest) for the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Banks and the Lenders.

(b) The Borrower and Parent agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, each Arranger, each
Issuing Bank and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all actual losses, claims, damages, liabilities,
penalties and related reasonable out-of-pocket expenses, including reasonable
fees, charges and disbursements of one counsel in each relevant jurisdiction
(and any such additional counsel, if necessary, as a result of actual or
potential conflicts of interest) for all Indemnitees, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions, any related transaction and the other transactions contemplated
thereby (including the syndication of the Credit Facilities), (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities, penalties or related expenses (x) are
determined by a court of competent jurisdiction by final judgment to have
resulted primarily from (1) the gross negligence, bad faith or

 

133



--------------------------------------------------------------------------------

willful misconduct of such Indemnitee or (2) a material breach of the
obligations under this Agreement of such Indemnitee or any of such Indemnitee’s
Affiliates or of any of its or their respective officers, directors, employees,
agents, advisors or other representatives of the foregoing under this Agreement
(as determined by a court of competent jurisdiction in a final and nonappealable
decision) or (y) result from any proceeding (other than a proceeding against a
party hereto acting pursuant to this Agreement or in its capacity as such or of
any of its Affiliates or its or their respective officers, directors, employees,
agents, advisors and other representatives and the successors of each of the
foregoing) solely between or among Indemnitees not arising from any act or
omission of a Loan Party.

(c) To the extent that Parent and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, any
Arranger or any Issuing Bank under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, such Arranger or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, such Arranger or such Issuing Bank
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Parent nor the Borrower
nor any Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or Parent and the Borrower and each of their respective Affiliates,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender, any Arranger or
any Issuing Bank. All amounts due under this Section 9.05 shall be payable,
within 30 days of written demand therefor with a reasonably detailed summary of
the amounts claimed.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender or an Affiliate of such Lender is hereby authorized at
any time and from time to time, except to the extent prohibited by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or an Affiliate of such

 

134



--------------------------------------------------------------------------------

Lender to or for the credit or the account of the Borrower or Parent against any
of and all the obligations of the Borrower or Parent now or hereafter existing
under this Agreement and other Loan Documents held by such Lender, provided that
at such time such obligations are due or payable. The rights of each Lender and
Affiliates of such Lender under this Section 9.06 are in addition to other
rights and remedies (including other rights of setoff) which such Lender or an
Affiliate of such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or Parent in any case shall entitle the
Borrower or Parent to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof, may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Parent and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such

 

135



--------------------------------------------------------------------------------

Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 9.04(j) or the provisions of this Section or release all
or substantially all of the value of the Subsidiary Guarantors (other than
pursuant to the terms hereof or thereof or in connection with the sale of such
Subsidiary Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and
Revolving Credit Commitments on the date hereof); provided further that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Collateral Agent or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Collateral Agent or the Issuing Bank; (B) the Borrower
and the Administrative Agent may amend or supplement this Agreement and any
other Loan Documents, without the consent of any Lender, in order to (x) cure
ambiguities, omissions, mistakes or defects, (y) cause this Agreement and the
other Loan Documents to be consistent with the Guarantee and Collateral
Agreement and other similar documents or (z) cause the Guarantee and Collateral
Agreement or other document to comply with local Law on the advice of local
counsel; and (C) Section 6.11, Section 6.13 and paragraph (d)(ii) of Article VII
may be amended, waived or otherwise modified by the agreement of the Borrower
and the Required Covenant Lenders, but shall not be amended, waived or otherwise
modified without the approval of the Required Covenant Lenders.

SECTION 9.09. Certain Releases of Guarantees and Security Interests. (a) Subject
to the terms of any Pari Passu Intercreditor Agreement and any ABL Intercreditor
Agreement, upon the closing of any Asset Sale consisting of the sale, transfer
or other disposition of all of the Equity Interests of any Subsidiary Guarantor
permitted pursuant to Section 6.05, (i) the obligations of such Subsidiary
Guarantor pursuant to the Guarantee and Collateral Agreement shall automatically
be discharged and released without any further action by the Administrative
Agent or any Lender, and (ii) the Administrative Agent and the Lenders will,
upon the request and at the sole expense of the Borrower, execute and deliver
any instrument or other document in a form acceptable to the Administrative
Agent which may reasonably be required to evidence such discharge and release,
all without representation, recourse or warranty.

(b) Subject to the terms of any Pari Passu Intercreditor Agreement and any ABL
Intercreditor Agreement, upon the closing of any Asset Sale consisting of the
sale, transfer or other disposition of Equity Interests of any Subsidiary
Guarantor or any other Subsidiary of the Borrower permitted pursuant to
Section 6.05, (i) the Collateral

 

136



--------------------------------------------------------------------------------

Agent shall release to the Borrower, without representation, warranty or
recourse, express or implied, the pledged Equity Interests of such Subsidiary
Guarantor or other Subsidiary, as applicable, held by it, (ii) the Collateral
Agent shall release its security interest in all Collateral of such Subsidiary,
including any Mortgages, and (iii) the Collateral Agent will, upon the request
and at the sole expense of the Borrower, execute and deliver any instrument or
other document in a form acceptable to the Collateral Agent which may reasonably
be required to evidence such release. Notwithstanding the foregoing, the
Collateral Agent shall be authorized, without the consent of any Lender and
without the requirement that an Asset Sale consisting of the sale, transfer or
other disposition having occurred, to release any security interest in any
building, structure or improvement located in an area determined by the Federal
Emergency Management Agency to have special flood hazards provided that such
building, structure or improvement has an immaterial fair market value.

(c) Subject to the terms of any Pari Passu Intercreditor Agreement and any ABL
Intercreditor Agreement, upon consummation by the Borrower or any Subsidiary of
a Permitted Interest Transfer or designation of an Unrestricted Subsidiary in
accordance with the terms hereof, (i) the Collateral Agent shall release to the
Borrower, without representation, warranty or recourse, express or implied,
those Equity Interests of the Subsidiary that are the subject of such Permitted
Interest Transfer or designation in accordance with clauses (i) and (ii) of
Section 9.09(b) and shall release any pledged note theretofore pledged to the
extent such note is being discharged in connection with such Permitted Interest
Transfer or designation, and (ii) if such Subsidiary whose shares are the
subject of such Permitted Interest Transfer or designation is a Subsidiary
Guarantor, the obligations of such Subsidiary under its Guarantee shall
automatically be discharged and released in accordance with clauses (i) and (ii)
of Section 9.09(a) and any Lien granted by such Subsidiary under the Loan
Documents shall automatically be discharged and released.

(d) Subject to the terms of any Pari Passu Intercreditor Agreement and any ABL
Intercreditor Agreement, the Collateral Agent will, upon the request and at the
sole expense of the Borrower, execute and deliver any instrument or other
document in a form acceptable to the Collateral Agent which may reasonably be
required to discharge and release, all without representation, recourse or
warranty, any Lien on any Collateral granted to or held by the Collateral Agent
under any Loan Document (i) upon termination of the Commitments and payment in
full of the principal and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document and cancellation or expiration of all
Letters of Credit and reimbursement of all amounts drawn thereunder in full (or
other arrangements having been entered into with respect thereto acceptable to
the Issuing Bank and the Administrative Agent), (ii) that is sold, transferred
or otherwise disposed of or to be sold, transferred or otherwise disposed of as
part of or in connection with any sale, transfer or other disposition permitted
hereunder to a person other than the Borrower or any Subsidiary Guarantor, and
upon consummation by the Borrower or any Subsidiary of any such sale, transfer
or other disposition, any Lien granted by the Borrower or such Subsidiary under
the Loan Documents on such Collateral shall automatically be discharged and
released, and (iii) the Administrative Agent and the Lenders will, upon the
request and at the sole expense of the Borrower, execute and deliver any
instrument or other document in a form acceptable to the Administrative Agent
which may reasonably be required to evidence such discharge and release, all
without representation, recourse or warranty.

 

137



--------------------------------------------------------------------------------

(e) Subject to the terms of any Pari Passu Intercreditor Agreement and any ABL
Intercreditor Agreement, upon notification by the Borrower to the Collateral
Agent that a Subsidiary Guarantor is a Non-Significant Subsidiary, and would not
be required to become a Guarantor in accordance with the terms hereof, the
Collateral Agent shall release the obligations of such Subsidiary under its
Guarantee and shall release and discharge any Lien granted by such Subsidiary
Guarantor under the Loan Documents in accordance with clauses (i) and (ii) of
Section 9.09(a).

(f) In the event that an ABL Facility Credit Agreement is entered into, each
Lender agrees that the Collateral Agent shall release its Liens on the ABL
Facility First Priority Collateral solely to the extent necessary to permit the
ABL Obligations to be secured by such ABL Facility First Priority Collateral on
a first priority basis and the Obligations shall thereafter be secured on a
junior basis by such ABL Facility First Priority Collateral as provided by the
ABL Intercreditor Agreement (and, to the extent then outstanding or subsequently
incurred, any Other Junior Secured Debt may also be secured by such ABL Facility
First Priority Collateral on a junior basis to the Obligations as permitted by
this Agreement and the applicable Junior Lien Intercreditor Agreement).

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.11. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

 

138



--------------------------------------------------------------------------------

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.14. [Reserved].

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) Each of Parent
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided

 

139



--------------------------------------------------------------------------------

by law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, Parent or their respective properties in the
courts of any jurisdiction.

(b) Each of Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.17. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel, numbering, administration and settlement
service providers, and other advisors (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.17, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.17. For the purposes of this Section, “Information”
shall mean all information received from the Borrower or Parent and related to
the Borrower or Parent or their business, other than any such information that
was available to the Administrative Agent, the Collateral Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower or Parent; provided that any Lender, the Administrative Agent, the
Collateral Agent or the Issuing Bank shall give Parent prior notice of any
disclosure pursuant to clause (c) to the extent permissible. Any person required
to maintain the confidentiality of Information as provided in this Section 9.17
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

 

140



--------------------------------------------------------------------------------

SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Parent and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Parent and the
Borrower, which information includes the name and address of Parent and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify Parent and the Borrower in accordance with the
USA PATRIOT Act.

SECTION 9.19. Effect of Certain Inaccuracies. In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a) or (b) and
Section 5.04(c), respectively, is inaccurate within one year after delivery
thereof, and such inaccuracy, if corrected, would have led to the application of
a higher Applicable Percentage or a higher Commitment Fee for any period (an
“Applicable Period”) than the Applicable Percentage or Commitment Fee applied
for such Applicable Period, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected financial statement and a corrected compliance
certificate for such Applicable Period, (ii) the Applicable Percentage and the
Commitment Fee shall be determined based on the corrected compliance certificate
for such Applicable Period, and (iii) the Borrower shall promptly pay to the
Administrative Agent (for the accounts of the applicable Lenders during the
Applicable Period or their successors and assigns) the accrued additional
interest or additional Commitment Fees (or both) owing as a result of such
increased Applicable Percentage or Commitment Fee for such Applicable Period.
This Section 9.19 shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.07 or Article VII.

SECTION 9.20. Pari Passu Obligations and Other Junior Secured Debt. (a)Each
Lender and each Issuing Bank acknowledges that Pari Passu Debt Obligations and
Other Junior Secured Debt may be secured by Liens on the Collateral having the
same priority as, or junior priority to, the Liens securing the Obligations and
hereby consents thereto.

(b) In connection with the incurrence by the Borrower or any Subsidiary of Pari
Passu Debt, Alternative Incremental Facility Indebtedness and/or Other Junior
Secured Debt, each Lender and each Issuing Bank (i) acknowledges that, at the
request of the Borrower, each of the Administrative Agent and/or the Collateral
Agent shall enter into one or more Pari Passu Intercreditor Agreements or Junior
Lien Intercreditor Agreements, (ii) authorizes and directs each Agent to execute
and deliver any Pari Passu Intercreditor Agreement or Junior Lien Intercreditor
Agreement and any documents relating thereto, in each case on behalf of such
Lender or Issuing Bank and without any further consent, authorization or other
action by such Lender or Issuing Bank, (iii) authorizes and directs each Agent
to act as its representative under, and in connection with, any Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement,
(iv) acknowledges that any Pari Passu Intercreditor Agreement may contain
provisions that permit or require the Liens securing the Obligations and the
Pari Passu

 

141



--------------------------------------------------------------------------------

Debt Obligations to be granted in favor of a single collateral agent trustee,
which may not be the Administrative Agent or the Collateral Agent (a “Shared
Collateral Agent”), (v) acknowledges that any Pari Passu Intercreditor Agreement
may provide that the holders of a majority in aggregate principal amount of
Obligations and Pari Passu Debt Obligations, voting as a single class, may
direct the Shared Collateral Agent with respect to enforcement or the actions
concerning the Collateral, and (vi) agrees that, upon the execution and delivery
thereof, it will be bound by the provisions of any Pari Passu Intercreditor
Agreement or Junior Lien Intercreditor Agreement as if it were a signatory
thereto and will take no actions contrary to the provisions thereof. Each Lender
and each Issuing Bank further authorizes and directs each Agent to enter into
such amendments, supplements or other modifications to any Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement as are reasonably
acceptable to the Administrative Agent in order to (A) enable any extension,
renewal, refinancing, replacement or additional incurrence of any Loans or any
Pari Passu Debt, Alternative Incremental Facility Indebtedness or Other Junior
Secured Debt permitted under this Agreement and (B) provide for the Pari Passu
Debt Obligations or Other Junior Secured Debt thereunder to be secured by Liens
on the Collateral having, as applicable, the same priority as, or junior
priority to, the Liens on the Collateral securing the Obligations, in each case
on behalf of such Lender or such Issuing Bank and without any further consent,
authorization or other action by such Lender or such Issuing Bank.

(c) Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and the Collateral Agent shall,
to the extent required by the terms of (or in order to implement the provisions
of) any Pari Passu Intercreditor Agreement, delegate, assign and/or transfer any
or all of its rights, duties, remedies, powers or obligations with respect to
the Collateral to a Shared Collateral Agent and (ii) hereby consents to any such
delegation, assignment or transfer. The exculpatory provisions of Article VIII
shall apply to any Shared Collateral Agent and to the Related Parties thereof,
and shall apply to their respective activities in connection with the Collateral
and with any Pari Passu Intercreditor Agreement or any other Loan Documents.

(d) Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and/or the Collateral Agent shall
(A) amend, substitute, supplement or otherwise modify the Guarantee and
Collateral Agreement, (B) amend, substitute, replace, supplement or otherwise
modify any other Security Document, (C) enter into additional Security Documents
and (D) take such further actions as are reasonably incidental to the foregoing,
in each case as are reasonably acceptable to the Administrative Agent and the
Collateral Agent in order to (1) enable the Borrower or any Subsidiary to incur
Pari Passu Debt, Alternative Incremental Facility Indebtedness and/or Other
Junior Secured Debt otherwise permitted to be incurred hereunder, (2) provide
for any Pari Passu Debt Obligations thereunder to be secured, in accordance with
the terms of any Pari Passu Intercreditor Agreement, by Liens on the Collateral
having the same priority as, or junior priority to, the Liens on the Collateral
securing the Obligations and (3) provide for any Other Junior Secured Debt
thereunder to be secured, in accordance with the terms of any Junior Lien
Intercreditor Agreement, by Liens on the Collateral having junior priority to
the Liens on the

 

142



--------------------------------------------------------------------------------

Collateral securing the Obligations, (ii) authorizes and directs each Agent to
execute and deliver any such amendments, supplements, agreements and other
documents, in each case on behalf of such Lender or Issuing Bank and without any
further consent, authorization or other action by such Lender or Issuing Bank
and (iii) agrees that, upon the execution and delivery thereof, it will be bound
by the provisions of such amendments, supplements, agreements and other
documents as if it were a signatory thereto and will take no actions contrary to
the provisions thereof.

(e) Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of any Pari Passu Intercreditor
Agreement and any Junior Lien Intercreditor Agreement). In the event of a
foreclosure by the Collateral Agent or any Shared Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, any Lender
may be the purchaser of any or all of such Collateral at any such sale or other
disposition, and such Collateral Agent or Shared Collateral Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by such Collateral Agent or Shared Collateral Agent on behalf of the
Secured Parties at such sale or other disposition. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions. The provisions of this
paragraph are for the sole benefit of the Lenders and shall not afford any right
to, or constitute a defense available to, any Loan Party.

(f) In the event that an ABL Facility Credit Agreement is entered into, each
Lender and Issuing Bank (a) acknowledges that it will be provided with a copy of
the ABL Intercreditor Agreement by the Collateral Agent as soon as is
practicable, (b) acknowledges that the Collateral Agent will enter into the ABL
Intercreditor Agreement, and hereby authorizes the Collateral Agent to enter
into (and be party to) the ABL Intercreditor Agreement and any documents related
thereto (including any amendments to the Security Documents) on behalf of
itself, each Lender, the Issuing Banks and other holders of Obligations, in each
case, as the Collateral Agent shall determine to be appropriate to cause the
applicable Indebtedness and the obligations related thereto, to be secured as
permitted hereunder without any further consent, authorization or other action
by any Lender or Issuing Bank and (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement.

SECTION 9.21. No Fiduciary Relationship. Each of Parent and the Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Parent, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the

 

143



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, the Lenders, the Issuing Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Administrative Agent, the
Collateral Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of Parent, the Borrower and their Affiliates, and none of the Administrative
Agent, the Collateral Agent, the Arrangers, the Lenders, the Issuing Banks and
their Affiliates has any obligation to disclose any of such interests to Parent,
the Borrower or any of their Affiliates. To the fullest extent permitted by law,
each of Parent and the Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Collateral
Agent, the Arrangers, the Lenders, the Issuing Banks and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

144



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

CHS/COMMUNITY HEALTH SYSTEMS, INC.

ADMINISTRATIVE QUESTIONNAIRE

Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Credit Suisse AG, Cayman Islands Branch as
soon as possible, at Fax No. (212) 322-2291.

 

 

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION: GENERAL INFORMATION - DOMESTIC
LENDING OFFICE:

Institution Name:

 

Street Address:                                          
                                         
                                         
                                                                     City,
State, Zip Code:                                          
                                         
                                         
                                                          GENERAL INFORMATION -
EURODOLLAR LENDING OFFICE: Institution Name:
                                         
                                         
                                         
                                                                 Street Address:
                                         
                                         
                                         
                                                                     City,
State, Zip Code:                                          
                                         
                                         
                                                          POST-CLOSING, ONGOING
CREDIT CONTACTS/NOTIFICATION METHODS: CREDIT CONTACTS: Primary Contact:
                                         
                                         
                                         
                                                                 Street Address:
                                         
                                         
                                         
                                                                     City,
State, Zip Code:                                          
                                         
                                         
                                                         Phone Number:
                                         
                                         
                                         
                                                                   Fax Number:
                                         
                                         
                                         
                                                                        Backup
Contact:                                          
                                         
                                         
                                                                 Street Address:
                                         
                                         
                                         
                                                                   City, State,
Zip Code:                                          
                                         
                                         
                                                         Phone Number:
                                         
                                         
                                         
                                                                   Fax Number:
                                         
                                         
                                         
                                                                      



--------------------------------------------------------------------------------

TAX WITHHOLDING:

 

United States Person

  Y                             N

(as defined in Section 7701(a)(30) of the Code)

 

Enclose Form W-8 or W-9, as applicable

 

Tax ID Number                                                  

 

 

POST-CLOSING, ONGOING ADMIN. CONTACTS / NOTIFICATION METHODS: ADMINISTRATIVE
CONTACTS - BORROWINGS, PAYDOWNS, FEES, ETC. Contact:
                                         
                                         
                                         
                                                                              
Street Address:                                          
                                         
                                         
                                                                   City, State,
Zip Code:                                          
                                         
                                         
                                                       Phone Number:
                                         
                                         
                                         
                                                                 Fax Number:
                                         
                                         
                                         
                                                                       PAYMENT
INSTRUCTIONS: Name of Bank to which funds are to be transferred:
                                         
                                         
                                                   

 

Routing Transit/ABA number of Bank to which funds are to be transferred:
                                         
                                                       Name of Account, if
applicable:                                          
                                         
                                                                               
Account Number:                                          
                                         
                                         
                                                               Additional
information:                                          
                                         
                                         
                                                      

 

 

2



--------------------------------------------------------------------------------

MAILINGS:

Please specify the person to whom the Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

Name:                                          
                                         
                                         
                                         
                                         Street Address:
                                         
                                         
                                         
                                                                     City,
State, Zip Code:                                          
                                         
                                         
                                                        

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG, Cayman Islands Branch.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of July 25, 2007, as amended
and restated as of November 5, 2010, February 2, 2012, January 27, 2014 and
March 23, 2018 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CHS/Community Health Systems,
Inc., a Delaware corporation (the “Borrower”), Community Health Systems, Inc., a
Delaware corporation (“Parent”), the lenders from time to time party thereto
(the “Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent for
the Lenders. Capitalized terms used but not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 9.04(d) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.20(e) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire and (iii) unless waived or reduced in the sole
discretion of the Administrative Agent, a processing and recordation fee of
$3,500.1

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

1  Only one such fee shall be payable in the case of concurrent assignments to
persons that, after giving effect to such assignments, will be Related Funds.



--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Legal Name of Assignee (“Assignee”):

Assignee’s Address for Notices:

Effective Date of Assignment (“Effective Date”):

 

Class of Loans/Commitments Assigned

  

Principal Amount
Assigned

  

Percentage of Loans/Commitments
of the applicable Class Assigned
(set forth, to at  least 8 decimals, as a
percentage of the aggregate
Loans and Commitments, of the
applicable Class, of all Lenders)

   $    %    $    %

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Accepted

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent[, Swingline
Lender and Issuing Bank],2

By:

 

 

Name:

 

Title:

 

Name:

 

 

Title:

 

[CHS/COMMUNITY HEALTH SYSTEMS, INC.],

By:

 

 

Name:

 

Title:]3

 

[COMMUNITY HEALTH SYSTEMS, INC.],

By:

 

 

Name:

 

Title:]4

 

 

 

2  Consent of Swingline Lender and Issuing Bank only required in the case of an
assignment of a Revolving Credit Commitment.

3  Consent of the Borrower is only required in the case of an assignment of a
Revolving Credit Commitment; provided, that the consent of the Borrower shall
not be required for any assignment (a) made to another Lender, an Affiliate of a
Lender or a Related Fund of a Lender or (b) after the occurrence and during the
continuance of any Event of Default.

 

3



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:                         , as
Assignor,

By:  

 

Name:   Title:  

                        , as Assignee,

By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

BORROWING REQUEST

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent

for the Lenders referred to below,

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]1

Ladies and Gentlemen:

The undersigned, CHS/Community Health Systems, Inc., a Delaware corporation,
(the “Borrower”), refers to the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, February 2, 2012, January 27, 2014
and March 23, 2018 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Community Health Systems, Inc., a Delaware corporation, the lenders from time to
time party thereto (the “Lenders”), and Credit Suisse AG, Cayman Islands Branch,
as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent for the Lenders. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Credit Agreement.
The Borrower hereby gives the Administrative Agent notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in connection therewith sets forth below the terms on
which such Borrowing is requested to be made:

 

(A)

   Type of Borrowing2  

 

  

(B)

   Date of Borrowing3  

 

  

(C)

   Account Number and Location  

 

  

(D)

   Principal Amount of Borrowing  

 

  

(E)

   Interest Period4  

 

  

 

 

1  The Administrative Agent must be notified irrevocably by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon) (New York City
time), three Business Days before a proposed Borrowing and (b) in the case of an
ABR Borrowing, not later than 11:00 a.m. (New York City time), on the day of a
proposed Borrowing, in each case to be confirmed promptly by hand delivery or
fax of a Borrowing Request to the Administrative Agent.

2  Specify whether such Borrowing is to be a Term Borrowing or a Revolving
Credit Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or
an ABR Borrowing.

3  Date of Borrowing must be a Business Day.

4  If such Borrowing is to be a Eurodollar Borrowing, specify the Interest
Period with respect thereto.



--------------------------------------------------------------------------------

The Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation of such
Loan) not being made after notice of such Loan shall have been given by the
Borrower hereunder (any of the events referred to in this paragraph being called
a “Breakage Event”) or (b) any default in the making of any payment or
prepayment of any Eurodollar Loan required to be made hereunder. In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this paragraph shall be delivered to the Borrower and
shall be conclusive absent manifest error.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (b) and (c)
of Section 4.01 of the Credit Agreement have been satisfied.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

By:

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

 

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

From

[NAME OF MORTGAGOR]

To

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

Dated:             , 20[    ]

Premises: [City], [State]

                    County

 

 

 

 

 



--------------------------------------------------------------------------------

1  THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, FIXTURE
FILING AND FINANCING STATEMENT dated as of             , 20[    ] (this
“Mortgage”), by [    ], a [        ] corporation, having an office at [     ]
(the “Mortgagor”), to and for the benefit of CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, a bank organized under the laws of Switzerland, having an office at
Eleven Madison Avenue, New York, New York 10010 (the “Mortgagee”) as Collateral
Agent for the Secured Parties (as such terms are defined below).

WITNESSETH THAT:

Reference is made to (i) the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, February 2, 2012, January 27, 2014
and March 23, 2018 (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CHS/Community Health Systems, Inc., a Delaware corporation (the
“Borrower”), Community Health Systems, Inc., a Delaware corporation (“Parent”),
the lenders from time to time party thereto (the “Lenders”), and Credit Suisse
AG, Cayman Islands Branch as administrative agent (the “Administrative Agent”)
for the Lenders, collateral agent (the “Collateral Agent”) for the Secured
Parties, and issuing bank (the “Issuing Bank”) with respect to any letters of
credit (the “Letters of Credit”) issued pursuant to the terms of the Credit
Agreement, (ii) the Guarantee and Collateral Agreement dated as of July 25,
2007, as amended and restated as of November 5, 2010, as further amended
pursuant to the Amendment No. 1 and Reaffirmation Agreement dated as of
August 17, 2012 (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) among Parent, the Borrower, the Subsidiaries identified
therein and the Collateral Agent, (iii) the Purchase Agreement dated as of
January 27, 2014 (the “Purchase Agreement”) among the Borrower, FWCT-2 Escrow
Corporation (the “Escrow Issuer”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC, as representatives of the
initial purchasers specified therein (the “Purchasers”), (iv) the Indenture
dated as of January 27, 2014, as supplemented by the Assumption Supplemental
Indenture, dated as of January 27, 2014 (as further amended, restated,
supplemented or otherwise modified from time to time, the “2014 Indenture”),
among the Borrower, the Escrow Issuer, the Guarantors party thereto, the
Collateral Agent and Regions Bank, as trustee (the “2014 Indenture Trustee”),
(v) the Underwriting Agreement dated as of March 7, 2017, (the “March 2017
Underwriting Agreement”), among the Borrower, the Guarantors party thereto and
Credit Suisse Securities (USA) LLC, as representative of the underwriters
specified therein (the “Underwriters”) (vi) the Underwriting Agreement dated as
of May 9, 2017 (the “May 2017 Underwriting Agreement” and together with the
March 2017 Underwriting Agreement, the “Underwriting Agreements”) among the
Borrower, the

 

 

1 

In the event the Borrower becomes party to an ABL Intercreditor Agreement and/or
a Junior Lien Intercreditor Agreement, any execution version of this document
shall contemplate the existence of such ABL Intercreditor Agreement and/or
Junior Lien Intercreditor Agreement.



--------------------------------------------------------------------------------

Guarantors party thereto and Credit Suisse Securities (USA) LLC, as
representative of the Underwriters (vii) the Indenture dated as of March 16,
2017, as supplemented by the First Supplemental Indenture dated as of March 16,
2017 and the Second Supplemental Indenture dated as of May 12, 2017 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“2017 Indenture” and, together with the 2014 Indenture, the “Indentures”), among
the Borrower, the Guarantors party thereto, the Collateral Agent and Regions
Bank, as trustee (the “2017 Indenture Trustee” and, together with the 2014
Indenture Trustee, the “Indenture Trustees”), (viii) that certain designation
certificate dated as of January 27, 2014 delivered to the Collateral Agent
pursuant to Section 7.09(c) of the Guarantee and Collateral Agreement (the “2014
Designation Certificate”), (ix) that certain designation certificate dated as of
October 28, 2014 delivered to the Collateral Agent pursuant to
subsection 7.09(c) of the Guarantee and Collateral Agreement (the “2014 Exchange
Notes Designation Certificate”), (x) that certain designation certificate dated
as of March 16, 2017 delivered to the Collateral Agent pursuant to
Section 7.09(c) of the Guarantee and Collateral Agreement (the “March 2017
Designation Certificate”), (xi) that certain designation certificate dated as of
May 12, 2017 delivered to the Collateral Agent pursuant to Section 7.09(c) of
the Guarantee and Collateral Agreement (the “May 2017 Designation Certificate”,
and together with the 2014 Designation Certificate, the 2014 Exchange Notes
Designation Certificate and the March 2017 Designation Certificate, the
“Designation Certificates”) (x) the First Lien Intercreditor Agreement dated as
of August 17, 2012 among Credit Suisse AG, Cayman Islands Branch, as the
Collateral Agent and the Authorized Representative (as such term is defined
therein) under the Credit Agreement, Regions Bank, in its capacity as 2014
Indenture Trustee under the Initial Additional Agreement (as such term is
defined therein), as the Initial Additional Authorized Representative (as such
term is defined therein), and each additional Authorized Representative (as such
term is defined therein) from time to time party thereto (the “Intercreditor
Agreement”), (xi) the Joinder Agreement to the First Lien Intercreditor
Agreement dated as of January 27, 2014 delivered by the 2014 Indenture Trustee
to the Collateral Agent, (xii) the Joinder Agreement to the First Lien
Intercreditor Agreement dated as of March 16, 2017 delivered by the 2017
Indenture Trustee to the Collateral Agent, (xii) the Joinder Agreement to the
First Lien Intercreditor Agreement, dated as of May 12, 2017 delivered by the
2017 Indenture Trustee to the Collateral Agent and (xiii) the Registration
Rights Agreement dated as of January 27, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Registration Rights
Agreement”) pursuant to the 2014 Indenture among the Borrower, the Guarantors
party thereto and the Purchasers. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Credit Agreement
and the Guarantee and Collateral Agreement, as applicable.

In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Term Loans”) and revolving loans (the “Revolving Loans”, together with the Term
Loans, the “Loans”) to the Borrower and (ii) the Issuing Bank has issued or
agreed to issue from time to time Letters of Credit for the account of the
Borrower, in each case pursuant to, upon the terms, and subject to the
conditions specified in, the Credit Agreement. Amounts paid in respect of Term
Loans may not be reborrowed. Subject to the terms of the Credit Agreement,
Borrower may borrow, prepay and reborrow Revolving Loans.

 

2



--------------------------------------------------------------------------------

Pursuant to the terms of the 2014 Indenture and the Purchase Agreement, the
Purchasers have purchased $1,000,000,000 aggregate principal amount of 5.125%
Senior Secured Notes due 2021 of the Borrower (the “2021 Notes”).

Pursuant to the terms of the 2017 Indenture and the Underwriting Agreements, the
Underwriters have purchased $3,100,000,000 aggregate principal amount of 6.250%
Senior Secured Notes due 2023 from the Borrower (the “2023 Notes”, and together
with the 2021 Notes, the “Notes”).

In accordance with the Designation Certificates, the Notes and related
obligations thereunder are secured on a pari passu basis with all other
obligations secured under the Guarantee and Collateral Agreement and, in
accordance with the provisions of subsection 7.09(c) of the Guarantee and
Collateral Agreement, among other things, the Collateral Agent has been
appointed and authorized to act on behalf and for the benefit of the Additional
Secured Parties (as such term is defined in the Intercreditor Agreement) under
the Indentures.

Pursuant to the terms of the 2014 Indenture and the Registration Rights
Agreement, the holders of the 2021 Notes have exchanged $1,000,000,000 aggregate
principal amount of 2021 Notes for a like aggregate principal amount of 5.125%
Senior Secured Notes due 2021 of the Borrower under the 2014 Indenture, which
have been registered under the Securities Act of 1933 (the “2021 Exchange
Notes”).

In accordance with the 2014 Exchange Designation Certificate, the 2021 Exchange
Notes and related obligations thereunder are secured on a pari passu basis with
all other obligations secured under the Guarantee and Collateral Agreement and,
in accordance with the provisions of subsection 7.09(c) of the Guarantee and
Collateral Agreement, among other things, the Collateral Agent has been
appointed and authorized to act on behalf and for the benefit of the Additional
Secured Parties (as such term is defined in the Intercreditor Agreement) under
the Indenture.

Mortgagor is a wholly-owned direct or indirect Subsidiary of the Borrower and
will derive substantial benefit from the making of the Loans by the Lenders, the
issuance of the Letters of Credit by the Issuing Bank and from the purchase of
the Notes by the Underwriters. In order to induce the Lenders to make Loans, the
Issuing Bank to issue Letters of Credit, the Underwriters to purchase the Notes
and the Indenture Trustees to enter into the Indentures, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrower under the Credit Agreement
and the Indentures pursuant to the terms of the Guarantee and Collateral
Agreement.

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Obligations.

 

3



--------------------------------------------------------------------------------

As used in this Mortgage, the term “Secured Parties” shall mean (a)(i) the
Lenders, (ii) the Administrative Agent, (iii) the Collateral Agent, (iv) any
Issuing Bank, (v) each counterparty to any Hedging Agreement or Cash Management
Agreement with a Loan Party that either (A) is in effect on the Closing Date if
such counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (B) is entered into
after the Closing Date if such counterparty is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Hedging Agreement or Cash Management Agreement is entered into, (vi) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (vii) the successors and assigns of each of the
foregoing and (b)(i) the holders of any Pari Passu Debt Obligations and (ii) any
Pari Passu Representative with respect thereto.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, the
following described property (collectively, the “Mortgaged Property”) whether
now owned or held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or

 

4



--------------------------------------------------------------------------------

operation of the Improvements or the Premises, including all of Mortgagor’s
books and records relating thereto and including all pumps, tanks, goods,
machinery, tools, equipment, lifts (including fire sprinklers and alarm systems,
fire prevention or control systems, cleaning rigs, air conditioning, heating,
boilers, refrigerating, electronic monitoring, water, loading, unloading,
lighting, power, sanitation, waste removal, entertainment, communications,
computers, recreational, window or structural, maintenance, truck or car repair
and all other equipment of every kind), restaurant, bar and all other indoor or
outdoor furniture (including tables, chairs, booths, serving stands, planters,
desks, sofas, racks, shelves, lockers and cabinets), bar equipment, glasses,
cutlery, uniforms, linens, memorabilia and other decorative items, furnishings,
appliances, supplies, inventory, rugs, carpets and other floor coverings,
draperies, drapery rods and brackets, awnings, venetian blinds, partitions,
chandeliers and other lighting fixtures, freezers, refrigerators, walk-in
coolers, signs (indoor and outdoor), computer systems, cash registers and
inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

 

5



--------------------------------------------------------------------------------

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Liens set forth in Section 6.02 of the Credit Agreement, including,
for the avoidance of uncertainty, those Liens set forth in Sections 6.02(h), (i)
and (l) of the Credit Agreement and to satisfaction and release as provided in
Section 3.04 hereof.

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to the Liens set forth in
Section 6.02 of the Credit Agreement, including, for the avoidance of
uncertainty, those Liens set forth in Sections 6.02(h), (i) and (l) of the
Credit Agreement.

(b) The execution and delivery of this Mortgage is within Mortgagor’s limited
liability company or other organizational powers and has been duly authorized by
all necessary company or other organizational and, if required, member action.
This Mortgage has been duly executed and delivered by Mortgagor and constitutes
a legal, valid and binding obligation of Mortgagor, enforceable in accordance
with its terms, subject to applicable

 

6



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c) The execution, delivery and recordation of this Mortgage (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Mortgage, (ii) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Mortgagor or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Mortgagor or its assets,
or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.

(d) This Mortgage and the Uniform Commercial Code Financing Statements described
in Section 1.09 of this Mortgage, when duly recorded in the public records will
create a valid, perfected and enforceable lien upon and security interest in all
of the Mortgaged Property.

(e) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under the Liens set forth in
Section 6.02 of the Credit Agreement to the extent of those rights.

SECTION 1.02. Credit Agreement and Indentures. This Mortgage is given pursuant
to the Credit Agreement and Indentures. Mortgagor expressly covenants and agrees
to pay when due, and to timely perform, and to cause the other Loan Parties to
pay when due, and to timely perform, the Obligations in accordance with their
terms.

SECTION 1.03. Payment of Taxes, and Other Obligations. (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement and/or any equivalent provision of
the Indentures.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Secured Credit Documents, or requiring an amount of taxes to be withheld or
deducted therefrom, Mortgagor will promptly (x) notify Mortgagee of such event,
(y) enter into such further

 

7



--------------------------------------------------------------------------------

instruments as Mortgagee may determine are reasonably necessary or desirable to
obligate Mortgagor to make any additional payments necessary to put the Lenders
and Secured Parties in the same financial position they would have been if such
law, order, rule or regulation had not been passed and (z) make such additional
payments to Mortgagee for the benefit of the Lenders and Secured Parties.

SECTION 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

SECTION 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 4.03(l) of the Guarantee and Collateral Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to Section 5.02 of the Credit Agreement. Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located. If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance and provide evidence to Collateral Agent in an amount reasonably
satisfactory to Mortgagee and in compliance with applicable law, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, each, as
amended.

SECTION 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if a prepayment event shall occur with respect to any such Net Cash Proceeds, to
be applied in accordance with the Credit Agreement and/or any equivalent
provision of the Indentures.

SECTION 1.07. Assignment of Leases and Rents. (a) Mortgagor hereby
unconditionally, irrevocably and absolutely grants, transfers and assigns all of
its right title and interest in all Leases, together with any and all extensions
and renewals thereof for purposes of securing and discharging the performance by
Mortgagor of the Obligations. Mortgagor has not assigned or executed any
assignment of, and will not assign or execute any assignment of, any Leases or
the Rents payable thereunder to anyone other than Mortgagee.

(b) Except for those Leases set forth in Section 6.02(l) of the Credit
Agreement, all Leases shall be subordinate to the lien of this Mortgage. Except
for those Leases set forth in Section 6.02(l) of the Credit Agreement, Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.

 

8



--------------------------------------------------------------------------------

(c) Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

(d) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall have permission and a license to receive and collect the Rents
accruing under any Lease; but after the happening and during the continuance of
any Event of Default, said license shall immediately cease and terminate and
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of an Event of Default sent by Mortgagee to any such tenant or any of
such tenant’s successors in interest, and thereafter to pay Rents to Mortgagee
without any obligation or right to inquire as to whether an Event of Default
actually exists and even if some notice to the contrary is received from the
Mortgagor, who shall have no right or claim against any such tenant or successor
in interest for any such Rents so paid to Mortgagee. Each tenant or any of such
tenant’s successors in interest from whom Mortgagee or any officer, agent,
attorney or employee of Mortgagee shall have collected any Rents, shall be
authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee (such
notice to promptly be sent by Mortgagee once an Event of Default is no longer
occurring) that the Event of Default is no longer continuing, unless and until a
further notice of an Event of Default is given by Mortgagee to such tenant or
any of its successors in interest.

(e) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

(f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.

 

9



--------------------------------------------------------------------------------

(g) Mortgagor hereby absolutely and unconditionally assigns and grants to
Mortgagee the right of Mortgagee, at Mortgagee’s option, upon revocation of the
license granted herein, to enter upon the Premises in person, by agent or by
court-appointed receiver, to collect Rent and take any and all other actions
designated by Mortgagee for the proper management and preservation of the
Premises. Furthermore, Mortgagor hereby absolutely and unconditionally assigns
and grants to Mortgagee the right of Mortgagee, and the irrevocable power of
attorney of Mortgagor, coupled with an interest, to take any and all of the
actions set forth in herein and any or all other actions designated by Mortgagee
for the proper management and preservation of the Premises and the Leases.

SECTION 1.08. Restrictions on Transfers and Encumbrances. Mortgagor shall not
directly or indirectly sell, convey, divest, alienate, assign, lease, sublease,
license, mortgage, pledge, encumber or otherwise transfer, create, consent to or
suffer the creation of any lien, charge or other form of encumbrance upon any
interest in or any part of the Mortgaged Property (other than resulting from a
condemnation), or engage in any common, cooperative, joint, time-sharing or
other congregate ownership of all or part thereof, except in each case in
accordance with and to the extent permitted by the Credit Agreement and/or any
equivalent provision of the Indentures; provided, that Mortgagor may, in the
ordinary course of business and in accordance with reasonable commercial
standards, enter into easement or covenant agreements that relate to and/or
benefit the operation of the Mortgaged Property and that do not materially and
adversely affect the value, use or operation of the Mortgaged Property. If any
of the foregoing transfers or encumbrances results in an event requiring
prepayment of the Loans in accordance with the terms of the Credit Agreement,
any Net Cash Proceeds received by or on behalf of the Mortgagor in respect
thereof shall constitute trust funds to be held by the Mortgagor for the benefit
of the Secured Parties and applied in accordance with the Credit Agreement
and/or any equivalent provision of the Indentures.

SECTION 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and prior to or simultaneously with the recording of this Mortgage,
Mortgagor has filed or will file UCC financing statements, and will file
continuation statements prior to the lapse thereof, at the appropriate offices
in the jurisdiction of formation of the Mortgagor to perfect the security
interest granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 1.10. Filing and Recording. Mortgagor has caused or will cause this
Mortgage, the UCC financing statements referred to in Section 1.09, any other
security instrument creating a security interest in or evidencing the lien
hereof upon the Mortgaged Property and each UCC continuation statement and
instrument of further assurance to be filed, registered or recorded and, if
necessary, refiled, rerecorded and reregistered, in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to perfect the lien hereof upon, and the security interest
of Mortgagee in, the Mortgaged Property until this Mortgage is terminated and
released in full in accordance with Section 3.04 hereof. Mortgagor will pay all
filing, registration and recording fees, all Federal, state, county and
municipal recording, documentary or intangible taxes and other taxes, duties,
imposts, assessments and charges, and all reasonable expenses incidental to or
arising out of or in connection with the execution, delivery and recording of
this Mortgage, UCC continuation statements any mortgage supplemental hereto, any
security instrument with respect to the Personal Property, Permits, Plans and
Warranties and Proceeds or any instrument of further assurance.

SECTION 1.11. Further Assurances. Upon reasonable demand by Mortgagee, Mortgagor
will, at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Mortgagee shall
from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Mortgagee the property and rights
hereby conveyed or assigned or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage, or for filing, registering or recording this Mortgage, and on
demand, Mortgagor will also execute and deliver and hereby appoints Mortgagee as
its true and lawful attorney-in-fact and agent, for Mortgagor and in its name,
place and stead, in any and all capacities, to execute and file to the extent it
may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

SECTION 1.12. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

 

11



--------------------------------------------------------------------------------

SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

SECTION 1.14. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) or an Indenture (as such term is defined
therein) shall constitute an Event of Default under this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under any Secured Credit Document and
such further amount as shall be sufficient to cover the out-of-pocket costs and
expenses of collection, including attorneys’ fees, disbursements and expenses
incurred by Mortgagee, and Mortgagee shall be entitled and empowered to
institute an action or proceedings at law or in equity for the collection of the
sums so due and unpaid, to prosecute any such action or proceedings to judgment
or final decree, to enforce any such judgment or final decree against Mortgagor
and to collect, in any manner provided by law, all moneys adjudged or decreed to
be payable.

 

12



--------------------------------------------------------------------------------

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

(b) If Mortgagor shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Mortgagee, Mortgagee may to
the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.07 of the Credit Agreement (the “Interest Rate”); and all
such expenses and compensation shall, until paid, be secured by this Mortgage.

(c) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property that are
reasonably necessary for the operation of the business, (iii) insure or keep the
Mortgaged Property insured, (iv) manage and operate the Mortgaged Property and
exercise all the rights and powers of Mortgagor to the same extent as Mortgagor
could in its own name or otherwise with respect to the same, or (v) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Mortgagee, all as may from time to time be directed or
determined by Mortgagee to reasonably be in its best interest and Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact and agent, for
Mortgagor and in its name, place and stead, in any and all capacities, to
perform any of the foregoing acts. Mortgagee may collect and receive all the
Rents, issues, profits and revenues from the Mortgaged Property, including those
past due as well as those accruing thereafter, and, after deducting (i) all
out-of-pocket expenses of taking, holding, managing and operating the Mortgaged
Property (including compensation for the services of all persons employed for
such purposes), (ii) the out-of-pocket costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and second, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

 

13



--------------------------------------------------------------------------------

(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Secured Credit Document (with respect
to the Mortgaged Property), Mortgagee may pay, perform or observe the same, and
all payments made or costs or expenses incurred by Mortgagee in connection
therewith shall be secured hereby and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon at the Interest Rate.
Mortgagee shall be the judge using reasonable discretion of the necessity for
any such actions and of the amounts to be paid. Mortgagee is hereby empowered to
enter and to authorize others to enter upon the Premises or the Improvements or
any part thereof for the purpose of performing or observing any such defaulted
term, covenant or condition without having any obligation to so perform or
observe and without thereby becoming liable to Mortgagor, to any person in
possession holding under Mortgagor or to any other person; provided, however,
that except in the case of an emergency, Mortgagee will provide reasonable
advance notice of such entry, such entry shall be conducted in a reasonable
manner and Mortgagee shall use reasonable efforts to endeavor to minimize the
amount of disturbance to the Mortgagor’s possession of the Mortgaged Property.

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable out-of-pocket expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of the power of foreclosure or of sale
granted to Mortgagee by applicable law or this Mortgage. In such case, Mortgagee
may commence a civil action to foreclose this Mortgage, or it may proceed and
sell the Mortgaged Property to satisfy any Obligation. Mortgagee or an officer
appointed by a judgment of foreclosure to sell the Mortgaged Property, may sell
all or such parts of the Mortgaged Property as may be chosen by Mortgagee at the
time and place of sale fixed by it in a notice of sale, either as a whole or in
separate lots, parcels or items as Mortgagee shall deem expedient, and in such
order as it may determine, at public auction to the highest bidder. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public

 

14



--------------------------------------------------------------------------------

announcement or subsequently noticed sale. Without further notice, Mortgagee or
an officer appointed to sell the Mortgaged Property may make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale. Any person, including Mortgagor or Mortgagee or any designee or
affiliate thereof, may purchase at such sale.

(b) The Mortgaged Property may be sold subject to unpaid taxes and the Liens set
forth in Section 6.02 of the Credit Agreement, and, after deducting all costs,
fees and out-of-pocket expenses of Mortgagee (including costs of evidence of
title in connection with the sale), Mortgagee or an officer that makes any sale
shall apply the proceeds of sale in the manner set forth in Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

SECTION 2.08. Application of Sale Proceeds and Rents. Subject to applicable law,
after any foreclosure sale of all or any of the Mortgaged Property, Mortgagee
shall receive and apply the proceeds of the sale together with any Rents that
may have been collected and any other sums that then may be held by Mortgagee
under this Mortgage as follows:

FIRST, to the payment of all out-of-pocket costs and expenses incurred by the
Administrative Agent or the Mortgagee (in their respective capacities as such
hereunder or under any other Secured Credit Document) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Mortgage, any other Secured Credit Document or any of the Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the

 

15



--------------------------------------------------------------------------------

repayment of all advances made by the Administrative Agent and/or the Mortgagee
hereunder or under any other Secured Credit Document, as applicable, on behalf
of any Mortgagor and any other out-of-pocket costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Secured Credit Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage, and
subject to applicable law. Upon any sale of the Mortgaged Property by the
Mortgagee (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the Mortgagee or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Mortgaged Property so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Mortgagee or such officer or be answerable in any way for the
misapplication thereof.

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

 

16



--------------------------------------------------------------------------------

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

 

17



--------------------------------------------------------------------------------

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Secured Credit Documents, (iv) releases a
part of the Mortgaged Property from this Mortgage, (v) agrees to change some of
the terms, covenants, conditions or agreements of any of the Secured Credit
Documents, (vi) consents to the filing of a map, plat or replat affecting the
Premises, (vii) consents to the granting of an easement or other right affecting
the Premises or (viii) makes or consents to an agreement subordinating
Mortgagee’s lien on the Mortgaged Property hereunder; no such act or omission
shall preclude Mortgagee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any breach or Event of
Default then made or of any subsequent default; nor, except as otherwise
expressly provided in an instrument executed by Mortgagee, shall this Mortgage
be altered thereby. In the event of the sale or transfer by operation of law or
otherwise of all or part of the Mortgaged Property, Mortgagee is hereby
authorized and empowered to deal with any vendee or transferee with reference to
the Mortgaged Property secured hereby, or with reference to any of the terms,
covenants, conditions or agreements hereof, as fully and to the same extent as
it might deal with the original parties hereto and without in any way releasing
or discharging any liabilities, obligations or undertakings.

SECTION 2.16. Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, MORTGAGOR AND MORTGAGEE EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY ACTION, CLAIM, SUIT OR PROCEEDING
RELATING TO THIS MORTGAGE AND FOR ANY COUNTERCLAIM BROUGHT THEREIN. MORTGAGOR
HEREBY WAIVES ALL RIGHTS TO INTERPOSE ANY COUNTERCLAIM IN ANY SUIT BROUGHT BY
MORTGAGEE HEREUNDER AND ALL RIGHTS TO HAVE ANY SUCH SUIT CONSOLIDATED WITH ANY
SEPARATE SUIT, ACTION OR PROCEEDING.

SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement and the Indentures.

 

18



--------------------------------------------------------------------------------

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall terminate and be null and void when all the Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero,
the Issuing Bank has no further obligation to issue Letters of Credit under the
Credit Agreement and the satisfaction and discharge requirements set forth in
the Indentures have been satisfied.

(b) Mortgagor shall automatically be released from its obligations hereunder
upon the consummation of (i) any transaction permitted by the Credit Agreement
as a result of which Mortgagor ceases to be a Subsidiary or (ii) any Permitted
Receivables Transaction or a Permitted Securitization Transaction consummated
after the date hereof as a result of which Mortgagor becomes a Permitted
Syndication Subsidiary or Securitization Subsidiary.

(c) Upon any sale or other transfer by Mortgagor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.09
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released; provided that, upon the consummation after the date
hereof of any Permitted Receivables Transaction or a Permitted Securitization
Transaction, the Security Interest in the Equity Interests of the Subsidiary
that is the subject of such Permitted Receivables Transaction or a Permitted
Securitization Transaction, as the case may be, shall be automatically released
to the extent the pledge of the Equity Interests in such Subsidiary is
prohibited by any applicable Contractual Obligation or requirement of law.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Mortgagee shall promptly execute and deliver to Mortgagor, at
Mortgagor’s expense, a release of this Mortgage and all Uniform Commercial Code
termination statements and similar documents that Mortgagor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 3.04 shall be without recourse to or
representation or warranty by the Mortgagee or any Secured Party. Without
limiting the provisions of Section 7.06 of the Guarantee and Collateral
Agreement, the Borrower shall reimburse the Mortgagee upon demand for all
reasonable out of pocket expenses, including the fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 3.04.

 

19



--------------------------------------------------------------------------------

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

 

20



--------------------------------------------------------------------------------

SECTION 3.08. Last Dollars Secured; Priority. To the extent that this Mortgage
secures only a portion of the indebtedness owing or that may be owing by
Mortgagor to the Secured Parties, the parties agree that any payments or
repayments of such indebtedness shall be and be deemed to be applied first to
the portion of the indebtedness that is not secured hereby, it being the
parties’ intent that the portion of the indebtedness last remaining unpaid shall
be secured hereby. If at any time this Mortgage shall secure less than all of
the principal amount of the Obligations, it is expressly agreed that any
repayments of the principal amount of the Obligations shall not reduce the
amount secured by the lien and security title of this Mortgage until the secured
amount shall equal the principal amount of the Obligations outstanding.

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

[NAME OF MORTGAGOR], a [        ] corporation,

  By:  

 

  Name:     Title:  

 

By:  

 

Name:   Title:  

[Corporate Seal]



--------------------------------------------------------------------------------

[ADD LOCAL FORM OF ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Description of the Land



--------------------------------------------------------------------------------

Appendix A

to Mortgage

Local Law Provisions

1. Notwithstanding anything else contained in this Mortgage, (i) the maximum
principal debt or obligation which is, or under any contingency may be secured
at the date of execution hereof or any time thereafter by this Mortgage is $[ ]
(the “Secured Amount”), (ii) this Mortgage shall also secure amounts other than
the principal debt or obligation to the extent permitted by the Tax Law without
payment of additional recording tax and (iii) so long as the aggregate amount of
the Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against, or to reduce, the Secured
Amount.9

2. [Other relevant local law provisions to be provided by local counsel.]

 

 

9  Applicable only in mortgage tax states. This is the New York language—local
counsel to advise whether it needs to be modified in other mortgage tax states.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT E

 

 

 

SENIOR-JUNIOR LIEN INTERCREDITOR AGREEMENT1

dated as of

[●],

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Borrower,

COMMUNITY HEALTH SYSTEMS, INC.,

as Holdings,

the other Subsidiaries of the Borrower

from time to time party hereto,

CREDIT SUISSE AG,

as Initial Senior-Priority Collateral Agent,

[●],

as Initial Junior-Priority Collateral Agent

and

each Additional Agent from time to time party hereto

 

 

 

 

 

1  Any executed version of this agreement will remain subject to ongoing review
and comment by Regions, the second lien collateral agent and CHS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

Section 1. Definitions; Interpretation

     

1.1

  

Definitions

     2     

1.2

  

Terms Generally

     11  

Section 2. Lien Priorities

     

2.1

  

Subordination

     11     

2.2

  

Prohibition on Contesting Liens

     12     

2.3

  

No New Liens

     12     

2.4

  

Similar Liens and Agreements

     13  

Section 3. Enforcement

     

3.1

  

Exercise of Rights and Remedies

     13     

3.2

  

Limitation on Exercise of Remedies by Junior-Priority Secured Parties

     16     

3.3

  

Cooperation

     18     

3.4

  

Rights as Unsecured Creditors

     18     

3.5

  

Release of Junior-Priority Liens

     18     

3.6

  

Insurance and Condemnation Awards

     20  

Section 4. Payments

     

4.1

  

Application of Proceeds

     20     

4.2

  

Payments Over

     21     

4.3

  

Certain Agreements with Respect to Unenforceable Liens

     22  

Section 5. Bailee for Perfection

     

5.1

  

Each Agent as Bailee

     22     

5.2

  

Transfer of Pledged or Controlled Collateral

     23  

Section 6. Insolvency or Liquidation Proceedings

     

6.1

  

General Applicability; Filing of Motions

     24     

6.2

  

Bankruptcy Financing

     25     

6.3

  

Relief from the Automatic Stay

     25     

6.4

  

Adequate Protection

     26     

6.5

  

Reorganization Securities

     27     

6.6

  

Separate Classes

     27     

6.7

  

Asset Dispositions

     28     

6.8

  

Preference Issues

     28     

6.9

  

Certain Waivers as to Section 1111(b)(2) of the Bankruptcy Code

     28     

6.10

  

Other Bankruptcy Laws

     28  

 

i



--------------------------------------------------------------------------------

Section 7. Reliance; Waivers, etc

     

7.1

  

Reliance

     29     

7.2

  

No Warranties or Liability

     29     

7.3

  

No Waiver of Lien Priorities

     29     

7.4

  

Obligations Unconditional

     31  

Section 8. Miscellaneous

     

8.1

  

Conflicts

     32     

8.2

  

Continuing Nature of this Agreement; Severability

     32     

8.3

  

When Discharge of Debt Deemed to Not Have Occurred

     32     

8.4

  

Legends on Junior-Priority Documents

     33     

8.5

  

Amendments; Waivers

     33     

8.6

  

Subrogation

     34     

8.7

  

Security Documents

     34     

8.8

  

Notices

     35     

8.9

  

No Waiver by Senior-Priority Secured Parties

     36     

8.10

  

Further Assurances

     36  

Section 9. Representations and Warranties

     

9.1

  

Representations and Warranties of Each Party

     36     

9.2

  

Consent to Jurisdiction; Waiver of Jury Trial

     36     

9.3

  

Governing Law

     37     

9.4

  

Binding on Successors and Assigns

     37     

9.5

  

Specific Performance

     37     

9.6

  

Section Titles; Time Periods

     37     

9.7

  

Counterparts

     37     

9.8

  

Parties in Interest

     38     

9.9

  

Provisions Solely to Define Relative Rights

     38     

9.10

  

Initial Senior-Priority Collateral Agent and Initial Junior-Priority Collateral
Agent

     38     

9.11

  

Application of Proceeds

     38     

9.12

  

Additional Grantors

     39  

EXHIBITS:

Exhibit A        Form of Intercreditor Agreement Joinder

 

ii



--------------------------------------------------------------------------------

SENIOR-JUNIOR LIEN INTERCREDITOR AGREEMENT

SENIOR-JUNIOR LIEN INTERCREDITOR AGREEMENT, dated as of [●], 2018, among CREDIT
SUISSE AG, in its capacity as collateral agent for the Senior-Priority Secured
Parties (as defined below) (in such capacity, the “Initial Senior-Priority
Collateral Agent”, as hereinafter further defined), [●], in its capacity as
collateral agent for the Junior-Priority Secured Parties (as defined below) (in
such capacity, the “Initial Junior-Priority Collateral Agent”, as hereinafter
further defined), CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(the “Borrower”, as hereinafter further defined), COMMUNITY HEALTH SYSTEMS,
INC., a Delaware corporation (“Holdings”, as hereinafter further defined), the
other Subsidiaries of the Borrower from time to time party hereto and each
Additional Agent (as defined below) from time to time party hereto as Agent (as
defined below) for the Additional Holders (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to the Senior-Priority Non-ABL Loan Agreement (as defined
below), among the Borrower, Holdings, the lenders party thereto and the Initial
Senior-Priority Non-ABL Loan Agreement Agent (as defined below), such lenders
have made and provided and from time to time may make and provide loans and
other financial accommodations to the Borrower;

WHEREAS, pursuant to the 2021 Secured Notes Indenture (as defined below), among
the Borrower, Holdings, the Subsidiaries of the Borrower party thereto, the 2021
Secured Notes Trustee (as defined below) and the Initial 2021 Secured Notes
Agent (as defined below), the Borrower issued the 2021 Secured Notes (as defined
below);

WHEREAS, pursuant to the 2023 Secured Notes Indenture (as defined below), among
the Borrower, Holdings, the Subsidiaries of the Borrower party thereto, the 2023
Secured Notes Trustee (as defined below) and the Initial 2023 Secured Notes
Agent (as defined below), the Borrower issued the 2023 Secured Notes (as defined
below);

WHEREAS, pursuant to the Junior-Priority Secured Notes Indenture (as defined
below), among the Borrower, Holdings, the Subsidiaries of the Borrower party
thereto, the Junior-Priority Secured Notes Trustee (as defined below) and the
Junior-Priority Collateral Agent (as defined below), the Borrower issued the
Junior-Priority Secured Notes (as defined below);

WHEREAS, the Senior-Priority Debt (as defined below) is secured pursuant to the
Senior-Priority Documents (as defined below) by Liens (as defined below) on the
Collateral and the Junior-Priority Debt (as defined below) is being secured on
the date hereof pursuant to the Junior-Priority Documents (as defined below) by
Liens on the Collateral;

WHEREAS, the relative priorities of the Liens in respect of the Collateral as
set forth herein are solely to define the relative rights of the Senior-Priority
Secured Parties and the Junior-Priority Secured Parties, as between and among
themselves, and with respect to the ABL Priority Collateral (as defined below)
are subject in all respects to the relative priorities set forth in the ABL
Intercreditor Agreement (as defined below); and



--------------------------------------------------------------------------------

WHEREAS, the Senior-Priority Holders and the Junior-Priority Holders have
authorized and directed the Initial Senior-Priority Collateral Agent and the
Initial Junior-Priority Collateral Agent, respectively, to enter into this
Agreement pursuant to which the parties hereto confirm that (a) the
Senior-Priority Debt is secured on a first priority basis by Liens on the
Collateral (other than the ABL Priority Collateral) and on a second priority
basis by Liens on the ABL Priority Collateral and (b) the Junior-Priority Debt
is secured on a second priority basis by Liens on the Collateral (other than the
ABL Priority Collateral) and on a third priority basis by Liens on the ABL
Priority Collateral, and to provide for the orderly sharing among them, in
accordance with such priorities, of proceeds of such assets and properties upon
any foreclosure thereon or other disposition thereof and to address related
matters;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Interpretation.

1.1    Definitions. As used in this Agreement, the following terms have the
meanings specified below:

“2021 Secured Notes” shall mean the 5.125% Senior Secured Notes due 2021 issued
by the Borrower pursuant to the 2021 Secured Notes Indenture in the original
aggregate principal amount of $1,000,000,000.

“2021 Secured Notes Agent” shall mean the Initial 2021 Secured Notes Agent and,
if applicable after the date hereof, any replacement or successor agent or any
Additional Agent, in its capacity as agent, trustee or other representative (if
any) for any Additional Holders under the 2021 Secured Notes Indenture and any
other applicable Additional Senior-Priority Documents.

“2021 Secured Notes Indenture” shall mean the Indenture, dated as of January 27,
2014, by and among the 2021 Secured Notes Trustee, the Initial 2021 Secured
Notes Agent and the Escrow Issuer, as supplemented by the Assumption
Supplemental Indenture, dated as of January 27, 2014, by and among the 2021
Secured Notes Trustee, the Initial 2021 Secured Notes Agent, the Borrower and
the other Subsidiaries of the Borrower party thereto, with respect to the 2021
Secured Notes, as it may be amended or further supplemented from time to time.

“2021 Secured Notes Trustee” shall mean Regions Bank, as trustee under the 2021
Secured Notes Indenture and its successors and assigns.

“2023 Secured Notes” shall mean the 6.250% Senior Secured Notes due 2023 issued
by the Borrower pursuant to the 2023 Secured Notes Indenture in the aggregate
principal amount of $3,100,000,000 (and of which $2,200,000,000 aggregate
principal amount was issued on March 16, 2017 and $900,000,000 aggregate
principal amount was issued on May 12, 2017).

 

2



--------------------------------------------------------------------------------

“2023 Secured Notes Agent” shall mean the Initial 2023 Secured Notes Agent and,
if applicable after the date hereof, any replacement or successor agent or any
Additional Agent, in its capacity as agent, trustee or other representative (if
any) for any Additional Holders under the 2023 Secured Notes Indenture and any
other applicable Additional Senior-Priority Documents.

“2023 Secured Notes Indenture” shall mean the Indenture, dated as of March 16,
2017, by and among the 2023 Secured Notes Trustee, the Initial 2023 Secured
Notes Agent and the Borrower, as supplemented by the First Supplemental
Indenture, dated as of March 16, 2017, by and among the 2023 Secured Notes
Trustee, the Initial 2023 Secured Notes Agent, the Borrower and the other
Subsidiaries of the Borrower party thereto and the Second Supplemental
Indenture, dated as of May 12, 2017, by and among the 2023 Secured Notes
Trustee, the Initial 2023 Secured Notes Agent, the Borrower and the other
Subsidiaries of the Borrower party thereto, with respect to the 2023 Secured
Notes, as it may be amended or further supplemented from time to time.

“2023 Secured Notes Trustee” shall mean Regions Bank, as trustee under the 2023
Secured Notes Indenture and its successors and assigns.

“ABL Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement, and
also includes its successors and assigns, including any replacement or successor
agent or any additional agent.

“ABL Credit Agreement” shall mean the ABL Credit Agreement, dated as of [•],
2018, by and among the Borrower, Holdings, the ABL Agent and the lenders from
time to time party thereto (as amended, supplemented, modified or restated from
time to time).

“ABL Intercreditor Agreement” shall mean the ABL Intercreditor Agreement, dated
as of [•], 2018, by and among the Borrower, Holdings, the other Guarantors from
time to time party thereto, the Initial Senior-Priority Collateral Agent, the
Initial Junior-Priority Collateral Agent, each Additional Agent (as defined
therein) from time to time party thereto and the ABL Agent.

“ABL Priority Collateral” shall have the meaning set forth in the ABL
Intercreditor Agreement.

“Additional Agent” shall mean any agent, trustee or other representative (if
any) of the Additional Holders in respect of any Additional Debt.

“Additional Debt” shall have the meaning set forth in Section 8.5 hereof.

“Additional Holder” shall mean, collectively, any person party to any Additional
Senior-Priority Document or any Additional Junior-Priority Document as a lender,
noteholder, owner, holder or creditor.

“Additional Junior-Priority Debt” shall mean Additional Debt, the obligations of
which are, or are intended to be, secured by Liens on the Collateral that rank
equal in priority (without regard to the control of remedies) with the
obligations under the Junior-Priority Secured Notes Indenture and the
Junior-Priority Secured Notes.

 

3



--------------------------------------------------------------------------------

“Additional Junior-Priority Document” shall mean (i) any agreement, document or
instrument governing or evidencing any Additional Junior-Priority Debt and
(ii) any Junior-Priority Equal Priority Intercreditor Agreement.

“Additional Senior-Priority Debt” shall mean Additional Debt, the obligations of
which are, or are intended to be, secured by Liens on the Collateral that rank
equal in priority (without regard to the control of remedies) with the
obligations under the Senior-Priority Non-ABL Loan Agreement, the 2021 Secured
Notes Indenture, the 2021 Secured Notes, the 2023 Secured Notes Indenture and
the 2023 Secured Notes.

“Additional Senior-Priority Document” shall mean (i) any agreement, document or
instrument governing or evidencing any Additional Senior-Priority Debt and
(ii) any Senior-Priority Equal Priority Intercreditor Agreement.

“Agents” shall mean, collectively, each Senior-Priority Collateral Agent and
each Junior-Priority Collateral Agent, sometimes being referred to herein
individually as an “Agent”.

“Agreement” shall mean this Senior-Junior Lien Intercreditor Agreement.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement and shall include (a) any other Person that at any time after the date
hereof becomes a borrower or issuer in respect of any Senior-Priority Debt or
Junior-Priority Debt and (b) their respective successors and assigns.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the Laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by Law or other
governmental action to close.

“Capitalized Lease Obligation” shall mean means all leases that have been or are
required to be, in accordance with GAAP, recorded as capitalized leases.

“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which any Senior-Priority Secured Party (in its capacity as such) or
Junior-Priority Secured Party (in its capacity as such) at any time has a Lien,
and including all proceeds of such property and interests in property.

 

4



--------------------------------------------------------------------------------

“Comparable Junior-Priority Security Document” shall mean, in relation to any
Collateral subject to any Senior-Priority Security Document, the Junior-Priority
Security Document that creates a security interest in the same Collateral,
granted by the same Grantor, as applicable.

“Designated Junior-Priority Collateral Agent” shall mean (i) the Initial
Junior-Priority Collateral Agent, until such time as the Junior-Priority Secured
Notes cease to be the only Junior-Priority Debt under this Agreement and
(ii) thereafter, the “Controlling Junior-Priority Collateral Agent” as defined
in the Junior-Priority Equal Priority Intercreditor Agreement in effect at such
time.

“Designated Senior-Priority Collateral Agent” shall mean (i) if at any time
there is only one Senior-Priority Collateral Agent for the Senior-Priority Debt
with respect to which the Discharge of Senior-Priority Debt has not occurred,
such Senior-Priority Collateral Agent, and (ii) at any time when clause (i) does
not apply, the “Applicable Authorized Representative” as defined in the
Senior-Priority Equal Priority Intercreditor Agreement in effect at such time.

“DIP Financing” shall have the meaning set forth in Section 6.2 hereof.

“Discharge of Junior-Priority Debt” shall mean, subject to the terms of
Section 8.3 hereof, the final payment in full in cash of the Junior-Priority
Debt (other than any Junior-Priority Debt consisting of unasserted contingent
obligations). Notwithstanding the foregoing, if after receipt of any payment of,
or proceeds of Collateral applied to the payment of, the Junior-Priority Debt,
any Junior-Priority Collateral Agent or any other Junior-Priority Secured Party
is required to surrender or return such payment or proceeds to any person for
any reason, then the Junior-Priority Debt intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by such Junior-Priority Collateral Agent or other Junior-Priority
Secured Party, as the case may be, and no Discharge of Junior-Priority Debt
shall be deemed to have occurred.

“Discharge of Senior-Priority Debt” shall mean, subject to the terms of
Section 8.3 hereof, the final payment in full in cash of the Senior-Priority
Debt (other than any Senior-Priority Debt consisting of unasserted contingent
obligations). Notwithstanding the foregoing, if after receipt of any payment of,
or proceeds of Collateral applied to the payment of, the Senior-Priority Debt,
any Senior-Priority Collateral Agent or any other Senior-Priority Secured Party
is required to surrender or return such payment or proceeds to any person for
any reason, then the Senior-Priority Debt intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by such Senior-Priority Collateral Agent or other Senior-Priority
Secured Party, as the case may be, and no Discharge of Senior-Priority Debt
shall be deemed to have occurred.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

5



--------------------------------------------------------------------------------

“Escrow Issuer” shall mean FWCT-2 Escrow Corporation, a Delaware corporation and
a wholly owned subsidiary of Holdings.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Grantors” shall mean, collectively, the Borrower, the Guarantors and each
Subsidiary of the Borrower that shall have created or purported to create a Lien
on any of its assets to secure any Senior-Priority Debt or Junior-Priority Debt,
together with their respective successors and assigns; sometimes being referred
to herein individually as a “Grantor”.

“Guarantors” shall mean, collectively, (a) Holdings, (b) the other Guarantors
identified on the signature pages hereto, (c) any other Person that at any time
after the date hereof becomes a party to a guarantee in favor of any
Senior-Priority Secured Parties in respect of any of the Senior-Priority Debt or
any Junior-Priority Secured Parties in respect of any of the Junior-Priority
Debt and (d) their respective successors and assigns; sometimes being referred
to herein individually as a “Guarantor”.

“Indebtedness” shall have the meaning set forth in the Senior-Priority Non-ABL
Loan Agreement as in effect on the date hereof.

“Initial 2021 Secured Notes Agent” shall mean Credit Suisse AG, in its capacity
as collateral agent under the 2021 Secured Notes Indenture and the other
applicable Senior-Priority Documents to which it is a party in such capacity,
and also includes its successors and assigns, including any replacement or
successor agent or any additional agent.

“Initial 2023 Secured Notes Agent” shall mean Credit Suisse AG, in its capacity
as collateral agent under the 2023 Secured Notes Indenture and the other
applicable Senior-Priority Documents to which it is a party in such capacity,
and also includes its successors and assigns, including any replacement or
successor agent or any additional agent.

“Initial Junior-Priority Collateral Agent” shall mean [•], in its capacity as
collateral agent under the Junior-Priority Secured Notes Indenture and the other
applicable Junior-Priority Documents to which it is a party in such capacity,
and also includes its successors and assigns, including any replacement or
successor agent or any additional agent.

“Initial Senior-Priority Collateral Agent” shall mean Credit Suisse, AG in its
capacity as the Initial Senior-Priority Non-ABL Loan Agreement Agent, the
Initial 2021 Secured Notes Agent and the Initial 2023 Secured Notes Agent, and
also includes its successors and assigns, including any replacement or successor
agent or any additional agent under the Senior-Priority Non-ABL Loan Agreement,
the 2021 Secured Notes Indenture or the 2023 Secured Notes Indenture, as
applicable.

 

6



--------------------------------------------------------------------------------

“Initial Senior-Priority Non-ABL Loan Agreement Agent” shall mean Credit Suisse
AG, in its capacity as administrative agent and collateral agent under the
Senior-Priority Non-ABL Loan Agreement and as collateral agent under the other
applicable Senior-Priority Documents to which it is a party in such capacity,
and also includes its successors and assigns, including any replacement or
successor agent or any additional agent.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of their respective assets, (c) any proceeding seeking the appointment of
any trustee, receiver, liquidator, custodian or other insolvency official with
similar powers with respect to such Person or any or all of its assets or
properties, (d) any liquidation, dissolution, reorganization or winding up of
any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (e) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.

“Intercreditor Agreement Joinder” shall mean, with respect to any Grantor or any
Additional Agent, an instrument substantially in the form of Exhibit A hereto,
executed by such Grantor or such Additional Agent and, in the case of any
Additional Agent, acknowledged by each applicable Agent in accordance with
Section 8.3 hereof.

“Junior-Priority Collateral Agent” shall mean the Initial Junior-Priority
Collateral Agent and, if applicable after the date hereof, any replacement or
successor agent or trustee or any Additional Agent or trustee, in its capacity
as agent, trustee or other representative (if any) under any applicable
Additional Junior-Priority Documents.

“Junior-Priority Debt” shall mean all obligations, liabilities and Indebtedness
of every kind, nature and description owing by any Grantor to any
Junior-Priority Secured Party (in its capacity as such), including principal,
interest, charges, fees, premiums, indemnities and expenses (including
attorney’s fees and expenses), however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, evidenced by or arising under any of the
Junior-Priority Documents, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the
Junior-Priority Documents or after the commencement of any case with respect to
any Grantor under the Bankruptcy Code or any other Insolvency or Liquidation
Proceeding (and including any principal, interest, fees, costs, expenses and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case or similar proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured.

“Junior-Priority Documents” shall mean, collectively, the following: (a) the
Junior-Priority Secured Notes Indenture, (b) the Junior-Priority Secured Notes,
(c) the Junior-Priority Security Agreement and the other Junior-Priority
Security Documents, (d) any Additional Junior-Priority Document and (e) all
agreements, documents and instruments at any time executed and/or delivered by
any Grantor or any other Person to, with or in favor of, any Junior-Priority
Secured Party in connection with any of the documents referred to in clauses
(a) through (d) above or related to any thereto, as all of the foregoing now
exist or may hereafter be Refinanced (in whole or in part).

 

7



--------------------------------------------------------------------------------

“Junior-Priority Equal Priority Intercreditor Agreement” shall mean an agreement
among Holdings, the Borrower and certain other subsidiaries of the Borrower
party thereto, the Initial Junior-Priority Collateral Agent and one or more
Additional Agents for the Additional Holders of Additional Junior-Priority Debt.

“Junior-Priority Holders” shall mean, collectively, any person party to one or
more Junior-Priority Documents as a lender, noteholder, owner, holder or
creditor (and, including any other lender, noteholder, owner, holder or creditor
or group of lenders, noteholders, owners, holders or creditors that at any time
Refinances all or any portion of the Junior-Priority Debt or is otherwise party
to one or more Junior-Priority Documents as a lender, noteholder, owner, holder
or creditor); sometimes being referred to herein individually as a
“Junior-Priority Holder”.

“Junior-Priority Secured Notes” shall mean, collectively, the [●]%
Junior-Priority Secured Notes due [●] issued by the Borrower pursuant to the
Junior-Priority Secured Notes Indenture in the original aggregate principal
amount of $[●].

“Junior-Priority Secured Notes Indenture” shall mean the Indenture, dated as of
[●], 2018, by and among the Borrower, Holdings, the Subsidiaries of the Borrower
party thereto, the Junior-Priority Secured Notes Trustee and [●], in its
capacity as Initial Junior-Priority Collateral Agent, with respect to the
Junior-Priority Secured Notes, as it may be amended or supplemented from time to
time.

“Junior-Priority Secured Notes Trustee” shall mean [●], as trustee under the
Junior-Priority Secured Notes Indenture.

“Junior-Priority Secured Parties” shall mean, collectively, (a) each
Junior-Priority Collateral Agent, (b) each Junior-Priority Holder, (c) the
Junior-Priority Secured Notes Trustee, (d) each other person to whom any of the
Junior-Priority Debt is owed and (e) the successors, replacements and assigns of
each of the foregoing; sometimes being referred to herein individually as a
“Junior-Priority Secured Party”.

“Junior-Priority Security Agreement” shall mean the “Collateral Agreement” as
defined in the Junior-Priority Secured Notes Indenture.

“Junior-Priority Security Documents” shall mean the “Notes Collateral Documents”
as defined in the Junior-Priority Secured Notes Indenture and any similar term
used in any Additional Junior-Priority Document to describe any Additional
Junior-Priority Document that creates and/or perfects or purports to create
and/or perfect any Lien on the Collateral for the benefit of the applicable
Junior-Priority Secured Parties under such Additional Junior-Priority Documents.

“Law” shall, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

8



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease Obligation having substantially the same
economic effect as any of the foregoing).

“Person” or “person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership or
other entity or any government or any agency or instrumentality or political
subdivision thereof.

“Pledged or Controlled Collateral” shall have the meaning set forth in
Section 5.1(a) hereof.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Recovery” shall have the meaning set forth in Section 6.8 hereof.

“Refinance” shall mean, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any Indebtedness incurred in exchange for or as a replacement of
(including by entering into alternative financing arrangements in respect of
such exchange or replacement (in whole or in part), by adding or replacing
lenders, creditors, agents, borrowers and/or guarantors, or, after the original
instrument giving rise to such Indebtedness has been terminated, by entering
into any credit agreement, loan agreement, note purchase agreement, indenture or
other agreement), or the net proceeds of which are to be used for the purpose of
modifying, extending, refinancing, renewing, replacing, redeeming, repurchasing,
defeasing, amending, supplementing, restructuring, repaying, prepaying,
retiring, extinguishing or refunding such Refinanced Indebtedness. “Refinanced”
and “Refinancing” have correlative meanings.

“Senior-Priority Collateral Agent” shall mean the Initial Senior-Priority
Collateral Agent and, if applicable after the date hereof, any replacement or
successor agent or trustee or any Additional Agent or trustee, in its capacity
as agent, trustee or other representative (if any) under any applicable
Additional Senior-Priority Documents.

“Senior-Priority Debt” shall mean all obligations, liabilities and Indebtedness
of every kind, nature and description owing by any Grantor to any
Senior-Priority Secured Party (in its capacity as such), including principal,
interest, charges, fees, premiums, indemnities and expenses (including
attorney’s fees and expenses), however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, evidenced by or arising under any of the
Senior-Priority Documents, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the
Senior-Priority Documents or after the commencement of any case with respect to
any Grantor under the Bankruptcy Code or any other Insolvency or

 

9



--------------------------------------------------------------------------------

Liquidation Proceeding (and including any principal, interest, fees, costs,
expenses and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case or similar proceeding), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured.

“Senior-Priority Documents” shall mean, collectively, (a) the Senior-Priority
Non-ABL Loan Agreement, (b) the 2021 Secured Notes Indenture, (c) the 2023
Secured Notes Indenture, (d) the 2021 Secured Notes, (e) the 2023 Secured Notes,
(f) the Senior-Priority Security Documents, (g) any Additional Senior-Priority
Documents and (h) all other agreements, documents and instruments at any time
executed and/or delivered by any Grantor or any other person to, with, or in
favor of, any Senior-Priority Secured Party in connection with any of the
documents referred to in clauses (a) through (g) above or related to any
thereto, as all of the foregoing now exist or may hereafter be Refinanced (in
whole or in part).

“Senior-Priority Equal Priority Intercreditor Agreement” shall mean (i) the
First Lien Intercreditor Agreement dated as of August 17, 2012, among the
Initial Senior-Priority Non-ABL Loan Agreement Agent, the 2021 Secured Notes
Trustee, the Initial 2021 Secured Notes Agent, the 2023 Secured Notes Trustee,
the Initial 2023 Secured Notes Agent and other parties from time to time thereto
(as it may be amended, supplemented or modified from time to time) and (ii) any
other intercreditor agreement among Holdings, the Borrower and certain other
Subsidiaries of the Borrower party thereto, the Senior-Priority Collateral Agent
and one or more Additional Agents for the Additional Holders of Additional
Senior-Priority Debt.

“Senior-Priority Holders” shall mean, collectively, any person party to one or
more Senior-Priority Documents as a lender, noteholder, owner, holder or
creditor (and including any other lender, noteholder, owner, holder or creditor
or group of lenders, noteholders, owners, holders or creditors that at any time
Refinances all or any portion of the Senior-Priority Debt or is otherwise party
to one or more Senior-Priority Documents as a lender, noteholder, owner, holder
or creditor); sometimes being referred to herein individually as a
“Senior-Priority Holder”.

“Senior-Priority Non-ABL Loan Agreement” shall mean the Fourth Amended and
Restated Credit Agreement dated as of [●], 2018, by and among the Borrower,
Holdings, the Initial Senior-Priority Non-ABL Loan Agreement Agent and lenders
from time to time party thereto (as further amended, supplemented, modified or
restated from time to time).

“Senior-Priority Secured Parties” shall mean, collectively, (a) each
Senior-Priority Collateral Agent, (b) each Senior-Priority Holder, (c) the 2021
Secured Notes Trustee and the 2023 Secured Notes Trustee, (d) each other person
to whom any of the Senior-Priority Debt is owed and (e) the successors and
assigns of each of the foregoing; sometimes being referred to herein
individually as a “Senior-Priority Secured Party”.

“Senior-Priority Security Documents” shall mean the “Security Documents” as
defined in the Senior-Priority Non-ABL Loan Agreement, the “Notes Collateral
Documents” as defined in the 2021 Secured Notes Indenture and 2023 Secured Notes
Indenture and any similar term used in any Additional Senior-Priority Document
to describe any Additional Senior-Priority

 

10



--------------------------------------------------------------------------------

Document that creates and/or perfects or purports to create and/or perfect any
Lien on the Collateral for the benefit of the applicable Senior-Priority Secured
Parties under such Additional Senior-Priority Documents.

“Subsidiary” shall mean any “Subsidiary” of the Borrower as defined in the
Senior-Priority Non-ABL Loan Agreement as of the date hereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as from time to time in effect in any
applicable jurisdiction.

1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any of the
Senior-Priority Documents, (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, and as to the
Borrower, any Guarantor or any other Grantor, shall be deemed to include a
receiver, trustee or debtor-in-possession on behalf of any of such person or on
behalf of any such successor or assign, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) except
as otherwise expressly provided, all references herein to Sections shall be
construed to refer to Sections of this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) references to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 2. Lien Priorities.

2.1    Subordination.

(a)    Notwithstanding the date, manner or order of grant, attachment or
perfection of any Liens granted to any Senior-Priority Collateral Agent or any
Senior-Priority Secured Party or any Junior-Priority Collateral Agent or any
Junior-Priority Secured Party and notwithstanding any provision of the UCC or
any applicable Law or any provisions of the Senior-Priority Documents or the
Junior-Priority Documents or any other circumstance whatsoever, each
Junior-Priority Collateral Agent, for itself and on behalf of the
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, hereby agrees that: (i) any Lien on the
Collateral securing Senior-Priority Debt now or hereafter held by or for the
benefit or on behalf of any Senior-Priority Secured Party or any Agent therefor
shall be senior in right, priority, operation, effect and in all other respects
to any Lien on the Collateral securing the Junior-Priority Debt now or hereafter
held by or for the benefit or on behalf of any Junior-

 

11



--------------------------------------------------------------------------------

Priority Secured Party or any Agent therefor and (ii) any Lien on the Collateral
securing any of the Junior-Priority Debt now or hereafter held by or for the
benefit or on behalf of any Junior-Priority Secured Party or any Agent therefor
shall be junior and subordinate in all respects to all Liens on the Collateral
securing any Senior-Priority Debt now or hereafter held by or for the benefit or
on behalf of any Senior-Priority Secured Party or any Agent therefor.

(b)    All Liens on the Collateral securing any Senior-Priority Debt shall be
and remain senior in all respects and prior to all Liens on the Collateral
securing any Junior-Priority Debt for all purposes, whether or not such Liens
securing any Senior-Priority Debt are subordinated to any Lien securing any
other obligation of any Grantor or any other Person.

(c)    The parties hereto intend that the Collateral securing the
Senior-Priority Debt and the Collateral securing the Junior-Priority Debt be
identical; provided, however, that the parties hereto acknowledge that the
Collateral securing certain of the Senior-Priority Debt and the Junior-Priority
Debt may exclude (i) Equity Interests and other securities of any Subsidiary of
the Borrower to the extent required under such applicable Senior-Priority
Documents and/or Junior-Priority Documents and necessary for such Subsidiary not
to be subject to any requirement pursuant to Rule 3-16 of Regulation S-X under
the Securities Act of 1933 to file separate financial statements with the SEC
(or any other governmental agency) due to the fact that such Subsidiary’s Equity
Interests or other securities secure any such Senior-Priority Debt or
Junior-Priority Debt and (ii) cash collateral provided under the terms of the
Senior-Priority Non-ABL Loan Agreement (it being understood that the exclusions
in clauses (i) and (ii) do not apply to Senior-Priority Debt under the
Senior-Priority Non-ABL Loan Agreement).1

2.2    Prohibition on Contesting Liens. Each Senior-Priority Collateral Agent,
for itself and on behalf of the other Senior-Priority Secured Parties with
respect to which such Senior-Priority Collateral Agent is acting as Agent and
each Junior-Priority Collateral Agent, for itself and on behalf of the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that it shall not (and hereby waives
any right to) contest, or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or for the benefit or on
behalf of any Senior-Priority Secured Party in any Collateral or by or on behalf
of any of the Junior-Priority Secured Parties in any Collateral, as the case may
be; provided, however, that nothing in this Agreement shall be construed to
prevent or impair the rights of any Senior-Priority Secured Party or
Junior-Priority Secured Party to enforce this Agreement.

2.3    No New Liens.

(a)    So long as the Discharge of Senior-Priority Debt has not occurred, the
parties hereto agree that, after the date hereof, if any Junior-Priority Secured
Party shall hold any Lien on any assets of any Grantor securing any
Junior-Priority Debt that are not also subject to Liens of each applicable
Senior-Priority Collateral Agent under the applicable Senior-Priority Documents
(except for any assets that are expressly not required to be subject to a Lien
of such

 

 

1 

To reflect any other exclusion from Junior-Priority Secured Notes collateral.

 

12



--------------------------------------------------------------------------------

Senior-Priority Collateral Agent under the Senior-Priority Documents with
respect to which such Senior-Priority Collateral Agent is acting as Agent), such
Grantor shall promptly give written notice thereof to each such Senior-Priority
Collateral Agent and such Grantor shall grant a Lien thereon to each such
Senior-Priority Collateral Agent in a manner and on terms satisfactory to such
Senior-Priority Collateral Agent.

(b)    So long as any Junior-Priority Debt remains outstanding, the parties
hereto agree that, after the date hereof, if any Senior-Priority Secured Party
shall hold any Lien on any assets of any Grantor securing any Senior-Priority
Debt that are not also subject to Liens of each Junior-Priority Collateral Agent
under the applicable Junior-Priority Documents (except for any assets that are
expressly not required to be subject to a Lien of such Junior-Priority
Collateral Agent under the Junior-Priority Documents with respect to which such
Junior-Priority Collateral Agent is acting as Agent and cash collateral provided
under the terms of the Senior-Priority Non-ABL Loan Agreement), such Grantor
shall promptly give written notice thereof to each such Junior-Priority
Collateral Agent and shall grant a Lien thereon to each such Junior-Priority
Collateral Agent in a manner and on terms reasonably satisfactory to such
Junior-Priority Collateral Agent.

(c)    To the extent that the provisions of this Section 2.3 are not complied
with for any reason, without limiting any other right or remedy available to the
Senior-Priority Collateral Agents or any other Senior-Priority Secured Party,
each Junior-Priority Collateral Agent agrees, for itself and on behalf of the
other Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, that any amount received by or distributed
to such Junior-Priority Secured Party pursuant to or as a result of any Lien
granted in contravention of this Section shall be subject to Section 4 hereof.

2.4    Similar Liens and Agreements.

(a)    The parties hereto agree, subject to the other provisions of this
Agreement:

(i)    to cooperate in order to determine, upon any request by any
Senior-Priority Collateral Agent or any Junior-Priority Collateral Agent, the
specific items included in the Collateral securing the Senior-Priority Debt and
the Collateral securing the Junior-Priority Debt, the steps taken to perfect the
Liens thereon, and the identity of the respective parties obligated under the
Senior-Priority Documents and the Junior-Priority Documents; and

(ii)    to make the forms, documents and agreements creating or evidencing the
Collateral securing the Senior-Priority Debt and the Collateral securing the
Junior-Priority Debt and the Liens of the Senior-Priority Secured Parties and
the Liens of the Junior-Priority Secured Parties materially the same, other than
with respect to the senior priority or junior priority lien nature of the Liens
created or evidenced thereunder (as applicable), the identity of the parties
thereto or secured thereby and other matters contemplated by this Agreement,
including the proviso in Section 2.1(c).

 

13



--------------------------------------------------------------------------------

Section 3. Enforcement.

3.1    Exercise of Rights and Remedies.

(a)    So long as the Discharge of Senior-Priority Debt has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, each Junior-Priority Collateral Agent agrees, for itself
and on behalf of the other Junior-Priority Secured Parties with respect to which
such Junior-Priority Collateral Agent is acting as Agent, that:

(i)    it will not (A) contest, protest or object to any foreclosure proceeding
or action brought by any Senior-Priority Collateral Agent or any other
Senior-Priority Secured Party or any other exercise by any Senior-Priority
Collateral Agent or any other Senior-Priority Secured Party of any rights and
remedies relating to the Collateral or otherwise or (B) contest, protest or
object to the forbearance by any Senior-Priority Secured Party from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to any of the Collateral;

(ii)    each Senior-Priority Collateral Agent and the other Senior-Priority
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including set-off and the right to credit bid their debt), to make
determinations regarding the release, disposition or restrictions with respect
to the Collateral and commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding) without any consultation
with or the consent of any Junior-Priority Collateral Agent or any other
Junior-Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against any Grantor, a Junior-Priority
Collateral Agent may file a proof of claim or statement of interest with respect
to the Junior-Priority Debt with respect to which such Junior-Priority
Collateral Agent is acting as Agent, (B) a Junior-Priority Collateral Agent may
send such notices of the existence of, or any evidence or confirmation of, the
Junior-Priority Debt under the applicable Junior-Priority Documents or the Liens
of such Junior-Priority Collateral Agent in the Collateral to any court or
governmental agency, or file or record any such notice or evidence to the extent
necessary to prove or preserve the Liens of such Junior-Priority Collateral
Agent in the Collateral, (C) a Junior-Priority Collateral Agent may file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of any Junior-Priority Secured
Party with respect to which such Junior-Priority Collateral Agent is acting as
Agent, including any claims secured by the Collateral, or otherwise make any
agreements or file any motions pertaining to the applicable Junior-Priority
Debt, in each case to the extent not inconsistent with the terms of this
Agreement, (D) a Junior-Priority Collateral Agent may commence legal proceedings
against a Grantor (but not any of the Collateral); provided, however, that, such
legal proceedings could not reasonably be expected to interfere with the rights
of any Senior-Priority Collateral Agent or any other Senior-Priority Secured
Party in and to the Collateral or any Senior-Priority Debt or the exercise by
any Senior-Priority Collateral Agent or any other Senior-Priority Secured Party
of such rights and does not involve any contest or challenge to the validity,
perfection, priority or enforceability of the Liens of any Senior-Priority
Collateral Agent or any other Senior-Priority Secured Party or any other holder
of Senior-Priority Debt and in any event no Junior-Priority Collateral Agent may
enforce any judgment against any of the Collateral,

 

14



--------------------------------------------------------------------------------

(E) the Junior-Priority Secured Parties shall be entitled to file any proof of
claim and other filings, make any arguments and motions and take any other
action in order to preserve or protect their Liens on the Collateral that are,
in each case, in accordance with the terms of this Agreement, with respect to
the applicable Junior-Priority Debt and the Collateral, (F) the Junior-Priority
Secured Parties may exercise rights and remedies that may be exercised by
unsecured creditors to the extent provided in Section 3.4 hereof and not
otherwise inconsistent with the terms hereof, including, in any Insolvency or
Liquidation Proceeding, the right to file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either Bankruptcy Law or applicable non-bankruptcy
Law (other than initiating or joining in an involuntary case or proceeding under
the Bankruptcy Code with respect to a Grantor, except as otherwise requested or
expressly consented to in writing by the Designated Senior-Priority Collateral
Agent), in each case, in accordance with the terms of this Agreement; provided,
however, that any judgment Lien obtained by a Junior-Priority Secured Party as a
result of such exercise of rights will be subject to this Agreement (and will
have the same priority hereunder as the other Liens of the applicable
Junior-Priority Collateral Agent); provided further, however, that until the
Discharge of Senior-Priority Debt, if a Junior-Priority Collateral Agent or any
other Junior-Priority Secured Party shall, at any time, receive any proceeds of
any such judgment Lien, it shall pay such proceeds over to the Senior-Priority
Collateral Agent in accordance with the terms of Section 4.2 and (G) in any
Insolvency or Liquidation Proceeding, the Junior-Priority Secured Parties shall
be entitled to vote on any plan of reorganization, in a manner and to the extent
consistent with the provisions hereof; and

(iii)    each Senior-Priority Collateral Agent and the other Senior-Priority
Secured Parties, in exercising rights and remedies with respect to the
Collateral, may enforce the provisions of the Senior-Priority Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion and such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code and of a secured
creditor under the Bankruptcy Code or any other Bankruptcy Law, in each case as
if no Junior-Priority Debt is then outstanding.

(b)    Each Junior-Priority Collateral Agent, for itself and on behalf of the
other Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that it will not take or receive any
Collateral or any proceeds of Collateral in connection with the exercise of any
right or remedy (including set-off) with respect to any Collateral, unless and
until the Discharge of Senior-Priority Debt has occurred. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior-Priority
Debt has occurred, except as expressly provided in the provisos in
Section 3.1(a)(ii) above, the sole right of the Junior-Priority Collateral
Agents and the other Junior-Priority Secured Parties with respect to the
Collateral is to hold a Lien on the Collateral pursuant to the Junior-Priority
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior-Priority
Debt has occurred.

 

15



--------------------------------------------------------------------------------

(c)    Each Junior-Priority Collateral Agent, for itself and on behalf of the
other Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that it will not take any action
that would hinder any exercise of remedies undertaken by any Senior-Priority
Collateral Agent under the Senior-Priority Documents, including any sale, lease,
exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise, and each Junior-Priority Collateral Agent, for itself
and on behalf of the other Junior-Priority Secured Parties with respect to which
such Junior-Priority Collateral Agent is acting as Agent, hereby waives any and
all rights each may have as a junior lien creditor or otherwise to object to the
manner or order in which any Senior-Priority Collateral Agent or the other
Senior-Priority Secured Parties seek to enforce or collect the Senior-Priority
Debt or the Liens granted in any of the Collateral, regardless of whether any
action or failure to act by or on behalf of any Senior-Priority Collateral Agent
or the other Senior-Priority Secured Parties is or could be adverse to the
interests of the Junior-Priority Secured Parties.

(d)    Each Junior-Priority Collateral Agent hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Junior-Priority Document
shall be deemed to restrict in any way the rights and remedies of the
Senior-Priority Collateral Agents or the other Senior-Priority Secured Parties
with respect to the Collateral as set forth in this Agreement and the
Senior-Priority Documents.

(e)    Subject to 3.1(a) hereof, the Designated Senior-Priority Collateral Agent
shall have the exclusive right to exercise or enforce any right or remedy with
respect to the Collateral and to make determinations regarding the release,
disposition or restrictions with respect to the Collateral and commence or seek
to commence any action or proceeding with respect to such rights and remedies
and shall have the exclusive right to determine and direct the time, method and
place for exercising such right or remedy or conducting any proceeding with
respect thereto. Following the Discharge of Senior-Priority Debt, subject to the
Junior-Priority Equal Priority Intercreditor Agreement and any other then
effective intercreditor agreement, the Designated Junior-Priority Collateral
Agent, who may be instructed by the applicable Junior-Priority Secured Parties
in accordance with the applicable Junior-Priority Documents, shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Junior-Priority Collateral Agent, who may be instructed by
the applicable Junior-Priority Secured Parties in accordance with the applicable
Junior-Priority Documents, shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Junior-Priority Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Junior-Priority Collateral Agents, or for the
taking of any other action authorized by the Junior-Priority Documents;
provided, however, that nothing in this Section 3.1(e) shall impair the right of
any Junior-Priority Collateral Agent or other agent or trustee acting on behalf
of the Junior-Priority Secured Parties to take such actions with respect to the
Collateral after the Discharge of Senior-Priority Debt as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Junior-Priority Secured Parties or the Junior-Priority Debt.

 

16



--------------------------------------------------------------------------------

3.2    Limitation on Exercise of Remedies by Junior-Priority Secured Parties.
Each Junior-Priority Collateral Agent, for itself and on behalf of the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent:

(a)    will not, so long as the Discharge of Senior-Priority Debt has not
occurred, enforce or exercise, or seek to enforce or exercise, any rights or
remedies (including any right of setoff or notification of account debtors) with
respect to any Collateral, other than the rights set forth in
Section 3.1(a)(ii);

(b)    will not contest, protest or object to any foreclosure action or
proceeding brought by any Senior-Priority Collateral Agent or any other
Senior-Priority Secured Party, or any other enforcement or exercise by any
Senior-Priority Secured Party of any rights or remedies relating to the
Collateral under the Senior-Priority Documents or otherwise, so long as the
Liens of such Junior-Priority Collateral Agent attach to the proceeds thereof
subject to the relative priorities set forth in Section 2.1;

(c)    will not object to the forbearance by any Senior-Priority Collateral
Agent or the other Senior-Priority Secured Parties from commencing or pursuing
any foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to any of the Collateral;

(d)    will not, so long as the Discharge of Senior-Priority Debt has not
occurred, take or receive any Collateral, or any proceeds thereof or payment
with respect thereto, in connection with the exercise of any right or remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award or any condemnation award (or deed in lieu of
condemnation) relating to any Collateral;

(e)    will not take any action that would, or could reasonably be expected to,
hinder, in any manner, any exercise of remedies under the Senior-Priority
Documents, including any sale or other disposition of any Collateral, whether by
foreclosure or otherwise;

(f)    will not object to the order or manner in which any Senior-Priority
Collateral Agent or any other Senior-Priority Secured Party may seek to enforce
or collect the Senior-Priority Debt or the Liens of such Senior-Priority Secured
Party, regardless of whether any action or failure to act by or on behalf of any
Senior-Priority Collateral Agent or any other Senior-Priority Secured Party is,
or could be, adverse to the interests of the Junior-Priority Secured Parties
with respect to which such Junior-Priority Collateral Agent is acting as Agent,
and will not assert, and hereby waives, to the fullest extent permitted by Law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral or any other
rights a junior secured creditor may have under applicable law with respect to
the matters described in this clause (f); and

(g)    will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
Senior-Priority Debt, any Lien of a Senior-Priority Collateral Agent or any
Senior-Priority Security Document, including this Agreement, or the validity or
enforceability of the priorities, rights or obligations established by this
Agreement.

 

17



--------------------------------------------------------------------------------

3.3    Cooperation. Subject to the provisos in Section 3.1(a)(ii), each
Junior-Priority Collateral Agent, for itself and on behalf of the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that, unless and until the Discharge
of Senior-Priority Debt has occurred, it will not commence, or join with any
Person (other than the Designated Senior-Priority Collateral Agent upon its
request) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it under any
of the Junior-Priority Documents, or otherwise.

3.4    Rights as Unsecured Creditors. The Junior-Priority Collateral Agents and
the other Junior-Priority Secured Parties may exercise rights and remedies as an
unsecured creditor against any Grantor in accordance with the terms of the
Junior-Priority Documents and applicable Law, but only to the extent that the
exercise of any such rights and remedies is not inconsistent with the terms of
this Agreement. In the event any Junior-Priority Secured Party, as a result of
the exercise of their rights as unsecured creditors are granted or otherwise
holds a judgment Lien, such Lien shall be subject to this Agreement (and will
have the same priority hereunder as the other Liens of the applicable
Junior-Priority Collateral Agent). Nothing in this Agreement shall prohibit the
receipt by any Junior-Priority Collateral Agent or any other Junior-Priority
Secured Party of the required payments of interest and principal so long as such
receipt is not the direct or indirect result of the exercise by such
Junior-Priority Collateral Agent or any other Junior-Priority Secured Party with
respect to which such Junior-Priority Collateral Agent is acting as Agent of
foreclosure rights or other remedies as a secured creditor (including any right
of setoff) or enforcement in contravention of this Agreement of any Lien held by
any of them or any other act in contravention of this Agreement.

3.5    Release of Junior-Priority Liens.

(a)    Effective upon any sale, lease, license, exchange, transfer or other
disposition of any Collateral permitted, or expressly consented to in writing by
the Senior-Priority Collateral Agents, under the terms of the Senior-Priority
Documents to which each such Agent is a party that results in the release of any
of such Senior-Priority Collateral Agent’s Liens on any Collateral (excluding
any sale or other disposition that is expressly prohibited by the
Junior-Priority Documents (as in effect on the date hereof) unless such sale or
other disposition is consummated in connection with the exercise of such
Senior-Priority Collateral Agent’s remedies in respect of Collateral or
consummated after the commencement of any Insolvency or Liquidation Proceeding
or consummated upon the occurrence or during the existence of an event of
default under the Senior-Priority Documents to which such Agent is a party):

(i)    the Liens, if any, of each Junior-Priority Collateral Agent, for itself
or for the benefit of the Junior-Priority Secured Parties with respect to which
such Junior-Priority Collateral Agent is acting as Agent, on such Collateral
shall be automatically, unconditionally and simultaneously released to the same
extent as the release of each such Senior-Priority Collateral Agent’s Lien;
provided, however, that the proceeds thereof shall be applied pursuant to
Section 4.1;

(ii)    each Junior-Priority Collateral Agent, for itself or on behalf of the
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, shall promptly upon the written request of
any Senior-Priority Collateral

 

18



--------------------------------------------------------------------------------

Agent execute and deliver such release documents and confirmations of the
authorization to file UCC amendments and terminations provided for herein, in
each case as the Senior-Priority Collateral Agents may reasonably require in
connection with such sale, lease, license, exchange, transfer or other
disposition by the Senior-Priority Collateral Agents, the Senior-Priority
Collateral Agents’ agents or any Grantor with the prior written consent of the
Senior-Priority Collateral Agents to evidence and effectuate such termination
and release; provided, however, that any such release or UCC amendment or
termination by such Junior-Priority Collateral Agent shall not extend to or
otherwise affect any of the rights, if any, of such Junior-Priority Collateral
Agent to the proceeds from any such sale, lease, license, exchange, transfer or
other disposition of the Collateral;

(iii)    each Junior-Priority Collateral Agent, for itself or on behalf of the
other Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, shall be deemed to have authorized the
Designated Senior-Priority Collateral Agent to file UCC amendments and
terminations covering the Collateral so sold, leased, licensed, exchanged,
transferred or otherwise disposed of as to UCC financing statements between any
Grantor and such Junior-Priority Collateral Agent or any other Junior-Priority
Secured Party with respect to which such Junior-Priority Collateral Agent is
acting as Agent to evidence such release and termination; and

(iv)    each Junior-Priority Collateral Agent, for itself or on behalf of the
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, shall be deemed to have consented under the
Junior-Priority Documents to which such Agent is a party, to such sale, lease,
license, exchange, transfer or other disposition to the same extent as the
consent of the Senior-Priority Collateral Agents and the other Senior-Priority
Secured Parties.

(b)    (i) So long as the Discharge of Senior-Priority Debt has not occurred,
each Junior-Priority Collateral Agent, for itself and on behalf of the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, hereby constitutes and appoints (which
appointment is coupled with an interest and is irrevocable) the Designated
Senior-Priority Collateral Agent and any officer or agent of the Designated
Senior-Priority Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Junior-Priority Collateral Agent or such holder or in
the Designated Senior-Priority Collateral Agent’s own name, from time to time in
the Designated Senior-Priority Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 3.5, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Section 3.5, including
any termination statements, endorsements or other instruments of transfer or
release.

(ii)    Nothing contained in this Agreement shall be construed to modify the
obligation of any Senior-Priority Collateral Agent to act in a manner consistent
with applicable Law in the exercise of its rights to sell, lease, license,
exchange, transfer or otherwise dispose of any Collateral.

 

19



--------------------------------------------------------------------------------

3.6    Insurance and Condemnation Awards.

(a)    So long as the Discharge of Senior-Priority Debt has not occurred, the
Designated Senior-Priority Collateral Agent and the other Senior-Priority
Secured Parties shall have the sole and exclusive right, subject to the rights
of Grantors under the Senior-Priority Documents and to the terms of the ABL
Intercreditor Agreement, to settle and adjust claims in respect of Collateral
under policies of insurance and to approve any award granted in any condemnation
or similar proceeding, or any deed in lieu of condemnation in respect of the
Collateral. So long as the Discharge of Senior-Priority Debt has not occurred
(subject, in the case of any ABL Priority Collateral, to the terms of the ABL
Intercreditor Agreement), all proceeds of any such policy and any such award, or
any payments with respect to a deed in lieu of condemnation, shall (a) first, be
paid to the Designated Senior-Priority Collateral Agent for the benefit of the
Senior-Priority Secured Parties to the extent required under the applicable
Senior-Priority Documents, (b) second, be paid to the Designated Junior-Priority
Collateral Agent for the benefit of the Junior-Priority Secured Parties to the
extent required under the applicable Junior-Priority Documents and (c) third, if
no Junior-Priority Debt is outstanding, be paid to the owner of the subject
property or as a court of competent jurisdiction may otherwise direct or as may
otherwise be required by applicable Law. Until the Discharge of Senior-Priority
Debt, if any Junior-Priority Collateral Agent or any other Junior-Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment, it shall pay such proceeds over to the
Designated Senior-Priority Collateral Agent in accordance with the terms of
Section 4.2.

(b)    After the Discharge of Senior-Priority Debt has occurred and so long as
the Discharge of Junior-Priority Debt has not occurred, the Designated
Junior-Priority Collateral Agent and the other Junior-Priority Secured Parties
shall have the sole and exclusive right, subject to the rights of Grantors under
the Junior-Priority Documents and to the terms of the ABL Intercreditor
Agreement and any other then effective intercreditor agreement, to settle and
adjust claims in respect of Collateral under policies of insurance and to
approve any award granted in any condemnation or similar proceeding, or any deed
in lieu of condemnation in respect of the Collateral. After the Discharge of
Senior-Priority Debt has occurred (subject, in the case of any ABL Priority
Collateral, to the terms of the ABL Intercreditor Agreement), but so long as the
Discharge of Junior-Priority Debt has not occurred, all proceeds of any such
policy and any such award, or any payments with respect to a deed in lieu of
condemnation, shall (a) first, be paid to the Designated Junior-Priority
Collateral Agent for the benefit of the Junior-Priority Secured Parties to the
extent required under the applicable Junior-Priority Documents and (b) second,
if no Junior-Priority Debt is outstanding, be paid to the owner of the subject
property or as a court of competent jurisdiction may otherwise direct or as may
otherwise be required by applicable Law.

 

20



--------------------------------------------------------------------------------

Section 4. Payments.

4.1    Application of Proceeds.

(a)    So long as the Discharge of Senior-Priority Debt has not occurred, the
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
shall be applied in the following order of priority (subject, in the case of any
ABL Priority Collateral, to the terms of the ABL Intercreditor Agreement):

(i)    first, to the Senior-Priority Debt in such order as specified in the
relevant Senior-Priority Documents until the Discharge of Senior-Priority Debt
has occurred; and

(ii)    second, to the Junior-Priority Debt in such order as specified in the
relevant Junior-Priority Documents until the Discharge of Junior-Priority Debt
has occurred.

(b)    Upon the Discharge of Senior-Priority Debt, to the extent permitted under
applicable Law and subject to the ABL Intercreditor Agreement and without
imposing any liability on the Designated Senior-Priority Collateral Agent or any
other Senior-Priority Secured Party (with any right to seek to impose any such
liability being hereby expressly waived by each Junior-Priority Collateral Agent
on behalf of itself and the other Junior-Priority Secured Parties with respect
to which such Junior-Priority Collateral Agent is acting as Agent), the
Designated Senior-Priority Collateral Agent shall deliver to the Designated
Junior-Priority Collateral Agent, without recourse, representation or warranty,
any proceeds of Collateral held by it at such time in the same form as received,
together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, to be applied by the Designated
Junior-Priority Collateral Agent to the Junior-Priority Debt in such order as
specified in the Junior-Priority Equal Priority Intercreditor Agreement, if
applicable, and/or the other Junior-Priority Documents.

(c)    The foregoing provisions of this Agreement are intended solely to govern
the respective lien priorities as between the Junior-Priority Collateral Agents
and the Senior-Priority Collateral Agents and shall not impose on any
Senior-Priority Collateral Agent or any other Senior-Priority Secured Party any
obligations in respect of the disposition of proceeds of foreclosure on any
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or other governmental
authority or any applicable Law.

4.2    Payments Over.

(a)    So long as the Discharge of Senior-Priority Debt has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, each Junior-Priority Collateral Agent agrees, for itself
and on behalf of the other Junior-Priority Secured Parties with respect to which
such Junior-Priority Collateral Agent is acting as Agent, that any Collateral or
proceeds thereof or payment with respect thereto received by such
Junior-Priority Collateral Agent or any other Junior-Priority Secured Party,
with respect to the Collateral, and including in connection with any right of
set-off, insurance policy claim or any condemnation award (or deed in lieu of
condemnation), shall be segregated and held in trust and promptly transferred or
paid over to the Designated Senior-Priority Collateral Agent for the benefit of
the Senior-Priority Secured Parties in the same form as received, with any
necessary endorsements or assignments or as a court of competent jurisdiction
may otherwise direct; provided, however, that this Section 4.2(a) shall not
apply to any required payments of interest and principal received by a
Junior-Priority Collateral Agent or any other Junior-Priority Secured Party
prior to the commencement of any Insolvency or Liquidation Proceeding so long as
such

 

21



--------------------------------------------------------------------------------

receipt is not the direct or indirect result of the exercise by such
Junior-Priority Collateral Agent or any other Junior-Priority Secured Party of
foreclosure rights or other remedies as a secured creditor or enforcement in
contravention of this Agreement of any Lien held by any of them or any other act
in contravention of this Agreement. The Designated Senior-Priority Collateral
Agent is hereby authorized to make any such endorsements or assignments as agent
for the Junior-Priority Collateral Agents. This authorization is coupled with an
interest and is irrevocable.

4.3    Certain Agreements with Respect to Unenforceable Liens. Notwithstanding
anything to the contrary contained herein, if in any Insolvency or Liquidation
Proceeding a determination is made that any Lien encumbering any Collateral is
not enforceable for any reason, then each Junior-Priority Collateral Agent and
each Junior-Priority Secured Party agrees that any distribution or recovery it
may receive with respect to, or allocable to, the value of the assets intended
to constitute such Collateral or any proceeds thereof shall (for so long as the
Discharge of Senior-Priority Debt has not occurred) be segregated and held in
trust and forthwith paid over to the Designated Senior-Priority Collateral Agent
for the benefit of the Senior-Priority Secured Parties in the same form as
received without recourse, representation or warranty (other than a
representation of such Junior-Priority Collateral Agent that it has not
otherwise sold, assigned, transferred or pledged any right, title or interest in
and to such distribution or recovery) but with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct until such time as the
Discharge of Senior-Priority Debt has occurred. Until the Discharge of
Senior-Priority Debt occurs, each Junior-Priority Collateral Agent, for itself
and on behalf of each other Junior-Priority Secured Party with respect to which
such Junior-Priority Collateral Agent is acting as Agent, hereby appoints the
Designated Senior-Priority Collateral Agent, and any officer or agent of such
Designated Senior-Priority Collateral Agent, with full power of substitution,
the attorney-in-fact of each Junior-Priority Secured Party for the limited
purpose of carrying out the provisions of this Section 4.3 and taking any action
and executing any instrument that such Designated Senior-Priority Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Section 4.3, which appointment is coupled with an interest and is irrevocable.

Section 5. Bailee for Perfection.

5.1    Each Agent as Bailee.

(a)    Each Senior-Priority Collateral Agent agrees to hold any Collateral that
can be perfected by the possession or control of such Collateral (or by notation
of such Senior-Priority Collateral Agent’s lien, if any, on any certificate of
title, if applicable) or of any deposit or securities account in which such
Collateral is held, and if such Collateral or any such deposit or securities
account is in fact in the possession or under the control of a Senior-Priority
Collateral Agent, or of agents or bailees of such Senior-Priority Collateral
Agent (such Collateral being referred to herein as the “Pledged or Controlled
Collateral”) as bailee and agent for and on behalf of the Junior-Priority
Collateral Agents, solely for the purpose of perfecting the security interest
granted to the Junior-Priority Collateral Agents in such Pledged or Controlled
Collateral (including, but not limited to, any securities or any deposit
accounts or securities accounts, if any) pursuant to the Junior-Priority
Documents, subject to the terms and conditions of this Section 5.

 

22



--------------------------------------------------------------------------------

(b)    So long as the Discharge of Senior-Priority Debt has not occurred, the
Senior-Priority Collateral Agents shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of this Agreement and the
other Senior-Priority Documents as if the Liens on the Collateral securing the
Junior-Priority Debt did not exist. The obligations and responsibilities of the
Senior-Priority Collateral Agents to the Junior-Priority Collateral Agents and
the other Junior-Priority Secured Parties under this Article 5 shall be limited
solely to holding or controlling the Pledged or Controlled Collateral as bailee
in accordance with this Section 5. Without limiting the foregoing, the
Senior-Priority Collateral Agents shall have no obligation whatsoever to the
Junior-Priority Collateral Agents or any other Junior-Priority Secured Party to
assure that the Pledged or Controlled Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person, except as
expressly set forth in this Section 5. The duty or responsibility of the
Senior-Priority Collateral Agents under this Section 5 shall be limited solely
to holding the Pledged or Controlled Collateral as bailee and agent for and on
behalf of the Junior-Priority Collateral Agents for purposes of perfecting the
Liens held by the Junior-Priority Collateral Agents.

(c)    The Senior-Priority Collateral Agents shall not have, by reason of the
Senior-Priority Documents, the Junior-Priority Documents, this Agreement or any
other document, a fiduciary relationship in respect of any other Senior-Priority
Secured Party, the Junior-Priority Collateral Agents or any other
Junior-Priority Secured Party and shall not have any liability to any other
Senior-Priority Secured Party, the Junior-Priority Collateral Agents or any
other Junior-Priority Secured Party in connection with its holding the Pledged
or Controlled Collateral; and the Junior-Priority Collateral Agents shall not
have, by reason of the Junior-Priority Documents, this Agreement or any other
document, a fiduciary relationship in respect of any other Junior-Priority
Secured Party and shall not have any liability to any other Junior-Priority
Secured Party in connection with its holding the Pledged or Controlled
Collateral.

(d)    The provisions of this Section 5.1 shall be subject in all respects to
[Section 5.5 (First Priority Agent as Gratuitous Bailee for Perfection) of the
ABL Intercreditor Agreement], and in the event of any conflict between the
provisions of this Section 5.1 and such Section of the ABL Intercreditor
Agreement, the provisions of the ABL Intercreditor Agreement shall govern and
control.

5.2    Transfer of Pledged or Controlled Collateral.

(a)    Upon the Discharge of Senior-Priority Debt, to the extent permitted under
applicable Law, the Senior-Priority Collateral Agents shall, together with any
necessary endorsements but without recourse, representation or warranty,
transfer the possession and control of the Pledged or Controlled Collateral, if
any, then in its possession or control to the Designated Junior-Priority
Collateral Agents except in the event and to the extent that (a) any
Senior-Priority Collateral Agent or any other Senior-Priority Secured Party has
retained or otherwise acquired such Collateral in full or partial satisfaction
of any of the Senior-Priority Debt, (b) such Collateral is sold or otherwise
disposed of by any Senior-Priority Collateral Agent or any other Senior-Priority
Secured Party or by a Grantor as provided in this Agreement or (c) it is
otherwise required by any order of any court or other Governmental Authority or
applicable Law or would result in the risk of liability of any Senior-Priority
Secured Party to any third party. The foregoing provision shall not impose on
any Senior-Priority Collateral Agent or any

 

23



--------------------------------------------------------------------------------

other Senior-Priority Secured Party any obligations which would conflict with
prior perfected claims therein in favor of any other Person or any order or
decree of any court or other Governmental Authority or any applicable Law. In
connection with any transfer described herein to any Junior-Priority Collateral
Agent, as applicable, and upon the Discharge of Senior-Priority Debt (so long as
the Discharge of Junior-Priority Debt has not occurred), each Senior-Priority
Collateral Agent agrees to take reasonable actions in its power (with all costs
and expenses in connection therewith to be paid by the Borrower) as shall be
reasonably requested by any Junior-Priority Collateral Agent acting at the
direction of the requisite number of Junior-Priority Holders with respect to
which such Junior-Priority Collateral Agent is acting as Agent in accordance
with the applicable Junior-Priority Documents to permit such Junior-Priority
Collateral Agent to obtain, for the benefit of the applicable Junior-Priority
Secured Parties, a first priority security interest in the Pledged or Controlled
Collateral (subject, in the case of any ABL Priority Collateral, to the terms of
the ABL Intercreditor Agreement and subject to other Liens permitted by the
Junior-Priority Documents).

Section 6. Insolvency or Liquidation Proceedings.

6.1    General Applicability; Filing of Motions.

(a)    This Agreement shall be applicable both before and after the institution
of any Insolvency or Liquidation Proceeding involving the Borrower or any other
Grantor, including the filing of any petition by or against the Borrower or any
other Grantor under the Bankruptcy Code or under any other Bankruptcy Law and
all converted or subsequent cases in respect thereof, and all references herein
to the Borrower or any Grantor shall be deemed to apply to the trustee for the
Borrower or such Grantor and the Borrower or such Grantor as
debtor-in-possession. The relative rights of the Senior-Priority Secured Parties
and the Junior-Priority Secured Parties in or to any distributions from or in
respect of any Collateral or proceeds of Collateral shall continue after the
institution of any Insolvency or Liquidation Proceeding involving the Borrower
or any other Grantor, including the filing of any petition by or against the
Borrower or any other Grantor under the Bankruptcy Code or under any other
Bankruptcy Law and all converted cases and subsequent cases, on the same basis
as prior to the date of such institution, subject to any court order approving
the financing of, or use of cash collateral by, the Borrower or any other
Grantor as debtor-in-possession, or any other court order affecting the rights
and interests of the parties hereto not in conflict with this Agreement. This
Agreement shall constitute a subordination agreement for the purposes of
Section 510(a) of the Bankruptcy Code and shall be enforceable in any Insolvency
or Liquidation Proceeding in accordance with its terms.

(b)    Until the Discharge of Senior-Priority Debt has occurred, each
Junior-Priority Collateral Agent agrees on behalf of itself and the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent that no Junior-Priority Secured Party shall,
in or in connection with any Insolvency or Liquidation Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Collateral, including with respect to the determination of any Liens or
claims held by any Senior-Priority Collateral Agent (including the validity and
enforceability thereof) or any other Senior-Priority Secured Party or
Junior-Priority Secured Party or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise; provided, however, that each
Junior-Priority Collateral Agent

 

24



--------------------------------------------------------------------------------

may (i) file a proof of claim in an Insolvency or Liquidation Proceeding,
subject to the limitations contained in this Agreement and only if consistent
with the terms and the limitations on the Junior-Priority Collateral Agents
imposed hereby or (ii) take other actions specified in the provisos to
Section 3.1(a)(ii) or otherwise with the prior written consent of the Designated
Senior-Priority Collateral Agent, subject to the requisite consent of any
bankruptcy court.

6.2    Bankruptcy Financing.

(a)    Until the Discharge of Senior-Priority Debt has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and any
Senior-Priority Collateral Agent shall desire to permit the use of “cash
collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
which constitutes Collateral securing the Senior-Priority Debt or to permit any
Grantor to obtain financing from the Senior-Priority Secured Parties or any
other person under Section 364 of the Bankruptcy Code or any similar Bankruptcy
Law (“DIP Financing”), then (subject to the terms and conditions set forth in
Section 6.4(c) of this Agreement) each Junior-Priority Collateral Agent, on
behalf of itself and the Junior-Priority Secured Parties with respect to which
such Junior-Priority Collateral Agent is acting as Agent, agrees that it will
raise no objection to such use of cash collateral or DIP Financing (unless the
Designated Senior-Priority Collateral Agent or the Senior-Priority Secured
Parties for which such Designated Senior-Priority Collateral Agent is acting as
Agent shall then oppose or object to such DIP Financing) so long as (i) such
cash collateral use or DIP Financing is on commercially reasonable terms and, if
required by applicable Law, is approved by the Governmental Authority having
jurisdiction over such Insolvency or Liquidation Proceeding and (ii) the DIP
Financing does not compel Grantors to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the documents for the DIP Financing, except that such DIP Financing may
(A) provide that the plan of reorganization require the Discharge of
Senior-Priority Debt and (B) require the Grantors to seek confirmation of a plan
acceptable to the Senior-Priority Secured Parties or entities providing the DIP
Financing and contain milestones relating to such plan. To the extent that the
Liens securing the Senior-Priority Debt are subordinated to or on an equal
priority basis with the Liens securing DIP Financing which meets the
requirements of clauses (i) and (ii) above, each Junior-Priority Collateral
Agent will subordinate (and will be deemed to have subordinated) the Liens
securing the respective Junior-Priority Debt in the Collateral to the Liens
securing such DIP Financing (and all obligations relating thereto and to any
“carve-out” agreed to by the Senior-Priority Collateral Agents or otherwise
applicable thereto) and will not request adequate protection or any other relief
in connection with its rights as a holder of Liens on the Collateral (except as
expressly agreed by the Senior-Priority Collateral Agents or to the extent
otherwise permitted by Section 6.4).

6.3    Relief from the Automatic Stay. Each Junior-Priority Collateral Agent,
for itself and on behalf of the other Junior-Priority Secured Parties with
respect to which such Junior-Priority Collateral Agent is acting as Agent,
agrees that, so long as the Discharge of Senior-Priority Debt has not occurred,
no Junior-Priority Secured Party shall, without the prior written consent of the
Designated Senior-Priority Collateral Agent (acting at the written direction of
the requisite number of Senior-Priority Holders, as determined in accordance
with the applicable Senior-Priority Documents) seek or request relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any part of the Collateral, any proceeds
thereof or any Lien securing any of the Junior-Priority Debt.

Notwithstanding anything to the contrary set forth in this Agreement, no Grantor
waives or shall be deemed to have waived any rights under Section 362 of the
Bankruptcy Code.

 

25



--------------------------------------------------------------------------------

6.4    Adequate Protection.

(a)    Each Junior-Priority Collateral Agent, on behalf of itself and the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that none of them shall object to,
contest, or support any other Person objecting to or contesting (i) any request
by any Senior-Priority Collateral Agent or any of the other Senior-Priority
Secured Parties for adequate protection or any adequate protection provided to
any Senior-Priority Collateral Agent or other Senior-Priority Secured Parties,
(ii) any objection by any Senior-Priority Collateral Agent or any of the other
Senior-Priority Secured Parties to any motion, relief, action or proceeding
based on a claim of a lack of adequate protection or (iii) the payment of
interest, fees, expenses or other amounts to any Senior-Priority Collateral
Agent or any other Senior-Priority Secured Party under Section 506(b) or 506(c)
of the Bankruptcy Code or otherwise (it being understood and agreed that the
value of the Liens on the Collateral held by each Senior-Priority Secured Party
shall be determined without regard to the existence of any Liens held by the
Junior-Priority Secured Parties).

(b)    So long as each Senior-Priority Collateral Agent and the Senior-Priority
Secured Parties shall have received and shall continue to receive all accrued
post-petition interest, fees or expenses with respect to the Senior-Priority
Debt, each Junior-Priority Collateral Agent and any Junior-Priority Secured
Party with respect to which such Junior-Priority Collateral Agent is acting as
Agent may seek any claim for allowance of post-petition interest, fees or
expenses in any Insolvency or Liquidation Proceeding of Junior-Priority Debt (it
being understood and agreed that the value of the Liens on the Collateral held
by each Junior-Priority Secured Party shall be determined taking into account
the Liens on the Collateral held by the Senior-Priority Secured Parties);
provided, however, that until the Discharge of Senior-Priority Debt, if any
Junior-Priority Collateral Agent or any other Junior-Priority Secured Party
shall, at any time, receive any post-petition interest arising from any such
claim, it shall pay such post-petition interest over to the Designated
Senior-Priority Collateral Agent in accordance with the terms of Section 4.2
hereof.

(c)    Each Junior-Priority Collateral Agent, on behalf of itself and the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that none of them shall seek or
accept adequate protection without the prior written consent of the Designated
Senior-Priority Collateral Agent (acting at the written direction of the
requisite number of Senior-Priority Holders, as determined in accordance with
the applicable Senior-Priority Documents), except that each Junior-Priority
Collateral Agent, for itself or on behalf of the other Junior-Priority Secured
Parties with respect to which such Junior-Priority Collateral Agent is acting as
Agent, shall be permitted (i) to obtain adequate protection in the form of the
benefit of additional or replacement Liens on the Collateral, or additional or
replacement collateral to secure the Junior-Priority Debt in connection with any
DIP Financing or use of cash collateral as provided for in Section 6.2 hereof,
or in connection with any such adequate protection obtained by any
Senior-Priority Collateral Agent and any other Senior-Priority Secured Parties,
as long as, in each case, such Senior-Priority Collateral Agent is also granted
such additional or replacement Liens or additional or replacement collateral and
such

 

26



--------------------------------------------------------------------------------

Liens of such Junior-Priority Collateral Agent or any such other Junior-Priority
Secured Party are subordinated to the Liens securing the Senior-Priority Debt to
the same extent as the Liens of such Junior-Priority Collateral Agent and the
other Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent on the Collateral are subordinated to the
Liens of each applicable Senior-Priority Collateral Agent and each other
applicable Senior-Priority Secured Parties hereunder, (ii) to obtain adequate
protection in the form of reports, notices, inspection rights and similar forms
of adequate protection to the extent granted to any Senior-Priority Collateral
Agent and (iii) to seek and receive, subject to the provisions of this
Agreement, additional adequate protection of its junior interest in the
Collateral in the form of a superpriority administrative expense claim,
including a claim arising under 11 U.S.C. §507(b); provided, however, that,
(A) any such superpriority administrative expense claim of a Junior-Priority
Collateral Agent shall be junior in all respects to any superpriority
administrative expense claim granted to any Senior-Priority Collateral Agent
with respect to such Collateral and (B) in the event that a Junior-Priority
Collateral Agent, on behalf of itself and other Junior-Priority Secured Parties
such Junior-Priority Collateral Agent with respect to which such Junior-Priority
Collateral Agent is acting as Agent, seeks or receives protection of its junior
interest in the Collateral and is granted a superpriority administrative expense
claim, including a claim arising under 11 U.S.C. §507(b), then such
Junior-Priority Collateral Agent, on behalf of itself and the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that all Senior-Priority Secured
Parties shall receive a superpriority administrative expense claim which shall
be senior in all respects to the superpriority administrative expense claim
granted to such Junior-Priority Collateral Agent with respect to the Collateral
(with the relative priorities of all such superpriority administrative expense
claims to be the same as the Lien priorities set forth in Section 2.1 hereof).

6.5    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of any reorganized Grantor secured by Liens upon
any property of such reorganized Grantor are distributed, pursuant to a plan of
reorganization, on account of the Senior-Priority Debt and/or the
Junior-Priority Debt, then, to the extent that the debt obligations distributed
on account of the Senior-Priority Debt and/or on account of the Junior-Priority
Debt are secured by Liens upon the same assets or property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

6.6    Separate Classes. Each of the parties hereto irrevocably acknowledges and
agrees that (a) the claims and interests of the Senior-Priority Secured Parties
and the Junior-Priority Secured Parties are not “substantially similar” within
the meaning of Section 1122 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, (b) the grants of the Liens to secure the
Senior-Priority Debt and the grants of the Liens to secure the Junior-Priority
Debt constitute two separate and distinct grants of Liens, (c) (i) the rights of
the Senior-Priority Secured Parties in the Collateral are fundamentally
different from the Junior-Priority Secured Parties’ rights in the Collateral and
(ii) the rights of the Junior-Priority Secured Parties in the Collateral are
fundamentally different from the Senior-Priority Secured Parties’ rights in the
Collateral and (d) as a result of the foregoing, among other things, the
Senior-Priority Debt and the Junior-Priority Debt must be separately classified
in any plan of reorganization proposed or adopted in any Insolvency or
Liquidation Proceeding.

 

27



--------------------------------------------------------------------------------

6.7    Asset Dispositions. Except as otherwise set forth below, until the
Discharge of Senior-Priority Debt has occurred, each Junior-Priority Collateral
Agent, for itself and on behalf of the other Junior-Priority Secured Parties
with respect to which such Junior-Priority Collateral Agent is acting as Agent,
agrees that, in the event of any Insolvency or Liquidation Proceeding, the
Junior-Priority Secured Parties will not object to or oppose (or support any
Person in objecting to or opposing) a motion with respect to any sale, lease,
license, exchange, transfer or other disposition of any Collateral free and
clear of the Liens of any Junior-Priority Collateral Agent and the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any Bankruptcy Law and shall be
deemed to have consented to any such sale, lease, license, exchange, transfer or
other disposition of any Collateral under Section 363(f) of the Bankruptcy Code
that has been consented to by the Designated Senior-Priority Collateral Agent
(acting at the written direction of the requisite number of Senior-Priority
Holders as determined in accordance with the applicable Senior-Priority
Documents); provided, however, that, (i) the proceeds of such sale, lease,
license, exchange, transfer or other disposition of any Collateral shall be
applied to the Senior-Priority Debt or the Junior-Priority Debt in accordance
with Section 4.1, or if not so applied, the Liens of such Junior-Priority
Collateral Agent in such Collateral shall attach to the proceeds of such
disposition subject to the relative priorities set forth in Section 2.1 hereof
and (ii) the Junior-Priority Secured Parties with respect to which such
Junior-Priority Collateral Agent is acting as Agent are not deemed to have
waived any rights to credit bid on the Collateral in any such disposition in
accordance with Section 363(k) of the Bankruptcy Code, so long as any such
credit bid provides for the payment in full in cash of all Senior-Priority Debt.

6.8    Preference Issues. If any Senior-Priority Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”), then the
Senior-Priority Debt previously owing to such Senior-Priority Secured Party
shall be reinstated to the extent of such Recovery and, if theretofore
terminated, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the Lien priorities and the relative rights and obligations of
the Senior-Priority Secured Parties and the Junior-Priority Secured Parties
provided for herein.

6.9    Certain Waivers as to Section 1111(b)(2) of the Bankruptcy Code. Each
Junior-Priority Collateral Agent, for itself and on behalf of the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, waives any claim any such Junior-Priority
Secured Party may hereafter have against any Senior-Priority Secured Party
arising out of the election by any Senior-Priority Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law.

6.10    Other Bankruptcy Laws. In the event that an Insolvency or Liquidation
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Bankruptcy Law other than the Bankruptcy Code, each reference in
this Agreement to a section of the Bankruptcy Code shall be deemed to refer to
the substantially similar or corresponding provision of the Bankruptcy Law
applicable to such Insolvency or Liquidation Proceeding, or in the absence of
any specific similar or corresponding provision of the Bankruptcy Law, such
other general Bankruptcy Law as may be applied in order to achieve substantially
the same result as would be achieved under each applicable section of the
Bankruptcy Code.

 

28



--------------------------------------------------------------------------------

Section 7. Reliance; Waivers, etc.

7.1    Reliance. The consent by the Senior-Priority Secured Parties to the
incurrence of the Junior-Priority Debt, the execution and delivery of the
Junior-Priority Documents and the grant to each Junior-Priority Collateral Agent
on behalf of the Junior-Priority Secured Parties with respect to which such
Junior-Priority Collateral Agent is acting as Agent, of a Lien on the Collateral
and all loans, other extensions of credit or other obligations made or deemed
made on and after the date hereof by the Senior-Priority Secured Parties to any
Grantor shall be deemed to have been given and made in reliance upon this
Agreement.

7.2    No Warranties or Liability. Each Senior-Priority Collateral Agent, for
itself and on behalf of the other Senior-Priority Secured Parties with respect
to which such Senior-Priority Collateral Agent is acting as Agent and each
Junior-Priority Collateral Agent, for itself and on behalf of the other
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, acknowledges and agrees that, except for
the representations and warranties set forth in Section 9, none of the parties
to this Agreement has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Senior-Priority Documents, the
Junior-Priority Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. So long as any Senior-Priority Debt remains
outstanding, each Junior-Priority Collateral Agent, for itself and on behalf of
the other Junior-Priority Secured Parties with respect to which such
Junior-Priority Collateral Agent is acting as Agent, agrees that the
Senior-Priority Secured Parties will be entitled to manage and supervise their
Senior-Priority Debt under the Senior-Priority Documents in accordance with Law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior-Priority Secured Parties may manage their Senior-Priority Debt under the
Senior-Priority Documents without regard to any rights or interests that any
Junior-Priority Collateral Agent or any of the other Junior-Priority Secured
Parties have in the Collateral or otherwise, except as otherwise provided in
this Agreement. None of the Senior-Priority Collateral Agents nor any of the
other Senior-Priority Secured Parties shall have any express or implied duty to
any Junior-Priority Collateral Agents or any of the other Junior-Priority
Secured Parties and neither the Junior-Priority Collateral Agents nor any of the
other Junior-Priority Secured Parties shall have any express or implied duty to
any Senior-Priority Collateral Agent or any of the other Senior-Priority Secured
Parties to act or refrain from acting in a manner which allows, or results in,
the occurrence or continuance of an event of default or a default under any
agreements with any Grantor (including the Senior-Priority Documents and the
Junior-Priority Documents), regardless of any knowledge thereof which they may
have or be charged with.

7.3    No Waiver of Lien Priorities.

(a)    No right of any Senior-Priority Collateral Agent or any of the other
Senior-Priority Secured Parties or any Junior-Priority Collateral Agent or any
of the other Junior-Priority Secured Parties to enforce any provision of this
Agreement or any of the Senior-Priority Documents or the Junior-Priority
Documents shall at any time in any way be prejudiced or

 

29



--------------------------------------------------------------------------------

impaired by any act or failure to act on the part of any Grantor or by any act
or failure to act by any Senior-Priority Collateral Agent or any other
Senior-Priority Secured Party or by any Junior-Priority Collateral Agent or any
other Junior-Priority Secured Party, or by any noncompliance by any Person with
the terms, provisions and covenants of this Agreement, any of the
Senior-Priority Documents or any of the Junior-Priority Documents, regardless of
any knowledge thereof which such Person may have or be otherwise charged with.

(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Grantors under the Senior-Priority Documents),
the Senior-Priority Collateral Agents and any of the other Senior-Priority
Secured Parties may, at any time and from time to time, without the consent of,
or notice to, the Junior-Priority Collateral Agents or any other Junior-Priority
Secured Party, without incurring any liabilities to the Junior-Priority
Collateral Agents or any other Junior-Priority Secured Party and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of a
Junior-Priority Collateral Agent or any other Junior-Priority Secured Party is
affected, impaired or extinguished thereby), do any one or more of the
following:

(i)    change the manner, place or terms of payment or change or extend the time
of payment of or amend, renew, exchange, increase or alter the terms of any of
the Senior-Priority Debt or any Lien on any Collateral or guaranty thereof or
any liability of any Grantor, or any liability incurred directly or indirectly
in respect thereof (including any increase in or extension of the
Senior-Priority Debt, without any restriction as to the amount, tenor or terms
of any such increase or extension) or otherwise amend, renew, exchange, extend,
modify or supplement in any manner any Liens held by the Senior-Priority
Collateral Agent or any of the other Senior-Priority Secured Parties, the
Senior-Priority Debt or any of the Senior-Priority Documents;

(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral or any
liability of any Grantor to the Senior-Priority Collateral Agent or any of the
other Senior-Priority Secured Parties, or any liability incurred directly or
indirectly in respect thereof in accordance with the terms hereof;

(iii)    settle or compromise any of the Senior-Priority Debt or any other
liability of any Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the Senior-Priority Debt) in
any manner or order; and

(iv)    exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any other Person, elect any remedy and otherwise deal
freely with any Grantor or any Collateral and any security and any guarantor or
any liability of any Grantor to any of the Senior-Priority Secured Parties or
any liability incurred directly or indirectly in respect thereof.

(c)    Each Junior-Priority Collateral Agent, for itself and on behalf of the
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, also agrees that each Senior-Priority
Collateral Agent and the other Senior-Priority

 

30



--------------------------------------------------------------------------------

Secured Parties shall have no liability with respect to any actions which such
Senior-Priority Collateral Agent or any of the other Senior-Priority Secured
Parties may take or permit or omit to take with respect to (i) the
Senior-Priority Documents, (ii) the collection of the Senior-Priority Debt or
(iii) the foreclosure upon, or sale, liquidation or other disposition of, any
Collateral. Each Junior-Priority Collateral Agent, for itself and on behalf of
the Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, agrees that each Senior-Priority Collateral
Agent and the other Senior-Priority Secured Parties have no duty to them in
respect of the maintenance or preservation of the Collateral, the
Senior-Priority Debt or otherwise.

(d)    Each Junior-Priority Collateral Agent agrees not to assert and hereby
waives, to the fullest extent permitted by Law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable Law.

7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior-Priority Collateral Agents and the other
Senior-Priority Secured Parties and the Junior-Priority Collateral Agents and
the other Junior-Priority Secured Parties, respectively, hereunder shall remain
in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Senior-Priority Documents
or any Junior-Priority Documents;

(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior-Priority Debt or the Junior-Priority Debt, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Senior-Priority Non-ABL Loan Agreement, the 2021 Secured Notes Indenture, the
2023 Secured Notes Indenture, any Additional Senior-Priority Document or any of
the other Senior-Priority Documents, of the terms of the Junior-Priority Secured
Notes Indenture, any Additional Junior-Priority Document or any of the other
Junior-Priority Documents;

(c)    any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior-Priority Debt
or the Junior-Priority Debt or any guarantee thereof;

(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of any Grantor; or

(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Senior-Priority
Debt or the Junior-Priority Debt, or of the Senior-Priority Collateral Agents
(or any of the other Senior-Priority Secured Parties) or the Junior-Priority
Collateral Agents (or any of the other Junior-Priority Secured Parties) in
respect of this Agreement.

 

31



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

8.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Senior-Priority Documents or the
Junior-Priority Documents, the provisions of this Agreement shall govern. Solely
with respect to any ABL Priority Collateral, in the event of any conflict
between the provisions of this Agreement and the ABL Intercreditor Agreement,
the provisions of the ABL Intercreditor Agreement shall govern.

8.2    Continuing Nature of this Agreement; Severability. This Agreement shall
continue to be effective until the Discharge of Senior-Priority Debt shall have
occurred or the final payment in full in cash of the Junior-Priority Debt and
the termination and release by each Junior-Priority Secured Party of any Liens
to secure the Junior-Priority Debt. This is a continuing agreement of lien
subordination and the Senior-Priority Secured Parties may continue, at any time
and without notice to any Junior-Priority Collateral Agent or any other
Junior-Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor constituting
Senior-Priority Debt in reliance hereon. Each Junior-Priority Collateral Agent,
for itself and on behalf of the Junior-Priority Secured Parties with respect to
which such Junior-Priority Collateral Agent is acting as Agent, hereby waives
any right it may have under applicable Law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

8.3    When Discharge of Debt Deemed to Not Have Occurred.

(a)    If substantially contemporaneously with the Discharge of Senior-Priority
Debt, the Borrower Refinances Indebtedness outstanding under any of the
Senior-Priority Documents, then, after written notice to the Junior-Priority
Collateral Agents and delivery of an officer’s certificate of the Borrower
certifying that such Refinancing is not prohibited by the Junior-Priority
Documents, (a) the Indebtedness and other obligations arising pursuant to such
Refinancing of the then outstanding Indebtedness under such Senior-Priority
Documents shall automatically be treated as Senior-Priority Debt for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, (b) each Additional
Senior-Priority Document governing or evidencing such new Indebtedness shall
automatically be treated as a Senior-Priority Document for all purposes of this
Agreement, (c) the Additional Agent under the Additional Senior-Priority
Document shall be deemed to be a Senior-Priority Collateral Agent for all
purposes of this Agreement and (d) the Additional Holders under such Additional
Senior-Priority Document shall be deemed to be Senior-Priority Holders for
purposes of this Agreement. Upon receipt of written notice of such Refinancing
(including the identity of the Additional Agent) and the delivery of an
officer’s certificate of the Borrower certifying that such Refinancing is not
prohibited by the Junior-Priority Documents, each Junior-Priority Collateral
Agent shall promptly enter into an Intercreditor Agreement Joinder to provide to
the Additional Agent the rights of a Senior-Priority Collateral Agent
contemplated hereby and acknowledge that the Additional Holders shall be bound
by the terms hereof to the extent applicable to the Senior-Priority Holders.

 

32



--------------------------------------------------------------------------------

(b)    If substantially contemporaneously with the Discharge of Junior-Priority
Debt, the Borrower Refinances Indebtedness outstanding under any of the
Junior-Priority Documents, then, after written notice to the Senior-Priority
Collateral Agents and delivery of an officer’s certificate of the Borrower
certifying that such Refinancing is not prohibited by the Senior-Priority
Documents, (a) the Indebtedness and other obligations arising pursuant to such
Refinancing of the then outstanding Indebtedness under such Junior-Priority
Documents shall automatically be treated as Junior-Priority Debt for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, (b) each Additional
Junior-Priority Document governing or evidencing such new Indebtedness shall
automatically be treated as a Junior-Priority Document for all purposes of this
Agreement, (c) the Additional Agent shall be deemed to be a Junior-Priority
Collateral Agent for all purposes of this Agreement and (d) the Additional
Holders under such Additional Junior-Priority Documents shall be deemed to be
Junior-Priority Holders for purposes of this Agreement. Upon receipt of written
notice of such Refinancing (including the identity of the Additional Agent) and
delivery of an officer’s certificate of the Borrower certifying that such
Refinancing is not prohibited by the Senior-Priority Documents, each
Senior-Priority Collateral Agent shall promptly enter into an Intercreditor
Agreement Joinder to provide to the Additional Agent the rights of a
Junior-Priority Collateral Agent contemplated hereby and acknowledge that the
Additional Holders shall be bound by the terms hereof to the extent applicable
to the Junior-Priority Holders.

8.4    Legends on Junior-Priority Documents.

(a)    Each Junior-Priority Collateral Agent agrees that each Junior-Priority
Document that is a security agreement, pledge agreement, mortgage or deed of
trust shall include the following language (or language to similar effect
approved by each Senior-Priority Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Junior-Priority Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Junior-Priority Collateral Agent
hereunder are subject to the provisions of the Senior-Junior Lien Intercreditor
Agreement, dated as of [●], 2018 (as amended, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Credit Suisse AG, in
its capacity as Initial Senior-Priority Collateral Agent, [●], in its capacity
as Initial Junior-Priority Collateral Agent, and CHS/Community Health Systems,
Inc. and certain of its affiliates. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.”

8.5    Amendments; Waivers.

(a)    No amendment, modification or waiver of any of the provisions of this
Agreement by any Senior-Priority Collateral Agent or any Junior-Priority
Collateral Agent shall be deemed to be made unless the same shall be in writing
signed on behalf of the party making the same or its authorized agent and each
waiver, if any, shall be a waiver only with respect to

 

33



--------------------------------------------------------------------------------

the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. The Grantors shall not have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent that their rights or obligations are
directly adversely affected; provided that any amendment, modification or waiver
of Section 6.2, this Section 8.5(a), Section 8.5(b) and any component
definitions or references shall be deemed to directly adversely affect the
Grantors.

(b)    Notwithstanding the provisions of Section 8.5(a):

(i)    The Borrower, without the consent of any Agent or any other party hereto,
may determine that a supplemental agreement (which may take the form of an
amendment or supplement or an amendment and restatement of this Agreement) is
necessary or appropriate to facilitate having additional secured Indebtedness or
other secured obligations (“Additional Debt”) of the Borrower or any of the
other Grantors be treated as Senior-Priority Debt or Junior-Priority Debt, as
the case may be, under this Agreement, which supplemental agreement shall be in
form and substance reasonably satisfactory to the Borrower, the applicable
Additional Agent and each other Agent and shall specify whether such Additional
Debt constitutes Senior-Priority Debt or Junior-Priority Debt; provided,
however, that (A) the incurrence of such Additional Debt is not prohibited by
the Senior Priority Documents and the Junior-Priority Documents, and such
documents do not prohibit such Additional Debt from being secured by Liens on
the Collateral with a priority commensurate with Senior-Priority Debt or
Junior-Priority Debt hereunder (as applicable), and (B) the terms of such
supplemental agreement will contain terms substantially the same as the terms
contained in this Agreement.

(ii)    Upon the written request of the Borrower and delivery to each Agent of
an officer’s certificate certifying that such Additional Debt is not prohibited
by the Senior-Priority Documents or the Junior-Priority Documents, as
applicable, the applicable Additional Agent and the other Agents and the
Grantors shall enter into an amendment to this Agreement as described in clause
(b)(i) above to (A) facilitate such Additional Debt becoming Senior-Priority
Debt or Junior-Priority Debt to the extent that such obligations are not
prohibited by the Senior-Priority Documents and the Junior-Priority Documents,
as applicable, with the Lien priority contemplated by this Agreement and
(B) include the applicable Additional Agent as a Senior-Priority Collateral
Agent or Junior-Priority Collateral Agent, as applicable, under this Agreement;
provided, however, that, in any case, the terms of such amendment shall be
consistent with and contain terms substantially the same as the terms contained
in this Agreement.

8.6    Subrogation.

(a)    Each Junior-Priority Collateral Agent, for itself and on behalf of the
Junior-Priority Secured Parties with respect to which such Junior-Priority
Collateral Agent is acting as Agent, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of
Senior-Priority Debt has occurred.

 

34



--------------------------------------------------------------------------------

8.7    Security Documents.

(a)    In the event that any Senior-Priority Collateral Agent enters into any
amendment, waiver or consent in respect of any of the Senior-Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior-Priority
Security Document or changing in any manner the rights of any parties
thereunder, then such amendment, waiver or consent shall apply automatically to
(x) any comparable provision of the Comparable Junior-Priority Security Document
without the consent of or action by any Junior-Priority Secured Party (with all
such amendments, waivers and modifications subject to the terms hereof);
provided, however, that (i) no such amendment, waiver or consent shall have the
effect of removing assets subject to the Lien of any Junior-Priority Security
Document, except to the extent that a release of such Lien is permitted or
contemplated by this Agreement, (ii) unless such amendment, waiver or consent
affects the Senior-Priority Secured Parties in a like or similar manner to the
effect on the Junior-Priority Secured Parties (other than by virtue of their
relative priorities and rights and obligations hereunder), no such amendment,
waiver or consent shall apply automatically to the Comparable Junior-Priority
Security Document without the consent of or action by, any Junior-Priority
Secured Party, if such amendment, waiver or consent materially and adversely
affects the rights of the Junior-Priority Holders, (iii) no such amendment,
waiver or consent with respect to any provision applicable to the Agents under
the Junior-Priority Documents shall apply automatically to any comparable
provision of the Comparable Junior-Priority Security Document, without the prior
written consent of such Agents, (iv) notice of such amendment, waiver or consent
shall be given to the Junior-Priority Collateral Agents by the Senior-Priority
Collateral Agents on the date of its effectiveness (provided that the failure to
give such notice shall not affect the effectiveness and validity of such
amendment, waiver or consent) and (v) a copy of such amendment, waiver or
consent shall be given by the Senior-Priority Collateral Agents to the
Junior-Priority Collateral Agents.

8.8    Notices. All notices to the Junior-Priority Secured Parties and the
Senior-Priority Secured Parties permitted or required under this Agreement may
be sent to the applicable, Junior-Priority Collateral Agent and Senior-Priority
Collateral Agent, respectively. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served, electronically mailed (PDF
transmission only if a signature is required) or sent by courier service,
facsimile transmission or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a facsimile
transmission or electronic mail or four Business Days after deposit in the U.S.
mail (registered or certified, with postage prepaid and properly addressed). For
the purposes hereof, the addresses of the parties hereto shall be as set forth
below or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

 

Initial Senior-Priority

Collateral Agent:

  

Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Facsimile No.: (212) 325-8304

    

Initial Junior-Priority

Collateral Agent:

   [●]   

 

35



--------------------------------------------------------------------------------

  Each Grantor:   

CHS/Community Health Systems, Inc.

4000 Meridian Boulevard

Franklin, TN 37067-6325

Attention: General Counsel

Facsimile No.: (615) 373-9704

     with a copy to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: James D. Cross, Esq.

Facsimile No.: (212) 455-2502

Telephone No.: (212) 455-3386

  

8.9    No Waiver by Senior-Priority Secured Parties. Except as expressly
provided in the provisos in Section 3.1(a)(ii), nothing contained herein shall
prohibit or in any way limit the Senior-Priority Collateral Agents or any other
Senior-Priority Secured Party from opposing, challenging or objecting to, in any
Insolvency or Liquidation Proceeding or otherwise, any action taken, or any
claim made, by a Junior-Priority Collateral Agent or any other Junior-Priority
Secured Party, including any request by a Junior-Priority Collateral Agent or
any other Junior-Priority Secured Party for adequate protection or any exercise
by a Junior-Priority Collateral Agent or any other Junior-Priority Secured Party
of any of its rights and remedies under the applicable Junior-Priority Documents
or otherwise.

8.10    Further Assurances. Each of the Junior-Priority Collateral Agents, for
itself and on behalf of the other Junior-Priority Secured Parties with respect
to which such Junior-Priority Collateral Agent is acting as Agent, and each
Grantor party hereto, for itself and on behalf of its subsidiaries, agrees that
it will execute, or will cause to be executed, any and all further documents,
agreements and instruments (in recordable form, if requested, and in form and
substance reasonably satisfactory to the Junior-Priority Collateral Agents), and
take all such further actions, as may be required under any applicable Law, or
which any Senior-Priority Collateral Agent may reasonably request, to effectuate
the terms of this Agreement, including the relative Lien priorities provided for
herein.

Section 9. Representations and Warranties.

9.1    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto that this Agreement has been
duly executed and delivered by such party and constitutes a legal, valid and
binding obligation of such party, enforceable in accordance with its terms,
except as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

9.2    Consent to Jurisdiction; Waiver of Jury Trial. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS

 

36



--------------------------------------------------------------------------------

AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.2. EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS THAT ALL SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO
SUCH PARTY AS PROVIDED IN SECTION 8.8 HEREOF FOR SUCH PARTY. SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED THREE (3) DAYS AFTER THE SAME SHALL BE POSTED AS
AFORESAID. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION TO
ANY ACTION INSTITUTED HEREUNDER BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION
TO THE VENUE OF ANY ACTION INSTITUTED HEREUNDER.

9.3    Governing Law. The validity, construction and effect of this Agreement
shall be governed by the internal laws of the State of New York. This Agreement
constitutes the entire agreement and understanding among the parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

9.4    Binding on Successors and Assigns. This Agreement shall be binding upon
the Senior-Priority Collateral Agents, the other Senior-Priority Secured
Parties, the Junior-Priority Collateral Agents, the other Junior-Priority
Secured Parties, the Grantors and their respective permitted successors and
assigns.

9.5    Specific Performance. Each of the Senior-Priority Collateral Agents and
the Junior-Priority Collateral Agents may demand specific performance of this
Agreement. Each Junior-Priority Collateral Agent, for itself and on behalf of
the Junior-Priority Secured Parties, and each Senior-Priority Collateral Agent,
for itself and on behalf of the Senior-Priority Secured Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at Law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by such Senior-Priority Collateral Agent or
Junior-Priority Collateral Agent, as the case may be.

9.6    Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.

9.7    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Agreement.

 

37



--------------------------------------------------------------------------------

9.8    Parties in Interest. This Agreement and the rights and benefits hereof
shall inure to the benefit of each of the parties hereto and their respective
successors and assigns and shall inure to the benefit of all of the
Senior-Priority Secured Parties and the Junior-Priority Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement. No other Person shall have or be entitled to assert rights or
benefits hereunder.

9.9    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior-Priority Secured Parties and the Junior-Priority Secured
Parties. None of the Borrower, any other Grantor, any Guarantor or any other
creditor thereof shall have any rights or obligations, except as expressly
provided in this Agreement, hereunder and none of the Borrower, any other
Grantor or any Guarantor may rely on the terms hereof. The parties hereto hereby
acknowledge that each Junior-Priority Collateral Agent shall be entitled to all
of its rights, protections, privileges, indemnities and immunities afforded to
it under the Junior-Priority Documents in connection with its execution of this
Agreement and performance of its obligations hereunder.

9.10    Initial Senior-Priority Collateral Agent and Initial Junior-Priority
Collateral Agent. It is understood and agreed that (a) the Initial
Senior-Priority Collateral Agent is entering into this Agreement in its capacity
as (i) Collateral Agent (as defined in the Senior-Priority Non-ABL Loan
Agreement) under the Senior-Priority Non-ABL Loan Agreement and the provisions
of Article VIII applicable to the Agents (as defined therein) thereunder shall
also apply to the Initial Senior-Priority Collateral Agent hereunder,
(ii) Collateral Agent (as defined in the 2021 Secured Notes Indenture) under the
2021 Secured Notes Indenture and the provisions of Article XII applicable to the
Collateral Agent thereunder shall also apply to the Initial Senior-Priority
Collateral Agent hereunder (including, for the avoidance of doubt, Section 12.1
thereof) and (iii) Collateral Agent (as defined in the 2023 Secured Notes
Indenture) under the 2023 Secured Notes Indenture and the provisions of Article
XII applicable to the Collateral Agent thereunder shall also apply to the
Initial Senior-Priority Collateral Agent hereunder (including, for the avoidance
of doubt, Section 12.1 thereof) and (b) the Initial Junior-Priority Collateral
Agent is entering into this Agreement in its capacity as Junior-Priority
Collateral Agent (as defined in the Junior-Priority Secured Notes Indenture)
under the Junior-Priority Secured Notes Indenture and the provisions of [●]
applicable to the Junior-Priority Collateral Agent thereunder shall also apply
to the Initial Junior-Priority Collateral Agent hereunder (including, for the
avoidance of doubt, [●] thereof).

9.11    Application of Proceeds. Any Collateral or proceeds thereof or payment
with respect thereto received by the Designated Senior-Priority Collateral Agent
in accordance with this Agreement shall be applied by such Agent for the benefit
of the Senior-Priority Secured Parties in accordance with the Senior-Priority
Equal Priority Intercreditor Agreement, if applicable, and/or the other
Senior-Priority Documents and subject, in the case of ABL Priority Collateral,
to the ABL Intercreditor Agreement. Any Collateral or proceeds thereof or
payment with respect thereto received by the Designated Junior-Priority
Collateral Agent in accordance with this Agreement shall be applied by such
Agent for the benefit of the Junior-Priority Secured Parties in accordance with
the Junior-Priority Equal Priority Intercreditor Agreement, if applicable,
and/or the other Junior-Priority Documents and subject, in the case of ABL
Priority Collateral, to the ABL Intercreditor Agreement.

 

38



--------------------------------------------------------------------------------

9.12    Additional Grantors. The Borrower will promptly cause each Person that
becomes a Grantor to execute and deliver to each Agent party hereto an
acknowledgment to this Agreement substantially in the form of Exhibit A,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. Each of the
Senior-Priority Secured Parties, the Junior-Priority Secured Parties and the
Grantors party hereto further agree that, notwithstanding any failure to take
the actions required by the immediately preceding sentence, each Person that
becomes a Grantor at any time (and any security granted by any such Person)
shall be subject to the provisions hereof as fully as if the same constituted a
Grantor party hereto and had complied with the requirements of the immediately
preceding sentence. [Remainder of this page intentionally left blank]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT SUISSE AG, as Initial Senior-Priority Collateral Agent,

By

 

 

Name:

 

Title:

 

 

CHS/Community Health Systems, Inc.

Intercreditor Agreement

Signature Page



--------------------------------------------------------------------------------

[●], as Initial Junior-Priority Collateral Agent,

By

 

 

Name:

 

Title:

 

 

CHS/Community Health Systems, Inc.

Intercreditor Agreement

Signature Page



--------------------------------------------------------------------------------

CHS/COMMUNITY HEALTH SYSTEMS, INC.

By

 

 

Name:

 

Title:

 

 

CHS/Community Health Systems, Inc.

Intercreditor Agreement

Signature Page



--------------------------------------------------------------------------------

COMMUNITY HEALTH SYSTEMS, INC.

By

 

                          

Name:

 

Title:

 

 

CHS/Community Health Systems, Inc.

Intercreditor Agreement

Signature Page



--------------------------------------------------------------------------------

[●]1

By

 

 

Name:

 

Title:

 

 

 

1  CHS to provide guarantors signing Intercreditor Agreement.

 

CHS/Community Health Systems, Inc.

Intercreditor Agreement

Signature Page



--------------------------------------------------------------------------------

Exhibit A

[FORM OF]

SENIOR-JUNIOR LIEN INTERCREDITOR AGREEMENT JOINDER

Reference is made to the Senior-Junior Lien Intercreditor Agreement dated as of
[●], 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among Credit Suisse
AG, as Initial Senior-Priority Collateral Agent, [●], as Initial Junior-Priority
Collateral Agent, CHS/Community Health Systems, Inc., a Delaware corporation,
Community Health Systems, Inc., a Delaware corporation, each subsidiary of the
Borrower from time to time party thereto and each Additional Agent from time to
time party thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

This Senior-Junior Lien Intercreditor Agreement Joinder, dated as of [●], 20[●]
(this “Joinder”), is being delivered pursuant to requirements of the
Intercreditor Agreement.

1.    Joinder. The undersigned, [●], as [a Grantor][an Additional Agent, on
behalf of itself and the applicable [Senior-Priority][Junior-Priority] Secured
Parties], hereby becomes a party to the Intercreditor Agreement as a
[Grantor][Senior-Priority Collateral Agent][Junior-Priority Collateral Agent]
thereunder for all purposes thereof on the terms set forth therein, and to be
bound by the terms, conditions and provisions of the Intercreditor Agreement as
fully as if the undersigned had executed and delivered the Intercreditor
Agreement as of the date thereof.

2.    Agreements. The undersigned [Grantor][Senior-Priority Secured
Party][Junior-Priority Secured Party] hereby agrees, for the enforceable benefit
of all existing and future Senior-Priority Secured Parties and Junior-Priority
Secured Parties that the undersigned is [(and the
[Senior-Priority][Junior-Priority] Secured Parties represented by it are)] bound
by the terms, conditions and provisions of the Intercreditor Agreement to the
extent set forth therein.

3.    Notice Information. The address of the undersigned
[Grantor][Senior-Priority Secured Party][Junior-Priority Secured Party] for
purposes of all notices and other communications hereunder and under the
Intercreditor Agreement is [●], Attention of [●] (Facsimile No. [●][, electronic
mail address: [●]]).

4.    Counterparts. This Joinder may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract. Delivery of an executed signature page to this
Joinder by facsimile transmission or by email as a “.pdf” or “.tif” attachment
shall be as effective as delivery of a manually signed counterpart of this
Joinder.

5.    Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

A-1



--------------------------------------------------------------------------------

6.    Loan Document. This Joinder shall constitute a Loan Document, under and as
defined in the Senior-Priority Non-ABL Loan Agreement.

7.    Miscellaneous. The provisions of Section 8 of the Intercreditor Agreement
will apply with like effect to this Joinder.

[Signature Pages Follow]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
by its authorized representative, and each Agent has caused the same to be
accepted by its authorized representative, as of the day and year first above
written.

 

[NAME OF [ADDITIONAL SECURED PARTY][GRANTOR]], as [            ]

By:  

 

Name:

 

Title:

 

 

A-3



--------------------------------------------------------------------------------

[Acknowledged and Agreed to by:

 

CREDIT SUISSE AG,
as Senior-Priority Collateral Agent By:  

 

Name:   Title:     Address: [            ]   Facsimile: [            ]

]1

 

1  Include if this Joinder is delivered pursuant to Section 8.3(b).

 

A-4



--------------------------------------------------------------------------------

[Acknowledged and Agreed to by:

 

[●],as Junior-Priority Collateral Agent By:  

 

Name:   Title:  

Address: [●]

Facsimile: [●]

]2

 

2  Include if this Joinder is delivered pursuant to Section 8.3(a).

 

A-5



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

 

1.    Abilene Hospital, LLC 2.    Abilene Merger, LLC 3.    Affinity Health
Systems, LLC 4.    Affinity Hospital, LLC 5.    Berwick Hospital Company, LLC 6.
   Biloxi H.M.A., LLC 7.    Birmingham Holdings II, LLC 8.    Birmingham
Holdings, LLC 9.    Bluefield Holdings, LLC 10.    Bluefield Hospital Company,
LLC 11.    Bluffton Health System LLC 12.    Brandon HMA, LLC 13.    Brownwood
Hospital, L.P. 14.    Brownwood Medical Center, LLC 15.    Bullhead City
Hospital Corporation 16.    Bullhead City Hospital Investment Corporation 17.   
Campbell County HMA, LLC 18.    Carlsbad Medical Center, LLC 19.    Carolinas
Holdings, LLC 20.    Carolinas JV Holdings General, LLC 21.    Carolinas JV
Holdings, L.P. 22.    Central Florida HMA Holdings, LLC 23.    Central States
HMA Holdings, LLC 24.    Chester HMA, LLC 25.    Chestnut Hill Health System,
LLC 26.    CHHS Holdings, LLC 27.    CHHS Hospital Company, LLC 28.    CHS
Pennsylvania Holdings, LLC 29.    CHS Tennessee Holdings, LLC 30.    CHS
Virginia Holdings, LLC 31.    Citrus HMA, LLC 32.    Clarksville Holdings II,
LLC 33.    Clarksville Holdings, LLC 34.    Cleveland Hospital Company, LLC 35.
   Cleveland Tennessee Hospital Company, LLC 36.    Clinton HMA, LLC 37.   
Coatesville Hospital Corporation 38.    Cocke County HMA, LLC 39.    College
Station Hospital, L.P. 40.    College Station Medical Center, LLC 41.    College
Station Merger, LLC 42.    Community Health Investment Company, LLC 43.    CP
Hospital GP, LLC

 

1



--------------------------------------------------------------------------------

44.    CPLP, LLC 45.    Crestwood Healthcare, L.P. 46.    Crestwood Hospital LP,
LLC 47.    Crestwood Hospital, LLC 48.    CSMC, LLC 49.    Deaconess Holdings,
LLC 50.    Deaconess Hospital Holdings, LLC 51.    Desert Hospital Holdings, LLC
52.    Detar Hospital, LLC 53.    DHFW Holdings, LLC 54.    Dukes Health System,
LLC 55.    Dyersburg Hospital Company, LLC 56.    Emporia Hospital Corporation
57.    Florida HMA Holdings, LLC 58.    Foley Hospital Corporation 59.    Fort
Smith HMA, LLC 60.    Frankfort Health Partner, Inc. 61.    Franklin Hospital
Corporation 62.    Gadsden Regional Medical Center, LLC 63.    Gaffney H.M.A.,
LLC 64.    Granbury Hospital Corporation 65.    GRMC Holdings, LLC 66.   
Hallmark Healthcare Company, LLC 67.    Health Management Associates, LLC 68.   
Health Management Associates, LP 69.    Health Management General Partner I, LLC
70.    Health Management General Partner, LLC 71.    HMA Fentress County General
Hospital, LLC 72.    HMA Hospitals Holdings, LP 73.    HMA Santa Rosa Medical
Center, LLC 74.    HMA Services GP, LLC 75.    HMA-TRI Holdings, LLC 76.   
Hobbs Medco, LLC 77.    Hospital Management Associates, LLC 78.    Hospital
Management Services of Florida, LP 79.    Hospital of Morristown, LLC 80.   
Jackson HMA, LLC 81.    Jackson Hospital Corporation 82.    Jefferson County
HMA, LLC 83.    Kay County Hospital Corporation 84.    Kay County Oklahoma
Hospital Company, LLC 85.    Kennett HMA, LLC 86.    Key West HMA, LLC 87.   
Kirksville Hospital Company, LLC 88.    Knoxville HMA Holdings, LLC 89.   
Lakeway Hospital Company, LLC

 

2



--------------------------------------------------------------------------------

90.    Lancaster Hospital Corporation 91.    Laredo Texas Hospital Company, L.P.
92.    Las Cruces Medical Center, LLC 93.    Lea Regional Hospital, LLC 94.   
Lebanon HMA, LLC 95.    Longview Clinic Operations Company, LLC 96.    Longview
Medical Center, L.P. 97.    Longview Merger, LLC 98.    LRH, LLC 99.    Lutheran
Health Network of Indiana, LLC 100.    Madison HMA, LLC 101.    Marshall County
HMA, LLC 102.    Martin Hospital Company, LLC 103.    Mary Black Health System
LLC 104.    MCSA, L.L.C. 105.    Medical Center of Brownwood, LLC 106.    Metro
Knoxville HMA, LLC 107.    Mississippi HMA Holdings I, LLC 108.    Mississippi
HMA Holdings II, LLC 109.    Moberly Hospital Company, LLC 110.    Naples HMA,
LLC 111.    Natchez Hospital Company, LLC 112.    National Healthcare of
Leesville, Inc. 113.    Navarro Hospital, L.P. 114.    Navarro Regional, LLC
115.    NC-DSH, LLC 116.    Northwest Arkansas Hospitals, LLC 117.    Northwest
Hospital, LLC 118.    NOV Holdings, LLC 119.    NRH, LLC 120.    Oak Hill
Hospital Corporation 121.    Oro Valley Hospital, LLC 122.    Palmer-Wasilla
Health System, LLC 123.    Pasco Regional Medical Center, LLC 124.   
Pennsylvania Hospital Company, LLC 125.    Phoenixville Hospital Company, LLC
126.    Poplar Bluff Regional Medical Center, LLC 127.    Port Charlotte HMA,
LLC 128.    Pottstown Hospital Company, LLC 129.    Punta Gorda HMA, LLC 130.   
QHG Georgia Holdings II, LLC 131.    QHG Georgia Holdings, Inc. 132.    QHG
Georgia, LP 133.    QHG of Bluffton Company, LLC 134.    QHG of Clinton County,
Inc. 135.    QHG of Enterprise, Inc.

 

3



--------------------------------------------------------------------------------

136.    QHG of Forrest County, Inc. 137.    QHG of Fort Wayne Company, LLC 138.
   QHG of Hattiesburg, Inc. 139.    QHG of South Carolina, Inc. 140.    QHG of
Spartanburg, Inc. 141.    QHG of Springdale, Inc. 142.    Regional Hospital of
Longview, LLC 143.    River Oaks Hospital, LLC 144.    River Region Medical
Corporation 145.    ROH, LLC 146.    Roswell Hospital Corporation 147.    Ruston
Hospital Corporation 148.    Ruston Louisiana Hospital Company, LLC 149.   
SACMC, LLC 150.    Salem Hospital Corporation 151.    San Angelo Community
Medical Center, LLC 152.    San Angelo Medical, LLC 153.    Scranton Holdings,
LLC 154.    Scranton Hospital Company, LLC 155.    Scranton Quincy Holdings, LLC
156.    Scranton Quincy Hospital Company, LLC 157.    Seminole HMA, LLC 158.   
Shelbyville Hospital Company, LLC 159.    Siloam Springs Arkansas Hospital
Company, LLC 160.    Siloam Springs Holdings, LLC 161.    Southeast HMA
Holdings, LLC 162.    Southern Texas Medical Center, LLC 163.    Southwest
Florida HMA Holdings, LLC 164.    Statesville HMA, LLC 165.    Tennessee HMA
Holdings, LP 166.    Tennyson Holdings, LLC 167.    Tomball Texas Holdings, LLC
168.    Tomball Texas Hospital Company, LLC 169.    Triad Healthcare, LLC 170.
   Triad Holdings III, LLC 171.    Triad Holdings IV, LLC 172.    Triad Holdings
V, LLC 173.    Triad Nevada Holdings, LLC 174.    Triad of Alabama, LLC 175.   
Triad-ARMC, LLC 176.    Triad-El Dorado, Inc. 177.    Triad-Navarro Regional
Hospital Subsidiary, LLC 178.    Tullahoma HMA, LLC 179.    Tunkhannock Hospital
Company, LLC 180.    Van Buren H.M.A., LLC 181.    Venice HMA, LLC

 

4



--------------------------------------------------------------------------------

182.    VHC Medical, LLC 183.    Vicksburg Healthcare, LLC 184.    Victoria
Hospital, LLC 185.    Victoria of Texas, L.P. 186.    Virginia Hospital Company,
LLC 187.    Weatherford Hospital Corporation 188.    Weatherford Texas Hospital
Company, LLC 189.    Webb Hospital Corporation 190.    Webb Hospital Holdings,
LLC 191.    Wesley Health System LLC 192.    WHMC, LLC 193.    Wilkes-Barre
Behavioral Hospital Company, LLC 194.    Wilkes-Barre Holdings, LLC 195.   
Wilkes-Barre Hospital Company, LLC 196.    Woodland Heights Medical Center, LLC
197.    Woodward Health System, LLC

 

5



--------------------------------------------------------------------------------

Schedule 1.01(c)

Mortgaged Property

 

    

Property Name/Address

  

Record Owner

  

Filing Office

1.

  

Flowers Hospital

4370 West Main Street

Dothan, AL 36305

   Triad of Alabama, LLC    Houston County, AL

2.

  

Gadsden Regional Medical

Center

1007 Goodyear Avenue

Gadsden, AL 35903

   Gadsden Regional Medical Center, LLC    Etowah County, AL

3.

  

Medical Center Enterprise

400 North Edwards St.

Enterprise, AL 36330

   QHG of Enterprise, Inc.    Coffee County, AL

4.

  

Northwest Medical Center

6200 N. LaCholla Blvd.

Tucson, AZ 85741

   Northwest Hospital, LLC    Pima County, AZ

5.

  

Oro Valley Hospital

1551 E. Tangerine Road

Oro Valley, AZ 85755

   Oro Valley Hospital, LLC    Pima County, AZ

6.

  

Bluffton Regional Medical

Center

303 South Main Street

Bluffton, IN 46714

   Bluffton Health System LLC    Wells County, IN

7.

  

Dukes Memorial Hospital

275 W. 12th Street

Peru, IN 46970

   Dukes Health System, LLC    Miami County, IN

8.

  

Merit Health River Region

2100 Highway 61 North/1111

N. Frontage Road

Vicksburg, MS 39183

   Vicksburg Healthcare, LLC    Warren County, MS

9.

  

Merit Health Wesley [(f/k/a

Wesley Medical Center)]

5001 Hardy Street

Hattiesburg, MS 39402

   Wesley Health System LLC    Lamar and Forrest Counties, MS

10.

  

Moberly Regional Medical

Center

1515 Union Avenue

Moberly, MO 65270

   Moberly Hospital Company, LLC    Shelby and Randolph counties, MO

11.

  

Memorial Hospital of Salem

County

310 Woodstown Road

Salem, NJ 08079

   Salem Hospital Corporation    Salem & Gloucester Counties, NJ

12.

  

Carlsbad Medical Center

2430 West Pierce St

Carlsbad, NM 88220

   Carlsbad Medical Center, LLC    Eddy County, NM

13.

  

Eastern New Mexico Medical

Center

405 West Country Club Road

Roswell, NM 88201

   Roswell Hospital Corporation    Chaves County, NM

14.

  

Lea Regional Medical Center

5419 N. Lovington Highway

Hobbs, NM 88240

   Lea Regional Hospital, LLC    Lea County, NM

 

6



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

15.

  

Mountain View Regional

Medical Center

4311 East Lohman Avenue

Las Cruces, NM 88011

   Las Cruces Medical Center, LLC    Dona Ana County, NM

16.

  

AllianceHealth Ponca City

1900 North 14th Street

Ponca City, OK 74601

   Kay County Oklahoma Hospital Company, LLC    Kay County, OK

17.

  

Berwick Hospital Center

701 East 16th Street

Berwick, PA 18603

   Berwick Hospital Company, LLC    Columbia & Luzerne Counties, PA

18.

  

Moses Taylor Hospital

700 Quincy Avenue

Scranton, PA 18510

   Scranton Quincy Hospital Company, LLC    Lackawanna County, PA

19.

  

Regional Hospital of Scranton

746 Jefferson Ave

Scranton, PA 18510

   Scranton Hospital Company, LLC    Lackawanna County, PA

20.

  

Tyler Memorial Hospital

5950 SR6

Tunkhannock, PA 18657

   Tunkhannock Hospital Company, LLC    Wyoming County, PA

21.

  

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18702

 

Thomas P. Saxton Medical Pavilion

468 Northampton Street

Edwardsville, PA 18704

 

Wyoming Valley Imaging Center

345 N. Pennsylvania Avenue

Wilkes-Barre, PA 18702

   Wilkes-Barre Hospital Company, LLC    Luzerne County, PA

22.

  

First Hospital

562 and 534 Wyoming Avenue Kingston, PA 18704

 

Community Counseling

Services

110-130 S. Pennsylvania

Avenue (a/k/a 101 E.

Northampton)

Wilkes-Barre, PA 18701

92 S. Franklin Street

Wilkes-Barre, PA 18701

320 S. Franklin Street

Wilkes-Barre, PA 18702

3504 Bear Creek

Bear Creek, PA 18602

 

First Hospital – Patient

Resident House

76 South Dawes Avenue

Kingston, PA 18704

   Wilkes-Barre Behavioral Hospital Company, LLC    Luzerne County, PA

 

7



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

23.

  

Carolinas Hospital System

805 Pamplico Highway

Florence, SC 29505

   QHG of South Carolina, Inc.    Florence County, SC

24.

  

Carolinas Hospital System –

Marion (f/k/a Marion Regional

Hospital)

2829 E. Highway 76

Mullins, SC 29574

   QHG of South Carolina, Inc.    Marion County, SC

25.

  

Mullins Nursing Center

518 S. Main Street

Mullins, SC 295741

   QHG of South Carolina, Inc.    Marion County, SC

26.

  

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC 29720

   Lancaster Hospital Corporation    Lancaster County, SC

27.

  

Tennova – Dyersburg Regional

(f/k/a Dyersburg Regional

Medical Center)

400 E. Tickle Street

Dyersburg, TN 38024

   Dyersburg Hospital Company, LLC    Dyer and Lauderdale Counties, TN

28.

  

Tennova – Lakeway Regional

Hospital (f/k/a Lakeway

Regional Hospital)

726 McFarland Street

Morristown, TN 37814

   Hospital of Morristown, LLC    Hamblen County, TN

29.

  

Tennova Healthcare-Cleveland

2305 Chambliss Avenue NW

Cleveland, TN 37311

   Cleveland Tennessee Hospital Company, LLC    Bradley County, TN

30.

  

Tennova- Volunteer Martin

161 Mt. Pelia Road

Martin, TN 38237

   Martin Hospital Company, LLC    Weakley County, TN

31.

  

College Station Medical Center

1604 Rock Prairie Road

College Station, TX 77845

   College Station Hospital, L.P.    Brazos County, TX

32.

  

DeTar Healthcare System

506 E. San Antonio Street

Victoria, TX 77901

   Victoria of Texas, L.P.    Victoria County, TX

33.

  

DeTar Healthcare System

101 Medical Drive

Victoria, TX 77904

   Victoria of Texas, L.P.    Victoria County, TX

34.

  

Southern Virginia Regional

Medical Center

727 North Main Street

Emporia, VA 23847

   Emporia Hospital Corporation    Greensville County, VA

35.

  

Southampton Memorial

Hospital

100 Fairview Drive

Franklin, VA 23851

   Franklin Hospital Corporation    Southampton County, VA

 

1  This property was mortgaged as part of the mortgage on Marion Regional
Hospital and is not required to be mortgaged pursuant to the Third Restated
Credit Agreement.

 

8



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

36.

  

Bluefield Regional Medical

Center

500 Cherry Street (821

Bluefield Avenue)

Bluefield, WV 24701

   Bluefield Hospital Company, LLC    Mercer County, WV

37.

  

Trinity Medical Center

800 Montclair Road

Birmingham, AL 35213

(Jefferson)

(No longer an operating

hospital)

 

and

 

Grandview Medical Center

3690 Grandview Parkway

Birmingham, AL 35243

   Affinity Hospital, LLC    Jefferson County, AL

38.

  

Medical Center of South

Arkansas

700 W. Grove Street

El Dorado, AR 71730

   MCSA, L.L.C.    Union County, AR

39.

  

Western Arizona Regional

Medical Center

2735 Silver Creek Road

Bullhead City, AZ 86442

  

Bullhead City Hospital

Corporation

   Mohave County, AZ

40.

  

Longview Regional Medical

Center

2901 N. Fourth Street

Longview, TX 75605

   Longview Medical Center, L.P.    Gregg County, AR

41.

  

Northwest Medical Center

Springdale

609 W. Maple Ave

Springdale, AR 72764

   Northwest Arkansas Hospitals, LLC & QHG of Springdale, Inc.    Washington
County, AR

42.

  

Willow Creek Women’s

Hospital

4301 Greathouse Springs Rd.

Johnson, AR 72741

   Northwest Arkansas Hospitals, LLC    Washington County, AR

43.

  

Northwest Medical Center –

Bentonville

3000 Medical Center Pkwy.

Bentonville, AR 72712

   QHG of Springdale, Inc.    Benton County, AR

44.

  

Tennova- Newport Medical

Center

435 Second Street

Newport, TN 37821

   Cocke County HMA, LLC    Cocke County, TN

45.

  

Seven Rivers Regional Medical

Center 6201

N. Suncoast Blvd.

Crystal River, FL 34428

   Citrus HMA, LLC    Citrus County, FL

 

9



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

46.

  

Sparks Health System

1001 Towson Avenue

Fort Smith, AR 72901

   Fort Smith HMA, LLC    Sebastian County, AR

47.

  

Merit Health Madison

161 River Oaks Drive

Canton, MS 39046

   Madison HMA, LLC    Madison County, MS

48.

  

Tennova-Physicians Regional

Medical Center

900 East Oak Hill Ave.

Knoxville, TN 37917

   Metro Knoxville HMA, LLC    Knox County, TN

49.

  

Tennova- Turkey Creek

Medical Center

10820 Parkside Drive

Knoxville, TN 37934

   Metro Knoxville HMA, LLC    Knox County, TN

50.

  

Tennova- North Knoxville

Medical Center

7565 Dannaher Drive

Knoxville, TN 37849

   Metro Knoxville HMA, LLC    Knox County, TN

51.

  

Physicians Regional Medical

Center (Pine Ridge)

6101 Pine Ridge Road Naples, FL 34119

   Naples HMA, LLC    Collier County, FL

52.

  

Physicians Regional Medical

Center

(Collier Blvd. and MOB)

8300 Collier Blvd.2

Naples, FL 34114

   Naples HMA, LLC    Collier County, FL

53.

  

Poplar Bluff Regional Medical

Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

   Poplar Bluff Regional Medical Center, LLC    Butler County, MO

54.

  

Bayfront Health Port Charlotte

2500 Harbor Boulevard

Port Charlotte, FL 339523

   Port Charlotte HMA, LLC    Charlotte County, FL

55.

  

Bayfront Health Punta Gorda

809 E. Marion Avenue

Punta Gorda, FL 33950

   Punta Gorda HMA, LLC    Charlotte County, FL

56.

  

Riverside Behavioral Center

733 E. Olympia Ave.

Punta Gorda, FL 33950

   Punta Gorda HMA, LLC    Charlotte County, FL

57.

  

Merit Health River Oaks

1030 River Oaks Drive

Flowood, MS 39232

   River Oaks Hospital, LLC    Rankin County, MS

 

2  Including the property at 8320 Collier Boulevard.

3  Site also includes the following building numbers: 2370, 2380, and 2450.

 

10



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

58.

  

Merit Health Woman’s

Hospital

1026 N. Flowood Drive4

Flowood, MS 39232

   ROH, LLC    Rankin County, MS

59.

  

Davis Regional Medical Center

218 Old Mocksville Road

Statesville, NC 28625

   Statesville HMA, LLC    Iredell County, NC

60.

  

Venice Regional Medical

Center

540 The Rialto

Venice, FL 34285

   Venice HMA, LLC    Sarasota County, FL

61.

  

Merit Health Natchez

54 Seargent S Prentiss Drive

Natchez, MS 39120

   Natchez Hospital Company, LLC    Adams County, MS

62.

  

Crestwood Medical Center

One Hospital Drive SW

Huntsville, AL 35801-6455

   Crestwood Healthcare, L.P.    Madison County, AL

63.

  

Bayfront Health Dade City

13100 Fort King Road

Dade City, FL 33525

   Pasco Regional Medical Center, LLC    Pasco County, FL

64.

  

Mary Black Health System-

Gaffney

1530 N. Limestone St.

Gaffney, SC 29340

   Gaffney H.M.A., LLC    Cherokee County, SC

65.

  

Mary Black Health System

1700 Skylyn Drive

Spartanburg, SC 29307

   Mary Black Health System, LLC    Spartanburg County, SC

66.

  

Tennova Healthcare-Lebanon

1411 W. Baddour Parkway

Lebanon, TN 37087

   Lebanon HMA, LLC    Wilson County, TN

67.

  

Laredo Medical Center

1700 East Saunders Street

Laredo, TX 78041

   Laredo Texas Hospital Company, L.P.    Webb County, TX

 

4  Mortgage includes the following address: 1030 N. Flowood Drive, Flowood, MS
39232.

 

11



--------------------------------------------------------------------------------

Schedule 1.01(d)

Hospitals

 

State

  

Hospital Name

  

City

  

Hospital Address

Alabama    South Baldwin Regional Medical Center    Foley   

South Baldwin Regional Medical Center

1613 North McKenzie Street

Foley, AL 36535

(Baldwin)

Foley Hospital Corporation

 

   Grandview Medical Center    Birmingham   

Grandview Medical Center

3690 Grandview Parkway

Birmingham, AL 35243 (Jefferson)

Affinity Hospital, LLC

 

   Flowers Hospital    Dothan   

Flowers Hospital

4370 West Main Street

Dothan, AL 36305

(Houston)

Triad of Alabama, LLC

 

   Medical Center Enterprise    Enterprise   

Medical Center Enterprise

400 North Edwards Street

Enterprise, AL 36330

(Coffee)

QHG of Enterprise, Inc.

 

   Gadsden Regional Medical Center    Gadsden   

Gadsden Regional Medical Center

1007 Goodyear Avenue

Gadsden, AL 35903

(Etowah)

Gadsden Regional Medical Center, LLC

 

   Crestwood Medical Center    Huntsville   

Crestwood Medical Center

One Hospital Drive SW

Huntsville, AL 35801

(Madison)

Crestwood Healthcare, L.P.

 

Alaska    Mat-Su Regional Medical Center    Palmer   

Mat-Su Regional Medical Center

2500 S. Woodworth Loop (P.O. Box 1687)

Palmer, AK 99645

(Matanuska-Susitna Borough)

Mat-Su Valley Medical Center, LLC

 

Arizona    Western Arizona Regional Medical Center    Bullhead City   

Western Arizona Regional Medical Center

2735 Silver Creek Road

Bullhead City, AZ 86442

(Mohave)

Bullhead City Hospital Corporation

 

 

12



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Northwest Medical Center    Tucson   

Northwest Medical Center

6200 N. LaCholla Blvd.

Tucson, AZ 85741

(Pima)

Northwest Hospital, LLC

   Oro Valley Hospital    Oro Valley   

Oro Valley Hospital

1551 E. Tangerine Road

Oro Valley, AZ 85755

Oro Valley Hospital, LLC

Arkansas    Northwest Medical Center - Bentonville    Bentonville   

Northwest Medical Center - Bentonville

3000 Medical Center Pkwy.

Bentonville, AR 72712

(Benton)

Northwest Arkansas Hospitals, LLC

 

   Northwest Medical Center - Springdale    Springdale   

Northwest Medical Center - Springdale

609 W. Maple

Springdale, AR 72764

(Washington and Benton)

Northwest Arkansas Hospitals, LLC

 

   Willow Creek Women’s Hospital    Johnson   

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

(P.O. Box 544)

Johnson, AR 72741

(Washington)

Northwest Arkansas Hospitals, LLC

 

   Northwest Health Physicians’ Specialty Hospital    Fayetteville   

Northwest Health Physicians’ Specialty Hospital

3873 N. Parkview Drive

Fayetteville, AR 72703

Fayetteville Arkansas Hospital Company, LLC

 

   Siloam Springs Regional Hospital    Siloam Springs   

Siloam Springs Regional Hospital

603 North Progress Avenue

Siloam Springs, AR 72761

Siloam Springs Arkansas Hospital Company, LLC

 

   Medical Center of South Arkansas    El Dorado   

Medical Center of South Arkansas

700 W. Grove Street

El Dorado, AR 71730

(Union)

MCSA, LLC

 

 

13



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Sparks Regional Medical Center    Fort Smith   

Sparks Health System

PO Box 2406 (1001 Towson Ave.)

Fort Smith, AR 72902

(Sebastian)

Fort Smith HMA, LLC

   Sparks Medical Center - Van Buren    Van Buren   

Sparks Medical Center – Van Buren

E. Main & South 20th Street

Van Buren, AR 72956

Van Buren H.M.A., LLC

Florida    Lake Wales Medical Center    Lake Wales   

Lake Wales Medical Center

410 South 11th Street

Lake Wales, FL 33853

(Polk)

Lake Wales Hospital Corporation

 

   North Okaloosa Medical Center    Crestview   

North Okaloosa Medical Center

151 Redstone Avenue, S.E.

Crestview, FL 32539-6026

(Okaloosa)

Crestview Hospital Corporation

 

   Bayfront Health Brooksville    Brooksville   

Brooksville Regional Hospital

17240 Cortez Blvd.

Brooksville, FL 34601

(Hernando)

Hernando HMA, LLC

 

   Bayfront Health Dade City    Dade City   

Bayfront Health Dade City

13100 Fort King Road

Dade City, FL 33525

Pasco Regional Medical Center, LLC

 

   Bayfront Health Port Charlotte    Port Charlotte   

Bayfront Health Port Charlotte

2500 Harbor Boulevard

Port Charlotte, FL 33952

Port Charlotte HMA, LLC

 

   Bayfront Health Punta Gorda    Punta Gorda   

Bayfront Health Punta Gorda

809 East Marion Avenue

Punta Gorda, FL 33950

Punta Gorda HMA, LLC

 

   Bayfront Health St. Petersburg    St. Petersburg   

Bayfront Medical Center

701 6th Street South

St. Petersburg, FL 33701

(Pinellas)

Bayfront HMA Medical Center, LLC

 

   Bayfront Health Spring Hill    Spring Hill   

Bayfront Health Spring Hill

10461 Quality Drive

Spring Hill, FL 34609

Hernando HMA, LLC

 

14



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Heart of Florida Regional Medical Center    Davenport   

Heart of Florida Regional Medical Center

40100 US Highway 27

Davenport, FL 33837-5906

(Polk)

Haines City HMA, LLC

   Lower Keys Medical Center    Key West   

Lower Keys Medical Center

5900 College Rd.

Key West, FL 33040

(Monroe)

Key West HMA, LLC

   Physicians Regional Healthcare System - Collier    Naples   

Physicians Regional Medical Center

8300 Collier Blvd.

Naples, FL 34114

(Collier)

Naples HMA, LLC

   Physicians Regional Healthcare System - Pine Ridge    Naples   

Physicians Regional Medical Center

6101 Pine Ridge Rd.

Naples, FL 34119

(Collier)

Naples HMA, LLC

   Santa Rosa Medical Center    Milton   

Santa Rosa Medical Center

6002 Berryhill Rd.

Milton, FL 32570

(Santa Rosa)

HMA Santa Rosa Medical Center, LLC

   Seven Rivers Regional Medical Center    Crystal River   

Seven Rivers Regional Medical Center

6201 N. Suncoast Blvd.

Crystal River, FL 34428-671

(Citrus)

Citrus HMA, LLC

   Shands Lake Shore Regional Medical Center    Lake City   

Shands Lake Shore Regional Medical Center

368NE Franklin St.

Lake City, FL 32055-3088

(Columbia)

Lake Shore HMA, LLC

   Shands Live Oak Regional Medical Center    Live Oak   

Shands Live Oak Regional Medical Center

1100 11th Street SW

Live Oak, FL 32060

(Suwannee)

Live Oak HMA, LLC

 

15



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Shands Starke Regional Medical Center    Starke   

Shands Starke Regional Medical Center

922 E. Call Street

Starke, FL 32091

(Bradford)

Starke HMA, LLC

   St. Cloud Regional Medical Center    St. Cloud   

St. Cloud Regional Medical Center

2906 17th Street

St. Cloud, FL 34769

(Osceola)

OsceolaSC, LLC

   Venice Regional Bayfront Health    Venice   

Venice Regional Medical Center

540 The Rialto

Venice, FL 34285

(Sarasota)

Venice HMA, LLC

   Munroe Regional Medical Center    Ocala   

Munroe Regional Medical Center

1500 SW 1st Avenue

Ocala, FL 34471

Munroe HMA Hospital, LLC

Georgia    East Georgia Regional Medical Center    Statesboro   

East Georgia Regional Medical Center

1499 Fair Road

Statesboro, GA 30458

(Bulloch)

East Georgia Regional Medical Center, LLC

Indiana    Porter Hospital    Valparaiso   

Porter Hospital

814 LaPorte Avenue

Valparaiso, IN 46383

(Porter)

Porter Hospital, LLC

 

   Bluffton Regional Medical Center    Bluffton   

Bluffton Regional Medical Center

303 S. Main Street

Bluffton, IN 46714

(Wells)

Bluffton Health System LLC

 

   Dupont Hospital    Fort Wayne   

Dupont Hospital

2520 E. Dupont Road

Fort Wayne, IN 46825

(Allen)

Dupont Hospital, LLC

 

   Lutheran Hospital    Fort Wayne   

Lutheran Hospital

7950 W. Jefferson Blvd.

Fort Wayne, IN 46804

(Allen)

IOM Health System, LP

 

16



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Lutheran Musculoskeletal Center    Fort Wayne   

The Orthopedic Hospital of Lutheran Health

Network

700 Broadway

Fort Wayne, IN 46802

(Allen)

Lutheran Musculoskeletal Center, LLC

   Lutheran Rehabilitation Hospital (rehabilitation)    Fort Wayne   

Lutheran Rehabilitation Hospital

7970 W. Jefferson Boulevard

Fort Wayne, IN 46804

Rehab Hospital of Fort Wayne General Partnership

   St. Joseph’s Hospital    Fort Wayne   

St. Joseph Hospital

700 Broadway

Fort Wayne, IN 46802

(Allen)

St. Joseph Health System, LLC

   Dukes Memorial Hospital    Peru   

Dukes Memorial Hospital

275 West 12th Street

Peru, IN 46970-1698

(Miami)

Dukes Health System, LLC

   Kosciusko Community Hospital    Warsaw   

Kosciusko Community Hospital

2101 East DuBois Drive

Warsaw, IN 46580

(Kosciusko)

Warsaw Health System, LLC

   La Porte Hospital    La Porte   

La Porte Hospital

1007 Lincolnway

La Porte, IN 46350

La Porte Hospital Company, LLC

   Starke Hospital    Knox   

Starke Hospital

102 East Culver Road

Knox, IN 46534

Knox Hospital Company, LLC

Louisiana    Byrd Regional Hospital    Leesville   

Byrd Regional Hospital

1020 Fertitta Blvd.

Leesville, LA 71446

(Vernon Parish)

National Healthcare of Leesville, Inc.

 

17



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Northern Louisiana Medical Center    Ruston   

Northern Louisiana Medical Center

401 East Vaughn Avenue

Ruston, LA 71270

(Lincoln Parish)

Ruston Louisiana Hospital Company, LLC

Mississippi    Merit Health Wesley    Hattiesburg   

Wesley Medical Center

5001 Hardy Street

Hattiesburg, MS 39402

(Forrest)

Wesley Health System LLC

 

   Merit Health River Region    Vicksburg   

River Region Health System

2100 Highway 61 North

Vicksburg, MS 39183

(Warren)

Vicksburg Healthcare, LLC

 

   Merit Health Biloxi    Biloxi   

Biloxi, Mississippi

Biloxi Regional Medical Center

150 Reynoir Street

Biloxi, MS 39530

(Harrison)

Biloxi HMA, LLC

 

   Merit Health Central    Jackson   

Central Mississippi Medical Center

1850 Chadwick Drive

Jackson, MS 39204

(Jackson)

Jackson HMA, LLC

 

   Merit Health Rankin    Brandon   

Merit Health Rankin

350 Crossgates Boulevard

Brandon, MS 39042

Brandon HMA, LLC

 

   Merit Health Madison    Canton   

Merit Health Madison

161 River Oaks Drive

Canton, MS 39046

Madison HMA, LLC

 

   Merit Health River Oaks    Flowood   

Merit Health River Oaks

1030 River Oaks Drive

Flowood, MS 39232

River Oaks Hospital, LLC

 

18



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Merit Health Woman’s Hospital    Flowood   

Woman’s Hospital

1026 N. Flowood Drive

PO Box 4546 (Jackson, MS 39296-4546)

Flowood, MS 39232

(Rankin)

ROH, LLC

   Merit Health Natchez    Natchez   

Natchez Community Hospital

129 Jefferson Davis Boulevard

Natchez, MS 39120

(Adams)

Natchez Community Hospital, LLC

Missouri    Moberly Regional Medical Center    Moberly   

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO 65270

(Randolph)

Moberly Hospital Company, LLC

 

   Northeast Regional Medical Center    Kirksville   

Northeast Regional Medical Center

315 S. Osteopathy

Kirksville, MO 63501

(Adair)

Kirksville Missouri Hospital Company, LLC

 

   Poplar Bluff Regional Medical Center    Poplar Bluff   

Poplar Bluff Regional Medical Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

(Butler)

Poplar Bluff Regional Medical Center, LLC

 

   Twin Rivers Regional Medical Center    Kennett   

Twin Rivers Regional Medical Center

1301 First Street

Kennett, MO 63857

Kennett HMA, LLC

New Jersey    Memorial Hospital of Salem County    Salem   

The Memorial Hospital of Salem County

310 Woodstown Road

Salem, NJ 08079

(Salem)

Salem Hospital Corporation

New Mexico    Eastern New Mexico Medical Center    Roswell   

Eastern New Mexico Medical Center

405 West Country Club Road

Roswell, NM 88201

(Chaves)

Roswell Hospital Corporation

 

19



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Carlsbad Medical Center    Carlsbad   

Carlsbad Medical Center

2430 W. Pierce

Carlsbad, NM 88220

(Eddy)

Carlsbad Medical Center, LLC

   Lea Regional Medical Center    Hobbs   

Lea Regional Medical Center

5419 N. Lovington Hwy

(P.O. Box 3000)

Hobbs, NM 88240

(Lea)

Lea Regional Hospital, LLC

   Mountain View Regional Medical Center    Las Cruces   

MountainView Regional Medical Center

4311 East Lohman Avenue

Las Cruces, NM 88011

(Dona Ana)

Las Cruces Medical Center, LLC

North Carolina    Lake Norman Regional Medical Center    Mooresville   

Lake Norman Regional Medical Center

171 Fairview Road

Mooresville, NC 28117

(Iredell)

Mooresville Hospital Management Associates, LLC

 

   Davis Regional Medical Center    Statesville   

Davis Regional Medical Center

218 Old Mocksville Road

Statesville, NC 28625

(Iredell)

Statesville HMA, LLC

 

Oklahoma    AllianceHealth Ponca City    Ponca City   

Ponca City Medical Center

1900 North 14th Street

Ponca City, OK 74601

(Kay and Osage)

Kay County Oklahoma Hospital Company, LLC

 

   AllianceHealth Deaconess    Oklahoma City   

AllianceHealth Deaconess

5501 N. Portland Avenue

Oklahoma City, OK 73112

Deaconess Health System, LLC

 

   AllianceHealth Woodward    Woodward   

Woodward Regional Hospital

900 17th Street

Woodward, OK 73801

(Woodward)

Woodward Health System, LLC (DE)

 

20



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   AllianceHealth Clinton    Clinton   

AllianceHealth Clinton

100 North 30th Street

Clinton, OK 73601

Clinton HMA, LLC

   AllianceHealth Madill    Madill   

AllianceHealth Madill

901 S. 5th Avenue

Madill, OK 73446

Marshall County HMA, LLC

   AllianceHealth Durant    Durant   

AllianceHealth Durant

1800 University Boulevard

Durant, OK 74701

Durant H.M.A., LLC

   AllianceHealth Midwest    Midwest City   

AllianceHealth Midwest

2825 Parklawn Drive

Midwest City, OK 73110

Midwest Regional Medical Center, LLC

   AllianceHealth Seminole    Seminole   

AllianceHealth Seminole

2401 Wrangler Boulevard

Seminole, OK 74868

Seminole HMA, LLC

Pennsylvania    Berwick Hospital    Berwick   

Berwick Hospital Center

701 East 16th Street

Berwick, PA 18603

(Columbia)

Berwick Hospital Company, LLC

 

   Wilkes-Barre General Hospital    Wilkes-Barre   

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18764-0001

(Luzerne)

Wilkes-Barre Hospital Company, LLC

 

   First Hospital Wyoming Valley (psychiatric)    Wilkes-Barre   

First Hospital Wyoming Valley

562 and 534 Wyoming Avenue

Kingston, PA 18704 (Luzerne)

Wilkes-Barre Behavioral Hospital Company, LLC

 

   Regional Hospital of Scranton    Scranton   

Regional Hospital of Scranton

746 Jefferson Ave.

Scranton, PA 18510

(Lackawanna)

Scranton Hospital Company, LLC

 

   Tyler Memorial Hospital    Tunkhannock   

Tyler Memorial Hospital

880 SR 6 West

Tunkhannock, PA 18657

(Wyoming)

Tunkhannock Hospital Company, LLC

 

21



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Moses Taylor Hospital    Scranton   

Moses Taylor Hospital

700 Quincy Avenue

Scranton, PA 18510

(Lackawanna)

Scranton Quincy Hospital Company, LLC

South Carolina    Springs Memorial Hospital    Lancaster   

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC 29720

(Lancaster)

Lancaster Hospital Corporation

 

   Mary Black Memorial Hospital    Spartanburg   

Mary Black Health System

1700 Skylyn Drive

Spartanburg, SC 29307

(Spartanburg)

Mary Black Health System, LLC

 

  

Carolinas Hospital

System

   Florence   

Carolinas Hospital System

805 Pamplico Hwy

Florence, SC 29505

(Florence)

QHG of South Carolina, Inc.

 

  

Carolinas Hospital

System - Marion

   Mullins   

Carolinas Hospital System – Marion

2829 East Highway 76

Mullins, SC 29574

QHG of South Carolina, Inc.

 

  

Chester Regional

Medical Center

   Chester   

Chester Regional Medical Center

One Medical Park Drive

Chester, SC 29706

(Chester)

Chester HMA, LLC

 

   Mary Black Health System - Gaffney    Gaffney   

Mary Black Health System-Gaffney

1530 N. Limestone St.

Gaffney, SC 29340 (Cherokee)

Gaffney H.M.A., LLC

 

Tennessee    Tennova - Lakeway Regional Hospital    Morristown   

Lakeway Regional Hospital

726 McFarland Street

Morristown, TN 37814

(Hamblen)

Hospital of Morristown, LLC

 

   Tennova - Regional Jackson    Jackson   

Regional Hospital of Jackson

367 Hospital Blvd.

Jackson, TN 38305

(Madison)

Jackson, Tennessee Hospital Company, LLC

 

22



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Tennova - Dyersburg Regional    Dyersburg   

Dyersburg Regional Medical Center

400 Tickle Street

Dyersburg, TN 38024

(Dyer)

Dyersburg Hospital Company, LLC

   Tennova - Volunteer Martin    Martin   

Volunteer Community Hospital

161 Mt. Pelia Road

Martin, TN 38237

(Weakley)

Martin Hospital Corporation

   Tennova Healthcare -Shelbyville    Shelbyville   

Tennova Healthcare – Shelbyville

2835 Highway 231 North

Shelbyville, TN 37160

Shelbyville Hospital Company, LLC

   Tennova Healthcare -Cleveland    Cleveland   

Tennova-Healthcare-Cleveland Tennova-SkyRidge Medical Center) (includes
Cleveland)

2305 Chambliss Avenue NW

Cleveland, TN 37311 (Bradley)

Cleveland, Tennessee Hospital Company, LLC

   Tennova Healthcare -Clarksville    Clarksville   

Tennova Healthcare – Clarksville

651 Dunlop Lane

Clarksville, TN 37040

Clarksville Health System, G.P.

   Tennova Healthcare -Harton    Tullahoma   

Harton Regional Medical Center 1801

N. Jackson St. Tullahoma, TN 37388-2201

(Coffee and Franklin)

Tullahoma HMA, LLC

   Tennova Healthcare -Jamestown    Jamestown   

Tennova Healthcare – Jamestown

436 Central Avenue West

Jamestown, TN 38556

HMA Fentress County General Hospital, LLC

   Tennova - Jefferson Memorial Hospital    Jefferson City   

Jefferson Memorial Hospital

110 Hospital Drive

Jefferson City, TN 37760

(Jefferson)

Jefferson County HMA, LLC

   Tennova - LaFollette Medical Center    LaFollette   

LaFollette Medical Center

923 East Central Ave.

LaFollette, TN 37766

(Campbell)

Campbell County HMA, LLC

 

23



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Tennova - Newport Medical Center    Newport   

Newport Medical Center

435 Second Street

Newport, TN 7821

(Cocke)

Cocke County HMA, LLC

   Tennova - North Knoxville Medical Center    Powell   

North Knoxville Medical Center

7565 Dannaher Drive

Powell, TN 37849

(Knox)

Metro Knoxville HMA, LLC

   Tennova - Physicians Regional Medical Center    Knoxville   

Tennova Healthcare – Physicians Regional Medical Center

900 East Hill Avenue

Knoxville, TN 37917

Metro Knoxville HMA, LLC

   Tennova - Turkey Creek Medical Center    Knoxville   

Turkey Creek Medical Center

10820 Parkside Drive

Knoxville, TN 37934

(Knox)

Metro Knoxville HMA, LLC

   Tennova Healthcare -Lebanon    Lebanon   

Tennova Healthcare – Lebanon

1411 W. Baddour Parkway

Lebanon, TN 37087

Lebanon HMA, LLC

Texas    Hill Regional Hospital    Hillsboro   

Hill Regional Hospital

101 Circle Drive

Hillsboro, TX 76645

(Hill)

NHCI of Hillsboro, Inc.

 

  

Lake Granbury

Medical Center

   Granbury   

Lake Granbury Medical Center

1310 Paluxy Road

Granbury, TX 76048

(Hood)

Granbury Hospital Corporation

 

   Laredo Medical Center    Laredo   

Laredo Medical Center

1700 East Saunders

Laredo, TX 78041

(Webb)

Laredo Texas Hospital Company, L.P.

 

  

Abilene Regional

Medical Center

   Abilene   

Abilene Regional Medical Center

6250 Highway 83/84

Abilene, TX 79606

(Taylor)

ARMC, L.P.

 

24



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Brownwood Regional Medical Center    Brownwood   

Brownwood Regional Medical Center

1501 Burnet Drive

(P.O. Box 760 / zip 76804)

Brownwood, TX 76801

(Brown)

Brownwood Hospital L.P.

  

College Station

Medical Center

   College Station   

College Station Medical Center (P.O. Box 10000 / zip 77842) College Station, TX
77845 (Brazos)

College Station Hospital, L.P.

   Navarro Regional Hospital    Corsicana   

Navarro Regional Hospital

3201 W. Highway 22

Corsicana, TX 75110

(Navarro)

Navarro Hospital, L.P.

   Longview Regional Medical Center    Longview   

Longview Regional Medical Center

2901 N. Fourth Street

(P.O. Box 14000 / zip 75607)

Longview, TX 75605

(Gregg)

Longview Medical Center, L.P.

   Woodland Heights Medical Center    Lufkin   

Woodland Heights Medical Center

505 S. John Redditt Drive

(P.O. Box 150610 / zip 75915)

Lufkin, TX 75904

(Angelina)

Piney Woods Healthcare System, LP

   San Angelo Community Medical Center    San Angelo   

San Angelo Community Medical Center

3501 Knickerbocker Road

San Angelo, TX 76904

(Tom Green)

San Angelo Hospital, L.P.

   DeTar Hospital North    Victoria   

DeTar Hospital North

101 Medical Drive

Victoria, TX 77904

Victoria of Texas, L.P.

   Cedar Park Regional Medical Center    Cedar Park   

Cedar Park Regional Medical Center

1401 Medical Parkway

Cedar Park, TX 78613

(Williamson)

Cedar Park Health System, L.P.

 

25



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

Virginia    Southern Virginia Regional Medical Center    Emporia   

Southern Virginia Regional Medical Center

727 North Main Street

Emporia, VA 23847

(Emporia)

Emporia Hospital Corporation

 

   Southampton Memorial Hospital    Franklin   

Southampton Memorial Hospital

100 Fairview Drive

Franklin, VA 23851

(Franklin)

Franklin Hospital Corporation

 

   Southside Regional Medical Center    Petersburg   

Southside Regional Medical Center

200 Medical Park Blvd.

Petersburg, VA 23805

(Petersburg)

Petersburg Hospital Company, LLC

West Virginia    Plateau Medical Center    Oak Hill   

Plateau Medical Center

430 Main Street

Oak Hill, WV 25901

(Fayette)

Oak Hill Hospital Corporation

 

   Greenbrier Valley Medical Center    Ronceverte   

Greenbrier Valley Medical Center

202 Maplewood Avenue

(P.O. Box 497)

Ronceverte, WV 24970

(Greenbrier)

Greenbrier VMC, LLC

 

   Bluefield Regional Medical Center    Bluefield   

Bluefield Regional Medical Center

500 Cherry St.

Bluefield, WV 24701

(Mercer)

Bluefield Hospital Company, LLC

 

   Williamson Memorial Hospital    Williamson   

Williamson Memorial Hospital

859 Alderson Street

PO Box 1980

Williamson, WV 25661

(Mingo)

Williamson Memorial Hospital, LLC

 

26



--------------------------------------------------------------------------------

Schedule 1.01(f)

Certain Subsidiaries

None.

 

27



--------------------------------------------------------------------------------

Schedule 1.01(g)

Asset Sales

* On file with the Agent.

 

28



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Commitments

* On file with the Agent.

 

29



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

 

Legal Entity

   Percentage
Owned

5300 Grand Limited Partnership (OK)

   91%

A Woman’s Place, LLC (DE)

   100%

Abilene Clinic Asset Holding Company, LLC (DE)

   100%

Abilene Hospital, LLC (DE)

   100%

Abilene Merger, LLC (DE)

   100%

Access Center Services, LLC (DE)

   100%

AF-CH-HH, LLC (DE)

   20%

Affinity Cardio-Thoracic Specialists, LLC (DE)

   100%

Affinity Cardiovascular Specialists, LLC (DE)

   100%

Affinity Gastroenterology ASC, LLC (DE)

   100%

Affinity Health Systems, LLC (DE)

   100%

Affinity Hospital, LLC (DE)

   100%

Affinity Neurosurgical Specialists, LLC (DE)

   100%

Affinity Orthopedic Services, LLC (DE)

   100%

Affinity Physician Services, LLC (DE)

   100%

Affinity Skilled Nursing, LLC (DE)

   100%

Alabama HMA Physician Management, LLC (AL)

   100%

Alaska Physician Services, LLC (DE)

   100%

Alliance Health Partners, LLC (MS)

   90.58%

Alliance Outpatient Imaging JV, LLC (DE)

   49%

Ambulance Services of Dyersburg, Inc. (TN)

   100%

Ambulance Services of McNairy, Inc. (TN)

   100%

Amory HMA Physician Management, LLC (MS)

   100%

Amory HMA, LLC (MS)

   100%

Anesthesiology Group of Hattiesburg, LLC (DE)

   100%

Angelo Community Healthcare Services, Inc. (TX)

   100%

Anniston HMA, LLC (AL)

   86.99%

Arizona ASC Management, Inc. (AZ)

   100%

Arizona DH, LLC (DE)

   100%

Arizona Medco, LLC (DE)

   100%

Arkansas HMA Regional Service Center, LLC (AR)

   100%

Arkansas Medical Imaging JV, LLC (DE)

   100%

ARMC, LP (DE)

   87.577%

ASC JV Holdings, LLC (DE)

   100%

Augusta HMA Physician Management, Inc. (GA)

   100%

Augusta HMA, Inc. (GA)

   100%

Augusta Home Care Services, LLC (DE)

   20%

Bartow HMA Physician Management, LLC (FL)

   100%

Bartow HMA, LLC (FL)

   100%

 

30



--------------------------------------------------------------------------------

Batesville HMA Development, LLC (MS)

   100%

Batesville HMA Medical Group, LLC (MS)

   100%

Bayfront Ambulatory Surgical Center, LLC (DE)

   80%

Bayfront Health Imaging Center, LLC (DE)

   80%

Bayfront HMA Convenient Care, LLC (FL)

   80%

Bayfront HMA Healthcare Holdings, LLC (FL)

   80%

Bayfront HMA Home Health, LLC (FL)

   20%

Bayfront HMA Investments, LLC (FL)

   80%

Bayfront HMA Medical Center, LLC (FL)

   80%

Bayfront HMA Physician Management, LLC (FL)

   80%

Bayfront HMA Real Estate Holdings, LLC (FL)

   80%

Bayfront HMA Wellness Center, LLC (FL)

   80%

Beauco, LLC (DE)

   100%

Beaumont Medical Center, L.P. (DE)

   100%

Beaumont Regional, LLC (DE)

   100%

Berwick Clinic Company, LLC (DE)

   100%

Berwick Clinic Corp. (PA)

   100%

Berwick Home Care Services, LLC (DE)

   20%

Berwick Home Health Private Care, Inc. (PA)

   100%

Berwick Hospital Company, LLC (DE)

   100%

BH Trans Company, LLC (DE)

   100%

Biloxi H.M.A., LLC (MS)

   100%

Biloxi HMA Physician Management, LLC (MS)

   100%

Birmingham Holdings II, LLC (DE)

   100%

Birmingham Holdings, LLC (DE)

   100%

Birmingham Home Care Services, LLC (DE)

   20%

Birmingham Orthopedics & Sports Specialists, LLC (DE)

   100%

Blackwell HMA, LLC (OK)

   100%

Blackwell HMPN, LLC (OK)

   100%

Blackwell Home Health & Hospice, LLC (OK)

   100%

Blue Island Home Care Services, LLC (DE)

   20%

Bluefield Clinic Company, LLC (DE)

   100%

Bluefield HBP Medical Group, LLC (DE)

   100%

Bluefield Holdings, LLC (DE)

   100%

Bluefield Hospital Company, LLC (DE)

   100%

Bluffton Health System LLC (DE)

   100%

Bluffton Physician Services, LLC (DE)

   100%

Brandon HMA, LLC (MS)

   100%

Brandon Physician Management, LLC (DE)

   100%

Brandywine Hospital Malpractice Assistance Fund, Inc. (PA)

   100%

Brazos Valley of Texas, L.P. (DE)

   100%

Brazos Valley Surgical Center, LLC (DE)

   100%

Brevard HMA ALF, LLC (FL)

   100%

Brevard HMA APO, LLC (FL)

   100%

 

31



--------------------------------------------------------------------------------

Brevard HMA ASC, LLC (FL)

   100%

Brevard HMA Diagnostic Imaging, LLC (FL)

   100%

Brevard HMA HME, LLC (FL)

   100%

Brevard HMA Holdings, LLC (FL)

   100%

Brevard HMA Home Health, LLC (FL)

   20%

Brevard HMA Hospice, LLC (FL)

   20%

Brevard HMA Hospitals, LLC (FL)

   100%

Brevard HMA Investment Properties, LLC (FL)

   100%

Brevard HMA Nursing Home, LLC (FL)

   100%

Brooklyn Medical Associates, LLC (IN)

   100%

Brooksville HMA Physician Management, LLC (FL)

   100%

Brownsville Clinic Corp. (TN)

   100%

Brownsville Hospital Corporation (TN)

   100%

Brownwood Asset Holding Company, LLC (DE)

   100%

Brownwood Hospital, L.P. (DE)

   100%

Brownwood Medical Center, LLC (DE)

   100%

Bullhead City Clinic Corp. (AZ)

   100%

Bullhead City Hospital Corporation (AZ)

   100%

Bullhead City Hospital Investment Corporation (DE)

   100%

Bullhead City Imaging Corporation (AZ)

   100%

Bullhead Medical Plaza II, LLC (AZ)

   6.67%

Bullhead Medical Plaza, Ltd. (NV)

   7.5%

Byrd Medical Clinic, Inc. (LA)

   100%

Cahaba Orthopedics, LLC (DE)

   100%

Campbell County HMA, LLC (TN)

   100%

Canton HMA, LLC (MS)

   100%

Cardiology Associates of Spokane, LLC (DE)

   100%

Carlisle HMA Physician Management, LLC (PA)

   100%

Carlisle HMA Surgery Center, LLC (PA)

   100%

Carlisle HMA, LLC (PA)

   100%

Carlisle Medical Group, LLC (PA)

   100%

Carlsbad Medical Center, LLC (DE)

   100%

Carolina Surgery Center, LLC (SC)

   52.74%

Carolinas Holdings, LLC (DE)

   100%

Carolinas JV Holdings General, LLC (DE)

   100%

Carolinas JV Holdings II, LLC (DE)

   100%

Carolinas JV Holdings, L.P. (DE)

   99%

Carolinas Medical Alliance, Inc. (SC)

   100%

Carolinas OB/GYN Medical Group, LLC (DE)

   100%

CDI JV, LLC (DE)

   49%

Cedar Park Clinic Asset Holding Company, LLC (DE)

   100%

Cedar Park Health System, L.P. (DE)

   80%

Cedar Park Regional Medical Group (TX)

   100%

Cedar Park Surgery Center, L.L.P. (TX)

   20.3592%

 

32



--------------------------------------------------------------------------------

Center for Adult Healthcare, LLC (DE)

   100%

Center for Medical Interoperability, Inc. (DE)

   1 of multiple
members of non-

profit entity

Central Florida HMA Holdings, LLC (DE)

   99%

Central Polk, LLC (FL)

   97.89%

Central States HMA Holdings, LLC (DE)

   99%

Centre Home Care, LLC (AL)

   20%

CH BH Services, LLC (DE)

   100%

Chester HMA Physician Management, LLC (SC)

   100%

Chester HMA, LLC (SC)

   100%

Chester Imaging, LLC (DE)

   100%

Chester Medical Group, LLC (SC)

   100%

Chester PPM, LLC (SC)

   100%

Chesterton Surgery Center, LLC (DE)

   40.8%

Chestnut Hill Health System, LLC (DE)

   100%

Chestnut Knoll Home Health Care, L.P. (PA)

   5%

CHHS Development Company, LLC (DE)

   85%

CHHS Holdings, LLC (DE)

   100%

CHHS Hospital Company, LLC (DE)

   85%

Children’s Mobile Team (PA)

   50%

CHS Kentucky Holdings, LLC (DE)

   100%

CHS Mississippi State Political Action Committee (TN)

   100%

CHS Pennsylvania Holdings, LLC (DE)

   100%

CHS PSO, LLC (DE)

   100%

CHS Realty Holdings I, Inc. (TN)

   100%

CHS Realty Holdings II, Inc. (TN)

   100%

CHS Realty Holdings III, LLC (DE)

   100%

CHS Realty Holdings Joint Venture (TN)

   100%

CHS Receivables Funding, LLC (DE)

   100%

CHS Tennessee Holdings, LLC (DE)

   100%

CHS Virginia Holdings, LLC (DE)

   100%

CHS Washington Holdings, LLC (DE)

   100%

CHS/Community Health Systems, Inc. (DE)

   100%

CHS-ASC, LLC (DE)

   100%

CHSPSC ACO 1, LLC (DE)

   100%

CHSPSC ACO 10, LLC (DE)

   100%

CHSPSC ACO 11, LLC (DE)

   100%

CHSPSC ACO 12, LLC (DE)

   100%

CHSPSC ACO 13, LLC (DE)

   100%

CHSPSC ACO 14, LLC (DE)

   100%

CHSPSC ACO 15, LLC (DE)

   100%

CHSPSC ACO 16, LLC (DE)

   100%

CHSPSC ACO 17, LLC (DE)

   100%

CHSPSC ACO 18, LLC (DE)

   100%

 

33



--------------------------------------------------------------------------------

CHSPSC ACO 19, LLC (DE)

   100%

CHSPSC ACO 2, LLC (DE)

   100%

CHSPSC ACO 20, LLC (DE)

   100%

CHSPSC ACO 21, LLC (DE)

   100%

CHSPSC ACO 22, LLC (DE)

   100%

CHSPSC ACO 23, LLC (DE)

   100%

CHSPSC ACO 24, LLC (DE)

   100%

CHSPSC ACO 25, LLC (DE)

   100%

CHSPSC ACO 26, LLC (DE)

   100%

CHSPSC ACO 27, LLC (DE)

   100%

CHSPSC ACO 28, LLC (DE)

   100%

CHSPSC ACO 29, LLC (DE)

   100%

CHSPSC ACO 3, LLC (DE)

   100%

CHSPSC ACO 30, LLC (DE)

   100%

CHSPSC ACO 4, LLC (DE)

   100%

CHSPSC ACO 5, LLC (DE)

   100%

CHSPSC ACO 6, LLC (DE)

   100%

CHSPSC ACO 7, LLC (DE)

   100%

CHSPSC ACO 8, LLC (DE)

   100%

CHSPSC ACO 9, LLC (DE)

   100%

CHSPSC ACO Holdings, LLC (DE)

   100%

CHSPSC Leasing, Inc. (DE)

   100%

CHSPSC, LLC (DE)

   100%

Citrus HMA, LLC (FL)

   100%

Clarksdale HMA Physician Management, LLC (MS)

   100%

Clarksdale HMA, LLC (MS)

   100%

Clarksville Endoscopy Center, LLC (DE)

   80%

Clarksville Health System, G.P. (DE)

   80%

Clarksville Holdings II, LLC (DE)

   100%

Clarksville Holdings, LLC (DE)

   100%

Clarksville Home Care Services, LLC (DE)

   20%

Clarksville Imaging Center, LLC (TN)

   40%

Clarksville Physician Services, G.P. (DE)

   80%

Clarksville Surgicenter, LLC (TN)

   37.044%

Cleveland Home Care Services, LLC (DE)

   20%

Cleveland Hospital Company, LLC (TN)

   100%

Cleveland Medical Clinic, Inc. (TN)

   100%

Cleveland PHO, Inc. (TN)

   100%

Cleveland Tennessee Hospital Company, LLC (DE)

   100%

Click to Care, LLC (FL)

   100%

Clinton HMA, LLC (OK)

   100%

Clinton HMPN, LLC (OK)

   100%

Clinton Home Health & Hospice LLC (OK)

   20%

 

34



--------------------------------------------------------------------------------

Coast Imaging, LLC (MS)

   66.66%

Coatesville Hospital Corporation (PA)

   100%

Cocke County HMA, LLC (TN)

   100%

Coffee Hospital Management Associates, Inc. (TN)

   100%

College Station Clinic Asset Holding Company, LLC (DE)

   100%

College Station Diagnostic Clinic (TX)

   100%

College Station Hospital, L.P. (DE)

   100%

College Station Medical Center, LLC (DE)

   100%

College Station Merger, LLC (DE)

   100%

College Station RHC Company, LLC (DE)

   100%

Collier Boulevard HMA Physician Management, LLC (FL)

   100%

Collier HMA Facility Based Physician Management, LLC (FL)

   100%

Collier HMA Neurological Vascular Medical Group, LLC (FL)

   100%

Collier HMA Physician Management, LLC (FL)

   100%

Commonwealth Health Cancer Network, LLC (DE)

   66.66%

Commonwealth Health Clinically Integrated Network, LLC (DE)

   100%

Commonwealth Health Urgent Care, LLC (DE)

   100%

Commonwealth Physician Network, LLC (DE)

   100%

Community GP Corp. (DE)

   100%

Community Health Care Partners, Inc. (MS)

   100%

Community Health Investment Company, LLC (DE)

   100%

Community Health Network, Inc. (AL)

   100%

Community Health Physicians Operations Holding Company, LLC (DE)

   100%

Community Health Systems Foundation (TN)

   100%

Community Health Systems Professional Services Corporation Political Action
Committee (TN)

   100%

Community Insurance Group SPC, LTD. (Cayman Islands)

   100%

Community LP Corp. (DE)

   100%

Community Network Solutions, LLC (DE)

   100%

Compass Imaging, LLC (MS)

   100%

CP Hospital GP, LLC (DE)

   100%

CPLP, LLC (DE)

   100%

Credentialing Verification Services, LLC (DE)

   100%

Crestview Hospital Corporation (FL)

   97.9233%

Crestview Professional Condominiums Association, Inc. (FL)

   65.021%

Crestview Surgery Center, L.P. (TN)

   100%

Crestwood Healthcare, L.P. (DE)

   100%

Crestwood Hospital LP, LLC (DE)

   100%

Crestwood Hospital, LLC (DE)

   100%

Crestwood Physician Services, LLC (DE)

   100%

Crestwood Surgery Center, LLC (DE)

   100%

Crossgates HMA Medical Group, LLC (MS)

   100%

Crossroads Healthcare Management, LLC (TX)

   50%

Crossroads Home Care Services, LLC (DE)

   20%

 

35



--------------------------------------------------------------------------------

Crystal River HMA Physician Management, LLC (FL)

   100%

CSMC, LLC (DE)

   100%

CSP ASC Holdings, LLC (DE)

   72%

Dallas Phy Service, LLC (DE)

   100%

Dallas Physician Practice, L.P. (DE)

   100%

Day Surgery, Inc. (KS)

   100%

DCF (TX)

   100%

Deaconess Health System, LLC (OK)

   99.145%

Deaconess Holdings, LLC (DE)

   100%

Deaconess Hospital Holdings, LLC (DE)

   100%

Deaconess Metropolitan Physicians, LLC (DE)

   100%

Deaconess Physician Services, LLC (DE)

   100%

Deaconess Portland MOB Limited Partnership (OK)

   29.7435%

Deming Home Care Services, LLC (DE)

   20%

Desert Hospital Holdings, LLC (DE)

   100%

Detar Hospital, LLC (DE)

   100%

DFW Physerv, LLC (DE)

   100%

DH Cardiology, LLC (DE)

   100%

DHFW Holdings, LLC (DE)

   100%

Diagnostic Imaging Centers of NEPA, LLC (PA)

   50%

Diagnostic Imaging Management of Brandywine Valley, LLC (PA)

   100%

Diagnostic Imaging of Brandywine Valley, LP (PA)

   100%

Dukes Health System, LLC (DE)

   100%

Dukes Physician Services, LLC (DE)

   100%

Dupont Hospital, LLC (DE)

   72.03%

Durant H.M.A., LLC (OK)

   92.25%

Durant HMA Home Health, LLC (OK)

   100%

Durant HMA Physician Management, LLC (OK)

   100%

Dyersburg Clinic Corp. (TN)

   100%

Dyersburg HBP Medical Group, LLC (DE)

   100%

Dyersburg Hospital Company, LLC (TN)

   100%

E.D. Clinics, LLC (DE)

   100%

East Georgia HMA Physician Management, LLC (GA)

   100%

East Georgia Regional Medical Center, LLC (GA)

   89.25%

East Tennessee Clinic Corp. (TN)

   100%

East Tennessee Health Systems, Inc. (TN)

   100%

Easton Hospital Malpractice Assistance Fund, Inc. (PA)

   100%

Edge Medical Clinic, Inc. (AL)

   100%

El Dorado Home Care Services, LLC (DE)

   20%

El Dorado Surgery Center, L.P. (DE)

   59.0323%

EL MED, LLC (DE)

   100%

Eligibility Screening Services, LLC (DE)

   100%

Empire Health Services (WA)

   100%

Emporia Clinic Corp. (VA)

   100%

 

36



--------------------------------------------------------------------------------

Emporia Home Care Services, LLC (DE)

   20%

Emporia Hospital Corporation (VA)

   100%

Enterprise Clinic, LLC (DE)

   100%

Eufaula Clinic Corp. (AL)

   100%

Eufaula Hospital Corporation (AL)

   100%

EverRad HMA Holdings, LLC (FL)

   100%

Fallbrook Hospital Corporation (DE)

   100%

Fayetteville Arkansas Hospital Company, LLC (DE)

   80%

First Choice Health Plan of Mississippi, LLC (MS)

   50%

Firstcare, Inc. (IN)

   20%

Florence Home Care Services, LLC (DE)

   20%

Florida Endoscopy and Surgery Center, LLC (FL)

   69.3%

Florida HMA Holdings, LLC (DE)

   99%

Florida HMA Regional Service Center, LLC (FL)

   100%

Florida HMA Urgent Care, LLC (FL)

   100%

Florida Medical Imaging JV, LLC (DE)

   49%

Florida West Coast Health Alliance, LLC (DE)

   80%

Flowood River Oaks HMA Medical Group, LLC (MS)

   100%

FMG PrimeCare, LLC (DE)

   100%

Foley Clinic Corp. (AL)

   100%

Foley Home Health Corporation (AL)

   100%

Foley Hospital Corporation (AL)

   100%

Fort Payne Home Care, LLC (AL)

   20%

Fort Smith HMA Home Health, LLC (AR)

   20%

Fort Smith HMA PBC Management, LLC (AR)

   100%

Fort Smith HMA Physician Management, LLC (AR)

   100%

Fort Smith HMA, LLC (AR)

   100%

Frankfort Health Partner, Inc. (IN)

   100%

Franklin Clinic Corp. (VA)

   100%

Franklin Home Care Services, LLC (DE)

   20%

Franklin Hospital Corporation (VA)

   100%

Fresenius Vascular Care Petersburg, LLC (DE)

   10%

Fulton Home Care Services, LLC (DE)

   20%

Gadsden HMA Physician Management, LLC (AL)

   88.51%

Gadsden Home Care Services, LLC (DE)

   20%

Gadsden Regional Medical Center, LLC (DE)

   100%

Gadsden Regional Physician Group Practice, LLC (DE)

   100%

Gadsden Regional Primary Care, LLC (AL)

   100%

Gaffney Clinic Company, LLC (DE)

   100%

Gaffney H.M.A., LLC (SC)

   100%

Gaffney HMA Physician Management, LLC (SC)

   100%

Gaffney PPM, LLC (SC)

   100%

Galesburg Home Care, LLC (DE)

   20%

Gateway Medical Services, Inc. (FL)

   100%

 

37



--------------------------------------------------------------------------------

Granbury Clinic Asset Holding Company, LLC (DE)

   100%

Granbury Hospital Corporation (TX)

   100%

Granbury Mammography JV, LLC (DE)

   50%

Granbury Texas Hospital Investment Corporation (DE)

   100%

Granite City Home Care Services, LLC (DE)

   20%

GRB Real Estate, LLC (DE)

   100%

Green Clinic, LLC (FL)

   100%

Greenbrier Valley Anesthesia, LLC (DE)

   100%

Greenbrier Valley Emergency Physicians, LLC (DE)

   100%

Greenbrier VMC, LLC (DE)

   96%

GRMC Holdings, LLC (DE)

   100%

Gulf Coast HMA Physician Management, LLC (FL)

   100%

Gulf Coast Hospital, L.P. (DE)

   100%

Gulf Coast Medical Center, LLC (DE)

   100%

Gulf Oaks Therapeutic Day School, LLC (MS)

   100%

Gulf South Surgery Center, LLC (MS)

   25%

Gulfmed, Inc. (MS)

   75%

Harborside Surgery Center, LLC (FL)

   36%

Haines City HMA Physician Management, LLC (FL)

   100%

Haines City HMA Urgent Care, LLC (FL)

   100%

Haines City HMA, LLC (FL)

   97.89%

Hallmark Healthcare Company, LLC (DE)

   100%

Hamlet PPM, LLC (NC)

   100%

Harris Managed Services, Inc. (AR)

   100%

Harrison HMA Physician Management, LLC (MS)

   100%

Harrison HMA, LLC (MS)

   100%

Harton Clinic Company, LLC (DE)

   100%

Hartsville ENT, LLC (SC)

   100%

Hartsville HMA Physician Management, LLC (SC)

   100%

Hartsville PPM, LLC (SC)

   100%

Hattiesburg Home Care Services, LLC (DE)

   20%

Health Management Associates, LLC (DE)

   100%

Health Management Associates, LP (DE)

   100%

Health Management General Partner I, LLC (DE)

   100%

Health Management General Partner, LLC (DE)

   100%

Health Management Information Technology, LLC (DE)

   100%

Health Management Intellectual Properties, LLC (TX)

   100%

Health Management Physician Associates, LLC (DE)

   100%

Healthcare of Forsyth County, Inc. (GA)

   100%

HealthTrust Purchasing Group, L.P. (DE)

   19.7%

Healthwest Holdings, Inc. (AZ)

   100%

Heart of Florida Surgery Center, LLC (DE)

   36.72%

Hefner Pointe Medical Associates, LLC (OK)

   30%

Helena Home Care Services, LLC (DE)

   20%

 

38



--------------------------------------------------------------------------------

Heritage Healthcare Innovation Fund II, LP (DE)

   14.8%

Heritage Healthcare Innovation Fund, LP (DE)

   8.98%

Hernando HMA Ancillary, LLC (FL)

   100%

Hernando HMA, LLC (FL)

   99%

Highland Health Systems, Inc. (TX)

   100%

Hill Country ASC Partners, L.L.C. (TX)

   39.92%

Hill Regional Clinic Corp. (TX)

   100%

HIM Central Services, LLC (DE)

   100%

HMA ASC Holdings, LLC (DE)

   100%

HMA ASCOA Holdings, LLC (DE)

   100%

HMA Bayflite Services, LLC (FL)

   80%

HMA CAT, LLC (TX)

   100%

HMA Employee Disaster Relief Fund, Inc. (FL)

   100%

HMA Fentress County General Hospital, LLC (TN)

   100%

HMA Hospital Holdings, LP (DE)

   100%

HMA Lake Shore, Inc. (FL)

   60%

HMA Leasing, LLC (TN)

   100%

HMA MRI, LLC (TX)

   100%

HMA Oklahoma Clearing Service, LLC (OK)

   100%

HMA Physician Practice Management, LLC (FL)

   100%

HMA Professional Services Group, LP (DE)

   99%

HMA Santa Rosa Medical Center, LLC (FL)

   100%

HMA Services GP, LLC (DE)

   100%

HMA/Solantic Joint Venture, LLC (DE)

   49.9%

HMA-ASCOA Investments, LLC (DE)

   51%

HMA-TRI Holdings, LLC (DE)

   100%

Hobbs Medco, LLC (DE)

   100%

Hobbs Physician Practice, LLC (DE)

   100%

Hood Medical Group (TX)

   100%

Hood Medical Services, Inc. (TX)

   100%

Hospital Laundry Services, Inc. (IN)

   50%

Hospital Management Associates, LLC (FL)

   100%

Hospital Management Services of Florida, LP (FL)

   100%

Hospital of Fulton, Inc. (KY)

   100%

Hospital of Morristown, LLC (TN)

   100%

Hot Springs Outpatient Surgery Center, G.P. (AR)

   100%

HP LRHS Land, LLC (IN)

   40%

HTI Tucson Rehabilitation, Inc. (AZ)

   100%

ICSE Leasing Corp. (DE)

   100%

Illinois Home Care Holdings, LLC (DE)

   20%

Imaging JV Holdings, LLC (DE)

   100%

INACTCO, Inc. (DE)

   100%

Innovative Recoveries, LLC (DE)

   100%

 

39



--------------------------------------------------------------------------------

Intermountain Medical Group, Inc. (PA)

   100%

IOM Health System, L.P. (IN)

   86.3%

Jackson HMA North Medical Office Building, LLC (MS)

   100%

Jackson HMA, LLC (MS)

   100%

Jackson Home Care Services, LLC (DE)

   20%

Jackson Hospital Corporation (TN)

   100%

Jackson, Tennessee Hospital Company, LLC (TN)

   96.949%

Jamestown HMA Leasing, LLC (TN)

   100%

Jamestown HMA Physician Management, LLC (TN)

   100%

Jasper Medical Group, LLC (FL)

   100%

Jefferson County HMA, LLC (TN)

   100%

Jennersville Regional Hospital Malpractice Assistance Fund, Inc. (PA)

   100%

Jourdanton Clinic Asset Holding Company, LLC (DE)

   100%

Jourdanton Home Care Services, LLC (DE)

   20%

Jourdanton Hospital Corporation (TX)

   100%

Kay County Clinic Company, LLC (OK)

   100%

Kay County Hospital Corporation (OK)

   100%

Kay County Oklahoma Hospital Company, LLC (OK)

   100%

Kennett HMA Physician Management, LLC (MO)

   100%

Kennett HMA, LLC (MO)

   100%

Key West HMA Physician Management, LLC (FL)

   100%

Key West HMA, LLC (FL)

   100%

Key West Home Health, LLC (FL)

   20%

Key West Private Care, LLC (FL)

   20%

Keystone HMA Property Management, LLC (PA)

   100%

Kirksville Academic Medicine, LLC (MO)

   100%

Kirksville Clinic Corp. (MO)

   100%

Kirksville Home Care Services, LLC (MO)

   20%

Kirksville Hospital Company, LLC (DE)

   100%

Kirksville Missouri Hospital Company, LLC (MO)

   88.81%

Kirksville Physical Therapy Services, LLC (DE)

   100%

Knox Hospital Company, LLC (DE)

   80%

Knoxville HMA Cardiology PPM, LLC (TN)

   100%

Knoxville HMA Development, LLC (TN)

   100%

Knoxville HMA Family Services, LLC (TN)

   100%

Knoxville HMA Holdings, LLC (TN)

   100%

Knoxville HMA Homecare DME & Hospice, LLC (TN)

   100%

Knoxville HMA JV Holdings, LLC (TN)

   100%

Knoxville HMA Mission Services, LLC (TN)

   100%

Knoxville HMA Physician Management, LLC (TN)

   100%

Knoxville HMA Wellness Center, LLC (TN)

   100%

Knoxville Home Care Services, LLC (DE)

   20%

Knoxville, Tennessee Turkey Creek MOB, LLC (DE)

   100%

Kosciusko Ambulance Services, LLC (DE)

   100%

 

40



--------------------------------------------------------------------------------

Kosciusko Medical Group, LLC (DE)

   100%

La Porte and Starke EMS, LLC (DE)

   100%

La Porte Clinic Company, LLC (DE)

   80%

La Porte Health System, LLC (DE)

   80%

La Porte Home Care Services, LLC (DE)

   80%

La Porte Hospital Company, LLC (DE)

   80%

La Porte Occupational Health Services, LLC (DE)

   80%

Lake Shore HMA Medical Group, LLC (FL)

   100%

Lake Shore HMA, LLC (FL)

   60%

Lake Wales Clinic Corp. (FL)

   100%

Lake Wales Hospital Corporation (FL)

   97.55%

Lake Wales Hospital Investment Corporation (FL)

   97.55%

Lake Wales Imaging Center, LLC (DE)

   100%

Lakeland Home Care Services, LLC (DE)

   20%

Lakeway Hospital Company, LLC (TN)

   100%

Lancaster Clinic Corp. (SC)

   100%

Lancaster HMA Physician Management, LLC (PA)

   100%

Lancaster HMA, LLC (PA)

   98.73%

Lancaster Home Care Services, LLC (DE)

   100%

Lancaster Hospital Corporation (DE)

   100%

Lancaster Imaging Center, LLC (SC)

   100%

Lancaster Medical Group HMA, LLC (PA)

   100%

Lancaster Medical Group, LLC (PA)

   100%

Lancaster Outpatient Imaging, LLC (PA)

   100%

Langtree Endoscopy Center, LLC (DE)

   90%

LaPorte Medical Group Surgical Center, LLC (IN)

   11.024%

Laredo Clinic Asset Holding Company, LLC (DE)

   100%

Laredo Texas Hospital Company, L.P. (TX)

   95%

Las Cruces ASC-GP, LLC (DE)

   100%

Las Cruces Home Care Services, LLC (DE)

   20%

Las Cruces Medical Center, LLC (DE)

   100%

Las Cruces Physician Services, LLC (DE)

   100%

Las Cruces Surgery Center – Telshor, LLC (DE)

   60%

Las Cruces Surgery Center, L.P. (DE)

   59.91%

Lea Regional Hospital, LLC (DE)

   100%

Lebanon HMA Leasing, LLC (TN)

   100%

Lebanon HMA Physician Management, LLC (TN)

   100%

Lebanon HMA Surgery Center, LLC (TN)

   100%

Lebanon HMA, LLC (TN)

   100%

Lebanon Surgery Center, LLC (DE)

   100%

Lehigh HMA Physician Management, LLC (FL)

   100%

Lehigh HMA, LLC (FL)

   100%

LHT Knoxville Properties, LLC (DE)

   6.5%

Little Rock HMA, Inc. (AR)

   100%

 

41



--------------------------------------------------------------------------------

Live Oak HMA Medical Group, LLC (FL)

   60%

Live Oak HMA, LLC (FL)

   60%

Logan Hospital Corporation (WV)

   100%

Logan, West Virginia Hospital Company, LLC (WV)

   100%

Lone Star HMA Physician Management, Inc. (TX)

   100%

Lone Star HMA, L.P. (DE)

   100%

Longview Clinic Operations Company, LLC (DE)

   100%

Longview Medical Center, L.P. (DE)

   100%

Longview Merger, LLC (DE)

   100%

Longview Outpatient Physical Therapy, LLC (DE)

   100%

Louisa Home Care Holdings, LLC (DE)

   20%

Louisa Home Care Services, LLC (DE)

   20%

Louisburg HMA Physician Management, LLC (NC)

   100%

Lower Florida Keys Physician/Hospital Organization, Inc. (FL)

   50%

LRH, LLC (DE)

   100%

LS Psychiatric, LLC (DE)

   100%

Lufkin Clinic Asset Holding Company, LLC (DE)

   100%

Lutheran Health Imaging, LLC (DE)

   100%

Lutheran Health Network CBO, LLC (DE)

   100%

Lutheran Health Network Investors, LLC (DE)

   86.3%

Lutheran Health Network of Indiana, LLC (DE)

   100%

Lutheran Health Quality Alliance, LLC (DE)

   100%

Lutheran Medical Group, LLC (DE)

   100%

Lutheran Medical Office Park Phase II Property Owners Association, Inc. (IN)

   14.24%

Lutheran Medical Office Park Property Owners Association, Inc. (IN)

   44.84%

Lutheran Musculoskeletal Center, LLC (DE)

   60%

Lutheran/TRMA Network, LLC (IN)

   43.15%

Macon Healthcare, LLC (DE)

   38%

Madison Cardiovascular Physician Services, LLC (DE)

   100%

Madison Clinic Corp. (TN)

   100%

Madison HMA Physician Management, LLC (MS)

   100%

Madison HMA, LLC (MS)

   100%

Madison Hospital, LLC (AL)

   100%

Marathon H.M.A., LLC (FL)

   100%

Marathon HMA Medical Group, LLC (FL)

   100%

Marion Physician Services, LLC (DE)

   100%

Marshall County HMA, LLC (OK)

   100%

Marshall County HMPN, LLC (OK)

   100%

Martin Clinic Corp. (TN)

   100%

Martin Hospital Company, LLC (TN)

   100%

Mary Black Health System LLC (DE)

   100%

Mary Black Medical Office Building Limited Partnership (SC)

   100%

Mary Black MOB II, L.P. (SC)

   100%

Mary Black Physician Services, LLC (DE)

   100%

 

42



--------------------------------------------------------------------------------

Mary Black Physicians Group, LLC (DE)

   100%

Mat-Su Regional ASC GP, LLC (DE)

   100%

Mat-Su Regional Surgery Center, L.P. (DE)

   100%

Mat-Su Valley II, LLC (AK)

   65%

Mat-Su Valley III, LLC (AK)

   65%

Mat-Su Valley Medical Center, LLC (AK)

   65%

Mayes County HMA, LLC (OK)

   100%

Mayes County HMPN, LLC (OK)

   100%

Mayes County Home Health, LLC (OK)

   20%

McKenna Court Homes, LLC (DE)

   100%

McNairy Clinic Corp. (TN)

   100%

McNairy Hospital Corporation (TN)

   100%

MCSA, L.L.C. (AR)

   100%

MDSave, Inc. (DE)

   1.55%

Medical Center at Terrell, LLC (DE)

   100%

Medical Center of Brownwood, LLC (DE)

   100%

Medical Holdings, Inc. (KS)

   100%

Medical Imaging Center of Ocala, LLP (FL)

   47.5%

MEDSTAT, LLC (IN)

   100%

Melbourne HMA Medical Group, LLC (FL)

   100%

Melbourne HMA, LLC (FL)

   100%

Memorial Hospital of Salem Malpractice Assistance Fund, Inc. (NJ)

   100%

Mercy Cardiovascular Cath Lab, LLC (PA)

   100%

Merger Legacy Holdings, LLC (DE)

   100%

Meridian HMA Clinic Management, LLC (MS)

   100%

Meridian HMA Nursing Home, LLC (MS)

   100%

Meridian HMA, LLC (MS)

   100%

Merit Health Biloxi ASC Holdings, LLC (DE)

   100%

Merritt Island ASC, LLC (FL)

   51%

Mesquite HMA General, LLC (DE)

   100%

Metro Knoxville HMA, LLC (TN)

   100%

MHS Ambulatory Surgery Center, Inc. (ND)

   100%

Michigan City MOB, LLC (IN)

   40%

Midwest City HMA Physician Management, LLC (OK)

   98.6%

Midwest Regional Medical Center, LLC (OK)

   98.6%

Minot Health Services, Inc. (ND)

   100%

Mississippi Health Management Medical Education Fund, LLC (MS)

   100%

Mississippi HMA DME, LLC (MS)

   100%

Mississippi HMA Holdings I, LLC (DE)

   99%

Mississippi HMA Holdings II, LLC (DE)

   99%

Mississippi HMA Hospitalists, LLC (MS)

   100%

Mississippi HMA Regional Service Center, LLC (MS)

   100%

Mississippi HMA Urgent Care, LLC (MS)

   100%

Mississippi HMA Ventures, LLC (MS)

   100%

 

43



--------------------------------------------------------------------------------

ML Surgery Center, L.L.C. (PA)

   51%

Moberly HBP Medical Group, LLC (DE)

   100%

Moberly Hospital Company, LLC (DE)

   100%

Moberly Medical Clinics, Inc. (MO)

   100%

Moberly Physicians Corp. (MO)

   100%

Mooresville HMA Investors, LLC (NC)

   98.64%

Mooresville HMA Physician Management, LLC (NC)

   100%

Mooresville Home Care Services, LLC (DE)

  

Mooresville Hospital Management Associates, LLC (NC)

   100%

Mooresville PPM, LLC (NC)

   100%

Morristown Clinic Corp. (TN)

   100%

Morristown Professional Centers, Inc. (TN)

   100%

Morristown Surgery Center, LLC (TN)

   100%

Munroe HMA HMPN, LLC (FL)

   95%

Munroe HMA Holdings, LLC (FL)

   95%

Munroe HMA Hospital, LLC (FL)

   95%

Munroe HMA Investments, LLC (FL)

   95%

Munroe HMA Physician Health Partners, LLC (FL)

   95%

Munroe Regional Homecare, LLC (FL)

   46.55%

Naples HMA, LLC (FL)

   100%

Natchez Clinic Company, LLC (DE)

   100%

Natchez HBP Services, LLC (DE)

   100%

Natchez Hospital Company, LLC (DE)

   100%

National Healthcare of England Arkansas, Inc. (AR)

   100%

National Healthcare of Holmes County, Inc. (FL)

   100%

National Healthcare of Leesville, Inc. (DE)

   100%

National Healthcare of Newport, Inc. (DE)

   100%

Navarro Hospital, L.P. (DE)

   100%

Navarro Regional, LLC (DE)

   100%

NC-CSH, Inc. (CA)

   100%

NC-DSH, LLC (NV)

   100%

New Cedar Lake Surgery Center, LLC (MS)

   25%

Newport Physician Clinics, Inc. (AR)

   100%

NHCI of Hillsboro, Inc. (TX)

   100%

North Carolina HMA Regional Service Center, LLC (NC)

   100%

North Okaloosa Clinic Corp. (FL)

   100%

North Okaloosa Home Health, LLC (FL)

   20%

North Okaloosa Medical Corp. (FL)

   97.9233%

North Okaloosa Surgery Venture Corp. (FL)

   100%

North Port HMA, LLC (FL)

   100%

Northampton Cardiology Clinic, LLC (DE)

   100%

Northampton Clinic Company, LLC (DE)

   100%

Northampton Home Care, LLC (DE)

   20%

Northampton Hospital Company, LLC (DE)

   100%

 

44



--------------------------------------------------------------------------------

Northampton Physician Services Corp. (PA)

   100%

Northampton Urgent Care, LLC (DE)

   100%

Northeast Medical Center, L.P. (DE)

   100%

Northeastern Pennsylvania Imaging Center (PA)

   100%

Northern Indiana Oncology Center of Porter Memorial Hospital, LLC (IN)

   95.2%

Northwest Allied Physicians, LLC (DE)

   100%

Northwest Arkansas Employees, LLC (DE)

   100%

Northwest Arkansas Hospitals, LLC (DE)

   100%

Northwest Arkansas Paramed Transfer, LLC (DE)

   100%

Northwest Benton County Physician Services, LLC (DE)

   100%

Northwest Cardiology, LLC (DE)

   100%

Northwest HBP Medical Services, LLC (DE)

   100%

Northwest Hospital, LLC (DE)

   100%

Northwest Indiana Health System, LLC (DE)

   91.16%

Northwest Marana Hospital, LLC (DE)

   100%

Northwest Medical Center CT/MRI at Marana, LLC (DE)

   100%

Northwest Physicians, LLC (AR)

   100%

Northwest Rancho Vistoso Imaging Services, LLC (DE)

   100%

Northwest-Sparks Quality Alliance, LLC (DE)

   100%

NOV Holdings, LLC (DE)

   100%

NRH, LLC (DE)

   100%

Oak Hill Clinic Corp. (WV)

   100%

Oak Hill Hospital Corporation (WV)

   100%

Oklahoma City ASC-GP, LLC (DE)

   100%

Oklahoma City Home Care Services, LLC (DE)

   100%

Olive Branch Clinic Corp. (MS)

   100%

Olive Branch Hospital, Inc. (MS)

   100%

One Boyertown Properties, L.P. (PA)

   5%

Open Air of MSLOU, L.L.C. (LA)

   100%

Oro Valley Hospital, LLC (DE)

   100%

OsceolaSC, LLC (DE)

   80%

Osler HMA Medical Group, LLC (FL)

   100%

Oviedo HMA, LLC (FL)

   100%

Pacific Group ASC Division, Inc. (AZ)

   100%

Pacific Physicians Services, LLC (DE)

   100%

Pain Management Joint Venture, LLP

   50%

Palm Drive Hospital, L.P. (DE)

   100%

Palm Drive Medical Center, LLC (DE)

   100%

Palmer-Wasilla Health System, LLC (DE)

   100%

Palmetto Tri-County Medical Specialists, LLC (DE)

   100%

Palmetto Women’s Care, LLC (DE)

   100%

Panhandle Medical Center, LLC (DE)

   100%

Panhandle Surgical Hospital, L.P. (DE)

   100%

Parkway Regional Medical Clinic, Inc. (KY)

   100%

 

45



--------------------------------------------------------------------------------

Pasco Hernando HMA Physician Management, LLC (FL)

   100%

Pasco Regional Medical Center, LLC (FL)

   100%

Payson Healthcare Management, Inc. (AZ)

   100%

Payson Hospital Corporation (AZ)

   100%

PBEC HMA, Inc. (FL)

   100%

PDMC, LLC (DE)

   100%

Peace River HMA Nursing Center, LLC (FL)

   100%

Peckville Hospital Company, LLC (DE)

   100%

Pecos Valley of New Mexico, LLC (DE)

   100%

Peerless Healthcare, LLC (TN)

   100%

Pennsylvania Hospital Company, LLC (DE)

   100%

Personal Home Health Care, LLC (TN)

   100%

Petersburg Clinic Company, LLC (VA)

   100%

Petersburg Home Care Services, LLC (DE)

   20%

Petersburg Hospital Company, LLC (VA)

   99.3%

Phillips & Coker OB-GYN, LLC (DE)

   100%

Phoenix Surgical, LLC (DE)

   100%

Phoenixville Hospital Company, LLC (DE)

   100%

Phoenixville Hospital Malpractice Assistance Fund, Inc. (PA)

   100%

Physician Practice Support, LLC (TN)

   100%

Physicians Regional Marco Island, LLC (FL)

   100%

Piney Woods Healthcare System, L.P. (DE)

   96.6026%

Plymouth Hospital Corporation (NC)

   100%

Poinciana HMA, LLC (FL)

   100%

Polk Medical Services, Inc. (TN)

   100%

Ponca City Home Care Services, LLC (OK)

   20%

Poplar Bluff Physician Management, LLC (MO)

   100%

Poplar Bluff Regional Medical Center, LLC (MO)

   100%

Port Charlotte HMA Physician Management, LLC (FL)

   100%

Port Charlotte HMA, LLC (FL)

   100%

Porter Health Services, LLC (DE)

   100%

Porter Hospital, LLC (DE)

   91.16%

Porter Physician Services, LLC (DE)

   100%

Pottstown Home Care Services, LLC (DE)

   20%

Pottstown Hospital Company, LLC (DE)

   100%

Pottstown Hospital Corporation (PA)

   100%

Pottstown Imaging Company, LLC (DE)

   100%

Pottstown Memorial Malpractice Assistance Fund, Inc. (PA)

   100%

Pottstown Professional Services Company, LLC (DE)

   100%

Precision Surgery Center, LLC (DE)

   100%

Preferential Health Network, Inc. (SC)

   1 of multiple
members of non-

profit entity

Preferred Nurse Staffing, LLC (MS)

   100%

Premier Care Super PHO, LLC (DE)

   100%

 

46



--------------------------------------------------------------------------------

PremierCare of Arkansas, LLC (DE)

   79.6%

PremierCare of Northwest Arkansas, LLC (AR)

   79.6%

Procure Solutions, LLC (DE)

   100%

Professional Account Services Inc. (TN)

   100%

Punta Gorda HMA Physician Management, LLC (FL)

   100%

Punta Gorda HMA, LLC (FL)

   100%

Punta Gorda Medical Arts Center Association, Inc. (FL)

   100%

QHG Georgia Holdings II, LLC (DE)

   100%

QHG Georgia Holdings, Inc. (GA)

   100%

QHG Georgia, L.P. (GA)

   100%

QHG of Barberton, Inc. (OH)

   100%

QHG of Bluffton Company, LLC (DE)

   100%

QHG of Clinton County, Inc. (IN)

   100%

QHG of Enterprise, Inc. (AL)

   100%

QHG of Forrest County, Inc. (MS)

   100%

QHG of Fort Wayne Company, LLC (DE)

   100%

QHG of Hattiesburg, Inc. (MS)

   100%

QHG of Kenmare, Inc. (ND)

   100%

QHG of Lake City, Inc. (SC)

   100%

QHG of Minot, Inc. (ND)

   100%

QHG of Ohio, Inc. (OH)

   100%

QHG of South Carolina, Inc. (SC)

   100%

QHG of Spartanburg, Inc. (SC)

   100%

QHG of Springdale, Inc. (AR)

   100%

QHG of Texas, Inc. (TX)

   100%

QHG of Warsaw Company, LLC (DE)

   100%

Quorum ELF, Inc. (DE)

   100%

Quorum Health Services, Inc. (DE)

   100%

Rankin Cardiology Center, LLC (MS)

   100%

Red Bud Home Care Services, LLC (DE)

   20%

Redimed Dekalb, LLC (IN)

   50%

Regional Cancer Treatment Center, Ltd. (TX)

   34.25%

Regional Cardiology Center, L.L.C. (MS)

   50%

Regional Cardiology Group, LLC (DE)

   100%

Regional Clinics of Longview (TX)

   100%

Regional Employee Assistance Program (TX)

   100%

Regional Hospital of Longview, LLC (DE)

   100%

Regional Surgical Services, LLC (VA)

   82.1%

Rehab Hospital of Fort Wayne General Partnership (DE)

   86.3%

Revenue Cycle Service Center, LLC (DE)

   100%

River Oaks Hospital, LLC (MS)

   100%

River Oaks Management Company, LLC (MS)

   100%

River Oaks Medical Office Building, LLC (MS)

   100%

River Region Medical Corporation (MS)

   100%

 

47



--------------------------------------------------------------------------------

Riverpark Community Cath Lab, LLC (DE)

   100%

Riverview Regional Medical Center, LLC (DE)

   88.51%

Rockledge HMA Convenient Care, LLC (FL)

   100%

Rockledge HMA Medical Group, LLC (FL)

   100%

Rockledge HMA Urgent Care, LLC (FL)

   100%

Rockledge HMA, LLC (FL)

   100%

Rockwood Clinic Real Estate Holdings, LLC (DE)

   100%

ROH, LLC (MS)

   100%

Ronceverte Physician Group, LLC (DE)

   100%

Rose City HMA Medical Group, LLC (PA)

   89.9%

Rose City HMA, LLC (PA)

   89.9%

Roswell Clinic Corp. (NM)

   100%

Roswell Community Hospital Investment Corporation (DE)

   100%

Roswell Hospital Corporation (NM)

   100%

Russell County Clinic Corp. (VA)

   100%

Russell County Medical Center, Inc. (VA)

   100%

Ruston Clinic Company, LLC (DE)

   100%

Ruston Hospital Corporation (DE)

   100%

Ruston Louisiana Hospital Company, LLC (DE)

   100%

SACMC, LLC (DE)

   100%

Salem Clinic Corp. (NJ)

   100%

Salem Home Care Holdings, LLC (DE)

   100%

Salem Home Care Services, LLC (DE)

   100%

Salem Hospital Corporation (NJ)

   100%

Samaritan Surgicenters of Arizona II, LLC (AZ)

   100%

San Angelo Ambulatory Surgery Center, Ltd. (TX)

   40%

San Angelo Community Medical Center, LLC (DE)

   100%

San Angelo Hospital, L.P. (DE)

   94.318%

San Angelo Medical, LLC (DE)

   100%

San Leandro Hospital, L.P. (DE)

   100%

San Leandro Medical Center, LLC (DE)

   100%

San Leandro, LLC (DE)

   100%

Santa Rosa HMA Physician Management, LLC (FL)

   100%

Santa Rosa HMA Urgent Care, LLC (FL)

   100%

SCA JV II, LLC (DE)

   49%

SCA JV, LLC (DE)

   51%

Scott County HMA, LLC (TN)

   100%

Scranton Cardiovascular Physician Services, LLC (DE)

   100%

Scranton Clinic Company, LLC (DE)

   100%

Scranton Emergency Physician Services, LLC (DE)

   100%

Scranton GP Holdings, LLC (DE)

   100%

Scranton Holdings, LLC (DE)

   100%

Scranton Home Care Services, LLC (DE)

   100%

Scranton Hospital Company, LLC (DE)

   100%

 

48



--------------------------------------------------------------------------------

Scranton Hospitalist Physician Services, LLC (DE)

   100%

Scranton Quincy Ambulance, LLC (DE)

   100%

Scranton Quincy Clinic Company, LLC (DE)

   100%

Scranton Quincy Holdings, LLC (DE)

   100%

Scranton Quincy Home Care Services, LLC (DE)

   20%

Scranton Quincy Hospital Company, LLC (DE)

   100%

Scranton Quincy QRFS, LLC (DE)

   100%

SE PA Medical Imaging JV, LLC (DE)

   41.65%

Sebastian HMA Physician Management, LLC (FL)

   100%

Sebastian Home Care Services, LLC (DE)

   20%

Sebastian Hospital, LLC (FL)

   100%

Sebastopol, LLC (DE)

   100%

Sebring HMA Physician Management, LLC (FL)

   100%

Sebring Hospital Management Associates, LLC (FL)

   100%

Seminole HMA, LLC (OK)

   100%

Seminole HMPN, LLC (OK)

   100%

SEPA Integrated Providers Alliance, LLC (DE)

   100%

SEPASC JV, LLC (DE)

   51%

Sharon Clinic Company, LLC (DE)

   100%

Sharon Home Care Services, LLC (DE)

   20%

Sharon Pennsylvania Holdings, LLC (DE)

   100%

Sharon Pennsylvania Hospital Company, LLC (DE)

   100%

Sharon Regional HBP Medical Group, LLC (DE)

   100%

Shelby Alabama Real Estate, LLC (DE)

   100%

Shelbyville Clinic Corp. (TN)

   100%

Shelbyville Home Care Services, LLC (DE)

   20%

Shelbyville Hospital Company, LLC (TN)

   100%

Sherman Hospital, L.P. (DE)

   100%

Sherman Medical Center, LLC (DE)

   100%

Siloam Springs Arkansas Hospital Company, LLC (DE)

   100%

Siloam Springs Clinic Company, LLC (DE)

   100%

Siloam Springs Holdings, LLC (DE)

   100%

Silver Creek MRI, LLC (AZ)

   100%

SJ Home Care, LLC (DE)

   20%

SkyRidge Clinical Associates, LLC (DE)

   100%

SLH, LLC (DE)

   100%

South Alabama Managed Care Contracting, Inc. (AL)

   100%

South Alabama Medical Management Services, Inc. (AL)

   100%

South Alabama Physician Services, Inc. (AL)

   100%

South Arkansas Physician Services, LLC (DE)

   100%

SouthCrest, L.L.C. (OK)

   100%

Southeast Alabama Maternity Center, LLC (AL)

   62.75%

Southeast HMA Holdings, LLC (DE)

   100%

Southern Texas Medical Center, LLC (DE)

   100%

 

49



--------------------------------------------------------------------------------

Southside Physician Network, LLC (DE)

   100%

Southwest Florida HMA Holdings, LLC (DE)

   100%

Southwest Physicians Risk Retention Group, Inc. (SC)

   100%

Sparks PremierCare, L.L.C. (AR)

   100%

Spokane Home Care Services, LLC (DE)

   20%

Spokane Valley Washington Hospital Company, LLC (DE)

   100%

Spokane Washington Hospital Company, LLC (DE)

   100%

Spring Hill HMA Medical Group, LLC (FL)

   100%

Spring Hill HMA Physician Management, LLC (FL)

   100%

Springdale Home Care Services, LLC (DE)

   20%

Sprocket Medical Management, LLC (TX)

   100%

SS ParentCo., LLC (DE)

   100%

St. Cloud HMA Physician Management, LLC (FL)

   100%

St. Cloud Physician Management, LLC (FL)

   80%

St. Joseph Health System, LLC (DE)

   86.3%

St. Joseph Medical Group, Inc. (IN)

   100%

Starke HMA Medical Group, LLC (FL)

   60%

Starke HMA, LLC (FL)

   60%

Statesboro HMA Medical Group, LLC (GA)

   100%

Statesboro HMA Physician Management, LLC (GA)

   100%

Statesville HMA Medical Group, LLC (NC)

   100%

Statesville HMA Physician Management, LLC (NC)

   100%

Statesville HMA, LLC (NC)

   100%

Statesville PPM, LLC (NC)

   100%

StrokeCareNow, LLC (IN)

   44%

Summit Surgical Suites, LLC (IN)

   49%

Sumter HMA, LLC (FL)

   100%

Supply Chain Shared Service Center, LLC (DE)

   100%

Surgery Center of Midwest City, LLC (DE)

   36.76%

Surgery Center of Salem County, L.L.C. (NJ)

   90.9%

Surgical Center of Amarillo, LLC (DE)

   100%

Surgical Center of Carlsbad, LLC (DE)

   100%

Surgicare of Clarksville, LLC (TN)

   49%

Surgicare of Independence, Inc. (MO)

   100%

Surgicare of San Leandro, Inc. (CA)

   100%

Surgicare of Sherman, Inc. (TX)

   100%

Surgicare of Victoria, Inc. (TX)

   100%

Surgicare of Victoria, Ltd. (TX)

   100%

Surgicare Outpatient Center of Lake Charles, Inc. (LA)

   100%

Surgicenter of Johnson County, Inc. (KS)

   100%

Surgicenters of America, Inc. (AZ)

   100%

Susitna ASC Holdings, LLC (DE)

   65%

Susitna Surgery Center, LLC (DE)

   100%

SVRMC-HBP, LLC (DE)

   100%

 

50



--------------------------------------------------------------------------------

Tennessee HMA Holdings, LP (DE)

   100%

Tennessee HMA Regional Service Center, LLC (TN)

   100%

Tennyson Holdings, LLC (DE)

   100%

Terrell Hospital, L.P. (DE)

   100%

Terrell Medical Center, LLC (DE)

   100%

Texas Bay Area Clinical Services, Inc. (TX)

   33%

Texas Mammography JV Holdings, LLC (DE)

   50%

Texas Women’s Imaging JV Holdings, LLC (DE)

   100%

The Sleep Disorder Center of Wyoming Valley, LLC (PA)

   100%

The Surgery Center of Ocala, LLC (TN)

   47.5%

The Surgery Center, LLC (MS)

   30%

The Vicksburg Clinic, LLC (DE)

   100%

Timberland Medical Group (TX)

   100%

TimberRidge Imaging Center, LLP (FL)

   47.5%

Tomball Ambulatory Surgery Center, L.P. (TX)

   100%

Tomball Clinic Asset Holding Company, LLC (DE)

   100%

Tomball Texas Equipment Ventures, LLC (TX)

   100%

Tomball Texas Holdings, LLC (DE)

   100%

Tomball Texas Home Care Services, LLC (DE)

   20%

Tomball Texas Hospital Company, LLC (DE)

   100%

Tomball Texas Ventures, LLC (DE)

   100%

Triad Corporate Services, Limited Partnership (DE)

   100%

Triad CSGP, LLC (DE)

   100%

Triad CSLP, LLC (DE)

   100%

Triad Healthcare System of Phoenix, L.P. (DE)

   100%

Triad Healthcare, LLC (DE)

   100%

Triad Holdings III, LLC (DE)

   100%

Triad Holdings IV, LLC (DE)

   100%

Triad Holdings V, LLC (DE)

   100%

Triad Holdings VI, Inc. (DE)

   100%

Triad Indiana Holdings, LLC (DE)

   86.3%

Triad Nevada Holdings, LLC (DE)

   100%

Triad of Alabama, LLC (DE)

   100%

Triad of Arizona (L.P.), Inc. (AZ)

   100%

Triad of Phoenix, Inc. (AZ)

   100%

Triad RC, Inc. (DE)

   100%

Triad-Arizona I, Inc. (AZ)

   100%

Triad-ARMC, LLC (DE)

   100%

Triad-Denton Hospital GP, LLC (DE)

   100%

Triad-Denton Hospital, L.P. (DE)

   100%

Triad-El Dorado, Inc. (AR)

   100%

Triad-Navarro Regional Hospital Subsidiary, LLC (DE)

   100%

Triad-South Tulsa Hospital Company, Inc. (OK)

   100%

Tri-Irish, Inc. (DE)

   100%

 

51



--------------------------------------------------------------------------------

TROSCO, LLC (DE)

   100%

Troy Hospital Corporation (AL)

   100%

Tucson Home Care Services, LLC (DE)

   20%

Tug Valley Healthcare Alliance, Inc. (WV)

   100%

Tullahoma HMA Leasing, LLC (TN)

   100%

Tullahoma HMA Physician Management, LLC (TN)

   100%

Tullahoma HMA, LLC (TN)

   94.27%

Tunkhannock Clinic Company, LLC (DE)

   100%

Tunkhannock Hospital Company, LLC (DE)

   100%

Tunkhannock Hospital Physician Services, LLC (DE)

   100%

Valley Advanced Imaging, LLC (IN)

   30%

Valley Advanced MRI, LLC (IN)

   40%

ValleyCare Cardiology Group, LLC (DE)

   100%

Valparaiso Home Care Services, LLC (DE)

   20%

Van Buren H.M.A., LLC (AR)

   100%

Van Buren HMA Central Business Office, LLC (AR)

   100%

Vanderbilt-Gateway Cancer Center, G.P. (DE)

   40%

Venice HMA, LLC (FL)

   100%

Venice Home Care Services, LLC (DE)

   20%

Vero Beach Florida ASC, LLC (DE)

   51%

VHC Holdings, LLC (DE)

   100%

VHC Medical, LLC (DE)

   100%

Vicksburg Healthcare, LLC (DE)

   100%

Vicksburg HMA Physician Management, LLC (MS)

   100%

Vicksburg Surgical Center, LLC (DE)

   100%

Victoria Clinic Asset Holding Company, LLC (DE)

   100%

Victoria Hospital, LLC (DE)

   100%

Victoria of Texas, L.P. (DE)

   100%

Victoria Texas Home Care Services, LLC (DE)

   20%

Virginia Care Company, LLC (DE)

   100%

Virginia Hospital Company, LLC (VA)

   100%

VirtualHealthConnect, LLC (DE)

   100%

Warren Ohio Hospital Company, LLC (DE)

   100%

Warren Ohio Physician Services, LLC (DE)

   100%

Warren Ohio Rehab Hospital Company, LLC (DE)

   100%

Warsaw Health System, LLC (DE)

   99.08%

Washington Clinic Corp. (MS)

   100%

Washington Hospital Corporation (MS)

   100%

Washington Physician Corp. (MS)

   100%

WA-SPOK DH CRNA, LLC (DE)

   100%

WA-SPOK DH Urgent Care, LLC (DE)

   100%

WA-SPOK Kidney Care, LLC (DE)

   100%

WA-SPOK Medical Care, LLC (DE)

   100%

WA-SPOK Primary Care, LLC (DE)

   100%

 

52



--------------------------------------------------------------------------------

WA-SPOK Pulmonary & Critical Care, LLC (DE)

   100%

WA-SPOK VH CRNA, LLC (DE)

   100%

WA-SPOK VH Urgent Care, LLC (DE)

   100%

Wauchula HMA Physician Management, LLC (FL)

   100%

Waukegan Hospice, LLC (DE)

   20%

Weatherford Home Care Services, LLC (DE)

   20%

Weatherford Hospital Corporation (TX)

   100%

Weatherford Texas Hospital Company, LLC (TX)

   100%

Webb County Texas Home Care Services, LLC (DE)

   20%

Webb Hospital Corporation (DE)

   100%

Webb Hospital Holdings, LLC (DE)

   100%

Wesley Health System LLC (DE)

   100%

Wesley HealthTrust, Inc. (MS)

   100%

Wesley Physician Services, LLC (DE)

   100%

West Grove Home Care, LLC (DE)

   20%

West Grove Hospital Company, LLC (DE)

   100%

Western Arizona Regional Home Health and Hospice, LLC (AZ)

   20%

Westmed (TX)

   100%

WHMC, LLC (DE)

   100%

Wichita Falls Texas Home Care, LLC (TX)

   20%

Wilkes-Barre Academic Medicine, LLC (DE)

   100%

Wilkes-Barre Behavioral Hospital Company, LLC (DE)

   100%

Wilkes-Barre Behavioral Ventures, LLC (DE)

   100%

Wilkes-Barre Clinic Company, LLC (DE)

   100%

Wilkes-Barre Community Residential Unit, LLC (DE)

   100%

Wilkes-Barre Holdings, LLC (DE)

   100%

Wilkes-Barre Home Care Services, LLC (DE)

   20%

Wilkes-Barre Hospital Company, LLC (DE)

   100%

Wilkes-Barre Intermountain Clinic, LLC (DE)

   100%

Wilkes-Barre Personal Care Services, LLC (DE)

   100%

Wilkes-Barre Radiation Oncology, LLC (DE)

   51%

Williamson HMA Physician Management, LLC (DE)

   95.84%

Williamson Memorial Hospital, LLC (WV)

   95.84%

Wiregrass Clinic, LLC (DE)

   100%

Women & Children’s Hospital, LLC (DE)

   100%

Women’s Health Partners, LLC (DE)

   100%

Women’s Health Specialists of Birmingham, Inc. (AL)

   100%

Women’s Health Specialists of Carlisle, LLC (PA)

   100%

Woodland Heights Medical Center, LLC (DE)

   100%

Woodward Clinic Company, LLC (DE)

   100%

Woodward Health System, LLC (DE)

   100%

Woodward Home Care Services, LLC (DE)

   20%

Yakima HMA Physician Management, LLC (WA)

   100%

Yakima HMA, LLC (WA)

   100%

 

53



--------------------------------------------------------------------------------

York Anesthesiology Physician Services, LLC (DE)

   100%

York Clinic Company, LLC (DE)

   100%

York Home Care Services, LLC (DE)

   20%

York Pathology Physician Services, LLC (DE)

   100%

York Pennsylvania Holdings, LLC (DE)

   100%

York Pennsylvania Hospital Company, LLC (DE)

   100%

Youngstown Home Care Services, LLC (DE)

   20%

Youngstown Ohio Hospital Company, LLC (DE)

   100%

Youngstown Ohio Laboratory Services Company, LLC (DE)

   100%

Youngstown Ohio Outpatient Services Company, LLC (DE)

   100%

Youngstown Ohio Physician Services Company, LLC (DE)

   100%

Youngstown Ohio PSC, LLC (DE)

   100%

 

54



--------------------------------------------------------------------------------

Schedule 3.18

Insurance

 

* On file with the Agent.

 

55



--------------------------------------------------------------------------------

Schedule 3.19(a)

Filing Offices

 

    

Entity Name

  

Jurisdiction

of

Formation

  

Filing Office

1.    Foley Hospital Corporation    Alabama    Secretary of State of the State
of Alabama 2.    QHG of Enterprise, Inc.    Alabama    Secretary of State of the
State of Alabama 3.    Bullhead City Hospital Corporation    Arizona   
Secretary of State of the State of Arizona 4.    Fort Smith HMA, LLC    Arkansas
   Secretary of State of the State of Arkansas 5.    MCSA, L.L.C.    Arkansas   
Secretary of State of the State of Arkansas 6.    QHG of Springdale, Inc.   
Arkansas    Secretary of State of the State of Arkansas 7.    Triad-El Dorado,
Inc.    Arkansas    Secretary of State of the State of Arkansas 8.    Van Buren
H.M.A., LLC    Arkansas    Secretary of State of the State of Arkansas 9.   
Abilene Hospital, LLC    Delaware    Secretary of State of the State of Delaware
10.    Abilene Merger, LLC    Delaware    Secretary of State of the State of
Delaware 11.    Affinity Health Systems, LLC    Delaware    Secretary of State
of the State of Delaware 12.    Affinity Hospital, LLC    Delaware    Secretary
of State of the State of Delaware 13.    Berwick Hospital Company, LLC   
Delaware    Secretary of State of the State of Delaware 14.    Birmingham
Holdings II, LLC    Delaware    Secretary of State of the State of Delaware 15.
   Birmingham Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 16.    Bluefield Holdings, LLC    Delaware    Secretary of State of the
State of Delaware 17.    Bluefield Hospital Company, LLC    Delaware   
Secretary of State of the State of Delaware 18.    Bluffton Health System LLC   
Delaware    Secretary of State of the State of Delaware 19.    Brownwood
Hospital, L.P.    Delaware    Secretary of State of the State of Delaware 20.   
Brownwood Medical Center, LLC    Delaware    Secretary of State of the State of
Delaware 21.    Bullhead City Hospital Investment Corporation    Delaware   
Secretary of State of the State of Delaware 22.    Carlsbad Medical Center, LLC
   Delaware    Secretary of State of the State of Delaware 23.    Carolinas
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 24.   
Carolinas JV Holdings General, LLC    Delaware    Secretary of State of the
State of Delaware 25.    Carolinas JV Holdings, L.P.    Delaware    Secretary of
State of the State of Delaware 26.    Central Florida HMA Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 27.    Central States
HMA Holdings, LLC    Delaware    Secretary of State of the State of Delaware 28.
   Chestnut Hill Health System, LLC    Delaware    Secretary of State of the
State of Delaware 29.    CHHS Holdings, LLC    Delaware    Secretary of State of
the State of Delaware 30.    CHHS Hospital Company, LLC    Delaware    Secretary
of State of the State of Delaware 31.    CHS Pennsylvania Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 32.    CHS Tennessee
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 33.   
CHS Virginia Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 34.    CHS/Community Health Systems, Inc.    Delaware    Secretary of
State of the State of Delaware 35.    Clarksville Holdings II, LLC    Delaware
   Secretary of State of the State of Delaware 36.    Clarksville Holdings, LLC
   Delaware    Secretary of State of the State of Delaware 37.    Cleveland
Tennessee Hospital Company, LLC    Delaware    Secretary of State of the State
of Delaware 38.    College Station Hospital, L.P.    Delaware    Secretary of
State of the State of Delaware 39.    College Station Medical Center, LLC   
Delaware    Secretary of State of the State of Delaware 40.    College Station
Merger, LLC    Delaware    Secretary of State of the State of Delaware

 

56



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction

of

Formation

  

Filing Office

41.    Community Health Investment Company, LLC    Delaware    Secretary of
State of the State of Delaware 42.    Community Health Systems, Inc.    Delaware
   Secretary of State of the State of Delaware 43.    CP Hospital GP, LLC   
Delaware    Secretary of State of the State of Delaware 44.    CPLP, LLC   
Delaware    Secretary of State of the State of Delaware 45.    Crestwood
Healthcare, L.P.    Delaware    Secretary of State of the State of Delaware 46.
   Crestwood Hospital LP, LLC    Delaware    Secretary of State of the State of
Delaware 47.    Crestwood Hospital, LLC    Delaware    Secretary of State of the
State of Delaware 48.    CSMC, LLC    Delaware    Secretary of State of the
State of Delaware 49.    Deaconess Holdings, LLC    Delaware    Secretary of
State of the State of Delaware 50.    Deaconess Hospital Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 51.    Desert Hospital
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 52.   
Detar Hospital, LLC    Delaware    Secretary of State of the State of Delaware
53.    DHFW Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 54.    Dukes Health System, LLC    Delaware    Secretary of State of
the State of Delaware 55.    Florida HMA Holdings, LLC    Delaware    Secretary
of State of the State of Delaware 56.    Gadsden Regional Medical Center, LLC   
Delaware    Secretary of State of the State of Delaware 57.    GRMC Holdings,
LLC    Delaware    Secretary of State of the State of Delaware 58.    Hallmark
Healthcare Company, LLC    Delaware    Secretary of State of the State of
Delaware 59.    Health Management Associates, LLC    Delaware    Secretary of
State of the State of Delaware 60.    Health Management Associates, LP   
Delaware    Secretary of State of the State of Delaware 61.    Health Management
General Partner I, LLC    Delaware    Secretary of State of the State of
Delaware 62.    Health Management General Partner, LLC    Delaware    Secretary
of State of the State of Delaware 63.    HMA Hospitals Holdings, LP    Delaware
   Secretary of State of the State of Delaware 64.    HMA Services GP, LLC   
Delaware    Secretary of State of the State of Delaware 65.    HMA-TRI Holdings,
LLC    Delaware    Secretary of State of the State of Delaware 66.    Hobbs
Medco, LLC    Delaware    Secretary of State of the State of Delaware 67.   
Kirksville Hospital Company, LLC    Delaware    Secretary of State of the State
of Delaware 68.    Lancaster Hospital Corporation    Delaware    Secretary of
State of the State of Delaware 69.    Las Cruces Medical Center, LLC    Delaware
   Secretary of State of the State of Delaware 70.    Lea Regional Hospital, LLC
   Delaware    Secretary of State of the State of Delaware 71.    Longview
Clinic Operations Company, LLC    Delaware    Secretary of State of the State of
Delaware 72.    Longview Medical Center, L.P.    Delaware    Secretary of State
of the State of Delaware 73.    Longview Merger, LLC    Delaware    Secretary of
State of the State of Delaware 74.    LRH, LLC    Delaware    Secretary of State
of the State of Delaware 75.    Lutheran Health Network of Indiana, LLC   
Delaware    Secretary of State of the State of Delaware 76.    Mary Black Health
System LLC    Delaware    Secretary of State of the State of Delaware 77.   
Medical Center of Brownwood, LLC    Delaware    Secretary of State of the State
of Delaware 78.    Mississippi HMA Holdings I, LLC    Delaware    Secretary of
State of the State of Delaware 79.    Mississippi HMA Holdings II, LLC   
Delaware    Secretary of State of the State of Delaware 80.    Moberly Hospital
Company, LLC    Delaware    Secretary of State of the State of Delaware 81.   
Natchez Hospital Company, LLC    Delaware    Secretary of State of the State of
Delaware 82.    National Healthcare of Leesville, Inc.    Delaware    Secretary
of State of the State of Delaware 83.    Navarro Hospital, L.P.    Delaware   
Secretary of State of the State of Delaware 84.    Navarro Regional, LLC   
Delaware    Secretary of State of the State of Delaware

 

57



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction

of

Formation

  

Filing Office

85.    Northwest Arkansas Hospitals, LLC    Delaware    Secretary of State of
the State of Delaware 86.    Northwest Hospital, LLC    Delaware    Secretary of
State of the State of Delaware 87.    NOV Holdings, LLC    Delaware    Secretary
of State of the State of Delaware 88.    NRH, LLC    Delaware    Secretary of
State of the State of Delaware 89.    Oro Valley Hospital, LLC    Delaware   
Secretary of State of the State of Delaware 90.    Palmer-Wasilla Health System,
LLC    Delaware    Secretary of State of the State of Delaware 91.   
Pennsylvania Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware 92.    Phoenixville Hospital Company, LLC    Delaware   
Secretary of State of the State of Delaware 93.    Pottstown Hospital Company,
LLC    Delaware    Secretary of State of the State of Delaware 94.    QHG
Georgia Holdings II, LLC    Delaware    Secretary of State of the State of
Delaware 95.    QHG of Bluffton Company, LLC    Delaware    Secretary of State
of the State of Delaware 96.    QHG of Fort Wayne Company, LLC    Delaware   
Secretary of State of the State of Delaware 97.    Regional Hospital of
Longview, LLC    Delaware    Secretary of State of the State of Delaware 98.   
Ruston Hospital Corporation    Delaware    Secretary of State of the State of
Delaware 99.    Ruston Louisiana Hospital Company, LLC    Delaware    Secretary
of State of the State of Delaware 100.    SACMC, LLC    Delaware    Secretary of
State of the State of Delaware 101.    San Angelo Community Medical Center, LLC
   Delaware    Secretary of State of the State of Delaware 102.    San Angelo
Medical, LLC    Delaware    Secretary of State of the State of Delaware 103.   
Scranton Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 104.    Scranton Hospital Company, LLC    Delaware    Secretary of
State of the State of Delaware 105.    Scranton Quincy Holdings, LLC    Delaware
   Secretary of State of the State of Delaware 106.    Scranton Quincy Hospital
Company, LLC    Delaware    Secretary of State of the State of Delaware 107.   
Siloam Springs Arkansas Hospital Company, LLC    Delaware    Secretary of State
of the State of Delaware 108.    Siloam Springs Holdings, LLC    Delaware   
Secretary of State of the State of Delaware 109.    Southeast HMA Holdings, LLC
   Delaware    Secretary of State of the State of Delaware 110.    Southern
Texas Medical Center, LLC    Delaware    Secretary of State of the State of
Delaware 111.    Southwest Florida HMA Holdings, LLC    Delaware    Secretary of
State of the State of Delaware 112.    Tennessee HMA Holdings, LP    Delaware   
Secretary of State of the State of Delaware 113.    Tennyson Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 114.    Tomball Texas
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 115.   
Tomball Texas Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware 116.    Triad Healthcare, LLC    Delaware    Secretary of
State of the State of Delaware 117.    Triad Holdings III, LLC    Delaware   
Secretary of State of the State of Delaware 118.    Triad Holdings IV, LLC   
Delaware    Secretary of State of the State of Delaware 119.    Triad Holdings
V, LLC    Delaware    Secretary of State of the State of Delaware 120.    Triad
Nevada Holdings, LLC    Delaware    Secretary of State of the State of Delaware
121.    Triad of Alabama, LLC    Delaware    Secretary of State of the State of
Delaware 122.    Triad-ARMC, LLC    Delaware    Secretary of State of the State
of Delaware 123.    Triad-Navarro Regional Hospital Subsidiary, LLC    Delaware
   Secretary of State of the State of Delaware 124.    Tunkhannock Hospital
Company, LLC    Delaware    Secretary of State of the State of Delaware 125.   
VHC Medical, LLC    Delaware    Secretary of State of the State of Delaware 126.
   Vicksburg Healthcare, LLC    Delaware    Secretary of State of the State of
Delaware

 

58



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction

of

Formation

  

Filing Office

127.    Victoria Hospital, LLC    Delaware    Secretary of State of the State of
Delaware 128.    Victoria of Texas, L.P.    Delaware    Secretary of State of
the State of Delaware 129.    Webb Hospital Corporation    Delaware    Secretary
of State of the State of Delaware 130.    Webb Hospital Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 131.    Wesley Health
System LLC    Delaware    Secretary of State of the State of Delaware 132.   
WHMC, LLC    Delaware    Secretary of State of the State of Delaware 133.   
Wilkes-Barre Behavioral Hospital Company, LLC    Delaware    Secretary of State
of the State of Delaware 134.    Wilkes-Barre Holdings, LLC    Delaware   
Secretary of State of the State of Delaware 135.    Wilkes-Barre Hospital
Company, LLC    Delaware    Secretary of State of the State of Delaware 136.   
Woodland Heights Medical Center, LLC    Delaware    Secretary of State of the
State of Delaware 137.    Woodward Health System, LLC    Delaware    Secretary
of State of the State of Delaware 138.    Citrus HMA, LLC    Florida   
Secretary of State of the State of Florida 139.    HMA Santa Rosa Medical
Center, LLC    Florida    Secretary of State of the State of Florida 140.   
Hospital Management Associates, LLC    Florida    Secretary of State of the
State of Florida 141.    Hospital Management Services of Florida, LP    Florida
   Secretary of State of the State of Florida 142.    Key West HMA, LLC   
Florida    Secretary of State of the State of Florida 143.    Naples HMA, LLC   
Florida    Secretary of State of the State of Florida 144.    Pasco Regional
Medical Center, LLC    Florida    Secretary of State of the State of Florida
145.    Port Charlotte HMA, LLC    Florida    Secretary of State of the State of
Florida 146.    Punta Gorda HMA, LLC    Florida    Secretary of State of the
State of Florida 147.    Venice HMA, LLC    Florida    Secretary of State of the
State of Florida 148.    QHG Georgia Holdings, Inc.    Georgia    Office of the
Clerk of any Superior Court 149.    QHG Georgia, LP    Georgia    Office of the
Clerk of any Superior Court 150.    Frankfort Health Partner, Inc.    Indiana   
Secretary of State of the State of Indiana 151.    QHG of Clinton County, Inc.
   Indiana    Secretary of State of the State of Indiana 152.    Biloxi H.M.A.,
LLC    Mississippi    Secretary of State of the State of Mississippi 153.   
Brandon HMA, LLC    Mississippi    Secretary of State of the State of
Mississippi 154.    Jackson HMA, LLC    Mississippi    Secretary of State of the
State of Mississippi 155.    Madison HMA, LLC    Mississippi    Secretary of
State of the State of Mississippi 156.    QHG of Forrest County, Inc.   
Mississippi    Secretary of State of the State of Mississippi 157.    QHG of
Hattiesburg, Inc.    Mississippi    Secretary of State of the State of
Mississippi 158.    River Oaks Hospital, LLC    Mississippi    Secretary of
State of the State of Mississippi 159.    River Region Medical Corporation   
Mississippi    Secretary of State of the State of Mississippi 160.    ROH, LLC
   Mississippi    Secretary of State of the State of Mississippi 161.    Kennett
HMA, LLC    Missouri    Secretary of State of the State of Missouri

 

59



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction

of

Formation

  

Filing Office

162.

   Poplar Bluff Regional Medical Center, LLC    Missouri    Secretary of State
of the State of Missouri

163.

   NC-DSH, LLC    Nevada    Secretary of State of the State of Nevada

164.

   Salem Hospital Corporation    New Jersey    New Jersey Department of
Treasury/Division of Revenue

165.

   Roswell Hospital Corporation    New Mexico    Secretary of State of the State
of New Mexico

166.

   Statesville HMA, LLC    North Carolina    Secretary of State of the State of
North Carolina

167.

   Clinton HMA, LLC    Oklahoma    Secretary of State of the State of Oklahoma

168.

   Kay County Hospital Corporation    Oklahoma    Secretary of State of the
State of Oklahoma

169.

   Kay County Oklahoma Hospital Company, LLC    Oklahoma    Secretary of State
of the State of Oklahoma

170.

   Marshall County HMA, LLC    Oklahoma    Secretary of State of the State of
Oklahoma

171.

   Seminole HMA, LLC    Oklahoma    Secretary of State of the State of Oklahoma

172.

   Coatesville Hospital Corporation    Pennsylvania    Secretary of the
Commonwealth

173.

   Chester HMA, LLC    South Carolina    Secretary of State of the State of
South Carolina

174.

   Gaffney H.M.A., LLC    South Carolina    Secretary of State of the State of
South Carolina

175.

   QHG of South Carolina, Inc.    South Carolina    Secretary of State of the
State of South Carolina

176.

   QHG of Spartanburg, Inc.    South Carolina    Secretary of State of the State
of South Carolina

177.

   Campbell County HMA, LLC    Tennessee    Secretary of State of the State of
Tennessee

178.

   Cleveland Hospital Company, LLC    Tennessee    Secretary of State of the
State of Tennessee

179.

   Cocke County HMA, LLC    Tennessee    Secretary of State of the State of
Tennessee

180.

   Dyersburg Hospital Company, LLC    Tennessee    Secretary of State of the
State of Tennessee

181.

   HMA Fentress County General Hospital, LLC    Tennessee    Secretary of State
of the State of Tennessee

182.

   Hospital of Morristown, LLC    Tennessee    Secretary of State of the State
of Tennessee

183.

   Jackson Hospital Corporation    Tennessee    Secretary of State of the State
of Tennessee

184.

   Jefferson County HMA, LLC    Tennessee    Secretary of State of the State of
Tennessee

185.

   Knoxville HMA Holdings, LLC    Tennessee    Secretary of State of the State
of Tennessee

 

60



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction

of

Formation

  

Filing Office

186.

   Lakeway Hospital Company, LLC    Tennessee    Secretary of State of the State
of Tennessee

187.

   Lebanon HMA, LLC    Tennessee    Secretary of State of the State of Tennessee

188.

   Martin Hospital Company, LLC    Tennessee    Secretary of State of the State
of Tennessee

189.

   Metro Knoxville HMA, LLC    Tennessee    Secretary of State of the State of
Tennessee

190.

   Shelbyville Hospital Company, LLC    Tennessee    Secretary of State of the
State of Tennessee

191.

   Tullahoma HMA, LLC    Tennessee    Secretary of State of the State of
Tennessee

192.

   Granbury Hospital Corporation    Texas    Secretary of State of the State of
Texas

193.

   Laredo Texas Hospital Company, L.P.    Texas    Secretary of State of the
State of Texas

194.

   Weatherford Hospital Corporation    Texas    Secretary of State of the State
of Texas

195.

   Weatherford Texas Hospital Company, LLC    Texas    Secretary of State of the
State of Texas

196.

   Emporia Hospital Corporation    Virginia    State Corporation Commission

197.

   Franklin Hospital Corporation    Virginia    State Corporation Commission

198.

   Virginia Hospital Company, LLC    Virginia    State Corporation Commission

199.

   Oak Hill Hospital Corporation    West Virginia    Secretary of State of the
State of West Virginia

 

61



--------------------------------------------------------------------------------

Schedule 3.19(c)

Mortgage Filing Offices

 

    

Property Name/Address

  

Filing Office

1.    Flowers Hospital
4370 West Main Street
Dothan, AL 36305    Houston County, AL 2.    Gadsden Regional Medical Center
1007 Goodyear Avenue
Gadsden, AL 35903    Etowah County, AL 3.    Medical Center Enterprise
400 North Edwards St.
Enterprise, AL 36330    Coffee County, AL 4.    Northwest Medical Center
6200 N. LaCholla Blvd.
Tucson, AZ 85741    Pima County, AZ 5.    Oro Valley Hospital
1551 E. Tangerine Road
Oro Valley, AZ 85755    Pima County, AZ 6.    Bluffton Regional Medical Center
303 South Main Street
Bluffton, IN 46714    Wells County, IN 7.    Dukes Memorial Hospital
275 W. 12th Street
Peru, IN 46970    Miami County, IN 8.    Merit Health River Region
2100 Highway 61 North/1111 N. Frontage Road
Vicksburg, MS 39183    Warren County, MS 9.    Merit Health Wesley [(f/k/a
Wesley Medical Center)]
5001 Hardy Street
Hattiesburg, MS 39402    Lamar and Forrest Counties, MS 10.   

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO 65270

   Shelby and Randolph counties, MO 11.    Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079    Salem & Gloucester Counties, NJ 12.    Carlsbad Medical
Center
2430 West Pierce St
Carlsbad, NM 88220    Eddy County, NM 13.    Eastern New Mexico Medical Center
405 West Country Club Road
Roswell, NM 88201    Chaves County, NM 14.    Lea Regional Medical Center
5419 N. Lovington Highway
Hobbs, NM 88240    Lea County, NM 15.    Mountain View Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011    Dona Ana County, NM 16.    AllianceHealth Ponca City
1900 North 14th Street
Ponca City, OK 74601    Kay County, OK

 

62



--------------------------------------------------------------------------------

    

Property Name/Address

  

Filing Office

17.    Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603    Columbia & Luzerne Counties, PA 18.    Moses Taylor
Hospital
700 Quincy Avenue
Scranton, PA 18510    Lackawanna County, PA 19.    Regional Hospital of Scranton
746 Jefferson Ave
Scranton, PA 18510    Lackawanna County, PA 20.    Tyler Memorial Hospital
5950 SR6
Tunkhannock, PA 18657    Wyoming County, PA 21.   

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18702

 

Thomas P. Saxton Medical Pavilion

468 Northampton Street

Edwardsville, PA 18704

 

Wyoming Valley Imaging Center

345 N. Pennsylvania Avenue

Wilkes-Barre, PA 18702

   Luzerne County, PA 22.   

First Hospital

562 and 534 Wyoming Avenue
Kingston, PA 18704

 

Community Counseling Services

110-130 S. Pennsylvania Avenue (a/k/a 101 E. Northampton)

Wilkes-Barre, PA 18701

92 S. Franklin Street

Wilkes-Barre, PA 18701

320 S. Franklin Street

Wilkes-Barre, PA 18702

3504 Bear Creek

Bear Creek, PA 18602

 

First Hospital – Patient Resident House

76 South Dawes Avenue

Kingston, PA 18704

   Luzerne County, PA 23.    Carolinas Hospital System
805 Pamplico Highway
Florence, SC 29505    Florence County, SC 24.    Carolinas Hospital System –
Marion (f/k/a Marion Regional Hospital)
2829 E. Highway 76
Mullins, SC 29574    Marion County, SC 25.    Mullins Nursing Center
518 S. Main Street
Mullins, SC 29574    Marion County, SC

 

63



--------------------------------------------------------------------------------

    

Property Name/Address

  

Filing Office

26.    Springs Memorial Hospital
800 W. Meeting Street
Lancaster, SC 29720    Lancaster County, SC 27.   

Tennova – Dyersburg Regional
(f/k/a Dyersburg Regional Medical Center)

400 E. Tickle Street
Dyersburg, TN 38024

   Dyer and Lauderdale Counties, TN 28.    Tennova – Lakeway Regional Hospital
(f/k/a Lakeway Regional Hospital)
726 McFarland Street
Morristown, TN 37814    Hamblen County, TN 29.   

Tennova Healthcare-Cleveland

2305 Chambliss Avenue NW

Cleveland, TN 37311

   Bradley County, TN 30.    Tennova- Volunteer Martin
161 Mt. Pelia Road
Martin, TN 38237    Weakley County, TN 31.    College Station Medical Center
1604 Rock Prairie Road
College Station, TX 77845    Brazos County, TX 32.    DeTar Healthcare System
506 E. San Antonio Street
Victoria, TX 77901    Victoria County, TX 33.    DeTar Healthcare System
101 Medical Drive
Victoria, TX 77904    Victoria County, TX 34.    Southern Virginia Regional
Medical Center
727 North Main Street
Emporia, VA 23847    Greensville County, VA 35.    Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851    Southampton County, VA 36.   

Bluefield Regional Medical Center

500 Cherry Street (821 Bluefield Avenue)
Bluefield, WV 24701

   Mercer County, WV 37.   

Trinity Medical Center

800 Montclair Road

Birmingham, AL 35213 (Jefferson)

(No longer an operating hospital)

 

and

 

Grandview Medical Center

3690 Grandview Parkway

Birmingham, AL 35243

   Jefferson County, AL 38.    Medical Center of South Arkansas
700 W. Grove Street
El Dorado, AR 71730    Union County, AR 39.    Western Arizona Regional Medical
Center
2735 Silver Creek Road
Bullhead City, AZ 86442    Mohave County, AZ

 

64



--------------------------------------------------------------------------------

    

Property Name/Address

  

Filing Office

40.   

Longview Regional Medical Center

2901 N. Fourth Street

Longview, TX 75605

   Gregg County, AR 41.    Northwest Medical Center
Springdale
609 W. Maple Ave
Springdale, AR 72764    Washington County, AR 42.   

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

Johnson, AR 72741

   Washington County, AR 43.   

Northwest Medical Center – Bentonville

3000 Medical Center Pkwy.
Bentonville, AR 72712

   Benton County, AR 44.    Tennova- Newport Medical Center
435 Second Street
Newport, TN 37821    Cocke County, TN 45.    Seven Rivers Regional Medical
Center
6201 N. Suncoast Blvd.
Crystal River, FL 34428    Citrus County, FL 46.   

Sparks Health System

1001 Towson Avenue
Fort Smith, AR 72901

   Sebastian County, AR 47.    Merit Health Madison
161 River Oaks Drive
Canton, MS 39046    Madison County, MS 48.   

Tennova-Physicians Regional Medical Center

900 East Oak Hill Ave.

Knoxville, TN 37917

   Knox County, TN 49.   

Tennova- Turkey Creek Medical Center

10820 Parkside Drive

Knoxville, TN 37934

   Knox County, TN 50.    Tennova- North Knoxville Medical Center
7565 Dannaher Drive
Knoxville, TN 37849    Knox County, TN 51.    Physicians Regional Medical Center
(Pine Ridge)
6101 Pine Ridge Road
Naples, FL 34119    Collier County, FL 52.    Physicians Regional Medical Center
(Collier Blvd. and MOB)
8300 Collier Blvd.
Naples, FL 34114    Collier County, FL 53.   

Poplar Bluff Regional Medical Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

   Butler County, MO 54.    Bayfront Health Port Charlotte
2500 Harbor Boulevard
Port Charlotte, FL 33952    Charlotte County, FL

 

65



--------------------------------------------------------------------------------

    

Property Name/Address

  

Filing Office

55.    Bayfront Health Punta Gorda
809 E. Marion Avenue
Punta Gorda, FL 33950    Charlotte County, FL 56.    Riverside Behavioral Center
733 E. Olympia Ave.
Punta Gorda, FL 33950    Charlotte County, FL 57.    Merit Health River Oaks
1030 River Oaks Drive
Flowood, MS 39232    Rankin County, MS 58.   

Merit Health Woman’s Hospital

1026 N. Flowood Drive
Flowood, MS 39232

   Rankin County, MS 59.   

Davis Regional Medical Center

218 Old Mocksville Road

Statesville, NC 28625

   Iredell County, NC 60.    Venice Regional Medical Center
540 The Rialto
Venice, FL 34285    Sarasota County, FL 61.    Merit Health Natchez
54 Seargent S Prentiss Drive
Natchez, MS 39120    Adams County, MS 62.    Crestwood Medical Center
One Hospital Drive SW
Huntsville, AL 35801-6455    Madison County, AL 63.    Bayfront Health Dade City
13100 Fort King Road
Dade City, FL 33525    Pasco County, FL 64.    Mary Black Health System-Gaffney
1530 N. Limestone St.
Gaffney, SC 29340    Cherokee County, SC 65.    Mary Black Health System
1700 Skylyn Drive
Spartanburg, SC 29307    Spartanburg County, SC 66.    Tennova
Healthcare-Lebanon
1411 W. Baddour Parkway
Lebanon, TN 37087    Wilson County, TN 67.    Laredo Medical Center
1700 East Saunders Street
Laredo, TX 78041    Webb County, TX

 

66



--------------------------------------------------------------------------------

Schedule 3.21

Collective Bargaining Agreements

 

* On file with the Agent.

 

67